Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 1 of 184




    EXHIBIT F
,
    Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 2 of 184
                                                                                               FILED
                                                                                             Electronically
                                                                                             PR19-00231
                                                                                      2019-04-26 03:09:33 PM
                                                                                          Jacqueline Bryant
     1     $3645                                                                          Clerk of the Court
           William E. Peterson, Bar No. 1528                                       Transaction # 7240960 : yvilori~
     2     Janine C. Prupas, Bar No. 9156
           SNELL & WILMER L.L.r.
     3     50 West Liberty Street, Suite 510
           Reno, Nevada 89501
     4     Telephone: 775-785-5440
           Facsimile: 775-785-5441
     5     Email: wpetersori(a-),swlaW.com
                   i ~r11~c1S~51y1aW.CUIl1
                     ~
     6
           A ttorneysfor Petitioners r
     7

     8
                 IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
     9
                                     IN AND FOR THE COUNTY OF WASHOE
    10
    11     IN THE MATTER OF THE                                 Case No.
    12     PEE PEE POP TRUST, PEE PEE POP                       Dept. No.
           TRUST II, PEE PEE POP TRUST III, MAN
           CUB TRUST, MAN CUB TRUST II, MAN
           CUB TRUST III, DATED JULY 22, 2013.


                                     PETITION. TO ASSUME JURISDICTION
                 This is a Petition by John Hurry, Trustee of the Pee Pee Pop Trust, Pee Pee Pop Trust II,
    17
          Pee Pee Pop Trust III, Man Cub Trust, Man Cub Trust II, and Man Cub Trust III dated July 22,
    18
          2013 (collectively the "Trusts"), for this Court to assume jurisdiction over the Trusts, and, along
    19
         ` with Interested Parties, Alpine Securities Corporation ("Alpine") and Scottsdale Capital Advisors
    20
          Corporation ("Scottsdale" and collectively the "Corporations"), that are indirectly owned by the
    21
          Trusts through SCA Clearing LLC and Scottsdale Capital Advisors Holdings, LLC, that are
    22
          wholly owned by the Trusts (collectively "SCA"), for declaratory and injunctive relief against
    23
          Financial Industry Regulatory Authority, Inc ("FINRA"). Specifically, Petitioners seek an order
    24
          that statutory "Certifications of Trust in Lfeu of Trust Instruments " as provided for under NRS
    25
          164.400 are sufficient proof of the existence and terms of the Trusts to satisfy the requirements
    26
          for continued membership in FINRA, to enjoin FINRA from terminating those memberships for
    27
          failure to provide actual trust instruments and other information protected from disclosure under
    28
 Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 3 of 184




 1 I Nevada law, or in the alternative, if this Court or another judicial body determines that such

 2    Certificates in Lieu of Trust Instruments are not sufficient, for an order permitting the Trusts to
 3    disclose the trust instruments and other information, notwithstanding trust provisions precluding
 4 I the Trustees from providing them.

 5            Pursuant to NRS 153.010, NRS 164.010, and NRS 164.015, John Hurry, Trustee of the
 6    Trusts and the Corporations, by and through their attorneys, Snell & Wilmer L.L.P., petition the
 7    court as follows: (1) to assume jurisdiction over the Trusts, (2) to declare the rights and
 8    obligations of the Trusts and the Corporations to furnish information regarding the Trust,
 9    including copies of the trust instruments to FINRA, (3) to restrain and enjoin FINRA from
10    demanding and compelling disclosure of all trust provisions and provide copies of the trust
11    instruments to FINRA, as a condition of maintaining the FINRA memberships of the
12    Corporations indirectly owned by the Trusts, and (4) in the event disclosure is required, to issue
      an order permitting the. Trustees to provide the documents and information as the Trusts forbid

      such disclosure without a court order. In support of the Petition, Petitioners allege and aver as
      follows:
      A.     Introduction and Relief Requested.
17           1.      John Hurry and his wife Justine Hurry are the Trustees of the Hurry Trust. John
18    and Justine Hurry are residents of the State of Nevada, own multiple properties in Washoe
19    County, and administer the Hurry Trust from numerous locations, including Washoe County,
20   Nevada. The Hurry Trust is and was a Nevada domiciled trust under NRS 164.010.
21           2.      In 2017, trust counsel for John and Justine Hurry determined that solely for tax and
22   estate planning purposes, the Hurry Trust should be divided into two and then six essentially
23    identical trusts, with John and Justine Hurry continuing as Trustees and managing trust assets,
24   and with the same beneficiaries. The Trusts are domiciled in the State of Nevada because the
25   Trustees are residents of the State of Nevada, the Trusts own property in the State of Nevada, and
26   part of the administration of the Trusts occurs in the State of Nevada. NRS 164.010(2).
27           3.      FINRA is a private corporation incorporated in the State of Delaware and does
   I
28 I business nationwide, including in Nevada. FINRA is registered to do business in Nevada and

                                                      -2-
                                         .                           .                             .
                     Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 4 of 184




                      I     does business in Nevada under foreign entity no. C5791-1991. FINRA is registered with the U.S.

                      2     Securities and Exchange Commission ("SEC") as a private corporation that aids arid assists the

                      3     SEC in regulating securities and brokerage firms. Of critical importance to brokers and dealers is

                      4     that any firm dealing with or in securities is required to be a member of FINRA, unless it is

                      5     regulated by a similar organization registered with the SEC.

                      6             4.       The Corporations, indirectly owned by the Trusts through SCA, are licensed and

                      7     registered inembers of FINRA and engaged in the brokerage business in numerous states,

                      8     including Nevada. The Corporations are now and for ma.ny years past have been wholly owned

                      9     by SCA.
                     10 '           5.       When the Hurry Trust acquired Scottsdale in 2011, the Corporations filed with

                     11     FINRA a form supplied by FINRA denominated as a Continuing Membership Application

                     12     ("CMA"), disclosing to FINRA that Scottsdale was being acquired by SCA, and that SCA was, in '

                     13     turn, owned by a Hurry Trust. That application was granted, no issue was raised regarding the
~I       NyU.

         U ~m        14     change in ownership of Scottsdale, and FINRA did not demand any further information regarding
       J O ~ .,`-°                                                                                                                 '
                     15     the terms or conditions of the Trust, or the trust instrument.
.--~          -

C/)        ~~        16            6.        After the Hurry Trust was divided, and in direct response to a communication from

                     17     FINRA, on April 10, 2019 the Corporations filed CMAs with FINRA noting (1) that the

                     18     ownership of the Corporations had not changed (SCA continued to own them), (2) that legal

                     19     ownership of SCA itself also had not changed (it was still owned by John and Justine Hurry as

                     20     Trustees), (3) nor had the beneficial ownership changed (the beneficiaries remained the same), (4) '
                     21     nor had the administration, operation or control of the Corporations, or SCA changed, (5) that

                     22     each trust owner of SCA was identical and administration remained with the same trustees, but

                     23     that the form and structure of the trust had been refornnatted from a single trust instrument to six

                     24     separate instruments.

                     25            7.        In addition to providing the foregoing information, the Corporations also provided

                     26     FINRA with Certificates of Trust In Lieu of Trust Instruments, in the exact form permitted under

                     27     Nevada law to prove not only the existence, but also the essential terms and conditions of the

                     28     Trusts. NRS 164.400 et. seq. That statute expressly provides that a trustee may present a

                                                                            -3-
 i
                Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 5 of 184




                  1    11 certification of trust to any person, in lieu of a copy of any trust insti-ument, to establish the
                  2    11 existence or terms of the trust, and may present such certification voluntarily or to any person on
                  3      request with whom the trustee is dealing. The certification must be in affidavit form and signed
                  4      and acknowledged by the trustee. NRS 164.410 expressly provides that the certification may
                  5      confirm or provide the information regarding the existence of the trust, and identify or describe
                  6      the settlor, trustees, powers of trustees, revocability, and other information, but need not disclose
                  7      the dispositive provisions of the trust. Any person receiving such certificate is expressly
                  8      authorized to rely on it without further inquiry and can fully enforce his or her rights against trust
                  9      assets in accordance with the representations in the Certificate.
                10                8.     The statutory provisions providing for the "Certifications of Trust In Lieu of Trust
                11       Instrument" codifies Nevada's strong public policy protecting the privacy and confidentiality of
                12       Nevada Trusts, and promotes Nevada as a favorable state for the location and administration of
                13       trusts. Apart from Nevada Public Policy of maintaining the confidentiality of a Nevada domiciled
 ~       so
                14     I trust, the Trusts also expressly preclude disclosure except pursuant to lawful process or court
      J wv n
       0~6c-'
K.J    r.z.~
           " z--n 15     order.
~ o~ 16                           9.     FINRA declined to accept the CMAs, including the Certificates, deeming them
                17       incomplete, and demanded to see all provisions of the Trusts, and be provided with copies of all
                18       the trust instruments, in direct contravention of Nevada law. FINRA threatened that if such
                19      information is not provided by Apri125, 2019, FINRA will suspend the licenses and memberships ',
                20      of the Corporations in FINRA, which effectively puts them out of business immediately, and
                21      utterly destroys these assets of the Trusts.
                22                10.    FINRA's actions are not required, demanded or even permitted under its own
                23 ;    operating rules and procedures, and also severely undermine, indeed contravene and repudiate the
                24      public policy of Nevada to protect and preserve trust confidentiality, by essentially precluding
                25      trusts from owning and or operating any business in the securities broker and dealer industry
                26      unless they forfeit their rights under Nevada law to provide Certificates of Trust In Lieu of Trust
                27      Instruments, and perhaps, as in this case, violate the Trusts by compelling disclosure of all terms
                28      and conditions of the Trusts and the trust instruments without a court order.

                                                                           -4-
i
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 6 of 184




           1           11.     As noted, the trust instruments contaiii express provisioiis precluding the Trustees

           2   from disclosing the terms of the Trusts or trust documents in the absence of a court order, and

           3   FINRA has iio right to inflict loss and damage on the Trusts by destroying the value of their

           4   assets unless the Trusts forfeit their rights under Nevada law, disclose all information regarding

           5   their terms to FINRA, and also provide FINRA with a copy of the trust documents, at least until

           6   such time as a court of law determines that FINRA has a right to such information and trust
           7   documents, and further, that in such case, the court enters an order permitting the Trustees to
           8   provide and disclose the trust instruments.

           9           12.     The Trusts seek an order from this court declaring the rights and obligations of the
          10   Parties, and temporarily restraining FINRA from suspending the memberships of the
          11   Corporations until such time as the rights and obligations of the Parties are deteimined by this
          12   court or in another proceeding convened for such purpose, and in the event disclosure is required,
          13   to issue an order permitting the Trustees to disclose, and in the event disclosure is required, to
          14   issue an order permitting the Trustees to disclose.
          15   B.      Jurisdiction.

U) F ~a   16           13.     This Court has jurisdiction underNRS 164.010 whicli provides that on petition of
          17   a trustee, the district court of the county in which the trustee resides or conducts business, or in
          18   which the trust is domiciled, shall assume jurisdiction of the trust as a proceeding in rem. A trust
          19   is domiciled in this state if the trustee resides in the state, or the trust owns property in the state,
          20   one or more beneficiaries resides in the state, or part of the administration occurs in the state. All
          21   of these nexuses are satisf ed. Wlien the court assumes jurisdiction (as it may under the foregoing
          22   provisions), it may consider granting orders on other matters relating to the trust, including
          23   matters that might be addressed in a declaratory judgment relating to the trust, or petitions filed
          24   pursuant to NRS 164.015 and 153.031, whenever such matters are raised in connection with a
          25   petition filed under NRS 164.010. NRS 164.015 also provides that a petition may be brought for

          26   declaratory relief that relates to the trust, all matters pertaining to the administration of trusts,

          27   matters pertaining to rights involving trustees, and other matters for appropriate relief. NRS

          28   153.031 provides that a trustee may bring a petition regarding any aspect affecting the affairs of a

                                                                 -5-
               Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 7 of 184




                     trust, including compelling compliance with applicable law and instruct the Trustees,

                            14.      Under Nevada trust law, an interested person is any person whose rights or

                     interests in a trust may be materially affected by a decision of the court. NRS 132.185. Such

                     person includes persons whose enforcement rights or interests may be affected by the outcome of

                     the proceeding. The Corporations, though named as Petitioners, are also interested parties in this

                     proceeding, as is FINRA.

                7           15.     NRS 164.005 provides that all provisions of Chapter 155 of the NRS apply to

                8    Chapter 164. NRS 155.180 provides that all rules of the Nevada Rules of Civil Procedure apply to

                9    Chapter 155 proceedings. This would include NRCP 65 (injunctive relief) and NRCP 57

               10    (declaratory judgments).

               11    C.     Declaratory and Injunctive Relief.
               12'          16.     Petitioners restate and reallege each and every one of their averments above.
               13           17.     A real and present controversy has arisen between FINRA and Petitioners in that
~     ;-
      ~o
      N
           ~   14    FINRA claims that it has the rig ht to susPend the membershipor licenses to do business of the
C'~
               15    Corporations unless the Trusts provide FINRA with complete and detailed information regarding

~ o~ 16              the terms and conditions of the Trusts, and the trust instruments, and Petitioners deny that FINRA

               17 ; has the right to such information or the right to obtain copies of the trust instruments as a

               18' condition for maintaining membership and to avoid suspension of their memberships.

               19           18.     Petitioners will suffer immediate and irreparable harm in the event the
               20 ' memberships in the Corporations are terminated or suspended without hearing, because they will

               21    sustain a total loss of their business, business prospects and goodwill, which could never be
               22    restored, and for the additional reason that the total Ioss of their business will be difficult to
               23    measure or ascertain with any definiteness or certainty, and for the additional reason that the
               24    Trusts preclude disclosure absent an order of the court permitting such.

               25           19.     Petitioners are likely to succeed on the merits of their claims, public policy favors

               26    granting injunctive relief, and the balance of hardships and equities strongly favors Petitioners.

               27            Wherefore, Petitioners pray,

               28           1.      That the Court enter an order declaring that Petitioners are not obligated to provide

                                                                       Wes
           Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 8 of 184




            1   FINR.A with all information concei7ling the Trusts or copies of the trust instruments as a

            2   condition of inembership in FINRA, or as a condition to avoid suspension of their membership in

            3   FINRA, until such time as the Court determines the rights and obligations of the Parties, or in the

            4   event such is required, to issue an order permitting such.

            5           2.     That the Court determine that Petitioners are not obligated to provide FINRA with

            6   all information concerning the Trusts, or copies of the trust instruments as a condition of

            7   maintaining their membership in FINRA.

            8          3.      For an order enjoining and restraining FINRA from terminating or suspending

            9   Petitioners membership in FINRA until such time as the court has determined the rights and

           10   obligations of the Parties.

           11          4.      For such further relief as the court deems just in the premises.

           12                                          AFFIRMATION
                                                   Pursuant to NRS 239B.030
           13
                       The undersigned does hereby affirm that the preceding document does not contain the social
~ 2        14
                security number of any person.
           15

~     od   16    Dated: Apri126, 2019                                    SNELL & WILMER L.L.P.
           17

           18                                                      B
                                                                    Y~
                                                                         William E. Peterson, No. 1528
           19                                                            Janine C. Prupas, No. 9156
                                                                         50 West Liberty Street, Suite 510
           20                                                            Reno, Nevada 89501
           21                                                            Attorneys for Petitioners
           22

           23

           24

           25

           26

           27

           28

                                                               -7-
                    Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 9 of 184




                     1                                                                             VERIFICATION

                     2                 Under penalties of perjury, the undersigned declares that he is the attorney for the

                     3         Petitioners named in the Petition to Assunie Jurisdiction of Trusts and For Order Granting

                     4         Declaratory and Injunctive Relief Against Financial Industry Regulatory Authority, and knows

                     5         the contents thereof, that the Petition is made by the undersigned because the Petitioners are

                     6         absent from the County where I reside, and the matters set forth in the Petition that are based on

                     7         the documents provided in my Declaration are true of my own knowledge and belief based on

                     8         reasonable inquiry and that the averments and facts alleged that are not based on such, I believe to

                     9         be true on information and belief after inquiry.

                    10
                    11
                                                                                                         Villll: 1ATv1; E. PETERSON
                    12
                    13
                               STATE OF NEVADA                                  )
      V ~ ~         14                                                          ) ss.
                               COUNTY OF WASHOE )
T-1   ~ n R ~,...   15

~ oa 16                                On April 26, 2019, before me, the undersigned, a Notary Public in and for said State,

                    17         personally appeared William E. Peterson, personally known to me or proved to me on the basis of :

                    18         satisfactory evidence to be the person who executed the above instrument.

                    19                 WITNESS my: hand and official seal.

                    20
                    21
                                                        . . .►~:. . _
                           I'~ ~ -~ .~~ ~~~.~..~7`Y~.t~~~
                                U A:E Y PU sI,IC :
                    22                                 n.NNuJt1n.N1~iNMu~,MhN~, .                 ~.                                  .

                                      ~                            FiOLLY Vt►. LONGE                 _
                    23                -                    tlotar.y Pc!blfc ;State oi ticsvpcla L
                                                           l~.y~ninlment RecarJed in Washna CauntY
                    24                                  . hlo: ~6•93$2 2-~xFires May i6 2024~!   ...
                           '           ~.~.~.0 .:,,., . y.~ , ;.. . . ,.N.... .... ....... .

                    25
                    26

                    27

                    28 I

                                                                                                          -8-
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 10 of 184
                                                                                        FILED
                                                                                      Electronically
                                                                                      PR19-00231
                                                                                2019-04-26 03:09:33 PM
                                                                                   Jacqueline Bryant
 1  2222                                                                           Clerk of the Court
    William E. Peterson, Bar No. 1528                                        Transaction # 7240960 : yvili
 2  Janine C. Prupas, Bar No. 9156
    SNELL & WILMER L.L.P.
 3~ 50 West Liberty Street, Suite 510
    Reno, Nevada 89501
 4  Telephone: 775-785-5440
    Facsimile: 775-785-5441
 5  Email: ~~eterseinc s~~la~v.~~ni.
            i DrmoasQ,svvlauF.cotri
 6
    Attorneys for Petitioners
 7

 8
            IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
 9
                               IN AND FOR THE COUNTY OF WASHOE
10
11    IN THE MATTER OF THE                                Case No.
12    PEE PEE POP TRUST, PEE PEE POP                      Dept. No.
      TRUST II, PEE PEE POP TRUST III, MAN
      CUB TRUST, MAN CUB TRUST II, MAN
      CUB TRUST III, DATED JULY 22, 2013.


                       MOTION.FOR TEMP..ORARY.RESTRAINING .ORDER
                            ` AND PRELIMINARY INJUNCTION

17   I.     Statement of Motion.

18          Comes now, Petitioners John Hurry, Trustee of Pee Pee Pop Trust, Pee Pop Trust II, Pee

19   Pee Pop Trust III, Man Cub Trust, Man Cub Trust II and Man Cub Trust III dated July 22, 2013

20   (collectively the "Trusts"), and Alpine Securities Corporation ("Alpine") and Scottsdale Capital

21   Advisors Corporation ("Scottsdale" and collectively the "Corporations"), by and through their

22   attorneys, Snell & Wilmer L.L.P., and move this Court for an order temporarily restraining, and

23   after hearing, preliminarily enjoining, Respondent Financial Industry Regulatory Authority, Inc.

24   ("FINRA"), from terminating or suspending the memberships of Alpine and Scottsdale, in

25   FINRA, for failing to provide FINRA with the trust documents and information referenced and

26   identified and described in Exhibit A to the Declaration of William Peterson ("Peterson

27   Declaration") attached hereto as Exhibit 1, until this Court or another judicial body has conducted

28   a hearing to determine whether FINRA is entitled to such information as a condition for
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 11 of 184




 1   maintaining the Corporations' membership interests in FINRA.

 2          This motion is made on all the pleadings and papers in this action, the Points and

 3   Authorities that follow, the Peterson Declaration, and exhibits attached to the Peterson

 4 I Declaration, and any evidence that may be presented at a hearing on the Motion.

 5 I H.     Introduction.

 6          As set forth in the Petition to Assume Jurisdiction by the Trusts, this proceeding seeks to

 7   determine whether FINRA is entitled to suspend the FINRA memberships of the Corporations for

 8   failing to provide the trust instruments and detailed inforniation regarding six family trusts

 9   domiciled in Nevada and governed by Nevada law, that collectively own, in equal parts, SCA

10   Clearing LLC and Scottsdale Capital Advisors Holdings LLC (collectively referred to as "SCA"),

11   wliich own the Corporations (Alpine and Scottsdale). If so, the Petition seeks a.n order from the
12   Court authorizing and permitting such disclosure, as the trust instruments forbid disclosures

     without a court order.
            The Corporations, which are indirectly owned by the Nevada Trusts, are engaged in the
     business of brokering and dealing in securities in several western states, including Nevada.
     Respondent FINRA is a private corporation registered with the U.S. Securities and Exchange

17   Commission ("SEC") whose corporate mission is to aid and assist the SEC in regulating broker
18   dealers in the United States. FINRA conducts business throughout the United States and is
19   registered with the Nevada Secretary of State to do business in Nevada as a foreign corporation

20   (C5791).
21          No person may engage in the business of brokering or dealing in securities in the United

22   States unless they are members of FINRA. FINRA is a Self-Regulating Organization ("SRO")

23   under the SEC, has a system in place to oversee the business and operations of broker dealers, and

24   can sanction members for violation of the securities laws and/or for noncompliance with FINRA

25   rules and regulations.

26          The Corporations have been members of FINRA for many years and are fully authorized

27   to engage in the business of brokering and dealing in securities. The Corporations are and have

28   been owned by SCA for at least eight years, the interests in SCA are held in a trust of the Hurry

                                                     -2-
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 12 of 184




 1   Family. John Hurry and his wife Justine are Nevada residents, and are the Trustees of the Trusts,

 2   and along with their children, the sole beneficiaries of the Trusts. No confidential trust documents

 3   had been demanded in connection with acquisitions of the Corporations. When Alpine was

 4   acquired by SCA, for example, the Corporations filed a Continuing Membership Application

 5   ("CMA") with FINRA disclosing that its owner, SCA, was held by one of the Trusts. FINRA

 6   accepted that application without asking for any of the trust documents or requiring any further

 7' infoi-mation about the Hurry Trust.
 8           In 2017, counsel for the Hurry Trust determined that solely for tax and estate planning

9' purposes, the Hurry Trust should be divided into six separate identical trusts, all of which, like the
10   Hurry Trust, are domiciled in Nevada. See Affidavit of Eric L. Johnson attached as Exhibit B to
11   Peterson Declaration. That structural change did not affect the ownership or operation of the
12   Corporations, or SCA (the owner of the Corporations), nor did it even affect the operation of the
     Trust at the level above SCA, as there was no change in the trustees, any other participants in the
     Trust, or any of the terms or provisions of the Trust resulting from the division of one trust into
     six trusts. Id. John Hurry and his wife remained as Trustees and as sole beneficiaries along with
     their children. Id.

17           Notwithstanding the absence of any changes in the operation or ownership of Alpine,
18   Scottdale, SCA, or any change in the legal or beneficial ownership of the assets in the Trust, or
19   their administration and operation, FINRA determined that Alpine and Scottsdale were required
20   to file with FINRA a Continuing Membership Application reflecting the change in the structure
21   of the Trust into the six separate trusts, that are the Petitioners herein. See Exhibit C to Peterson

22   Declaration.

23           Alpine and Scottsdale filed those applications as directed on April 10, 2019, and in
24   support of them, also submitted for each of the six trusts "Certifications of Trust in Lieu of Trust

25   Instruments," in strict accordance with NRS 164.400. Exhibit D to Peterson Declaration. That

26   statute expressly provides that in lieu of a copy of any trust instrument, a trustee may present a

27   certification of trust to any person, to establish the existence or terms of the trust, and may present

28   such certification voluntarily, or to any person with whom the trustee is dealing. The Certification

                                                      -3-
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 13 of 184




     must be in affldavit form and signed and acknowledged by the trustee. NRS 164.410 expressly

 2   provides that the certification may confirni or provide inforniation regarding the existence of the

 3   trust, and identify or describe the settlor, trustees, powers of trustees, revocability, power of

 4   revocation and other information, but need not disclose the dispositive provisions of the trust.

 5   Any person receiving such certificate is expressly authorized to rely on it without further inquiry

 6   and can fully enforce his or her rights against trust assets in accordance with the representations

 7   in the certificate.
              The statutory provisions providing for the provisions of "Certifications of Trust In Lieu

     of Trust Instrument" codify Nevada's strong public policy protecting the privacy and
10   confidentiality of Nevada trusts, and form an important part of the recent recodification of

11   Nevada trust law to promote Nevada as a favorable state for the location and administration of
12   trusts in the United States, just as Nevada did for corporations (to compete with Delaware).

13   Confidentiality is of course an important aspect of trust law, and an aspect of a trustee's duty of

14   loyalty and confidence (See Bogert Trusts and Trustees, Section 1081.14). This is especially true
15   in the context of family trusts. See, e.g., NRS 669A.310 (maintaining statutory protections for
16   almost total confidentiality of provisions and terms of Nevada Family Trust Companies). Also, as

17   noted above, the Trusts forbid disclosure of the trust instruments without a court order.
18           On April 18, 2019, FINRA acknowledged receipt of the Applications but rejected them on

19   grounds that they were incomplete for failing to include all the actual trust instruments, which are

20   not required to be provided under NRS Chapter 164.400 et seq. if a Certificate is provided, and/or

21   which do not reflect the operation and control of the Corporations. Exhibit A to Peterson
22   Declaration. FINRA has threatened that if such information is not provided by April 25, 2019, the

23   Corporations' membership in FINRA will be suspended, without hearing, thereby putting them
24   out of business. ' Id.

25   ~       FINRA has itself indicated that its interest in identifying ownership is to determine who is
     controlling the member entity, and in making that determination will ignore form over substance.
26   Thus, it will ignore a change in corporate form (i.e., from a corporation to a limited-liability
     company, etc.) and, on the other hand, not permit a change in ownership to be accomplished by
27   individuals acting in concert to circumvent the underlying 25% threshold for reporting a change
     in control, through serial acquisitions below the 25% limit, but that collectively exceed that limit.
28   See correspondence from Trust Counsel Exhibit E to Peterson Declaration). In this instance, each
                                                      :~;4 -
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 14 of 184




               The underlying proceeding seeks a declaratory judgment from this Court that FINRA is

  2    obligated to accept the Certifications of Trust In Lieu of Providing Trust Instruments as evidence

  3    of all the matters NRS 164.400 provides that FINRA, and all other third parties may accept and

  4    rely on them for, aiid to preveiit FINRA from defeating the public policy of Nevada by precluding

  5    or denying membership in FINRA (thereby prohibiting Nevada Trusts from participating in the

  6    securities markets altogether including Nevada), unless they provide FINRA with documents and

  7    information expressly protected from disclosure under Nevada law. This motion is brought to
       preserve the status quo and enjoin FINRA from terminating the memberships of the Corporations

  9    and destroying their business, until Petitioners have obtained a judicial determination of this

10     matter. In the event disclosure is required, the underlying proceeding also seeks a court order
11     permitting disclosure, which is required by the Trusts prior to any disclosure.

12     III.   Points and Authorities.

13.           A.       Legal Standard.

1`4'           Temporary Restraining Orders and Injunctions are governed by NRS 33.010 and NRCP
1:5    65. A Temporary Restraining Order may be granted without written or oral notice to the adverse
       party if "it clearly appears from specific facts shown by affidavit or by the verified complaint that

17     immediate and irreparable [harm]... will result to the applicant before the adverse party or that
18     party's attorney can be heard in opposition. " NRCP 65(b).

19            NRS 33.010 provides that this Court may grant an injunction under three conditions: (1)

20     when plaintiff is entitled to the relief requested and such relief consists of restraining the

21     continuance of an act complained of, (2) when the commission or continuance of an act during
22     litigation would produce great or irreparable injury to the plaintiff, or (3) when it appears that

23     defendant is doing some act in violation of the plaintifPs rights respecting the subject matter.

24
       of the six trusts acquired a one sixth (16.7 %) interest in SCA (below the 25% threshold), but
25     collectively exceeded the 25% limit. Id., and Exhibit B to Peterson Declaration. FINRA
       concluded that the Trusts were acting as a group or in concert, thereby exceeding the 25% limit,
26     but at the same time ignored the inexorable conclusion from such logic that there was no change
       in ownership at all, because the six trusts are merely a change in form of the original trust, with
27     no change in ownership or control, as manifested by the fact that the Trusts had the same trustees
       and operative provisions and were separated solely for tax and estate planning services. Id.
28

                                                        -5-.
              Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 15 of 184




               1                The Nevada Supreme Court held that an injunction is available upon a showing that: (1)

               2       the party seeking the injunction has a reasonable likelihood of success on the merits and (2) the

               3       defendant's conduct, if allowed to continue, will result in irreparable harm for which

               4       compensatory damages is an inadequate remedy. See Boulder Oaks Cmty. Ass'n v. B&JAndrews

               5       Enters, LLC, 125 Nev. 397, 403, 215 P.3d 27, 31 (2009); Unfversity Sys, v. Nevadans for Sound

               6       Gov't,   120 Nev. 712, 721, 100 P.3d 179, 187 (2004)("In considering preliminary injunctions,

               7       courts also weigh the potential hardships to the relative parties and others, and the public

               8       interest.").

               9                B.     Petitioners Are Reasonahly Likely to Succeed on the Merits.

              10                The essential issue presented for determination in the Declaratory Relief Action is

              11       whether FINRA has the legal right to preclude entities that are indirectly owned by Nevada Trusts

              12       from retaining membership in FINRA, and thereby the right and oppoi-tunity to engage in the

              13       securities markets in the United States, unless they provide FINRA with complete copies of the
~ =o
          v   14   I   trust instrument, and any and all provisions regarding the trust, including provisions relating to
~ .~30 ryw
~ ¢~o~ 15              the trust's dispositive provisions. Under Nevada law, a trustee of a Nevada trust may present a
~   ,a~
~ o~ 16                certification of trust to any person, in lieu of a copy of the trust instrument to establish the

              17       existence and terms of the trust. The Certificate provided for under Nevada law confirms the

              18       existence of the trust, the settlor, each trustee, the powers of the trustee and any restrictions on

              19       those powers, the revocability of the trust, and other limited information set forth in the

              20       Certificate. NRS 164.400. Copies of the six certificates are attached as Exhibit F to Peterson

              21       Declaration.

              22                There is nothing in FINRA's operating rules or regulations that would permit or require a

              23       trust entity to provide any additional information beyond what is required by the Nevada statute.

              24       Indeed, based on the facts of this case, there is nothing in FINRA's rules or regulations that would

              25       require any information regarding these Trusts at all, since the Trusts are merely a separation of

              26       the former trust into six identical trusts, collectively owning precisely the same assets as the

              27       Hurry Family Trust owned prior to being separated into six trusts. See fn. 1 and exhibits

              28       referenced therein.

                                                                        ~
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 16 of 184




 1          There being no change in ownership, operation or administration in the two FINRA

2    member entities (Alpine and Scottsdale, both formerly owned aiid currently owned by SCA), and
3' no change in the operation of SCA, or in the ownership of SCA (as it will continue to be owned

4' by the same trustees, albeit in a restructured entity), there was no change in ownership warranting
 5   a Continuing Membership Application in the first place. See fn. 1. But even assuming such

6    application is required, the Corporations fully complied with their obligations under Nevada law,

 7   and FINRA membership rules and regulations, by providing the Trust Certificates In Lieu of

 8   Trust Instruments. Based on these facts, Petitioners are, at the very least, "reasonably likely" to

 9   prevail on the merits.

10           C.      Petftioners will S'uffer Irreparable Harm without Injunctive Relief

11           As set forth above, Petitioners Alpine and Scottsdale (indirectly owned by the Trusts), are

12   broker dealers in the securities market, and will be put out of business altogether if FINRA

     succeeds in suspending their membership interests in FINRA. This is because membership in

     FINRA is a condition for doing business in the securities markets. In Nevada, "[tJhe rfght to
     carry on a lawful business... and acts committed without just cause or excuse which interfere with
     the carrying on of plaintiff's business or destroy its custom, its credits, or its prof ts, do an

17   irreparable injury and thus authorize the issuance of an injunction. " Guion v. Terra Marketing of

18   Nevada Inc., 90 Nev. 237, 523 P.2d 847 (1990); accord, Gillespie v. Council, 2016 WL 5616589

19   (Nev. App. 2016). Under Nevada 1aw, Petitioners have met their burden of demonstrating that

20   they will suffer irreparable harm unless FINRA is restrained from tenninating or suspending the

21   Corporations' memberships in FINRA.

22           D.       The Balance of Hardships Favors Petitioners.

23           As stated above, the hardship that will be suffered by Petitioners is irreparable in that it

24   will result in the total cessation and loss of the business they have profitably owned, conducted

25   and/or operated for many years. The restructuring of the Trusts into six trusts that now own SCA,

26   which, in turn owns the FINRA member Corporations, occurred in 2017, almost two years ago,

27   and no harm has resulted from that occurrence, or is threatened, and FINRA's threats to terminate

28   or suspend the Corporations' memberships is not based on any wrongdoing, or any alleged

                                                       -7-
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 17 of 184




 1     wrongdoing, or any harm, or alleged harm to FINRA, the public or the securities markets.

 2             Indeed, there has been no change whatsoever in the ownership or operation of the

 3     Corporations, or even in SCA, which owns them. The restructuring of the Hunry Family Trust

 4     into six discrete trusts, with the same trustees and provisions, does not pose any threat of harm to

 5     FINRA, or the security markets. It cannot be seriously disputed that no harm whatsoever will be

 6     inflicted on FINRA or the securities markets if FINRA is restrained from terminating or

 7     suspending the Coiporations' memberships in FINRA pending the outcome of the declaratory

 8     relief action.

 9             E.       Public Polfcy Favors the Issuance of an Injunction.
10             As also stated above, Nevada has a strong public policy in protecting and preserving the
11     confidentiality of trusts in Nevada. That policy (manifested in the adoption of NRS 1674.400),
12     fully accommodates the needs of the public to know or understand when they are doing business
       with a trust that they are, in fact, dealing with a trust, that such persons have all the essential
       information they need to assess the risks of doing business with a trust by being informed of the
       essential terms of the trust when doing business with it, and that they are protected by being
       furnished with a copy of the Trust Certificate In Lieu of Trust Instrument which they are

17     authorized to rely on with all trust assets serving as security for such reliance.
18             That strong public policy will be severely undermined if FINRA is able to require Nevada
19     Trusts to provide it with a copy of trust instruments and other terms not required to be disclosed
20     under Nevada law, as a condition of engaging in the securities markets in Nevada, and elsewhere.
21     IV.     Conclusion.
22 '           It is frequently stated that the fundamental purpose of a TRO and a preliminary injunction
23     is to preserve the status quo pending ultimate determination of the dispute on the merits. See
24     Swarovski Retail IVentus•es Ltd. v. JGB Yegas Retail Lessee, LLC, 2018 WL 2041527, 416 P.3d

25     208 (Nev. 2018) ("A prelinzinary injunction to preserve the status quo is normally available upon

26     a showing that the party seeking it enjoys a reasonable probability of success on the merits and

27     that the defendant's conduct, if allowed to continue, wfll result in irreparable harm for which

28     compensatory damage is an inadequate remedy."). Based on the forgoing, Petitioners have

                                                         ~
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 18 of 184




             1     demonstrated all the elements necessary to obtain such relief, and respectfully request that this

             2     Court restrain and enjoin FINRA from suspending or terminating the memberships of the
             3     Corporations pending adjudication of Petitioners' request for declaratory judgment.

             4
                                                           AFFIRMATION
             5                                        Pursuant to NRS 23913.030
             6            The undersigned does hereby affirm that the preceding document does not contain the social

             7' security number of any person.
             8'
                    Dated: April 26, 2019                                   SNELL & WILMER L.L.e:
             9

            10
                                                                      By:                            J, As.~s
            11                                                                illiriixi`.F:P.e.te~stiii~ , No. 1528
                                                                            Janine C. Prupas, No. 9156
            12                                                              50 West Liberty Street, Suite 510
                                                                            Reno, Nevada 89501
            13
  U ;v v                                                                    Attorneys,for Petftioners
        ~   14
 J w~

            15

~ o~ 16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28 '

                                                                  ~
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 19 of 184




            1                                  INDEX TO EXHIBITS

            2     Exhibit No.   Title of Exhibit                           No. of Pa~es

            3     1.            Declaration of William Peterson            158

            4

            5

            6

            7

            8

            9

           10

           11

           12 :

           13
~   ,o
    =
         ~ 14

     cM1 15

~   o~     16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26 .

           27

           28

                                                      -10-
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 20 of 184
                                                                   FILED
                                                                 Electronically
                                                                 P R 19-00231
                         EXHIBIT I                         2019-04-26 03:09:33 PM
                                                              Jacqueline Bryant
                                                              Clerk of the Court
                                                        Transaction # 7240960 : yviloria




                         EXHIBIT I
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 21 of 184




 1        William E. Peterson, Bar No. 1528
          Janine C. Prupas, Bar No. 9156
 2        SNELL & WILMER L.L.p.
          50 West Liberty Street, Suite 510
 3        Reno, Nevada 89501
          Telephone: 775-785-5440
 4        Facsimile: 775-785-5441
          Email: wpeterson a,swlaw.com
 5               inilmasa.s4vlaw.com

 6        Attorneys for Petitfoners

 7

 8              IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
 9                                    IN AND FOR THE COUNTY OF WASHOE


          IN THE MATTER OF THE                                 Case No.
          PEE POP TRUST, PEE POP TRUST II, PEE                 Dept. No.
          POP TRUST III, MAN CUB TRUST, MAN
          CUB TRUST II, MAN CUB TRUST III,
          DATED JULY 22, 2013.



              DECLARATION OF WILLIAM E. PETERSON IN SUPPORT OF MOTION FOR
               TEMPORARY RESTRAINING ORDER AND PRELIMINA.RY INJUNCTION

17
                 I, William Peterson, under penalty of perjury under the laws of the State of Nevada, and
18
        „ based on personal knowledge or, where stated, good faith belief after inquiry, declare as follows:
19
                 1.     I am an attorney representing the Petitioners in this proceeding.
20
                 2.     I am licensed to practice law and admitted to practice in all state and federal courts
21 :
         in Nevada and California.
22
                 3.     Attached hereto as Exhibit A is a true and correct copy of email correspondence
23
         between FINRA (as described in the Petition) and representatives of my client rejecting the
24
         CMAs referred to in paragraph 6 as incomplete and demanding copies of all trust instruments and
25 '
         various trust documentation.
26 'I
                 4.     Attached hereto as Exhibit B is a true and correct copy of the Affidavit of Eric L.
27 I
         Johnson, trust counsel for the Hurry Trusts, that was provided to FINRA in connection with the
28
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 22 of 184




           1     Continuing Membership Applications of Alpine Securities Corporation and Scottsdale Capital

           2     Advisors Corporation.

           3             5.      Attached hereto as Exhibit C is a true and correct copy of correspondence from

           4     FINRA directing Alpine Securities Corporation ("Alpine") and Scottsdale Capital Advisors

           5     Corporation ("Scottsdale") to file CMAs with FINRA.

           6             6.      Attached hereto as Exhibit D are true and correct copies of CMAs filed with

           7     FINR.A by Alpine and Scottsdale.

           8             7.      Attached hereto as Exhibit E is a true and correct copy of letter from Trust Counsel

           9     to FINRA referred to in footnote 1 in the Petition.

          10             8.      Attached hereto as Exhibit F are true and correct copies of Certifications of Trust

          11     of all the Petitioner Trusts.

          12             Executed this 26th day of April, 2019 in :[t'cno§ Nevada.
          13

        ~ 14
                                                       S1Vi1~`ii1:E. Peterson

~
~         16
    ~
          17
          18
          19
          20
          21 '

         22
         23
         24
          25
         26
         27
         28

                                                                 -2-
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 23 of 184



                        EXHIBIT A




                         EXHIBIT A
        Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 24 of 184




From: Manzo, Liza [mailto:Liza.Manzo@finra.org]
Sent: Thursday, April 18, 2019 5:09 PM
To: tdiblasi@scottsdalecapital.com
Cc: Cullinane, Lena; Fritz, Maranda
Subject: SCOTfSDALE CAPITAL ADVISORS CORP (118786); Matter # 20190622574 - CMA filing received substantially
incomplete

CAUTION EXTERNAL EMAIL
Dear Mr. DiBlasi,

FINRA Staff ("Staff") has received the Continuing Membership Application ("CMA") that you submitted on April 10, 2019
on behalf of Scottsdale Capital Advisors Corp ("Firm"). Staff's review of the CMA filing has found the application to be
substantially incomplete. Specifically, Staff notes that the application did not adequately address the Standards set forth
in NASD Rule 1014, specifically, Standard 1.

Standard 1— Complete and accurate application
Staff acknowledges that you provided Certificates of Trust Existence and Authority for the six trusts, however, in order
for Staff to verify the ultimate ownership i.e., management and control of the Firm, provide the following:
    1. Provide all trust agreements and related amendments or modifications for the following trusts identified in the
         CMA.
              a) The Hurry Family Trust
              b) Man Cub Trust
              c) Man Cub Trust II
              d) Man Cub Trust III
              e) Pee Pee Pop Trust
              f)   Pee Pee Pop Trust II
             g) Pee Pee Pop Trust III
    2. Any documentation, beyond the trust agreements provided in Request No. 1, which define or evidence for the
        entities identified in Request No.1(a)-(g) any of the following:
             a) The grantor(s) of the trust, the trustee(s), the trust's beneficiaries, the purpose of the trust, the powers
                  of the trustee(s), the rights of the grantor(s) and the rights of its beneficiaries;
             b) Guidance, restrictions or instructions of how the trustee(s) should manage and disburse the trust's
                  assets; and
             c) Provisions governing when and/or if the grantor(s) can amend or revoke the trust.
    3. The application states that SCA Capital Advisors Holdings LLC ("SCA") was owned by Hurry Family Revocable
        Trust, which was restructured into two trusts each of which held a partial interest in SCA. Subsequently, each of
        Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 25 of 184


        those trusts was broken into three trusts. Provide a pre and post transaction organization charts indicating the
        percentages of ownership held by each trust in SCA.

Please be advised that the Staff wilf not commence processing of the application until the Pnformation identified above is
filed. The filing is not considered received until it is deemed substantially complete. NASD Rule 1017(d) provides that the
Department may reject an appfication that is not substantially complete, and deem it to not have been filed. NASD Rule
1017(c)(1) provides that a member shall file an application for approval of a change in ownership or control at least 30
days prior to such change.

However, the Staff will grant the Firm five (5) business days to provide the required information referenced above.
Therefore, please provide the required information and upload to the application (via the Gateway) as an amendment,
no later than close of business on Thursday, AprPl 25, 2019.

Please contact me via telephone or e-mail if you have any questions.

Regards,
  J             30




                 11n~ntat ~n~i„st.~' ~C~vlilCvJ l.J1 ~al l{y



Associate Principal Examiner
Membership Application Program
One World Financial Center
200 Liberty Street, 9th Floor
New York, NY 10281
T. 212-858-4191


Confidentiality Notice:: This email, including attachments, may include non-public, proprietary, confidential or
legally privileged information. If you are not an intended recipient or an authorized agent of an intended
recipient, you are hereby notified that any dissemination, distribution or copying of the information contained in
or transmitted with this e-mail is unauthorized and strictly prohibited. If you have received this email in error,
please notify the sender by replying to this message and permanently delete this e-mail, its attachments, and any
copies of it immediately. You should not retain, copy or use this e-mai] or any attachment for any purpose, nor
disclose all or any part of the contents to any other person. Thank you.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 26 of 184



                         EXHIBIT B




                        EXHIBIT B
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 27 of 184




 STATE OF ARIZONA                  )
                                   ) ss.
 County of Maricopa                )

                                 AFFIDAVIT OF ERIC L. JOHNSON

       THE UNDERSIGNED, being first duly sworn, says:

               I am a licensed attorney in the State of Arizona and with the United States
 Tax Court.

       2.     1 have represented John Hurry and Justine Hurry since January of 2013
 regarding tax and estate related matters and am fully familiar with the provisions and
 management of The Hurry Family Revocable Trust and subsequently formed trusts.

        3.     For certain tax and estate planning purposes, The Hurry Family Trust was
 restructured on two occasions. First, in 2013, the trust was reorganized into two trusts.
 In 2017, that structure was revised to six trust entities.        To accomplish those
 administrative changes, the following trusts were created (each of which has identical
 trust agreement provisions): Man Cub Trust dated July 22, 2013; Pee Pee Pop Trust
 dated July 22, 2013; Man Cub Trust II dated October 13, 2017; Man Cub Trust III dated
 October 13, 2017; Pee Pee Pop Trust dated October 13, 2017; and Pee Pee Pop Trust
 dated October 13, 2017 (collectively, the "Trusts").

          4.     At no time was there any change in terms of the participants or the
 provisions of the Trusts. John Hurry is and has been the current beneficiary of the Trusts
 at all times since their creation. John Hurry and Justine Hurry have been trustees of the
 Trusts at all times since their`creation.

        This Affidavit is made from my own knowledge, and I will testify positively to the
 truth of the same in any court whenever called upon for that purpose.

        DATED this 81h day of April 2019.

                                                      AFFIANT:


                                               ,~ .
                                                      ERl            JO:HNSON;
                              ~......._~
       SUBSCRIBED AND SWORN TO before me this 8th day of April 2019


                                                                                                    ,
                  OFFICIAL.sEAL                                                           ..
   '           TRAVIS R CAMPBELL           .                    ..    'r _   .. . ~'w+'        ..       . . .   ..   .•
               Notary Public - Arizona                   1~
                MARICOPA COUNTY                       N-g~"~' ~/ P;UIJIrc
               Commission # 340124
               My Commission Expires
       "           JULV 31, 2019 .
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 28 of 184



                         E1HIBIT C




                         EXHIBIT C
 Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 29 of 184




MacVirar, Meredith

From:                               Manzo, Liza
Sent:                               Tuesday, December 12, 2017 4:26 PM
To:                                 'henry@scottsdalecapital.com'
Cc:                                 Goro, Leyna; Levine, Eric; Cullinane, Lena; Ishak, Robert
Subject:                            SCOTTSDALE CAPITAL ADVISORS CORP (118786); Matter # 20170566525 - Materiality
                                    Consultation Decision Letter



Dear Mr. Diekmann,

FINRA Membership Application Program Group Staff (the "Staff") hereby acknowledges receipt of a Materiality
Consultation filing, submitted on December 8, 2017 on behalf of Scottsdale Capital Advisors Corp (the "Firm"). The Firm
is requesting Staff's assessment as to whether certain changes in the indirect ownership would require an application for
approval for purposes of Rule 1017, in which case the Firm would be required to file an Continuing Membership
Application ("CMA") with FINRA seeking approval of the ownership change.

Based on the information provided, Staff understands the following: The Firm is wholly owned by SCA Clearing LLC
("SCA"). SCA was wholly owned by The Hurry Family Trust of which the beneficiaries are John and Justine Hurry and their
four children. The Trustees are John and Justine Hurry. On or around August 2017, SCA became owned equally by two
separate trusts, The Man Cub Trust (50%) and PeePop Trust (50%). The beneficiaries of the trusts continued to be John
and Justine Hurry and their four children; trustees are John and Justine Hurry. Most recently in Novernber 2017, the
ownership of SCA underwent another change. The change consisted of six different trusts owning each approximately
16.7% of SCA. The six different trusts will continue to have as beneficiaries John and Justine Hurry and their four
children; trustees are John and Justine Hurry.

Based on the facts and representations in your letter, Staff has concluded that, for purposes of NASD Rule 1017, the
indirect ownership changes does appear to require an application for approval. Staff based its determination on, among
other things, the indirect ownership changes, represents over a 25% indirect change in ownership of the Firm, with, as
noted, new trusts coming into the structure. While these new trusts will individually hold below 25% ownership
interests, collectively, their indirect ownership will equate to 25% or more of the Firm. Please reference FINRA Notice to
Members 00-73 which states, in pertinent part, that "a group of indlviduals acting in concert to obtain control of 25
percent or more of the equity or partnership capital of a member will be deemed to be an entity' for purposes of the
Rule, and as such, wil/ trigger the requirement to submit an application to obtain approvaf of the ownership change".
Based on the foregoing, the proposed change in indirect ownership does warrant a Continuing Membership Application
to be filed by the Firm pursuant to Rule 1017. Staff will need to review the trust documents for all trusts through the
CMA process. The filing should be made via Form CMA, available through the electronic Gateway, and the
documentation should include all relevant exhibits to support the indirect ownership change. In addition, please review
Regulatory Notice 12-32 regarding information on continuing membership application fees, and Regulatory Notice 13-11
for information regarding fee waivers.

This response is based upon the facts and representations provided to FINRA Staff by you and the Firm regarding the
proposed change, and any different facts or conditions may require a different response. If in the future the Firm
proposes to make additional changes to its business operations and/or ownership structure, please review the FINRA
Membership and Registration Rules, particularly Rule 1017 and Rule 1011(k), as well as the Firm's Membership
Agreement to determine whether an application is required.

Please feel free to call with any questions.

Regards,
              Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 30 of 184




---
      -- - ~~..~ ~tri~r~,~ ---- - -
                                             -   -                   -- - ------      -   --- --



            Finr~`~~

            5enior Examiner
            Membership Application Program
            One World Financial Center
            200 LibertY 5treet, 9th Floor
            New York, NY 10281
            T. 212-858-4191




                                                     2
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 31 of 184



                        EXHIBIT D




                        EXHIBIT D
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 32 of 184

4/10/2019                                                           FINRA - Continuing Membership Application Print

 I        This foriu has NOT yet beert submitted to FINi2A. i'iease review tht: answers you provided. Ycu must return to tite eriitable versieri of the I
          farm and press the SuOntit bu';ton '.o : end this informatio±; to FINP.A,



 «         o-Pi i g Cabine
                                     Introductton

                                                               Continuing Member Application
                                                                                             Introduction
                                        The Continuing Membership Application Form ("Form CMA," "Form," or "Application") is designed to assist Applicants
                                        in the preparation of an Application filed pursuant to NASD Rule 1017 in which the Applicant seeks approval from the
                                        Financial Industry Regulatory Authority, Inc. ("FINRA") for a change in ownership, control or business operations. The
                                         completed Form, with all required questions answered, and all required supporting documentation attached, must be
                                                                                      filed electronically wilh FINRA.



                                     To assist in the completion of Form CMA, important information is provided below concerning the following:
                                     • Completing the Form
                                       o Substantially Complete Requirement

                                       o Form Structure and Using the Form

                                       • Mandatory Information
                                       o Terms Used in the Form
                                       o Saving the Form Priorto Submission

                                       o Submittind the Form
                                     • Maintaining the Accuracy of the Application
                                                 _.. .......                                                                                   _
                                       Completing the Form                                                                                               ~
                                     I.                                                                _                      _..... .   .:.....
                                     The Form references information and documentation required under the Membership Rules of FINRA (see NASD Rule 1010
                                     Series). Form CMA is structured to capture information and documentation pertinent to the Applicant's proposed change in
                                     ownership, control or business operations. However, additional informafion and documentation may be requested once the
                                     FINRA Staff ("StafP') has had an opportunity to review the Application.

                                     Applicants are encouraged to include as much of the requested informafion and documentation in their initial Form CMA
                                     submission as possible. Experience has shown that Applications containing well thought out, detailed, and complete
                                     information and documentation can be processed more efnciently with less need for Staff to seek out supplemental
                                     information. Complete Applications help the Staff to gain a prompt understanding of the Applicant's proposed change, which
                                     facilitates FINRA's ability to review whether the Applicant meets the standards for admission contained in NASD Rule 1014,
                                     against which applications submitted utilizing the Form CMA are evaluated. Applicants are encouraged to review additional
                                     materials about the Continuing Membership ApplicaGon process, availabie on www.finra.org. Applicants should also consider
                                     consulting the Staff in advance of submitting Form CMA, particularly for any Application involving novel or complex business
                                     arrangements.

                                           Substantially Complete Requirement

                                          Form CMA is intended to provide an Applicant with information and requests that are required of it in the Application
                                          process. Applicants should note that an Application will not be accepted for processing unless it is deemed substantially
                                          complete. While the Form identifies information and documentation that is minimally required in order to file Form CMA,
                                          an Applicant is urged not to limit itself to completion of the required fields if and when any optional informa5on fields are
                                          applicable or if additional information can be provided that is material to the Applicant's planned change. It is also
                                          important to note that, since the Form is submitted exclusively on an electronic basis, it is critical that the Appiicant
                                          ensure that each attached document is actuaily the document indicated and contains relevant information

                                          Every Form CMA will be reviewed initiaily for content by Staff. Should an Applicant fail to provide accurate material
                                          information or documentation refevant to the Applicant's proposed change, a submitted Form CMA may be rejected as
                                          "not substantiaily complete."
                                                                                                                                      _._ . .
                                           Form Structure and Using the Form
                                                                                         ,.. ._ ...,. ....._   ,_         _..                             _.      _...
                                          The Form is structured to coliect information, data and documentation from the Applicant In order for Staff to evaluate
                                          the Application against the standards for admission contained in NASD Rule 1014. The Form requests that information
                                          be provided in formats including narrative text, fields that require a selection or mouse-click (e.g., drop-down lists, radio
                                          buttons), data entered directly into the Form, information entered into tables in the Form or connected to the Form, and
                                          attachments of supporGng documents.

                                          The Form is designed to leverage, where possible, certain information provided by the Appficant to FINRA through
                                          means other than the Form itseif, in particular, information submitted via the Central Registrafion Depository (CRD(D). In
                                          instances where information from other sources are leveraged, if any such information presented to the Applicant in the
                                          Form is inaccurate, an Applicant must update the source system before ultimatefy submitting or amending the Form
                                          CMA. (Typically it takes one business day after updating the source system for Form CMA to reflect such changes.)



https://firms.di.finra.org/cdip-dynoapp/forrn/displayPrintPreview                                                                                                    1 /18
             Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 33 of 184

 4/10/2019                                                            FINRA - Continuing Membership Application Print

                                            Mandatory Infonnation              ~

- — - — — - -- — -- — —Certain-aspects-of-the-Form-are-indicated-with a-red-asterisk (-`),-indicating that-such aspect (e.g., question, data field,
                                   information, document request) of the Form is a required field. A system completeness check is conducted on every
                                   Form CMA attempted to be submitted to FINRA. Any Form CMA that faits to address each of the required fields will not
                                   be permitted to proceed with submission. Failure to address required fields will, when attempting to submit the Form,
                                   result in identification of the missing or unanswered informatfon to the Applicant, who wili be responsible for addressing
                                   the missing infoimation before attempting to resubmit the Applicetion.

                                           While certain aspects of the Form are indicated as required, Applicants are strongly encouraged to address any optional
                                           information fields of the Form that are applicable to the Applicant's proposed change.
                                                                                              _
                                            Terms Used in the Form

                                           Unless otherwise stated, the terms used in this Form (e.g., "Applicant;' "Associated Person") have the same definition
                                           as prescribed in NASD Rule 1011. Additionally, the Form makes certain references that should be construed in a
                                           consistent manner. Please note the following references have the meaning prescribed here:
                                          "Associated Person" has the meaning prescribed to such term in NASD Rule 1011(b).
                                          "CRD system" means the Central Registration Depository, the central licensing and registration system for the U.S.
                                          securities industry and its regulators.
                                          "SEA" means the Securities Exchange Act of 1934.
                                          "SEA Rule" means a rule promulgated under the SEA.

                                            Savfng the Form Prlor to Submission

                                          An Applicant may review, enter, and otherwise prepare Form CMA and save the most recent version of the Form prior to
                                          submitting the Application for review by Staff. The Form need not be fully prepared or completed in order to be saved.
                                          The most recent saved version of a draft Form CMA Is retained on FINRA's electronic filing ptatform until a final version
                                          is submitted to FINRA.

                                            submitting the Forrn
                                                                                                                                   ,.
                                          After completing the Form CMA, an Applicant must submit the Form for review by Staff. An electronic completeness
                                          check is run on the Form CMA upon attempting submission to determine whether all required fields have been
                                          addressed. Upon successfully passing the electronic compteteness check, the Form is routed to Staff for a
                                          determinafion of whether the Application is substantially complete. If determined to be substantially complete, the
                                          ApplicaUon will be assigned for continuing review. After submission, an Applicant will be able to view its submitted Form
                                          CMA via FINRA's etectronic filing system.

                                      Maintaining the Accuracy of the Appllcation
                                                                                                               _..._..... ...                                   _.
                                     Each Applic.ant with FINRA must, at all times, ensure the accuracy of its Application. The Applicant is responsible for keeping
                                     its Application current and accurate throughout the Application review process. The Applicant must amend or otherwise notify
                                     Staff of any information in, or any information omitted from, its Application that is or makes the Application inaccurate,
                                     incomplete or misleading.
                                     Application type

                                          Continuing Member Application
                                                                      Type of Continuing Membership Application
                                                                    Identify the type of change that is contemplated (select all that apply).

                                                          _ .. ,.                   ....                :..-:._.      _........                 .                      ....
                                                                                                                                     ... .. ...... _..   ... .. . ..
                                      Ownership or asset transfer changes



                                     F. Merger of the member with another member

                                     r[ Direct or indirect acquisition by the member of another member

                                     I- Direct or indirect acquisifion or transfer of 25% or more in the aggregate of the member's assets or
                                     any asset, business or line of operation that generrates revenues compdsing 25% or more in the
                                     aggregate of the member's eamings measured on a rolling 36 month basis


                                     1✓< Change in the equity ownership or partnership capital of the member resulfing in one person or
                                      entity directly or indirectly owning or controlting 25% or more of the equity or partnership capital



                                      Change(s) ln business operations


 https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                             2/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 34 of 184

4/10/2019                                                                                FINRA - Continuing Membership Application Print


                                        f Material change in business operations


                                           1- Removal or modification of a membership agreement restriction


                                           1- Market making, underwriting or acting as a dealer for the first
                                           time


                                           i- Adding a business activity that requires a higher minimum net capital under Securities Exchange
                                           Act (SEA) Rule 15c3-1.

                                           I7 Expansion of Associated Persons, offlces, or number of martcets made

                                           1- Other




                                        Applicant contact information

                                                                             Continu:ing Member Application

                                                                                                                 Applicant contact information

                                        Provide the following information for the person who wiil be the primary contact for the Applicant during FINRA's review of
                                        the Continuing Membership Application. Note that this is the person to whom FINRA will direct Applicafion refated
                                        questions and con•espondence,
                                                                                        -_...... . ......_ . _. ..... _ ..,.
                                         Firm name '               : ALPINE SECURITIES CORPORATION ~

                                         Contact person
                                                                                                                                                                  -
                                        First name `                                Jason
                                                                                   ~.:..... .
                                        Last name "                                 Kane V .. . ._....._
                                                                                  ~_........_~.
                                                                                       .. ... ...... . .. ....._.~.:.~..,...._.~..,._
                                        Email address `                           ~kane2~aipine-securities.Com                                              ~
                                                                                  ,.~,...:... :... .. ... ..... .. ......... ..:::....__. _ .......~..~.. _....
                                        Phone number
                                        Fax number
                                                                                                                         ..::.....:.::.:::. :...
                                         Malling address

                                        Company name             Aipme Securities                    _ _ ...    Corporation                               f
                                                                                             ..... ,. .         . .. .............~:.
                                                                                                                                 ...
                                        Street address, line 1'  39     Exchange                        Place
                                                                     .........:....
                                                              ...._w ....              .:....w.__,._.                _..._.m..€
                                                                           ....... . ::...........:.........__.......::_.:.
                                     Street address, line 2  (
                                                            ,-,,,...._..........                                                      (
                                                                                                              ~..
                                                                                        —.. ...-;.~._~ .. _                           •
                                     City '                   ~.Salt         Lake
                                                                     .. . ....~.~           City
                                                                                ........ :.-»~  . _..........
                                                                                                       ,..; ~,:.. ........ .. . . .
                                    State "                    --UT... . . _ ... _ _..: _....... . _... _.... _....
                                    ZIP Code "              - 84111~~~~
                                                              i,,_-,-:-.::.,......_~.....—          ... ........ ............ . ....
                                    Standard 1: Overview of the Appiicant

                                                                            Continuing .)Member Appl;ication
                                                                                                                                              _.                                             ..
                                                                                                                                                                      : ...: _.._ : ...... .... ... . :... ..: ..
                                                                                                Standard 1 Overview of the Applicants
                                                          NASD Rule 1014(a)(1): The appliccation and all supporting documents are complete and accurate.




                                         Overview of the proposed change
                                    >                                                                                                                                              --~.,.—~..-----._—•
                                             1,=Provide a complete description of the proposed change, identifying '
                                                      a. the terms and nature of the proposed change,
                                                      b. the date the transaction is expected to be completed,
                                                      c. the business reason(s) for the change,


https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                                    3/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 35 of 184

4/10/2019                                                                      FINRA - Continuing Membership Application Print

                                                     d. the financing for the transaction, induding the source of funding for the purchase and recapitalization (as
                                                     applicable), and
                                                     e. an overview of the impact(s) (e.g., financial, operational, managerial, supervisory), or lack thereof, to the
                                                     Applicant as a result of the change.

                                                Since its acquisition in 2011, Alpine has been owned by SCA Clearing LLC ("SCA"). At the time of that
                                              ; acquisition, SCA was, in turn, owned by the Huny Family Revocable Trust. In connection with that application, a
                                              S CMA was filed lhat identified lhe ownership of both Alpine and SCA and confirmed the identity of the Trustees of
                                                the Trust, Justine and John Hurry. Information and materials were submitted in connection with that application,
                                                and as further requested by FINRA. That application was granted. In 2017, and based on certain estate and tax
                                                planning issues, trust counsel Eric Johnson restructured the Hurry Trust into two trusts each of which then held a
                                              i 50% interest in SCA. Two months later, and based again on estate and tax planning consideratlons, each of
                                                those trusts was broken into three trusts. As Mr. Johnson explains in his accompanying Affidavit, there was no
                                              ? char~ge in Trustees nor was tliere any change itt the:management or oiieration of the trusts. For more
                                              j fnformafion, see attachad Alpihe Seciiritias Corp. Coritinuitlq (yMemtiershiq: Applioailon Cover Letter.

                                              2. For any persons or entities, including other broker-dealers and investment advisory firms, that will become
                                              associated or affiliated with the Applicant, through ownership, employment, or otherwise, as a result of the
                                              proposed transaction, please provide the name of the person or entity, describe the relationship such person or
                                              entity will have with the Applicant, for any entity describe the business conducted by such entity, and identify
                                              whether the Applicant will be conducting business with or on behaif of the person or entity. '
                                              t                                                                                                                ..                   _     2
                                               This q9 esGon ~s plated          p cation,not have any new assoGated'orM~
                                                                    pp bythlis apipi                                   affiliated
                                                                                                                         ~        persons as a result of the
                                              ~"chan e" contem                          For more mfonnation, see attached Alpine Securities Corp.                                         ;
                                               Continuing Membership Application Cover Letter.                                                                                            ~

                                                                                                    _._
                                      Specify changes in direct ownership.

                                     Below is a read-onty view of the current direct owners of the Applicant (information obtained from the CRD system)_


                                      Please click the "Refresh" button to reload the information (from CRD) below.
                                    s.,                                    :

                                                                                 Domestic or Foreign                                                    Date role  Oviinership: Control
                                     F ull legal name               CRD ID                           Roles
                                                                                 En~~orindividual                                                       aaquired    ercenta e 1person.7 1
                                     SCA CLEARING                                                                                                                               Y
                                                                                  DomesGc                           SOLE SHAREHOLDER                    03/01/2011 75% or `
                                     LLC                                                                                                                           more
                                     DOUBEK,
                                                                                                                                                                   Less than
                                     CHRISTOPHER                    1705718 Individual                              CEO                                 04/01/2019 5a~         Y
                                                                                                                                                                      o
                                      ROBERT
                                      BRANT,DAVID                                                                                                                              Y
                                                                     2718478 Individual                             CFO/FINOP                           06/01/2017 Lessthan
                                      ROBERT                                                                                                                       5%
                                      KANE, JASON                                                                   CHIEF-CQ1CqALIANCE                             Less than
                                                                    6248715 individual                                                                  01/01/2019 5o~         Y
                                      EDWARD                                                                        OFFICER7AML:OFFICER                               a
                                     WALSH, JOSEPH                                                                                                                             Y
                                                                    1519958 Individual                              CHIEF OF OPERATIONS 01/01/2019 Less than
                                     PATRICK                                                                                                       5%


                                    Please edit the chart betow to describe the proposed changes in the Applicant's direct ownership. (Information provided
                                    here wili be used solely for the review of this Application and will EQ2 update the CRD system).


                                                                           __.                                              _....                         ,.
                                     Specify,changes iqln riiYeC.r ownership.
                                                 _
                                    Below is a read-only view of the current indirect owners of the Applicant (infonnation obtained from the CRD system).


                                      Please ciick,the "Refresh" button to reload the informa6on (from CRD) beiow.
                                    ~ ._.....:..M.~....~..~.~.

                                     Full legal          Oomestic or Foreign                 Entity in which                               Date role ~Ow,,irshi$owl   o
                                                                                                                          Roles                                                     IRS
                                                           ty, or Individual                 tnterest Is ownod                             scquired    ori;orftagersoir7

                                                                                             LLC CLEARING
                                     CL ARING Domestic                                                                    MANAGER 08/01/2017 General                      Y
                                     LLC                                                                                                                  Partners

                                    Please edit the chart below to describe the proposed changes in the Applicant's indirect ownership. (Inforrnation
                                    provided here will be used sotely for the review of this Application and will gM update the CRD system).

                                                                                        1. Pro{~Q.~gf,)~jjg~Ll,t9.direcL awrieistito          _.....:
                                                                     ...   . .. .           . -...,.~.-., ... ~.,..~, ~,-, ~ .............~..
                                          CRD ID                                y~ Name ' i Pee Pee Pop Trust II
                                                                                             ._,_,._,_.;.._        _. .~.--m-._...~.
                                          Domestic or Foreign Entity, or Individual         j,Domestic                                         ,
                                                                                            w_..-.-.~,.w................_.,,,.-.~,.._..: .


https://firms.di.finra,org/cdip-dynoapp/form/displayPrintPreview                                                                                                                              4/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 36 of 184

4/10/2019                                                          FINRA - ConUnuing Membership Application Pdnt
                                       Enbty in which interest is owned                            S'CA61eanng
                                                                                                       -       LLC

                                       Roles

                                       Date role acquired                                       . . ....
                                                                                                ............ .
                                       Ownership percentage

                                       Control person?                                                       ( Yes ~" No

                                                                              2, Proposed changps iti Itidirect'ownemhi

                                       r-RD ID                        .........
                                                                                   Name' i. .........
                                                                                              Pee Pee
                                                                                                  . . .................... .
                                       Domestic or Foreign EnUty, or Individual               'Domesdo

                                       Entity in which interest is owned                          SCA Cie

                                       Roles

                                       Date role acquired

                                       Ownership percentage                                    j. 116

                                       Control person?                                                      (7. Yes (P No

                                                                             3.Pr '- 6S~0&aiaftg ....1ti . In. di
                                                                                               ........ ..... ..... ... .                   ..............
                                       CRD ID                                     i Name *    "Man          Cub Trust
                                                                                                ...........


                                       Domestic or Foreign EnUty, or Individual                L-7
                                       Entity in which interest is owned

                                       Roles

                                       Date role acquired

                                       Ownership percentage

                                       Control person?                                                              Yes Ce, N o

                                                                             4.P nQuAstung                                                                   .. jog

                                       CRD ID                                      Name *      i Man Cu                                   st I

                                       Domesfic or Foreign Entity, or Individual                      omesfic

                                       Entity in which interest is owned                         SCA blearing LLC

                                       Roles

                                       Date rcle acquired                                     f7
                                       Ownership percentage

                                       Control person?                                                      0,Yes C!! No

                                                                             S. Pr j o§6d ikhptlijg"

                                       CRD ID ji.."                                Name          ~an C~6,~r—
                                                                                                           usc

                                       Domesdc or Foreign EnOty, or Individual                                    .....................

                                       Entity in which interest is owned
                                                                                                 -±L
                                                                                                Sc cf~
                                       Roles

                                       Date role acquired

                                       Ownership percentage                                     1/6

                                       Control person?                                                     0Yes M No




                                       CRD ID                                      Name                      Pee Pop Tr ust Ill

hftps://firms.di.finra.org/cdlp-dynoapp/f`orrn/displayPdntPre,
                                                             Aew                                                                                                      5/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 37 of 184

4/10/2019                                                              FINRA - Continuing Membership Application Print
                                       Domestic or Foreign Entity, or Individual                 Domestic

                                       Entity in which interest is owned                         SCA Clearing LLC
                                                                                                                ...... _._.._..... :
                                       Roles

                                       Date role acquired
                                                                                               :... ..........._ _ .... __ _
                                       Ownership percentage                                    i 1/6

                                       Control person7                                                 C' Yes r No




                                      Provide supporting documents.


                                          1. Pre- and post-change business organizational charts, identifying the Applicant's owners and affiliated entities
                                          (indicate all direct and Indirect owners of the Appiicant and percentage of ownership for each) '


                                          2. Any modified formation documents of the Applicant stemming from the change '


                                          3. Formafion documents for any entifies (e.g., corporations, partnership, trusts), including hoiding companies, that
                                          are or will be new owners, directly or indirectly, of the Applicant '


                                          4. As applicable, if this Application is fiied on behaif of multiple firms: a signed statement, from a principal ofticer of
                                          each Applicant, indicating this Application is being filed on the firm's behalf


                                          5. Any other documentation that would be pertinent to FINRA's review of this Standard

                                         04                                                      signed .Ii0J,7-t:779,i hytes
                                         <0'4 Marf.Gub.:TcusV III < 201.71013~,jri,ist ,rertfficale :signed .pdf 8420g~ bY=
                                                                                               q iti~ajt,~r,Gigned_pdf'8A355"y es
                                         . . ..
                                                t~fan;Ciub::Trust 11 =.20171(313 Irust a,r•rtificate signed •pcif-Ei379qaby.tg,_s
                                        ;Od Pe~_.._
                                               .'L':ee Pap'~~_~
                                                         Tru f=.201:7071'2 tfuSt c.~:rtifcate s" ned
                                                                                               l9~pdf.,7$2~.54itiyes
                                         ;;(9 Pae f~~Par; Tr~i 111 - 01710t't~nist c1,1titir,afe: signed •p~92
                                                                                                          IfA - ~iYjo
                                                     2hnstili,..-. 2tJ18092G
                                                                   . ..      leltoi gen r pr_ifFi6 7         s
                                            mdavit...f          .1 hnsvn = 2iqQ4          f 6$911, ytes
                                    Standard 2: Licenses and registrations

                                                                 Continuing '1Vlember Applpcataon
                                           .......          .                                                                                     ..._..     .. . ....... ................. ... ....
                                                                           Standard 2: Licenses and registrations
                                       NASD Rule 1014(a)(2): The Applicant and its Associated Persons have all licenses and registrations required by state
                                                                  and federal authorities and self-regulatory organizations.


                                    The Applicant is reminded that failure of its Associated Persons to scheduie and successfully complete any required
                                    qualification examinations in a timely manner may result in a significant delay of the Application review process, or a lapse
                                    or denial of the Application. It is strongly suggested that any qualification examination(s) be compieted in advance of the
                                    filing of the Form CMA where possibfe or be scheduled within the first 30 days of fiting Form CMA, and that all registrafion
                                    requirements be completed within the first 60 days of filing Form CMA to avoid delays in processing of the Application.

                                                ..             _...                                                    __....._.. ... .. _   __            _ _.                               ,
                                      Provide )nformation regarding direct owners

                                    The list of direct owners below is repeated from the Appiicant's input in Standard 1 above. If the infonnation displayed is
                                    incomplete or inaccurate, please edit Standard 1 before compieting this section of the Form.

                                    Piease provide the information below for all direct owners who will have an ownership stake in the Applicant after the
                                    proposed change.
                                    CRD IDNameContinuing education
                                                                                                                                                                                               ,
                                     Provide information about the Applicant following the proposed change




https://firms.di.finra.org/cdip-dynoapp/form/dispiayPrintPreview                                                                                                                                   6/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 38 of 184

4/10/2019                                                          FINRA - Continutng Membership Appiication Print


                                          1. Does the Applicant anticipate being registered with or withdrawing registration from any other regulatory or self-
                                          regulatory organization(s) and/or state(s) as a result of the change? '

                                         {- Yes r' No



                                               Each Applicant, except a sole proprietorship, is required to have a minimum of two registered princlpals wilh respect to '
                                               each aspect of its investment banking and securities business. Pursuant to the FINRA Ruie 9600 Series, FINRA may
                                               waive Ihe requirement in situations that indicate condusiveiy that only one person associated with an Applicanl should ~
                                               be required to register as a principai. Each Applicant must aiso have a Financdal and Operations (FinOp) Principal (or   ~
                                               Introducing Broker-Dealer FinOp Principal, as applicable). Additionaliy, an Applicant engaged in certain activities must
                                               have other appropriately registered principals (for example, an Applicant that will be engaged in options transadions
                                               with the public must have a Registered Options Prinripal). Please referto NASD Rules 1021 (Registration                  ~
                                               Requiremenls) and 1022 (Categories of Prinripal Registration) forthe appropriate categories of principal registration.



                                          2. Is the Applicant seeking a waiver, or seeking to maintain a waiver aiready in place, of the two principal requirement
                                          under NASD Rule 1021? `

                                         t" Yes C No


                                         3. Will the Applicant have any non-registered officers, directors, or control persons following the change? `

                                         {' Yes C-- No

                                                                                                             . ...

                                      Provide supporting documents.



                                         1. Management organizational chart, identifying officers, principals and supervisors of the Applicant and the proposed
                                         business acUvities and/or product lines supervised by each person foliowing the change `


                                         2. An attestation for ofricers, directors, owners and control persons who will not participate in the day-to-day securities
                                         or investment banking operations of the Applicant or act in any capacity that would require that these individuais
                                         become registered


                                         3. Any other documentation that would be pertinent to FINRA's review of this Standard



                                     =Provide specitic information regarding supervisors.

                                    The list of personnel below is repeated from the Applicant's input in Standard 1 above. If the information listed is inaccurate
                                    or incomplete, please edit Standard 1 before completing this section of the Form.
                                    CRD IDNameContinuing education

                                         1. Does the Applicant anticipate being registered with or withdrawing registraUon from any other regulatory or self-
                                         reguiatory organization(s) and/or state(s) as a resuit of the change? `

                                         r Yes r' No



                                         2. Does the Applicant anticipate being exempt from registration with the Securifies Information Cente , pursuant to
                                         SEA Ruie 17f-1, following impiementation of the proposed change? `

                                         CYesr No


                                                                                             . ........ .. ... ........ ............ ................._.... _ ...... ::.., ....... ....... .. ........ ..:.....: ........ ,._.... ...... ............._.._. ..............:. ..:
                                     Provide supporting documents.


                                         1. For the Applicant:

                                              a. OpUons allocation form (if applicable)


                                              b. Lost and stoien securities registration (if appiicable)


                                              c. Evidence of registration with MSRB (if appiicable)


                                         2. For personnei:




https:/lflrms.di.finra.org/cdip-dynoapp/form/dispiayPrintPfeview                                                                                                                                                                                                                   7118
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 39 of 184

4/10/2019                                                            FINRA - Continuing Membership Application Print


                                               a. A management organizational chart, identifying officers, principals, and supervisors of the Applicant and the
                                               proposed business activities and/or product lines supervised by each person following the proposed change '



                                          3. Any other documentation that would be pertinent to FINRA's review of lhis Standard

                                    Standard 3: Compliance with securities laws, just and equitable principles of trade

                                                              Continuing IlPlember Application
                                          Standard 3: Compliance with securities laws, just and equitable principles of
                                                                           trade
                                       NASD Rule 1014(a)(3): The Applicant and its Associated Persons are capable of complying with the federal securities '
                                       laws, the rules and regulations thereunder, and FINRA Rules, including observing high standards of commercial honor
                                        and just and equitabie principles of trade. In determining whether this standard is met, the Department shall take into
                                                                                         consideration whether:


                                          In determining whether this standard is met, the Department shall take into consideration whelher:
                                                    A. a state or federal authority or self-regulatory organization has taken permanent or temporary adverse action
                                                    with respect to a registration or licensing determination regarding the Applicant or an Assodated Person;
                                                    B. an Applicant's or Associated Person's record refiects a sales practice event, a pending arbitration, or a pending
                                                    private civil adion;
                                                    C.an Applicant or Assoclated Person is the subject of a pending, adjudicaled, or settled regulatory action or
                                                    investigation by the Commission, the Commodily Futures Trading Commission, a federal, state, orforeign
                                                    regulatory agency, or a self-regulatory organizatlon; an adjudicated, or settled investment-related private dvil
                                                    adion for damages or an injunction; or a criminal adion (other than a m(nortraffic violation) that is pending,
                                                    adjudicated, or that has resulted in a guilty or no contest plea or an Applicant, its control persons, principals,
                                                    registered representatives, olher Associated Persons, any lender of 5% or more of the Applicant's net capital, and
                                                    any other member with respect to which these persons were a control person or a 5% lender of its net capital is
                                                    subjed to unpaid arbitration awards, other adjudicated customer awards, or unpaid arbitration settlements;
                                                    D.an Associated Person was terminated for cause or permitted to resign after an invesligation of an alleged
                                                    vlolalion of a federal or state securities law, a rute or regulation thereunder, a self-regulatory organization rule, or
                                                    industry standard of conduct;
                                                    E. a state or federal authority or self-regulatory organizalion has imposed a remedial action, such as special
                                                    training, continuing education requirements, or heightened supervision, on an Associated Person; and
                                                    F.a state or federal authority or self-regulatory organization has provided information indicating that the Applicant
                                                    or an Assodated Person othenvise poses a threat to public investors.


                                      _.. ..                                                   ..                    .                                                         ::
                                     Explain how this Standard is met.


                                         1. Is the Applicant or any of its Associated Persons the subject of any of the following '
                                               a. adverse actions by state or federal authority or self-regulatory organizations with respect to regisUration or
                                               license determinations;
                                               b. a sales practice event, pending arbitration or pending private civfl action;
                                               c. pending, adjudicated or settled regulatory action or investigation by any regulatory or self-regulatory authority,
                                               or any civil or criminal action resulting in guilty or no contest plea;
                                               d. unpaid arbitration awards involving the Applicant, its control persons, principals, registered representafives,
                                               any lender of 5% or more of the Applicant's net capital, or any other Associated Person of the Applicant;
                                               e. termination for Cause or permitted to resign after an investigation of an alleged vioiation of federal or state
                                               securifies law, rules or regulations or a self-regulatory rule or industry standard of conduct;
                                               f. regulatory imposed remedial action such as special training, continuing education requirements, or heightened
                                               supervision on an Associated Person by a state or federal aulhority or self-regulatory organization; or
                                               g. information from an industry authority indicating the Applicant or its Associated Persons are a threat to public?


                                         6— Yes   r No
                                         Regarding the event(s), unless details of a parficuiar event have been reported to the CRD system, provide
                                         informafion (e.g., subject party, nature of the activity, any findings, any fine, other dispositions) for each event
                                         invoiving the Applicant and/or its Associated Persons.. '
                                                                                                                                                           ... ...
                                         ( Any and all applicable events have been previously reported to the CRD system. For discusston of these
                                         { tssues see attached Alpine Cover Letter.




https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                    8118
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 40 of 184

4/10/2019                                                          FINRA - Continuing Membership Application Print


                                           2. Pursuant to NASD Rule 1014(b)(1), where the history of the Appiicant or its Associated Persons includes any of the
                                           events set forth in NASD Rule 1014(a)(3)(A) and (C) through (E), there is a presumption that the Application should
                                           be denied. The Applicant may overcome the presumption of denial by demonstrating that it can meet each of the
                                           standards for admission in NASD Rule 1014(a), notwithstanding the existence of any of the events set forth in NASD
                                           Rule 1014(a)(3)(A) and (C) through (E). To the extent that any of the referenced events exist for the Applicant or its
                                           Associated Persons, provide a detailed explanation, in light of the existence of such events, as to how the Applicant is
                                           nonetheless capabie of complying with industry rules, regulations, laws, and observing high standards of commercial
                                           honor and just and equitable principles of trade. Please reference any controls or systems put in place and refer to
                                           any specific pages or sections in the Applicant's written supervisory procedures that address heightened supervisory
                                           requirements. '
                                                                                                                                    .. -,
                                            While Alpine has been the subject of certain disciplina ry acbons, its continuous growth of improvement in its          I
                                          e compliance program over the last eight years illustrate its commitment to compliance with securities laws. After the '
                                          ; acquisition, Alpine experienced an almost complete change in its management and personnel — in particular
                                            personnel who previously were most directly involved in management and conduct of the firm's business. This
                                            occurred over a relatively short period after since the acquisition in March 2011. Along with the change in ownership ;
                                            and managerial personnel, Alpine adopted a different business model and greatly improved and revamped its
                                            compliance procedures to handle the different type of business. As a result, Alpine in almost every respect is
                                          ; nothing like it was before the 2011 change in ownership. On an ongoing basis, Alpine continues to regulariy review, i
                                            assess and enhance its policies to evaluate whether its current controls are sufficient or whether changes are
                                            needed. While Alpine has had some regulatory challenges in the past, it wants to assure FINRA staff that Alpine is ;
                                          : committed to observing ali federal, SRO and state securities rules and regulations. To show its commitment, Alpine :
                                          ? made numerous changes to its operational processes and written supervisory procedures and developed a process k
                                            to review its poiicies regulady for compliance with securities ruies and regulations on an ongoing basis. Alpine
                                          j continues to be committed to training its staff on a regular basis to ensure they understand the applicability of
                                            federal, SRO and state securities regulations and the role of these regulatory bodies in this process. Alpine
                                            continues to monitor its compliance program and routinely enhances its program based on guidance from
                                          ~ regulators, peers, and legal professionals, as well as adoption of best practices in the industry. Further, the issues
                                          ; raised in the SEC action occurred primarily in the first two years after the acquisition, in 2011 and 2012, and relate
                                            to certain filing issues under the Bank Secrecy Act that were not well understood in the industry at that point. The
                                          ; SEC's evidence in that action confirmed a dramatic drop in the number of its ciaims from 2013 forward. Alpine, on
                                            its own inifiative and in response to regulatory examination and action, has continuously worked to enhanc,e and
                                            improve its compliance program. Because of its issues in the past, and regulator's concerns regarding transactiona
                                            in the microcap markets, Alpine has been and will remain the subject of intense scrutiny and so it must and it will
                                          1 ensure that it is in compliance with federai securities laws. Further, Alpine has operated since 2010 in accordance
                                          f with the restrictions that were specifically designed and imposed by FINRA in the interest of investor protection, and ~
                                            Alpine will continue to abide by those restrictions in the future. For discussion of these issues, see attached Alpine ;.
                                          a Cover Letter.                                                                                                           i.


                                          3. Indicate whether the Appiicant or any Associated Persons have been found to have violated the same federal
                                          securities laws or regulations, the rules thereunder, or FINRA Rules on more than one occasion. In such instances,
                                          identify the nature of the repetltive occurrences, the corrective action the Applicant has taken to prevent future
                                          violations, and the specific persons with responsibility for supervision in the areas noted with repeat violations and/or
                                          Associated Persons who have been found to have repeat violations. '

                                            From April 1985 through September 29, 2014, Alpine has consented to 41 AWCs (induding the most recent AWC
                                            as set forth above) . As discussed above, Alpine has taken substantial steps to correct the procedural and
                                            compliance issues that led to these AWC's. Thirty-five (35) of these sanctions occurred prior to January 1, 2006.
                                            The next preceding five sanctions occurred between May 2007 and November 2011. Of the six most recent                    ~
                                            sanctions, two of them arose out of activities that occun-ed prior to 2006. Throughout this period of time, Alpine has
                                          ! continually taken steps improve and enhance its trading and supervisory systems to correct the circumstances that )
                                            led to these events. This has included hiring and training of additional personnel as needed. Perhaps most
                                            significant has been the fundamental change in Alpine which arose from the change in its ownership in March 2011, ~.
                                            following the firm's acquisition by Mr. Hurry through a business entity which acquired Alpine's stock. Alpine's sister
                                            firm, Scottsdale Capital Advisors ("Scottsdale") has also been the subject of certain disciplinary adions, those          4:
                                            proceedings should not impact this applicafion. First, the FINRA proceeding is presently on appeal and there are         ?=
                                            substantial issues that Scottsdale has scught to have reviewed. In fact, the SEC's decision to issue a stay in favor (
                                            of Mr. Huny may reflect the SEC's concerns regarding the merits and validity of that ruling. Second, that FINRA           li
                                          ' proceeding involved an exhaustive airing of any and all of FINRAs concerns in relation to Scottsdale, and the Panel .;
                                            imposed the sanctions that it deemed appropriate, i.e., a fine for the firm and sancfions against certain individuals. ~'.•
                                          ) Those same issues that were considered by that Panel and that formed the basis for those sanctions should not            !_
                                          ~ now be relitigated here in the guise of a CMA. Further, that FINRA acdon was focused on specific Section 5 issues
                                          ) that are distinct from the overriding considerations conceming customer harm that are foremost in FINRAs analysis. t,!
                                          ~ In fact, because Scottsdale has experienced regulatory issues in the past, and given regulator's continuing                '
                                            concerns regarding transactions m the microcap markets, it has been and will remain the subject of scrutiny and so „
                                          r it must and it will ensure its compliance vnth federal securities laws.


                                          4. Will this Application involve a transfer of assets without a corresponding transfer of liabilities?'

                                          r Yes K".• No


                                   >
                                       Provide supporting documents.



                                          1. Documentafion of any of the events described in NASD Rule 1014(a)(3), unless the event has been reported to the
                                          CRD system

                                          3. Any other documentation that would be pertinent to FINRA's review of this Standard


https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                     9/16
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 41 of 184

4110I2019                                                          FINRA - Conlinuing Membership Application Print
                                    Standard 4: Contractual and business relatlonships

                                                              Continu[ng Member Application
                                                              Standard 4: Contractual and business relationships
                                             NASD Rule 1014(a)(4): The Applicant has established aIl contractual or other arrangements and business
                                                   relationships with banks, clearing corporations, service bureaus, or others necessary to:
                                        (A) inifiate the operations described in the Applicant's business plan, considering the nature and scope of operations
                                                                                   and the number of personnel; and
                                                (t3) comply with the federal securiUes laws, the rules and regulations thereunder, and FINRA Rules,
                                                     ....,
                                                        .—                  .w_      _.e.e.4..._a.e.....r.._.._-~
                                                                                                                 -•-y~^-----           -----.. ...--


                                      Explaln how thls Standard is met.



                                         1. Identify whether any new agreements or business relationships are being established or whether existing
                                         agreements are being modified in order to effectuate the proposed change. Such agreements may incfude, but are
                                         not limited to, expense sharing, ctearing, custody, outsourcing, independent contractor, etc. '

                                          As detailed eadier, Alpine did not undergo any changes of as a result of the "change" cdntemplated by this
                                          applicaUon. Moreover, Alpine has not and will not enter into any new agreements or business relationships, nor
                                          have or will any exrsting agri:en%erits be modified in order to effectuate the proposed transaction.


                                         2. Identify any dependencies or conditions (e.g., shareholder approval, regulatory approval) that must be satisfied
                                         prior to conducting the proposed change. `
                                                   ~                __~... ... ~__._ . ..... _._..... _._ w.........._...
                                          Alpine tias ident~fied~no dependencies or conditions that had to be satisfied prior to the "change" contemplated by
                                         ~ tFfts appUcation                                                                                                        ~

                                         3. Will the proposed change result in the creation of an expense sharing agreement ("ESA") or amendment to an
                                         existing ESA? '

                                         t Yes': No



                                      Provide supporting docu.ments.



                                         1. Copies of the Applicant's Fidelity bond and cancellation rider (if impacted by the proposed change)

                                         2. Agreements, to the extent any such agreements are put in place, replaced or amended as a result of the proposed
                                         change, including:

                                              a. Clearing agreements


                                              b. Administrative services agreement


                                              c. Agreement with FinOp Principal


                                              d. Commission sharing agreement


                                              e. Technology services agreement, including arrangements with third-party providers of electronic storage media
                                              (SEC Rule 17a-4(f))


                                              f. Compliance services/support agreement


                                              g. Expense sharing agreements and supporting documents, including bank statements, tax returns, etc., as
                                              applicable


                                              h. Other agn:ements pertinent to the conduct of the proposed change



                                         3. Transaction documents (e.g., letter(s) of intent, asset purchase agreements, share purchase agreements, merger
                                         agreements, board resolutions)


                                         4. Any other documentation that would be pertinent to FINRA's review of this Standard



htlps://firms.di.finra.org/cdlp-dynoapp/form/displayPrintPreview                                                                                                 10/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 42 of 184

4/10/2019                                                          FINRA - Continuing Membership Application Print
                                    Standard 5: Facilities

                                                             Continuing Member Application
                                                                                    Standard 5: Facilities                                                                                              I
                                              NASD Rule 1014(a)(5): The Applicant has or has adequate pians to obtain facilities that are sufficient to:
                                        (A) initiate the operations described in the ApplicanYs business plan, considering the nature and scope of operations
                                                                                   and the number of personnel; and

                                                 (B) comply with the federal securities laws, the rules and regulations thereunder, and FINRA Rules.



                                     ~Explain how this Standard ls met.



                                          1. Is the Applicant making any material changes to exisGng facilities or locations, or will any proposed change in
                                          business require additional space and/or locations? `

                                          r Yes r No



                                          2. As applicabie, iden6fy whether various departments (e.g., research, investment banking, trading) of the Applicant
                                          are separated by appropriate information and physical barriers, and describe the methods for maintaining such
                                          barriers.
                                                          _..        .._. .                                                     ....... ... _,..
                                                                                                                                            ,    .         ... _
                                           This questions is not applicable. As stated, Alpine has not and wll not undergo any changes wdh regard to facilnies ,
                                           or othenuise as a result of the 'change contemplated by this applic.aiiqn:


                                          3. Will the Applicant, as a result of the proposed change, at any of its locations share office space with an entity or an
                                          individual conducting activifies other than the ApplicanPs business? `

                                          t` Yes r No


                                          4. Will the Applicant enter into or acquire any new lease or sublease arrangements as a result of the proposed
                                          change? '

                                         r' Yes -r• No



                                         5. Will the proposed change result in any change in locations of the Applicant that are owned premises, or result in the
                                         addition of private residence used as offices of the Applicant? '

                                         (' Yes ~' No


                                                                                      _..-.._._._..-.........._ _...
                                                                                                                 _ ...__.....::::.. ...,::_........   _   __ ...:.... .......::..................:. .
                                      Provide supporthig documenfs.



                                         1. For each leased location impacted by the proposed change, the master lease (the agreement between the owner of
                                         the property and lhe initial lessee)


                                         2. For each sub-leased locafion impacted by the proposed change, the sub-lease


                                         3. For each sub-lease impacted by the proposed change, written authorization from the landlord evidencing consent
                                         to sublet the premises (if required)




                                         4. For each owned premises impacted by the proposed change, draft or executed deed of ownership


                                    Note that the existence of an Expense Sharing Agreement does not negate the.requirement to evidence that the Applicant
                                    has the right to operate from the premises.


                                         5. Space sharing agreements impacted by or implemented as a result of the proposed change


                                         6. A supervisory chart or listing which evldences the supervisory structure, the location of each designated supervisor,
                                         the number of Associated Persons currenUy supervised by each, and the anticipated additional number of Associated
                                         Persons to be supervised as a result of the proposed change



https://firms:di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                   11 /18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 43 of 184


4/10/2019                                                                        FINRA - Continuing Membership Application Prtnt

                                          7. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 6: Communications and operational systems

                                                                        Continuing Member Application
                                                                     Standard 6: Communications and operational systems
                                         NASD Rule 1014(a)(6): The communicaUons and operational systems that the Applicant intends to employ for the
                                       purpose of conducting business with customers and other members are adequate and provide reasonably for business
                                                                continuity in each area set forth in NASD Rule 1013(a)(1)(F)(xii).

                                                                                                                                                                                                                    ...... ....... ..
                                      Explain how this Standard Is met.


                                         1. Describe (i) the impact, if any, on the communication and operational systems of the Applicant which are utilized for
                                         the purpose of conducting business with customers and other firms, (ii) the adequacy of such systems in light of the
                                         proposed change, and (iii) the impact on plans in place to ensure business continuity. '

                                           As previously described, the "change" contemplated by this application will not in any way change Alpine's business
                                           model, including any communication and operational systems utilized for the purpose of conducting business with
                                           customers and other firms. Alpine notes that such systems remain appropriately adequate in light of the "change"
                                           contemplated by this applicaGon and there will be no impact on business continuity as a result.

                                         2. Describe how the systems and equipment of the Applicant wili be impacted by the proposed change, and how the
                                         Appiicant will address potenUal issues (e.g., adding new systems/equipment, modifying exisGng systems). `

                                          ; As:previously,.described; the "change" contemplated by this application has not and will will not in any way change (
                                         :I~ ~tpine'sbusmess,model
                                              ~ - ,..-._... ::.,,..  ,.indudmg the firm s systems and equipment                                                                                                                               #
                                                                    . ........... ........„ ........................ ................................. . ............... ....-... . .....,,..... ....,............ ..,....,.....,........-...A-

                                         3. Regarding business conUnuity, describe how the proposed change impacts capacity in light of any anticipated
                                         increase in usage levels, and describe in detail any changes to contingency plans to address system failures, disaster
                                         recovery pians, system security, etc. `

                                         ,;s' As previously described, the "change" contemplated by this application has not and wfii not In any way change
                                          ( Alpine's business~model, including~business oontinufty. m                                                                                                                                         ;

                                         4. Wili the Applicant conduct business from multiple locations as a result of the proposed change? '

                                         r' YesC-- No



                                         5. Will, as a result of the proposed change, one or more of the Applicant's proposed locations be the residence of an
                                         Associated Person? '

                                         r' Yes C' No



                                         6. Will the proposed change affect or result in the Applicant's use of social media sites, such as biogs and social
                                         networking sites, for business communications? '

                                         (' Yes 0- No


                                                                                                               ........:                                                                                                                :
                                     P_rovlde supportbig, documents.                                                                                                                                                                    !.


                                         1. Business continuity plan (if impacted)


                                         2. Business continuity disclosure statement (if available)


                                         3. A step•by-step description of the order 8ow on the trading plafforms, supported by screenshots or schemafic
                                         diagrams (as applicable to the proposed change)


                                         4. Screenshots of both Applicant-facing and outward-facing pages of the social media sftes, showing the ffow from
                                         one screen to another (if applicable)


                                         5. A systems conversion Umeline, testing plan, and implementation schedule for proposed changes (if applicabie)



https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                                                         12/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 44 of 184

4/10I2019                                                          FINRA - Continuing Membership Application Print


                                         6. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 7: Maintaining adequate net capital

                                                             Continuing Member Appiication
                                                                    Standard 7: Maintaining adequate net capital
                                        NASD Rule 1014(a)(7): The Applicant is capable of maintaining a level of net capital in excess of the minimum net
                                      capital requirements set forth in SEA Rule 15c3-1 adequate to support the Applicant's intended business operations on;]
                                                          a continuing basis, based on information filed under NASD Rule 1013(b)(5).



                                         The Department may impose a reasonably determined higher net capital requirement for the initiatian of operations after
                                         considering:
                                                   A. the amount of net capital sufficient lo avoid early warning level reporting requirements, such as SEA Rule 17a-
                                                   11;
                                                   S. the amount of capital necessary to meet expenses net of revenues for at least twelve months, based on reliable
                                                   projections agreed lo by the Applicant and the Department;
                                                   C. any planned market making activities, the number of markets to be made, lhe lype and votalility of products,
                                                   and the antiapated maximum inventory positions;
                                                   D. any plan to enter into other contractual commitments, such as underwritings or other securities-related
                                                   adivities;
                                                   E. any plan to distribute or maintain securities products in proprietary positions, and the risks, volalility, degree of
                                                   liquidity, and speculative nature of the products; and
                                                   F. any other activity that the Applicant will engage in that reasonably could have a material impad on net capital
                                                   within the first twelve months of business operations.


                                                                                                                                                        ............          .:
                                      Explafn how this Standard is met.


                                         1. Provide a detailed description of"

                                              a. the nature and source of the Appiicant's capital;
                                              b. the terms and conditions of all financing an-angements; and
                                              c. any impact to the Applicant's ability to maintain net capital in excess of the Applicant's existing (or revised)
                                              minimum net capital requirement, and to support, on a continuing basis the business operations as proposed by
                                              the Applicant
                                                  _.. _...... r ..         __. . ra ........           _,_ ~ .. ........ ....__.. > :...-..._,. . .. . _..,_      _.,
                                          As previousty described, the "change" contemplated by this application has not and will not in any way change
                                          Alpine's business model, inctuding its ability to maintain net capital in excess of its exisGng minimum net capital       ~
                                          requi,tement and to support business operations.


                                         2. Will the Applicant, in connecUon with the proposed change, rely on any form of subordinated lending relating to its
                                         capital position?'

                                         r'Yes~'No



                                         3. Describe plans for additional funding of the Applicant, should such additional funding become necessary in the
                                         future. '
                                                  _.... .._ _. .... _....              _...„_. _,,,._ ._                 _ . ~ a.._.._..._ .
                                         ( Alpine confinues to rely on John Hurry for contingent funding purposes. These are short term loan arrangements,
                                         # typically lasfing 3 days or less. Alpine does not have any current plans to pursue a commercial line of credit at this
                                           time; throUgt) a depository institution.


                                         4. Provide a statement of the Applicant's statutory minimum net capital requirement, pursuant to SEA Rule 15c3-1,
                                         and any change in net capital calculation methodology by the Applicant, as a result of the proposed change. "




                                         5. Does the Applicant propose to rety on a pre-existing stream of revenue to support its capitalizafion in light of the
                                         proposed change? `

                                         CYesr-No


                                                                                                                                                                       .. .
                                     Provide specific data regarding infusfons of capital to fund the Applicant.



https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                              13/18
           Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 45 of 184

 411012019                                                           FINRA - Conlinuing Membership Application Print

                                          6. In connection with the proposed change, provide a list of all persons or entities that have contributed or plan to
                                          contribute equity capital or debt financing to the Applicant's business and provide information regarding the nature of
                                          the capital and/or financing.


                                      Date or Anticl a                                             Transfer inslcutnont (o.q., wire, check)
                                       Provide supporting documents.


                                          1. VerificaUon of all funding, including but not limited to the below list. The information provided must provide Staff with
                                          a clear picture of the movement of funds from their origin to the Applicant, including any movement between
                                          intermediary and/or holding companies.

                                                  a. For each source of funding: bank statements, checks (front and back), or wire advices (or the equivalent)
                                                  covering the month of the withdrawal of funds from the source account, and also the three prior months


                                                  b. For the Applicant: bank statements, checks (front and back), or wire advices (or the equivalent) covering the
                                                  month of the deposit of funds into the Applicant's account, and also the three prior months


                                                 c. For both the source and receiving entities, the corporate minutes (or equivalent) reflecting the authorization of
                                                 funding


                                                 d. Evidence of the financial wherewithal of anticipated sources of future funding, such as bank statements (or the
                                                 equivalent)


                                                 e. As applicable to the proposed change: pro-forma financial statements of the Applicant for twelve months,
                                                 specifically identifying revenues and expenses related to the proposed change as well as the impact to equity,
                                                 net capital, and projected profit or loss


                                                 f. Financial assumptions supporting the monthly projections '



                                          2. If the Applicant proposes to use a form of subordinated lending: a draft of the anUcipated agreement and related
                                          supporting documentation (as detailed in Regulatory Notice 10-15)


                                          3. Any other documentafion that would be pertinent to FINRA's review of this Standard

                                    Standard 8: Financial controls

                                                              Continuing :Member Application
                                                              ...... ...._.... .. .
                                                                                          _.. . . .                                                      ... . .....
                                                                               Standar,d 8: Financial controls
                                       NASD Rule 1014(a)(8): The Applicant has financial controls to ensure compliance with the federal securities laws, the
                                                                    rules and regulations thereunder, and FINRA Rules.
                                                                                                                                                                       .
                                             .                                    ..:                   .....      _ _..         ~R
                                                                                                                                                                   :
                                      Provide specific information regarding the financial controls


                                         1. Identify the impact of the proposed change on the financial controls, systems, policies, and procedures that the
                                         Applicant will use to enable the FinOp principal to promptly access the Applicant's books and records, and to keep
                                         abreast of any financial and related problems occurring at the Applicant. '

                                           As previously descnbed, the "change" contemplated by this application has not and will not in any way change m
                                         ; Alpine's business model, including the firm's financial controls, systems, poliaes, and procedures that it uses to
                                           enable its FinOp prinapal to promptly access books and records, and to keep abreast of any financlal and related
                                           problems occurring.
                                                                               . ..
                                         2. Describe how the proposed change will affect any of the following items:
                                                 a. Acwunting system
                                                 b. Hardcopy and/or electronic books and records
                                                 c. Authorized signatories on bank and 6rading accounts
                                                 d. Individual(s) responsible for daily journal entries and monthly dosing of books and records
                                                 e. Authorizations required and procedures regarding withdrawals of capital
                                                 L If the FinOp Principal works offsite or remotely: whether he or she will have online access to bank accounts,
                                                 clearing accounts, etc., and whether that access will be read-only


hltps://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                   14/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 46 of 184

4/10/2019                                                                                    FINRA - Continuing Membership Application Print

                                               g. Whether the Applicant will employ or associate other persons who will support the financial and operation
                                               functions (e.g., internal bookkeeping staff); if so, identify each such person and their roles and responsibilities
                                                                     .....:... ._ ..............._.....__ _. ............_. ........ _.... ........................ ......................._....._ ...... _ ..................... _ ..................... . ........ _.........._........................._.....-.-
                                           As previously described, the "change" contemplated by this application has not and wiil not in any way change                                                                                                                                                        '
                                           Alpine's business model, including any of the items described in items a- g above.                                                                                                                                                                                   I
                                                                                                                                                                                                                                                            ...        .. .
                                      Provide specific infonnation regarding the Applicant's FinOp Principal(s).



                                          3. Will the FinOp Principal change as a result of this Application? '

                                          r Yes V'~ No



                                          4. Will the Applicant have more than one FinOp Principal as a resutt of the change? '

                                          rYes{'No



                                          5. Provide a detaited description of the prior work experience of the Applicant's FinOp Principal relative to the
                                          business activities the Applicant will conduct foilowing the change. (This description must also address how the
                                          individual satisfies NASD Rule 1014(a)(10)(D) which requires one year of direct or two years related experience in the
                                          subject area to be supervised. )'

                                           This question is not applicable. As noted above, Alpine's FinOp did not change as a result of the "change" ~
                                           contempiated by_. this application.
                                                                        ---------- n..._ ._e___. _ .~____.._... _ .... ...._....._....._w_~.._.._... .......__....._............ _ __................................_................................___.......~.
                                                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                     . _..__.._...~

                                          6. Will the Applicant's FinOp Principal be either part-time with the Applicant or dually associated with another broker-
                                          deater? '

                                         f' Yes ~' No



                                      Provide supporting documents.



                                         1. Rule 3270 (formeriy Rule 3030) notifications for the FinOp Principai (if appiicabte)


                                         2. Financial control procedures (if altered by the proposed change)


                                         3. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 9: Written procedures

                                                                               Conti'nuing Member Applicatron
                                                                                                                  Standard 9: Written procedures
                                         NASD Rule 1014(a)(9): The Applicant has compiiance, supervisory, operational, and intemal control practices and
                                       standards that are consistent with practices and standards regutarly employed in the investment banking or securities
                                                       business, taking into account the nature and soope of Applicant's proposed business.


                                                                                                                              ........ ...
                                                                                                                    ...........                ..                                         ......... ..                                                     . .............     .. . . . . ..          .:
                                    ; Explain how this Standard is met.



                                         1. Describe any impact upon the Applicant's compliance, supervisory, operational, and internal control practices and
                                         standards in light of the proposed change.' `

                                          As previously described, the "change" contemplated by this appiication has not and will not in any way change
                                          Alpine's business model, including its compliance, supervisory, operafional, and intemal control practices and



                                     Provide supporting documents.


                                         1. Written supenrisory procedures ("WSPs") impacted by the proposed change, induding:

                                                  a. Written supervisory control procedures


                                                  b. Anti money laundering procedures


https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                                                                                                                        15118
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 47 of 184

4/10/2019                                                                       FINRA - Continuing Membership Application Print


                                                    c. Financial control procedures


                                                    d. Intemal operating procedures


                                                    e. Intemal control procedures


                                            Ensure that the WSPs contain a Designation of Principals identifying the principal(s) responsible for each area (e,g.,
                                            AML, Supervisory Controls) and business activity or product line (including activities or product lines categorized as
                                            OTH or Other that require broker-dealer registration).

                                            As a reminder, please ensure that the WSPs cleariy state:
                                           • Who: the identification of the principal/ supervisor responsible for conducting the subject procedure
                                           • What: a descriptlon of the specific procedure that is to be conducted by the principal/supervisor

                                           • When: a statement as to when or how often the specific procedure is to be conducted
                                           • How evidenced: a statement as to how the Applicant will evidence the fact that the procedure has been conducted
                                            WSPs that do not conform to the above may not be deemed adequate under this Standard.

                                           2. WSP checklist, as it pertains to procedures impacted by the change


                                           3. Sample of the reports (if impacted by the proposed change) utitized to support supervisory, AML, financial control,
                                           internal operating, and intemal control procedures'


                                           4. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 10: Supervisory structure

                                                                       Contanuing Member Application
                                                                                                                                                                                                            _
                                                                                           Standard 10: Supervisory structure
                                        NASD Rule 1014(a)(10): The Applicant has a supervisory system, including written supervisory procedures, intemal
                                        operating procedures (including operafional and intemal controls), and compliance procedures designed to prevent
                                       and detect, to the extent practicable, violations of the federal securities laws, the rules and regulations thereunder, and
                                                                                              FINRA Rules.



                                           In evaluating the adequacy of a supervisory system, the Department shall consider the overall nature and scope of the
                                           Applicant's intended business operatlons and shall consider whether:
                                                          A. the number, location, experience, and qualifications of supervisory personnel are adequate in light of the
                                                          number, location, experience, and qualifications of persons to be supervised; the Central Registration Depository
                                                          record or other disciplinary history of supenrisory personnel and persons to be supervised; and the number and
                                                          locations of the offices that the Applicant intends to open and the nature and scope of business to be cenducted at
                                                          each oKce;
                                                          B. the Applicant has identifled speciric Associated Persons to supervise and discharge each of the functions in the
                                                          Applican['s business plan, and to supervise each of the Applicant's intended offices, whether or not such offices
                                                          are required to be registered under FINRA Rules;
                                                          C.the Applicant has identified the functions to be pedormed by each Associated Person and has adopted
                                                          procedures to assure the registration with FINRA and applicable states of all persons whose functions are subject
                                                          to such registration requirements;
                                                          D.each Assocfated Person Identified in the business plan to discharge a supenrisory function has at least one year
                                                          of direct experience or two years of related experience in the subjed area to be supervised;
                                                         E. the Appficant vdll solicit retail or institutional business;
                                                         F. lhe Applicant will recommend securifies to customers;
                                                          G.the location or part-time status of a supervisor or principal wiil aBect such person's ability to be an effective
                                                          supervisor,
                                                         H. the Applicant should be required to place one or more Associated Persons under heightened supervision
                                                         pursuant to Notice to Members 97-19;
                                                         I.any remedial action, such as special lraining or continuing education requirements or heightened supervision,
                                                         has been imposed on an Associated Person by a state or federal authority or self-regulatory organization; and
                                                         J. any other condition that wlll have a material Impact on the Applicant's ability to detect and prevent viofations of
                                                         the federal securities laws, the rules and reguletions thereunder, and FINRA Rules.


                                                                     .. _ . . ..: ....... ...:. .......................   ...             :.:. .............. .::.:._ ........ ... _,..--.:: .:......,   .. .
                                     Explaln how this Standard ls met.


                                           1. Describe any changes or additions to '

hftps://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                                16/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 48 of 184

4/10/2019                                                                       FINRA - Conlinuing Membership Application Print

                                                 a. management or supervisory personnel (including heads of business lines),
                                                 b, addition of offices,
                                                 c. changes to supervisory responsibilities,
                                                 d. changes involving heightened supervision, and
                                                 e. any changes to supervisory systems or to the supervisory framework.

                                          r3s prevtoustyescnbed
                                                           dni    the change" contemptated by.this appl'tcation has, not and wiil not in any way change
                                          lilpine's business.odel,anclud(ng any changes:to:eacii of the items descnbed in a- e above.
                                         2. Persons identified in Form CMA who are or will be responsible for discharging supervisory functions must have a
                                         minimum of one year of direct experience or two years of related experience in the subject area to be supervised.
                                         (See NASD Rule 1014(a)(10)) In light of the noted requirement, describe the retevant experience of personnel to
                                         supervise new or expanded areas of the Applicant's business relating to the proposed change, including (at a
                                         minimum) `
                                                 a. where such experience was obtained,
                                                 b. duration of the experience, and
                                                    c. positions hetd and responsibilities.
                                         ,._:.::.:::....___::::_:._.._....~.....,,.._ .............n.:.........:::---::....,~-~:.~.....:........,.,....._.__.._....___.,_.,---,._........._.~,...._..__.......~.._.,.. .. _-____. _...........
                                           This question is not applicable. As noted above, Alpine has not and will not change any personnel as a result of the ~
                                           "change" contemplated by this applicafion.                                                                                                                                                          i

                                         3. Will the proposed change to the Applicant result in a change in Chief Compliance Oificer? '

                                         C-Yes 67 No

                                                                                                                                   .... . ..... .
                                     Provide supporting documents.


                                         1. Rule 3270 (formerly Rule 3030) notificaGon(s) for principals other than the FinOp Principal (addressed in Standard
                                         8) that have outside business activities (if applicable)


                                         2. Any other documentation that would be pertinent to FINRA's review of this Standard

                                   Standard 11: Books and records

                                                                      Continuing Member Apptication
                                                                                                                                                                                                                                            ..
                                                                                                Standard 11: Books and records
                                        NASD Rule 1014(a)(11): The Applieant has a reoordkeeping system that enables Applicant to comply with federal,
                                        state, and seif-regulatory organization reeordkeeping requirements and a staff that is sufficient in qualificafions and
                                                                          number to prepare and preserve required records.


                                                                                                        ..........
                                     Explaln how this Standard Is met.

                                         1. Describe any changes to the Applicant's recordkeeping system as a result of the proposed change, specifically
                                         identifying any impact to '
                                                 a. procedures,
                                                 b. books and recrords,
                                                 c. communication systems, and
                                                 d. the software and systems to be used to prepare business and financial records, including general ledger, trial
                                                 balance, batance sheet, and net capital computation (e.g., PeopleSoft, ADP, Creative Solutions).

                                          As previously descnbed the change contemptated by this apphcaUon has not and witl not in any way change
                                         ~Alpme s busines's,model mctudmg the firm s f.ecord keeping system
                                         2. Describe any changes to, or to the scope of services provided by, any entities providing recordkeeping services to
                                         the Appiicant, specifically identifying any service bureaus, clearing/correspondent arrangements, or other
                                         arrangements involving the creation and retention of books and records. `
                                              >._. .                —,                                                    .................................... ........ .. .. _.
                                          This question is nof applicable As described above, Alpine did notexpenenoe any changes in record-keeping as a
                                          result of the ? change' conteinpleted, by this application.

                                         3. Describe how the Applicant's records storage (including email) will be impacted by the proposed change,
                                         specifically identifying (for example): '
                                                 a. hardcopy,
                                                  b. microfilm/microfiche,

https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                                                           17118
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 49 of 184

4/10/2019                                                                       FINRA - Continuing Membership Application Prinl

                                                  c. optical storage technology, or

                                                  d. other media or methods.
                                               _.. _....._....,_...._ . ._.__.. _... _.__.    .        _._ ._ ...     ..     _.. .._._          ..__.._. _...... .... .,
                                             As previously described, the "change" contemplated by this application has not and will not in any way change             I
                                             Alpine's business model, including the firm's record storage.


                                         4. Describe any changes to the location where the Applicant's eiectronic records will be maintained (including email
                                         archives). '
                                                                                                                                                _       ..
                                             As,previouslydescnbed; the 'change' cantempated by this application has not and will not in any way change
                                             Npihe's business mbdei,   including
                                                                            ........._.. the
                                         r._....,..-_._....1r..~_.._....._ -.
                                                                 ....._._..              . firm's record storage.
                                                                                                             .. _.        _. .    _._.... . .._... .._... ..... ..-.. j

                                             5. Identify all new types of records to be created and maintained as a result of the proposed change. •

                                         ~ As pi'eViously descnbed, the 'change" contemplated by this appiication has not and will not in any way change                        ~
                                         .Alpine's bu.,iness.model, including the creation of firm records.

                                                                                                                                                                           •.
                                     Provlde supporting documents•



                                         1. A conversion timeline, testing plan, and implementation schedule for the proposed recordkeeping system changes
                                         (if applicable)


                                         2. Samples of relevant books and records that will be created and maintained relating to the new business activities or
                                         as a result of the proposed change


                                             3. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 12: Continuing education

                                                                         Continuing Member Application
                                                                                      Standard 12: Continuing education
                                        NASD Rule 1014(a)(12): The Applicant has completed a training needs assessment and has a written training plan
                                         that complies with the continuing education requirements imposed by the federal securities laws, the rules and
                                                                           regulations thereunder, and FINRA Rules.


                                                                  _..                                                                           -
                                     Explain haw this Standard is met.



                                         1. Identify any changes to the Applicant's Continuing Education ("CE") program, including the Firm Element needs
                                         assessment and written training plan as a result of the proposed change. This should include identiflcation of what
                                         additional courses may be required, which personnel will be required to participate, and the timeiine for implementing
                                         the planned modification to the CE Firm Element. '
                                                                  ..   ..   . ....                                                                        .(
                                             As previousiy described the 'change' contemplated by this application has not and vnll not m any way change
                                         ~   Alpme's business model, inciuding the firm s conhnumg educafton program its firm element needs assessment and I
                                             t1s wntten trammg plan.


                                         2. Identify any changes to the person(s) responsibie for the Firm Element and the Regulatory Element ofthe
                                         Applicant's CE program.
                                                                                                            ..... .              _...._.... _ . _ .. ._. __...
                                                                                                                                                           .,,rv-- -•-~
                                           This question is not applicable As described above Alptne did not make any ohanges in its personnel as a resuit of ~
                                          ihe 'change' 'contemplated     by this, application                                                                          i:
                                                          ~         a.,._            .. ... __                          .....                   ~v,..........~._^.....
                                                                                                                                                    ..... -....... .....
                                     Provide supporting documents.



                                         1. Revised continuing education training needs assessment and written training plan (if applicabte)


                                         2. Any other documentation that would be pertinent to FINRA's review of this Standard




https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                           18/18
           Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 50 of 184

4/10/201 g                                                         FINRA - Continuing Membership Application Print

          This foru; has NCT yet been stubrttitterl to FINRA. Ptease revie~.v the answers you provfded. You must return ta the editabte versicn of the
          form and press the Submit button to sen(i thie infonr,ation to FINRA.


 « pa;
     rk ' Filii g C a b i n e
                                    introduction

                                                              Continuing Member Application
                                                                                             Introduction
                                       The Continuing Membership Application Form ("Form CMA," "Form," or "Application") is designed to assist Applicants
                                       in the preparation of an Application filed pursuant to NASD Rule 1017 in which the Applicant seeks approval from the
                                       Financial Industry Regulatory Authority, Inc. ("FINRA") for a change in ownership, control or business operations. The
                                        completed Form, with all required questions answered, and all required supporting documentation attached, must be
                                                                                    filed electronically with FINRA.


                                    To assist in the completion of Form CMA, important information is provided below concerning the following:
                                    • Completing the Form
                                      o Substantially Complete Requirement
                                      o Form Structure and Using the Form
                                      o Mandatory Information
                                      o Terms Used in the Form
                                      o Saving the Form Prior to Submission
                                      o Submitting the Form
                                    • Maintaining the Accuracy of the Application
                                                   -                                                   ..................:..........   ..... ...... ......   .
                                      Completing the Form

                                    The Form references information and documentation required under the Membership Rules of FINRA (see NASD Rule 1010
                                    Series). Form CMA is structured to capture information and documentaGon pertinent to the Applicant's proposed change in
                                    ownership, control or business operations. However, additional information and documentation may be requested once the
                                    FINRA Staff ("Staff') has had an opportunity to review the Application.

                                    Applicants are encouraged to include as much of the requested information and documentation in their initial Form CMA
                                    submission as possible. Experience has shown that Applications containing well thought out, detailed, and complete
                                    infortnation and documentation can be processed more efficiently with less need for Staff to seek out supplemental
                                    information. Complete Applications help the Staff to gain a prompt understanding of the Applicant's proposed change, which
                                    facilitates FINRA's abitity to review whether the Applicant meets the standards for admission contained in NASD Rule 1014,
                                    against which applications submitted utilizirtg the Form CMA are evaluated. Applicants are encouraged to review additional
                                    materials about the Continuing Membership Application process, available an www.finra.org. Applicants should also consider
                                    consulting the Staff in advance of submitting Form CMA, particularly for any Appticaon      ti involvin'g novel or complex business
                                    arrangements.
                                                                                                                  ...................... .. ..............._...._........ .
                                            Substantially Complete Requireinent

                                         Form CMA is intended to provide an Applicant with infonnation and requests that are required of it in the Application
                                         process. Applicants should note that an Application will not be accepted for processing unless it is deemed substantialiy
                                         complete. While the Form identifies information and documentation that is minimally required in order to file Form CMA,
                                         an Applicant is urged not to limit itself to comptetion of the required fields if and when any optional information fields are
                                         applicable or if additional information can be provided that is material to the Applicant's planned change. It is also
                                         important to note that, since the Form is submitted exclusively on an electronic basis, it is crifical that the Appiicant
                                         ensure that each attached document is actually the document indicated and contains relevant informafion

                                         Every Form CMA will be reviewed initially for content by Staff. Should an Applicant fail to provide accurate material
                                         informa[ion or documentation relevant to the Applicant's proposed change, a submitted Form CMA may be rejected as
                                         "not substantialiy complete."

                                          Form Structure and Using the Form

                                         The Form is structured to collect information, data and documentation from the Applicant in order for Staff to evaluate
                                         the Application against the standards fer admission contained in NASD Rule 1014. The Form requests that information
                                         be provided in fonnats induding narrafive text, fields that require a selection or mouse-cJick (e.g., drop-down lists, radio
                                         buttons), data entered directly into the Form, information entered into tabtes in the Form or connected to the Form, and
                                         attachments of supporting documents.

                                         The Form is designed to leverage, where possible, certain information provided by the Applicant to FINRA through
                                         means other than the Form itself, in particutar, information submitted via the Central Registration Depository (CRD®). In
                                         instances where informafion from other sources are leveraged, if any such information presented to the Applicant in the
                                         Form is inaccurate, an Applicant must update the source system before ulGmately submitting or amending the Form
                                         CMA. (Typically it takes one business day after updating the source system for Form CMA to reflect such changes.)



https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                       1/1 g
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 51 of 184


4/10/2019                                                          FINRA - Continuing Membership Application Print

                                           Mandatory Infonnation

                                          Certain aspects of the Form are indicated with a red asterisk (`), indicating that such aspect (e.g., question, data field,
                                          information, document request) of the Form is a required field. A system completeness check is conducted on every
                                          Form CMA attempted to be submitted to FINRA. Any Form CMA that fails to address each of lhe required fields will not
                                          be permitted to proceed with submission. Failure to address required fields will, when attempting to submit the Form,
                                          result in Identification of the missing or unanswered information to the Applicant, who will be responsible for addressing
                                          the missing information before attempting to resubmit the Application.

                                          While certain aspects of the Form are indicated as required, Applicants are strongly encouraged to address any optional
                                          information fields of the Form that are applicable to the Applicant's proposed change.

                                           Terms Used in the Form

                                         Unless otherwise stated, the terms used in this Form (e.g., "Applicant; "Associated Person") have the same definition
                                         as prescribed in NASD Rule 1011. Additionally, the Fonn makes certain references that should be construed in a
                                         consistent manner. Please note the following references have the meaning prescribed here:
                                         "Associated Person" has the meaning prescribed to such term in NASD Rule 1011(b).

                                         "CRD system" means the Central Registration Depository, the central licensing and registration system for the U.S.
                                         securities industry and its regulators.
                                         "SEA" means the Securities Exchange Act of 1934.
                                         "SEA Rule" means a rule promulgated under the SEA.
                                                       . ....... . .... _...
                                           Saving the Form Priorto Submisslon

                                         An Applicant may review, enter, and otherwise prepare Form CMA and save the most recent version of the Form prior to
                                         submitting the Application for review by Staff. The Form need not be fully prepared or completed in order to be saved.
                                         The most recent saved version of a draft Form CMA is retained on FINRA's electronic filing platform unGl a final versfon
                                         is submitted to FINRA.

                                           Submitting the Form

                                         After completing the Form CMA, an Applicant must submit the Form for review by Staff. An electronic completeness
                                         check is run on the Form CMA upon attempting submission to determine whether all required fields have been
                                         addressed. Upon successfully passing the electronic completeness check, the Form is routed to Staff for a
                                         determination ofwhetherthe Application is substantialiy complete. If determined to be substantially complete, the
                                         Application will be assigned for continuing review. After submission, an Applicant will be able to view its submitted Form
                                         CMA via FINRA's electronic filing system.

                                      Maintaining the Accuracy of the Appllcation

                                    Each Applicant with FINRA must, at all times, ensure the accuracy of its Application. The Applicant is responsibie for keeping
                                    its Applic.ation cun-ent and accurate throughout the Application review process. The Applicant must amend or othenaise notify
                                    Staff of any infomtation in, or any information omitted from, its Application that is or makes the Application inaccurate,
                                    incomplete or misleading.

                                    Application type

                                         Continuing Mernber Application
                                                                   Type of Continuing INembership Application
                                                               IdenGty the type of change that is contemplated (select all that apply).


                                                                                                . ..         _.                                                . .:
                                    ~ Ownership or asset transfer changes



                                    i-' Merger of the member with another member


                                    1- Direct or indirect acquisitian by the member of another member


                                    F Direct or indirect acquisition or transfer of 25% or more in the aggregate of the member's assets or
                                    any asset, business or line of operation that generates revenues comprising 25% or more in the
                                    aggregate of the member's eamings measured on a rolling 36 month basis


                                    F Change in the equity ownership or partnership capital of the member resulting in one person or
                                    entity directly or indirectly owning or controlling 25% or more of the equity or partnership capital



                                     Change(s) in business operations



https://firms.di.finra.org/cdip-dynoapp/fonn/displayPrintPreview                                                                                                      2/1 B
         Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 52 of 184

4/10/2019                                                            FINRA - Continuing Membership Application Print


                                    r Material change in business operafions


                                         r Removal or modification of a membership agreement restriction


                                         r Market making, underwriting or acting as a dealer for the first
                                         time


                                         i- Adding a business activity that requires a higher minimum net capital under Securities Exchange
                                         Act (SEA) Rule 15c3-1.

                                         f- Expansion of Associated Persons, offices, or number of markets made


                                         f- Other




                                    Applicant contact information

                                                             Continuing Member Application
                                                                                         Applicant contact information

                                    Provide the following information for the person who wilt be the primary contact for the Applicant during FINRA's review of
                                    the Confinuing Membership Application. Note that this is the person to whom FINRA will direct Application related
                                    questions and con-espondence.
                                                                ..-M.. . ...._......._..-,.._.... ..__...._._,.._.~~__ _.,__.,
                                     Fimt name'                  SCOTTSDALE CAPITAL ADVISORS CORP !"I
                                                               (—.............. .. _.......-....__._.~.-.,.,...........,_,......._..__..,_......_.._._.~...:

                                        Contact person

                                    First name '                : Timothy                                      M.~.
                                    Last name `                 ~ DiBlasi~
                                                                       _. ... ....____-.,..~..._._.:..,.. ;~ ,
                                                                ~_...._..._........._..... ....._ _..._...:--:~--z
                                    Email address `             ~ tdiblasi ascottsdeleaapltal.aolll~_ I
                                                                i .. ........................
                                                                r-,<.._......_      ... .....,..._...   --
                                    Phone number `              14806034912
                                                                ,.. _..... . ....._-........._.—~--_•~-• ---
                                    Fax number                  f~......
                                                                  4806034901.,
                                                                         ~     ..                    ..              ,
                                                                                                                                                             .
                                         _
                                        Mallfng address
                                    .                                                          ..                        . ..
                                                                f,,....._.......    ...... _~.
                                    Company name'               ~Scottsdale Capital Advisorsj

                                    SVeet address, line 1"        7170...E.. .....
                                                                ,......                 McDonald Drive~
                                                                ~   :..:.... ............_...,......_: _...:....::..t.
                                    Street address, line 2       Suite fi
                                                                r....~ .
                                                                            ................. ....__..•,—,.-_..:,
                                    City '                      7
                                                                ,.~Scottsdale
                                                                           ..-......... ...,.~.~..~:.~.~.:~.
                                                                     ........~..              _.~..:.,.:-.._..-._..
                                    State                         Arizona                                           €
                                    ZIP Code "                  , 85253                        .. .. ......       ;f
                                   Standard 1: Overview of the Applicant

                                                             Continuing Member Appl.ication
                                    ,
                                                                            Standard 1: Overview of the Applicants
                                                    NASD Rute 1014(a)(1): The application and all supporting documents are complete and accurate.




                                        Overview uf the proposed change


                                           1. Provide a complete description of the proposed change, identifying '

                                                a. the terms and nature of the proposed change,
                                                b. the date the transaction is expected to be compfeted,
                                                c, the business reason(s) for the change,



https://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                  3118
         Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 53 of 184

4/10/2019                                                                         FINRA - Continuing Membership Application Print

                                                    d. the financing for the transaction, including the source of funding for the purchase and recapitalization (as
                                                    applicabie), and
                                                    e. an overview of the impact(s) (e.g., financial, operational, managerial, supervisory), or lack thereof, to the
                                                    Applicant as a result of the change.

                                             Scottsdale has been, and continues to be, owned by Scottsdale Capital Advisors Holding ("SCA") SCA was, in
                                             turn, owned by the Hurry Family Revocable Trust. Based on certain estate and tax planning issues, trust counsel ;
                                             Eric Johnson then restructured the Huny Trust into two trusts each of which then held a partial interest in SCA.
                                             Subsequently, and based again on estate and tax planning considerations, each of those trusts was broken into
                                             three trusts. As Mr. Johnson explains in his accompanying Affidavit, there was no change in Trustees nor was      !
                                             there any change in the management or operation of the trusts. There is no change in ownership or control of the i
                                             member, nor is lhere any change in the beneficial ownership or control of SCA. As FINRA has confirmed, it does I
                                             not consider those trust entities to be lhe operative "owners° because they are trust entities and are associated
                                             with one another. For more information, see attached Scottsdale CMA Cover Letter.

                                            2. For any persons or entities, including other broker-dealers and investment advisory firms, that will become
                                            associated or affiliated with the Applicant, through ownership, employment, or otherwise, as a result of the
                                            proposed transaction, please provide the name of the person or entity, describe the reiationship such person or
                                            entity wili have with the Applicant, for any entity describe the business conducted by such entity, and identity
                                            whether the Applicant will be conducting business with or an behalf of the person or entity. '

                                             This guestion is not appiscable SGpttsdale dtd not have any new associated oraffiliated persons as a result of
                                              the' _..._w~
                                                      cbange- ....
                                                              contemplated                                                         ttsdale CMA Cover Letter.
                                           ~....._...              ._ _:.. .__.by.. tms appiication
                                                                                         _................ _. For  more mformadon see attached
                                                                                                               .-. _ ..._ . _. ... _ —    ~.;.
                                                                                                                                               Sco

                                                                                                                         _         ..
                                    [Specify changes in direct ownership.

                                     Below is a read-only view of the current direct owners of the Applicant (information obtained from the CRD system).


                                     Please click the "Refresh" button to reload the information (from CRD) below.
                                    A...+wmx....»..x........•+wwvw ....e.~_.. .




                                                                                   CRD;tD Domesfic,or ~orelgn R~~~~                      Date.role Qivrrership 6ontrof
                                     Fuil legal name
                                                                                          Entlt , orindivlduat                           ac uired   ersentac e ersan2
                                     SCOTTSDALE CAPITAL                                                                SOLE                               Y
                                                                                             Domestic                              07/01/2002 75% or
                                     ADVIORS HOLDINGS LLC                                                              SHAREHOLDER             more
                                     DIBLASI, TIMOTHY BRIAN 4623652 Individual                                         AML OFFICER 06/01/2 012 5~a s than Y
                                                                                                                       CHIEF
                                                                                                                                                                 Less than
                                     DIBLASI, TIMOTHY BRIAN 4623652 Individual                                         COMPLIANCE        10/01/2013                          Y
                                                                                                                                                                 5%
                                                                                                                       OFFICER
                                     GEORGE, KENNETH                                                                                                                         N
                                                                                   2643369 Individual                  FINOP             01/01/2 013 5 ~o s than
                                     RONALD
                                                                                                                       MSRB                                                  Y
                                     DIBLASI, TIMOTHY BRIAN 4623652 Individual                                                           04/01/2015 Less than
                                                                                                                       PRINCIPAL                    5%
                                     DIBLASI, TIMOTHY BRIAN 4623652 Individual                                         PRESIDENT         12/01/2018 5~o s than               y


                                    Please edit the chart below to describe the proposed changes in the Applicant's direct ownership. (information provided
                                    here will be used solely for the review of this Application and will = update the CRD system).


                                                                                                                 :..                      ........ ... ._ . _.
                                      Specify changes in fqifire"c ownership,

                                    Below is a read-only view of the current indirect owners of the Applicant (information obtained from the CRD system).


                                     P.lease.click      the "Refresh" button to reload the information (from CRD) below;
                                           ....... . _.W.._....__d..___~
                                    ~..........~_,,.


                                                                                                                                                                                 GRD
                                     Full legal         Domestic or Foreign Entity In which interest                               JD a terole        Ownership Control
                                                                                                                       Roles
                                     name               Entity, or Individual ` Is owned                                           a r qu lred        percetifsg'e persoir? ElN'
                                                                                                                                                                                 i12S ,

                                     SCA                                                                                          i°OfFer
                                                                                          SCOTTSDALE;CAPITAL
                                     CLEARING Domestic                                    DVtSORS HOCt7(NGS LLC MANAGER 07/01/2017'Gen:eral                             Y
                                     LLC                                                                                          ! Par#iaers


                                    Please edit the chart below to describe the proposed changes in the Applicant's Indirect ownership. (Information
                                    provided here will be used solely for the review of this Application and will = update the CRD system).

                                                                                         1. ProRosed+changes in'in>iireot-ownership

                                       CRD ID t__                                          < Name' (Pee Pee Pop Trust III

htlps://firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                          4/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 54 of 184

4/10/2019                                                           FINRA - Continuing Membership Application Print
                                        Domestic or Foreign Enfity, or Individual               Domesfic

                                        Enfity in which interest is owned                       SCA Cleadng LLC

                                        Roles

                                        Date role acquired                                            . ......... .....    ..                 .............

                                        Ownership percentage                                ,116

                                        Control person?                                                 (7- Yes Ce.- No

                                                                            2, Proposod clionges In Incilrect-ownershil2
                                        CRD 10                                  Name' :L~ee Pee Pop Trust II                                                                         -I
                                        Domestic or Foreign Entlty, or Individual                           . . ..............


                                        Entity in which interest is owned                         -'.-
                                                                                         - 1 kkdeanng

                                        Roles

                                        Date role acquired

                                        Ownership percentage                                 1/6

                                        Control person?                                                     0Yes 0No


                                                                            3,
                                                                             Prop2sed changos tnindficaCawneish7R
                                        CRD ID                                  Name                        Pee POD Trus.t

                                        Domestic or Foreign EnUty, or Individual             Domestic

                                       Enfity in which interest is owned                    j.
                                                                                             PGA. Cleanng LLC

                                        Roles

                                        Date role acquired
                                                                                            r—
                                       Ownership percentage                                 L1/6

                                       Control person?                                                  0Yea                                     Na

                                                                            4,
                                                                             ProlLos _d r
                                       CRD ID                                   Name •'Man Cub Trust III

                                       Domestic or Foreign Enfity, or Individual            Lp9mesfic
                                                                                                                                 .. . .                 .... ...
                                       Entity in which interest Is owned                    rSCA Clearing LLC
                                                                                                   --        . . .........

                                       Roles

                                       Date role acquired

                                       Ownership percentage
                                                                                             ............

                                       Control person?                                                 (7. Yes IFF. No


                                                                            S. Proposed cha got'-Injindirect OpotSh 12

                                       CRD ID                                   Name'        Man Cub Trust 11
                                                                                                                                          ...........              ...............

                                       Domesfic or Foreign Entity, or Individual         LI)
                                                                                            r
                                       Enfity in which interest is owned                                          Iiiadng L"'L'C'

                                       Roles

                                       Date rofe acquired

                                       Ownership percentage

                                       Control person?                                                 (7- Yes My No


                                                                            6P AQ§ed_SbABga9 iLi6d

https:/ifirms.di.finra.org/cdip-dynoapp/foryn/displayPrintPreview                                                                                                                         5/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 55 of 184

 4/1012019                                                         FINRA - Continuing Membership Application Print
                                        CRD ID `                               ; Name           Man Cub Trust

                                        Domestic or Foreign Entity, or Individual               Domestic

                                        Entity in which interest is owned                       SCA Clearing LLC

                                        Roles

                                        Date roie acquired

                                        Ownership percentage
                                                                                             t _1/6
                                                                                                 ._....._..__._ .............. .... _ .....................,. .

                                        Control person?                                                  C' Yes (-- No




                                                                                                                                                                                  ..          :
                                      Provide supporting documents.



                                          1. Pre- and post-change business organizational charts, identifying the Appiicant's owners and affiiiated entities
                                          (indicate all direct and indirect owners of the Applicant and percentage of ownership for each) '


                                          2. Any modified formation documents of the Applicant stemming from the change'


                                          3. FormaGon documents for any entities (e.g., corporations, partnership, trusts), including hoiding companies, that
                                          are or will be new owners, directly or indirectly, of the Applicant `


                                          4. As applicable, if this Application is filed on behalf of muitiple firms: a signed statement, from a principal officer of
                                          each Applicant, indicating this Application is being filed on the firm's behalf


                                          5. Any other documentation that would be pertinent to FINRA's review of this Standard

                                          ~r: J~Uii:= ~C)18'0028 lettey a~~pdf'8Sg73
                                                                          n          t3 es
                                           i(idavii of Eiiic Jtihnson.- 20a9040,B:pdf68811`3bytes
                                         )jki Man Cub Trust 11 -20171613:._frutt                                    tied pr f:fl$7948 tayjg~
                                         ~Mfin Cut; 1'Pta~:Iil - 20si101i trust certifcate, gned pc3f832092bYg
                                          ..,..
                                                ~ a. Po . 7rust if1
                                                                 70I                                   riP 4 g"
                                         .~~5'~.~..P              - r:t~--
                                                                        19 trust ceriifica 1~.~;g~S~,~..:_~~$~ktYtt~
                                                                             .
                                                                                           s.: ~

                                         ~'~e!'F~ ~'~fa~1t~1 :at~ii.a7-4a trus~ c~rtirc~tte
                                                                                        _. ~igned .~4±t..Z4? x~..hYtes
                                          od Pee Pee~                                 (tust ceiEi6cate si9ned -PA fF3-13655'byte
                                          D4..:M_~~Citf~TiiiSt - :2t)110~~ nc't (gz_ r~!gned {7.ttf`T7'
                                                                                                   ~r'~R3
                                    Standard 2: L(censes and registrations

                                                             Continuing Member App1"ication
                                                                       Standard 2: Licenses and registrations
                                     : NASD Rule 1014(a)(2): The Applicant and its Associated Persons have all licenses and registrafions required by state
                                                                   and federal authorities and self-regulatory organizaGons.



                                    The Applicant is reminded that failure of its Associated Persons to schedule and successfully complete any required
                                    qualification examinations in a timeiy manner may result in a signific.ant delay of the Application review process, or a lapse
                                    or denial of the Application. It is strongly suggested that any qualification examination(s) be completed in advance of the
                                    filing of the Form CMA where possible or he scheduled within the first 30 days of filing Form CMA, and that ali registration
                                    requirements be completed within the first 60 days of filing Form CMA to avoid delays in processing of the Application.

                                      _.__..                                                                                                                               .. .        _..,
                                                                                                                                                                  _ _...
                                      Provlde information regarding direct owners
                                       _... .._._. ._.
                                    The list of direct owners below is repeated from the Applicant's input in Standard 1 above. If the information displayed is
                                    incomplete or inaccurate, please edit Standard 1 before completing this section of the Form.

                                    Please provide the information below for all direct owners who will have an ownership stake in the Applicant after the
                                    proposed change.

                                    CRD IDNarneContinuing education

                                     Provide information about the Applicant following the proposed change



https:J/Firms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                              6/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 56 of 184

4/10/2019                                                            FINRA - Continuing Membership Application Print

                                          1. Does the Applicant antiapate being registered wilh or withdrawing registration from any other regulatory or seif-
                                          reguiatory organization(s) and/or state(s) as a result of the change?

                                          (' Yes (-- No



                                             ! Each Applicant, except a sale proprietorship, is required to have a minimum of two registered principals wilh resped to I
                                             i  each aspect of Its Investment banking and securities business. Pursuanl to the FINRA Rule 9600 Series, FINRA may
                                                waive the requirement in situations that Indicate condusively that only one person assodated with an Applicant should
                                                be required to register as a principal. Each Applicant must also have a Financial and Operations (FinOp) Prindpal (or
                                                Introducing Broker-Dealer FinOp Principal, as applicable). Addilionally, an Applicant engaged in cerlain adivities musl
                                                have other appropriately registered principals (for example, an Applicant that will be engaged in options transadions     j
                                                with the public must have a Registered Options Principal). Please refer to NASD Rules 1021 (Registration                 i
                                                Requiremenls) and 1022 (Categories of Principal RegistraGon) for ihe appropriate categories of principal registration.  1



                                          2. Is the Applicant seeking a waiver, or seeking to maintain a waiver already in place, of the two principal requirement
                                          under NASD Rule 1021? '

                                          f" Yes 0 No


                                          3. Will the Applicant have any non-registered officers, directors, or control persons following the change? '

                                          C' Yes f' No


                                                                                                                    ,
                                      Provide supporting docllments.



                                          1. Management organizational chart, identifying officers, principals and supervisors of the Applicant and the proposed
                                          business activities and/or product lines supervised by each person following the change '


                                          2. An attestation for officers, directors, owners and control persons who will not parficipate in the day-to-day securities
                                          or investment banking operations of the Applicant or act in any capacity that would require that these individuals
                                          become registered


                                          3. Any other documentation that wouid be pertinent to FINRA's review of this Standard



                                      Provide specific information regarding supervisors.

                                    The list of personnel below is repeated from the Appiil:ant's input in Standard 1 above. If the information listed is inaccurate
                                    or incomplete, please edit Standard 1 before comple6ng this section of the Form.

                                     CRD IDNameContinuing education

                                          1. Does the Applicant anticipate being registered with or withdrawing registration from any other regutatory or seif-
                                          regulatory organization(s) and/or state(s) as a resuit of the change? '

                                         {` Yes {" No



                                          2. Does the Applicant anticipate being exempt from registration with the Securities Information Center, pursuant to
                                          SEA Rule 17f-1, following implementation of the proposed change? '

                                          r Yes ~` No



                                      Provide supporting documents.


                                         1. For the Applicant

                                                 a. Options allocation form (if applicable)


                                                 b. Lost and stolen securities registration (if applicable)


                                                 c. Evidence of registration with MSRB (if applicabte)


                                          2. For personnel:

                                                 a. A management organizational chart, identifying officers, principals, and supervisors of the Applicant and the
                                                 proposed business activities and/or product lines supervised by each person following the proposed change •`

https://firms.di.finra.org/odip-dynoapp/forrn/dispiayPrintPreview                                                                                                             7/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 57 of 184

4/10/2019                                                          FINRA - Continuing Membership Application Print



                                         3. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 3: Compliance with securities laws, just and equitable principies of trade

                                                             Continuing I'VIlember Appiication

                                          Standard 3: Compliance with securities laws, just and equitable principles of                                                       I
                                                                           trade
                                       NASD Rule 1014(a)(3): The Applicant and its Associated Persons are capable of complying with the federal securities
                                       laws, the rules and regulations thereunder, and FINRA Rules, inciuding observing high standards of commercial honor
                                        and just and equitable principles of trade. In determining whether this standard is met, the Department shall take into
                                                                                         consideration whether:



                                         In determining whether lhis standard is met, the Department shall take into consideration whether;
                                                   A. a state or federal authadty or self-regulatory organization has taken permanent or temporary adverse action
                                                   with respect to a registration or licensing determination regarding the Applicant or an Associated Person;
                                                   B. an Applicant's or Associated Person's record refleds a sales practice event, a pending arbitration, or a pending
                                                   private civil action;
                                                   C. an Applicant or Associated Person is the subject of a pending, adjudicaled, or settled regulatory action or
                                                   investigation by the Commission, the Commodity Futures Trading Commission, a federal, state, or foreign
                                                   regulatory agency, or a self-regulalory organization; an adjudicated, or settled investment-related private avil
                                                   action for damages or an injundion; or a criminal action (other than a minor trafric violation) that is pending,
                                                   adjudicated, or that has resulted in a guilty or no contest plea or an Applicanl, its control persons, principals,
                                                   registered representatives, other Associated Persons, any lender of 5% or more of the Applicant's net capital, and
                                                   any other member with respect to which these persons were a control person or a 5% lender of its net capital is
                                                   subject to unpaid arbitration awards, other adjudicated customer awards, or unpaid arbitration seltlements;
                                                   D. an Assoaated Person was terminated for cause or permitted to resign after an investigation of an alleged
                                                   violatlon of a federal or state securities law, a rule or regulation thereunder, a self-regulatory organizaGon rule, or
                                                   industry standard of conduct;
                                                   E. a state or federal authodty or self-regulatory organization has imposed a remedial action, such as special
                                                   training, eontinuing education requirements, or heightened supervision, on an AssoGated Person; and
                                                   F.a state or federal authority or self-regulatory organizaGon has provided information indicating that the Applicant
                                                   or an Assoeiated Person otherwise poses a threat to public investors.



                                     Explain how this Standard is met.


                                         1. Is the Applicant or any of its.Associated Persons the subject of any of the following '

                                              a, adverse actions by state or federal authority or self-regulatory organizations with respect to registration or
                                              license determinations;
                                              b. a sales practice event, pending arbitration or pending private civil acGon;

                                              c. pending, adjudicated or settled regulatory action or investigation by any regulatory or self-regulatory authority,
                                              or any civil or criminal action resulting in guilty or no contest piea;
                                              d, unpaid arbitration awards involving the Applicant, its control persons, principals, registered representatives,
                                              any lender of 5% or more of the Applicant's net capital, or any other Associated Person of the Applicant;
                                              e, termination for Cause or permitted to resign after an investigation of an alleged violation of federal or state
                                              securities law, rules or regulations or a self-regulatory rule or industry standard of conduct;

                                              f. regulatory imposed remedial action such as speaal training, conGnuing education requirements, or heightened
                                              supervision on an Associated Person by a state or federal authority or self-regulatory organization; or
                                              g. informaUon from an industry authority indicating the Applicant or its Associated Persons are a threat to public?



                                         t7 Yes {' No


                                         Regarding the event(s), unless details of a particular event have been reported to the CRD system, provide
                                         information (e.g., subject party, nature of the activity, any findings, any fine, other dispositions) for each event
                                         involving the Applicant and/or its Associated Persons. '
                                               ..,,._»                                            .~_.._.,... .. ... _. _.~,._....~..><.._>
                                          Any and all apphcable events have been reported to the CRD system. For discussion of these issues see
                                         ~ attached Scottsdale cover letter.


                                         2. Pursuant to NASD Rule 1014(b)(1), where the history of the Applicant or its Associated Persons includes any of the
                                         events set forth in NASD Rule 1014(a)(3)(A) and (C) through (E), there is a presumption that the Application should
                                         be denied. The Applicant may overcome the presumption of denial by demonstrafing that it can meet each of the
                                         standards for admission in NASD Rule 1014(a), notwithstanding the existence of any of the events set forth in NASD
                                         Rule 1014(a)(3)(A) and (C) through (E). To the extent that any of the referenced events exist for the Applicant or its

https:/lfirms.di.finra.org/cdip-dynoapp/form/disptayPrintPreview                                                                                                             8/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 58 of 184

4/10/2019                                                          FINRA - Continuing Membership Appiication Print
                                          Associated Persons, provide a detailed explanation, in light of the existence of such events, as to how the Applicant is
                                          nonetheless capable of complying with industry rules, reguiations, laws, and observing high standards of commercial
                                          honor and just and equitable principles of trade. Please reference any controls or systems put in place and refer to
                                          any specific pages or sections in the Applicant's written supervisory procedures that address heightened supervisory
                                          requirements. `

                                           Over the course of the many years since its formation in 2002, Scottsdale has developed and improved its             ~
                                           compliance functions to ensure compliance with federal securities laws, and it will continue to do so in the future.
                                           While Scottsdale has also been the subject of certain disciplinary actions, those proceedings should not impact this
                                           application. First, the FINRA proceeding is presently on appeal and there are substantial issues that Scottsdale has s
                                           sought to have reviewed. In fact, the SEC's decision to issue a stay in favor of Mr. Hurry may reflect the SEC's     ~
                                           concems regarding the merits and validity of that ruling. Second, that FINRA proceeding involved an exhaustive
                                           airing of any and all of FINRA's concerns in relation to Scottsdale, and the Panel imposed the sanctions that it     ~
                                         ; deemed appropriate, i.e., a fine for the firm and sanctions against certain individuals. Those same issues that were )
                                           considered.by that Panel and that formed the basis for those sanctions should not now be relitigated here in the     .
                                           guise of a CMA. Further, that FINRA action was focused on specific Section 5 issues that are distinct from the
                                           overriding considerations concerning customer harm that are foremost in FINRA's analysis. In fact, because
                                           Scottsdale has experienced regulatory issues in the past, and given regulator's continuing concerns regarding
                                           transactions in the microcap markets, it has been and will remain the subject of scrutiny and so it must and it will
                                         : ensure (ts compliance with federal securities laws.


                                          3. Indicate whether the Applicant or any Associated Persons have been found to have violated the same federal
                                          securifies laws or regulations, the rules thereunder, or FINRA Rules on more than one occasion. In such instances,
                                          identify the nature of the repetitive occurrences, the corrective action the Applicant has taken to prevent future
                                          violations, and the specific persons with responsibility for supervision in the areas noted with repeat violations and/or
                                          Associated Persons who have been found to have repeat violations. `
                                                 _... .
                                            Scottsdale has been the subject of certain disciplinary acfions, those proceedings should not impact this application. ~
                                            First, the FINRA proceeding is presenfly on appeal and there are substantial issues that Scottsdale has sought to
                                           have reviewed. In fact, the SEC's decision to issue a stay in favor of Mr. Hurry may reflect the SEC's concems
                                         : regarding the merits and validity of that ruling. Second, that FINRA proceeding involved an exhaustive airing of any ~
                                            and all of FINRA's concerns in relation to Scottsdale, and the Panel imposed the sanctions that it deemed
                                            appropriate, i.e., a fine and sanctions against certain individuals. Those same issues that were considered by that
                                         ! Panel and that formed the basis for those sanctions should not now be relitigated here in the guise of a CMA.            ?
                                         : Further, that FINRA action was focused on specific Section 5 issues that are distinct from the overriding                ~
                                          ` considerations conceming customer harm that are foremost in FINRA's analysis. In fact, because Scottsdale has
                                           experienced regulatory issues in the past, and given regulator's continuing concerns regarding transactions in lhe       I
                                           micro cap markets, it has been and will remain the subject of scrufiny and so it must and it will ensure its
                                         i compliance with federal securities laws. From April 1995 through September 29, 2014, Alpine Securities,                  ~
                                         ; Scwttsdale's sister firm, has consented to 41 AWCs. Alpine has taken substantial steps to correct the procedural
                                           and compliance issues that led to these AWCs. Thirty-Five (35) of these sancUons occurred prior to January 1,            )
                                            2006. The next preceding flve sanctions occurred between May 2007 and November 2011. Of the six most recent `
                                            sanctions, two of them arose out of activities that occurred prior to 2006. Throughout this period of time, Alpine has ,
                                           continually taken steps to improve and enhance its trading and supervisory systems to correct the circumstances ::i
                                         £ that led to these events. This has included hiring and training of additional personnel as needed. Perhaps most          I
                                           significant has been the fundamental change in Alpine which arose from the change in its ownership in March 2011,
                                         ; following the firm's acquisition by Mr. Hurry through a business enfity which acqulre.d:Alpine's stock.

                                         4. Will this Application involve a transfer of assets without a corresponding transfer of liabilities7 '

                                         f Yes0 No


                                                                                                        ., :......... . .. .
                                     Provide supporting documents.                                                                                              :



                                         1. Documentation of any of the events described in NASD Rule 1014(a)(3), unless the event has been reported to the
                                         CRD system

                                         3. Any other documentafion that would be pertinent to FINRA's review of this Standard.

                                    Standard 4: Contractual and business relationships

                                                            Continui,ng Member Appli'cation

                                                             Standard 4: Contractual and business relationships
                                             NASD Rule 1014(a)(4): The Applicant has established all contractual or other an-angements and business
                                                   relationships with banks, clearing corporations, service bureaus, or others necessary to:
                                       (A) initiate the operations described in the Applicant's business pian, considering the nature and scope of operations
                                                                                  and the number of personnel; and
                                                (B) comply with the federal securiUes laws, the rules and regulations thereunder, and FINRA Rulea.


                                                                                           . : . ..   - . ......__ . .,.               ......
                                                                                                                                        .
                                                                                                                               .:: •
                                     Explain how this Standard Is met.                                                                                          ;




https://rirms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                    9/18
         Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 59 of 184


4/10/2019                                                          FINRA - Continuing Membership Application Print


                                          1.Identify whether any new agreements or business relationships are being estabiished or whether existing
                                          agreements are being modified in order to effectuate the proposed change. Such agreements may indude, but are
                                          not limited to, expense sharing, dearing, custody, outsourcing, independent contractor, etc. '

                                           As detailed eariier, Scottsdale did not undergo any changes as a resuit of the "change" contempiated by this
                                           appiication. Moreover, Scottsdale has not and will not enter into any new agreements or business refationships, nor ;
                                           have or will any existing agr.eemenls be modified in order to effectuate the proposed transacdon.

                                          2. Identify any dependencies or condifions (e.g., sharehoider approval, regulatory approvai) that must be satisfied
                                          prior to conducting the proposed change. `
                                                                                                                                          _..._..._-. ........ . ..... .. _
                                            Scottsdale has identified no dependencfes or conditions that had to be satisfied prior to the "change" contempiated :
                                          ' by this application.

                                          3. Wiil the proposed change resuit in the creation of an expense sharing agreement ("ESA") or amendment to an
                                          existing ESA7 '

                                          t" Yes (' No


                                                                                        ....
                                      Provlde supporting documents.


                                         1. Copies of the Applicant's Fidelity bond and canceliation rider (if impacted by the proposed change)

                                         2. Agreements, to the extent any such agreements are put in piace, repiaced or amended as a resuit of the proposed
                                         change, including:

                                               a. Clearing agreements


                                               b. Administrafive services agreement


                                               c. Agreementwith FinOp Principal


                                               d. Commission sharing agreement


                                               e. Technology services agreement, including arrangements with third-party providers of electronic storage media
                                               (SEC Rule 17a-4(f))


                                               f. Compliance services/support agreement


                                               g. Expense sharing egreements and supporfing documents, including bank statements, tax relums, etc., as
                                               applicabie


                                               h. Other agreements pertinent to the conduct of the proposed change



                                         3. Transaction documents (e.g., letter(s) of intent, asset purchase agreements, share purchase agreements, merger
                                         agreements, board resofutions)


                                         4. Any other documentation that wouid be pertinent to FINRA's review of this Standard

                                    Standard 5: Facilities

                                                             Continuing Member Appl%cation
                                                                                     Standard 5: Facilities
                                              NASD Rule 1014(a)(5): The Applicant has or has adequate plans to obtain facilities that are sufficient to:
                                       (A) initiate the operations described in the Applicant's business plan, considering the nature and scope of operations
                                                                                  and the number of personnel; and
                                                (B) compiy with the federal securities laws, the rules and regufations thereunder, and FINRA Rules.


                                                                                       ...: ..               ...........               ........_ .   .
                                     Expiain how this Standard Is met.




https://firms.di.finra.org/cdip-dynoapp/form/dispiayPrintPreview                                                                                                       10/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 60 of 184

4/10/2019                                                                           FINRA - Continuing Membership Application Print


                                             1. Is the Applicant making any material changes to existing faciiities or locations, or wiil any proposed change in
                                             business require additional space and/or locations? '

                                             r" Yes C•' No



                                             2. As applicabie, identify whether various departments (e.g., research, investment banking, trading) of the Applicant
                                             are separated by appropriate informaGon and physical barriers, and describe the methods for maintaining such
                                             barriers.
                                                 _..._.._ _    ..,~               .._          _ .. . ......... ._ ..                _.                                       _..
                                              This queslton isnot appiicable As stated, Scottsdale had not and will not undergo any changes with regard to                     {
                                              facilities or othetwlse       as 2 result of.....,
                                                                    ,.........-.-e-H.»..+...,.
                                                                                               the ..,..,,,.,....m
                                                                                                      change ....  contemplated
                                                                                                                      .... .........
                                                                                                                                          by this application
                                                                                                                                     ,....~......,-           .................4
                                             ..._, ..,,......-..,........,...._-.                                                                                 .. ..:..-....._. ~--.......



                                             3. Will the Applicant, as a resuit of the proposed change, at any of its locations share office space with an entity or an
                                             individual conducting activities other than the Applicant's business? '

                                             r Yes r• No



                                             4. Will the Applicant enter into or acquire any new lease or sublease arrangements as a result of the proposed
                                             change? ''

                                             C Yes 6. No



                                             5. Will the proposed change resuit in any change in locations of the Applicant that are owned premises, or resutt in the
                                             addition of private residence used as offices of the Applicant? '

                                             (' Yes r: No



                                          Provide supporting documents.



                                             1. For each leased location impacted by the proposed change, the master lease (the agreement between the owner of
                                             the property and the initial lessee)


                                             2. For each sub-leased location impacted by the proposed change, the sub-lease


                                             3. For each sub-lease impacted by the proposed change, written authorization from the landlord evidencing consent
                                             to sublet the premises (if required)




                                             4. For each owned premises impacted by the proposed change, draft or executed deed of ownership


                                     Note that the existence of an Ecpense Sharing Agreement does not negate the requirement to evidence that the Applicant
                                     has the right to operate from the premises.


                                             5. Space sharing agreements impacted by or implemented as a result of the proposed change


                                             6. A supervisory chart or listing which evidences the supervisory structure, the location of each designated supervisor,
                                             the number of Associated Persons currently supervised by each, and the anticipated additional number of Associated
                                             Persons to be supervised as a result of the proposed change


                                             7. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 6: Communications and operational systems

                                                                               Cont"inuing Member Application
                                                                              Standard 6: Communications and operational systems
                                           NASD Rule 1014(a)(6): The communications and operational systems that the Applicant intends to empioy for the
                                      purpose of conducting business with customers and other members are adequate and provide reasonabiy for business
                                                                     continuity in each area set forth in NASD Rule 1013(a)(1)(F)(xii).
                                     . .. ...   ....----._ _.. .....
                                                                                           ._. ..         -.:_....._ ..::.........._..... ,..:..:......_,   _..                        :::.... ...   ....
                                   ;; ,                  .... .............
                                          Explain how this standard is met.

https://firms.di.finra.org/cdip-dynoapp/form/dispiayPrintPreview                                                                                                                                        11118
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 61 of 184

4/10/2019                                                                        FINRA - Continuing Membership Application Print



                                          1. Describe (i) the impact, if any, on the communication and operational systems of the Applicant which are utilized for
                                          the purpose of conducting business with customers and other firms, (ii) the adequacy of such systems in light of the
                                          proposed change, and (iii) the impact on plans in place to ensure business continuity. `

                                              As prevfously described, the "change" contemplated by this,applicaUon will not in any-way change Scottsdale's
                                             business model, fnpludtng any communication and opefationai systems utilized for the purpose tif condUoting
                                             business with customers and other firrims. Rlpine notes•thst such systems.remain appropriately'.adequate in tight of t
                                             ihe'''change"
                                                   .     .. con.templated by this apphcatiort
                                                                                        .._...... and there will be   no impact
                                                                                                                 _. .......            on. busmess
                                                                                                                            ._ . .... ...      _ ...... _continuity
                                                                                                                                                          . _ . as a tesult ......., . .!

                                          2. Describe how the systems and equipment of the Applicant will be impacted by the proposed change, and how the
                                          Applicant will address potential issues (e.g., adding new systems/equipment, modifying existing systems). '
                                                                                                 _                      _ ..... .......... _......... ... ...................................._.._................ _._.._.................__.
                                           As previously described, the "change" contemplated by this application has not and will not in any way change
                                         (
                                           Scottsdale's
                                          ._. . .... . ._. business model,
                                                                    .. ....... inciuding
                                                                                .. ............. . the firm's systems and equipment.                                                                                                       _

                                          3. Regarding business continuity, describe how the proposed change impacts capacity in light of any anticipated
                                         increase in usage levels, and describe in detail any changes to contingency plans to address system failures, disaster
                                         recovery plans, system security, etc. '
                                                 .. .....            ..                        _ ._.a        _... ... -. . - _.._...    ...........
                                           As previously described, the "change" contemplated by this application has not and will not in any way change
                                         : Scottsdale's business model, including business continuity.

                                         4. Will the Applicant conduct busfness from multiple locations as a result of the proposed change7 '

                                         !' Yes {: No



                                         5. Will, as a resutt of the proposed change, one or more of the Applicant's proposed locations be the residence of an
                                         Associated Person? "

                                         CYesf:` No



                                         6. Will the proposed change affect or result in the Applicant's use of sociai media sites, such as blogs and social
                                         networking sites, for business communications? '

                                         ;`Yes f" No


                                                                                                                                                                                          ...... ................ ..       _
                                     Provide supporting documents.


                                         1. Business continuity plan (if impacted)


                                         2. Business continuity disclosure statement (if available)


                                         3. A step-by-step description of the order flow on the trading platforms, supported by screenshots or schematic
                                         diagrams (as applicable to the proposed change)


                                         4. Screenshots of both Applicant-facing and outward-facing pages of the social media sites, showing the flow from
                                         one screen to another (if applicable)


                                         5. A systems conversion timetine, testing plan, and implementation schedule for proposed changes (if applicable)


                                         6. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 7: Maintaining adequate net capital

                                                                       Continuing Member Application
                                                             ....                                                                                                                                                      _            _    _.
                                                                                 Standard 7: Maintaining adequate net capital
                                        NASD Rute 1014(a)(7): The Applicant is capable of maintaining a level of net capital in excess of the minimum net
                                      capital requirements set forth in SEA Rule 15c3-1 adequate to support the Applicant's intended business operations on
                                                            a continuing basis, based on information filed under NASD Rule 1013(b)(5).




                                      r      he Depent may Impose a reasonably determined higher net capital requirement for the initiation of operations a
                                               sidedng:


https:/lfirms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                                                          12/16
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 62 of 184

4 /10/2019                                                           FINRA - Continuing Membership Application Print

                                                    A. the amount of net capital sufricient to avoid eady warning level reporting requirements, such as SEA Rule 17a-
                                                    11;

                                                    B. the amount of capital necessary to meet expenses net of revenues for at least twelve months, based on reliable
                                                    projections agreed to by the Applicant and the Department;
                                                    C. any planned market making activities, the number of markets to be made, the type and volatility of products,
                                                    and the anticipated maximum inventory positions;
                                                    D. any plan to enter Into other contraclual commitments, such as underwritings or olher securities-related
                                                    activities;
                                                    E. any plan to dislribute or maintain securities products in propdetary positions, and the risks, volatility, degree of
                                                    liquidity, and speculative nature of the products; and
                                                    F.any other activily that the Applicant will engage in that reasonably could have a material impact on net capital
                                                    vrithin the first lwelve months of business operations,



                                      Explaln how this Standard Is met.


                                         1. Provide a detailed description of •
                                               a. the nature and source of the Applicant's capital;
                                               b. the terms and conditions of all financing arrangements; and
                                              c. any impact to the Applicant's abitity to maintain net capital in excess of the Applicant's existing (or revised)
                                              minimum net capital requirement, and to support, on a continuing basis the business operations as proposed by
                                              the Applicant.
                                               _... . _._. _.... ,._..__.. —_.._..,...__..___._. _ __ ._. , ,.      _....__.._..._.,. _ .... .. ....... . .. . _.. . ___.._..__,......~:
                                                                                                           —                                      -
                                          As previously described, the "change" contemplated by this application wiil not in any way change Scottsdale's                               '
                                          business model, including its ability to maintain net capital in excess of its existing minimum net capital requirement '[
                                                          rt
                                          and to suppo business operations                                                                                                             (

                                         2. Will the Applicant, in connection with the proposed change, rely on any form of subordinated lending relating to its
                                         capital position?'

                                         (' Yes OF No



                                         3. Describe plans for additional funding of the Applicant, shculd such additional funding become necessary in the
                                         future. '
                                             ..._,.,........~...-----_._.. :_:._:.._._.__~...~.......__._,..,,_._ <....~.:;.~_~., ....... ... ..._....~.._._.~_...r-_,...,.,,,,,
                                          Scottsdale continues to obtam funding from John Hurry. These are short term loan arrangements, typically lasting 3(
                                          days or less. Scottsdale does not have any current plans to pursue a commercial line of credit at this time through a(
                                          depository institution.

                                         4. Provide a statement of the Applicant's statutory minimum net capital requirement, pursuant to SEA Rule 15c3-1„
                                         and any change in net capital calculation methodology by the Applicant, as a result of the proposed change. '
                                         ..        . . .   ... . ... ... ...      ,~,......_ .. . .    _..~~ __,...,, r_ .__... .__ .__~_ .—._ ......:... ...,..,....„.
                                           Scottsdale's statutory minimum net capital requrement, pursuant to SEA Rule 15c3-1, ls $250,000 As previously
                                         : described, the "change" contemplated by this applioafion will not in any way change Scottsdale's business modei, ~
                                           tncluding._._._
                                                      the net
                                                           u_rcapttal
                                                                 ._.....:...calculation methodoiogy used.                                                            -~
                                                                                                                                                              r,-x,~s

                                         5. Does the Applicant propose to rely on a pre-existing stream of revenue to support its capitatization in light of the
                                         proposed change? °

                                         r- Yesr No


                                                          .  .                        _. .       .                                                                                .:
                                     Provide specific data regarding Infusions of capital to fund the Applicant.


                                         6. In connection with the proposed change, provide a list of all persons or entities that have contributed or plan to
                                         contribute equity capital or debt financing to the Appiicant's business and provide information regarding the nature of
                                         the capital and/or financing.




                                              supporting documents.


                                         1. Verification of all funding, induding but not limited to the below list. The information provided must provide Staff with
                                         a clear picture of the movement of funds from their odgin to the Applicant, inciuding any movement between
                                         intermediary and/or holding companies.

                                              a. For each source of funding: bank statements, checks (front and back), or wire advices (or the equivalent)
                                              covering the month of the withdrawal of funds from the source account, and also the three prior months



https://firms.di.finra.org/odip-dynoapp/form/dispiayPrintPreview                                                                                                                   13/18
         Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 63 of 184

4/10/2019                                                              FINRA - Continuing Membership Application Print


                                                    b. For the Applicant: bank statements, checks (front and back), or wire advices (or the equivalent) covering the
                                                    month of the deposit of funds into the Applicant's account, and also the three prior months


                                                    c. For both the source and receiving entities, the corporate minutes (or equivalent) reflecting the authorization of
                                                    funding


                                                    d. Evidence of the financial wherewithal of anticipated sources of fulure funding, such as bank statements (or the
                                                    equivalent)


                                                    e. As appiicable to the proposed change: pro-forma financial statements of the Applicant for twelve months,
                                                    specifically identifying revenues and expenses related to the proposed change as well as the impact to equity,
                                                    net capital, and projected profit or loss


                                                    f. Finanaal assumptions supporting the monthly projections `



                                               2. If the Applicant proposes to use a form of subordinated lending: a draft of the anticipated agreement and related
                                               supporting documentation (as detailed in Regulatory Notice 10-15)


                                               3. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 8: Financial controls

                                                                  Cont%nuing Member Application
                                                                                   Standard 8: Financial controls
                                             NASD Rule 1014(a)(8): The Applicant has financial controls to ensure compliance with the federal securiGes laws, the
                                    ;                                     rules and regulations thereunder, and FINRA Rules.

                                        .                                                                      _.. .. ..   :   _.          ......   -    ...              .,
                                                                                                           -
                                            Provide speciHc information regarding the financial controls


                                                1. Identify the impact of the proposed change on the financial controls, systems, policies, and procedures that the
                                               Applicant will use to enable the FinOp principal to promptly access the Applicant's books and records, and to keep
                                               abreast of any financial and related problems occurring at the Applicant.
                                                                                                      .. _.:_.......... ..... . .. =-- --- ..._::_ ..
                                                 As previously descnbed, the "change" contemplated by this application will not in any way change Scottsdale's
                                                 business model, including the firm's financial contrcis, systems, policies, and procedures that it uses to enable its
                                               ; FinOp principal to promptly access books and records, and to keep abreast of any financial and relatd problems


                                               2. Describe how the proposed change wiil affect any of the following items: '
                                                    a, Accounfing system
                                                    b. Hardcopy and/or electronic books and records
                                                    c. Authorized signatories on bank and trading accounts
                                                    d. Individual(s) responsible for daily journal entries and monthly closing of books and records
                                                    e. Authorizations required and procedures regarding withdrawals of capital
                                                    f. If the FinOp Principal works offsite or remotely: whether he or she will have online access to bank accounts,
                                                    clearing accounts, etc., and whether that access will be read-only
                                                    g. 1Nhether the Applicant will employ or associate other persons who will support the financial and operation
                                                    functions (e.g., internal bookkeeping staff); if so, identify each such person and their roles and responsibilitles

                                                    p       Y      ,               9          P       Y      pP aboveill not in an
                                                                                                                                 Y wa
                                                                                                                                    Ychange Scottsdale's                       :F~
                                               )' business modei, includ ng an of the items d scrib dbn items a I
                                                                                                                Ig                                                             ;I

                                                                                                                                    _: .                       ......      •
                                            Provide specific information regarding the Applicant's FinOp Principal(s).


                                               3. Will the FinOp Principal change as a result of this Application? `

                                               C Yest' No



                                               4. Will the Applicant have more than one FinOp Principal as a result of the change? '


https://firms.di.finra.org/cdip-dynoapp/forrn/displayPrintPreview                                                                                                          14118
         Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 64 of 184

4/10/2019                                                          FINRA - Continuing Membership Application Print
                                         r' Yes (-- No



                                         5. Provide a detailed description of the prior work experience of the Applicant's FinOp Principal relative to the
                                         business activities the Applicant will conduct following the change. (This description must also address how the
                                         individual satisfies NASD Rute 1014(a)(10)(D) which requires one year of direct or two years related experience in the
                                         subject area to be supervised. )'
                                           _ ._.,_ _ ._.... .. _.    _... ..... . _ _... _._..,,.. ...... _ . _ ..,.._.. .._,___...._ .._...._.........___._ _._ ..,. . ....w
                                          This question is not applicable. As noted above, Scottsdale's FinOp did not change as a result of the "change"
                                          contemplated by this application.

                                         6. Will the Applicant's FinOp Principal be either part-time with the Applicant or dually associated with another broker-
                                         dealer? '

                                         t' Yes ~'° No



                                     Provide supporting documents.


                                         1. Rule 3270 (formerly Rule 3030) notifications for the FinOp Principal (if applicable)


                                         2. Financial control procedures (if attered by the proposed change)


                                         3. Any other documentation that would be pertinent to FINRA's review of this Standard

                                   Standard 9: Wrilten procedures

                                                             Continuing .Mernber Application
                                                                              Standard 9: Written procedures
                                        NASD Rule 1014(a)(9): The Applicant has compliance, supervisory, operational, and internal control practices and
                                      standards that are consistent with practices and standards regularty emptoyed in the investment banking or securities
                                                       business, taking into account the nature and scope of Applicant's proposed business.



                                     Explaln how this Standard Is met.


                                         1. Describe any impad upon the Appticant's compliance, supervisory, operatlonal, and intemal control practices and
                                         standards in light of the proposed change."

                                             p                               g   its compIliandme
                                                                                                y thps app
                                                                                                         liry tiopn has not and ~' I not in an wa change
                                         ~ Scottsdale sl busine semodel, n ud ng'
                                                                                c       p        su erviso o erational, and initemal control practices and



                                     Provide supporting documents.


                                         1. Written supervisory procedures ("WSPs") impacted by the proposed change, inctuding;

                                              a. Written supervisory control procedures


                                               b. Anti money laundering procedures


                                              c. Financial control procedures


                                               d. Intemal operating procedures


                                               e. Intemal control procedures


                                         Ensure that the WSPs contain a Designation of Principals identifying the principal(s) responsible for each area (e.g.,
                                         AML, Supervisory Controls) and business activity or product line (inctuding activities or product lines categorized as
                                         OTH or Other that require broker-dealer registration).
                                         As a reminder, please ensure that the WSPs clearly state:
                                         • Who: the identification of the principal/ supervisor responsible for conducting the subject prooedure
                                         • What: a description of the specific procedure that is to be conducted by the principal/supervisor

https://tirms.di.finra.org/cdip-dynoapp/form/disptayPrintPreview                                                                                                          15/18
         Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 65 of 184

4/1012019                                                           FINRA - Conlinuing Membership Application Print

                                         • When: a statement as to when or how often the specific procedure is to be conducted

                                         • How evidenced: a statement as to how the Applicant will evidence the fact that the procedure has been conducted
                                         WSPs that do not conform to the above may not be deemed adequate under this Standard.

                                         2. WSP checklist, as it pertains to procedures impacted by the change


                                         3. Sample of the reports (if impacted by the proposed change) utilized to support supervisory, AML, financial control,
                                         intemal operating, and internal control procedures'


                                         4. Any other documentation that wouid be pertinent to FINRA's review of this Standard

                                    Standard 10: Supervisory structure

                                                             Continuing Member Appiication
                                                                             Standard 10: Supervisory structure
                                       NASD Rule 1014(a)(10): The Applicant has a supervisory system, including written supervisory procedures, internal
                                       operating procedures (inciuding operational and intemal controls), and comptiance procedures designed to prevent
                                      and detect, to the extent practicable, violations of the federal securities laws, the rules and regutations thereunder, and
                                                                                             FINRA Rules.



                                         In evaluating the adequacy of a supenrisory system, the Department shall consider the overall nature and scope of the
                                         Applicant's Intended business operations and shall consider whether:
                                                   A. the number, location, expedence, and qualifications of supervisory personnel are adequate in light of the
                                                   number, location, experience, and qualifications of persons to be supervised; the Central Registration Depository
                                                   record or other discipilnary history of supervisory personnel and persons to be supervised; and the number and
                                                   locations of the ofTices that the Applicant intends to open and the nature and scope of business to be conducted at
                                                   each office;
                                                   B. the Applicant has identified specific Associated Persons to supenrise and discharge each of the functions in the
                                                   Applicant's business plan, and to supenrise each of the Applicant's intended offices, whether or not such ofnces
                                                   are required to be registered under FINRA Rules;
                                                   C. the Applicant has Identified the functions to be performed by each Associated Person and has adopted
                                                   procedures to assure the registration with FINRA and applicable states of all persons whose functions are subject
                                                   to such registration requirements;
                                                   D. each Assoclated Person identi5ed in the business plan to discharge a supenrisory function has at least one year
                                                   of direct experience or two years of related experience In the subject area to be supervised;
                                                   E. the Applicantwill solicit retail or institutlonal business;

                                                   F. the Applicant will recommend securities to customers;
                                                   G. the loration or part-time status of a supervisor or principal will afted such person's abilily to be an eHective
                                                   super0isor;
                                                   H. the Applicanl should be required to place one or more Assoaated Persons under helghtened supervision
                                                   pursuant to Notice to Members 97-19;
                                                   I. any remedlal action, such as special training or continuing education requirements or heightened supenrision,
                                                   has been imposed on an Assodated Person by a state or federal authority or self-regulatory organization; and
                                                   J. any other condition that will have a material Impact on lhe Applicant's abitity to detect and prevent violations of
                                                   the federal securities laws, the rules and regulatlons thereunder, and FINRA Rules.


                                                                                                                    . . .... . ......   ......   ........   ........     .
                                     Explain how this Standard is met.


                                         1. Describe any changes or additions to '

                                              a. management or supervisory personnel (including heads of business lines),
                                              b. addition of offices,
                                              c. changes to supervisory responsibilities,
                                              d. changes invoiving heightened supervision, and

                                              e. any changes to supervisory systems or to the supervisory framework.

                                          As previ~ousl
                                                     y described, the
                                                                   ~ "chan
                                                                         ~g e" contem  ~ by this application has not and will not inyari
                                                                                 ~ ptated                                                 ~~change
                                                                                                                                        way                                  -~
                                         < Scottsdale s busmess model mcluding any changes to each of the items described in a e above.                                        ~

                                         2. Persons idenGfied in Form CMA who are or will be responsible for discharging supervisory funcfions must have a
                                         minimum of one year of direct experience or two years of related experience in the subject area to be supervised.
                                         (See NASD Rule 1014(a)(10)) In light of the noted requirement, describe the relevant experience of personnel to
                                         supervise new or expanded areas of the Applicanl's business relating to the proposed change, including (at a
                                         minimum) •

                                              a. where such experience was obtained,
https://firms.di.finra.org/cdip-dynoapp/form/dispiayPrintPrevfew                                                                                                             16/18
            Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 66 of 184

4/10/2019                                                                                         FINRA - Continuing Membership Application Print

                                                      b. duration of the experience, and

                                                c. positions held and responsibilities.
                                               ... _.._. ..__._., ...Pp_ ................. .. _...... . _............. . ._ ..— -.......                     _ ..
                                            This question is not a licable. As noted above, Scottsdale has not and will not change any personnel as a result of ~
                                            the "change" contemplated by this application.


                                           3. Will the proposed change to the Applicant result in a change in Chief Compliance Orficer? '

                                          r' Yes r No


                                       Provide supporting documents.


                                           1. Rule 3270 (formerly Rule 3030) notification(s) for principals other than the FinOp Principal (addressed in Standard
                                           8) that have outside business activities (if applicable)


                                           2. Any other documentation that would be pertinent to FINRA's review of this Standard


                                   Standard 11: Books and records

                                                                                     Continuing Member Appiication
                                       .. .                                              .. .                                                                                                                                                                                                                                      ..
                                                                                                                            ___
                                                                                                                         Standard 11: Books and records
                                          NASD Rule 1014(a)(11): The Applicant has a recordkeeping system that enables Applicant to comply with federal,
                                          state, and self-regulatory organization recordkeeping requirements and a staff that is sufficient in qualifications and
                                                                           number to prepare and preserve required records.


                                   r   .: .. _.....                                                                                                                       -..                                                                                                                                                  :
                                        Explain how thfs Standard Is met.


                                           1. Describe any changes to the Applicant's recordkeeping system as a result of the proposed change, specifically
                                           identifying any impact to '

                                                       a. procedures,
                                                       b. books and records,

                                                       c. communication systems, and

                                                     d. the software and systems to be used to prepare business and financial records, including general ledger, trial
                                                     balance, balance sheet, and net capital computation (e.g., PeopleSoft, ADP, Creative Solufions).
                                                    .~..._..,..~....._..-....~____._.....,..,,Y__:._._...__ ~,..._.......__•.__,__.-...__.._..._....___:._ ............._.._................_.._....__....,_-.~..~-
                                             ~is prevlousty described, the ctiange coritemptaled by ttiis apptiC~?tlon has not and will not in any way change
                                             Scottsdale's business model meitiding the fiim's?eco'rd-keepmg system

                                           2. Describe any changes to, or to the scope of services provided by, any entities providing recordkeeping services to
                                           the Applicant, specifically identifying any service bureaus, clearing/correspondent arrangements, or other
                                           arrangements involving the creation and retention of books and records. '
                                                                                                                       _._ .. .
                                             This question is not applicable. As described above, Scottsdale did not experience any changes in record-keeping '
                                                                           .. contemplated                                                                       r
                                           3 as a result of the
                                               ~-                 change"
                                                                   ~
                                                              :,,... .. ..~_.:. ............._ by __.__
                                                                                                  this applicatton
                                                                                                        .__._ ...... .sw..~._                  ..., .~w~.
                                           3. Describe howthe Applicant's records storage (including emall) will be impacted by the proposed change,
                                           speclfically identifying (for example): '

                                                       a. hardcopy,
                                                       b. microfilm/microfiche,
                                                       c. optical storage technology, or

                                                       d, other media or methods.
                                                                  _ ........ .... .::...... ...._...._...._._..__..._._....._._..._....,................_.:....__.....:..._                                 :. __.,.. ,...._._. ..... .....                           _,                                 __..___.~.."~.
                                            :
                                             %s prevtoUsly.desGribed; the."change" contemplated by this applicauon has not and will not in any way change
                                               Scattsdale's.buslness modol, including the firm's record storage.
                                               -                                   _ _.__.... ..

                                           4. Describe any changes to the location where the Applicant's electronic records will be maintained (including email
                                           archives). '
                                                              .---._...                   _                    _ ._          _ .... _      ...           _. ...... —
                                             As prevlously descrihed; the change' contemplated by this appitc;ibott has not and will not In any way change                                                                                                                                                                              j
                                               Scottsdale s business  modet inetuding the
                                                                                        ....firm
                                                                                              . s. record
                                                                                                   .. ....... atorage                                                                                                  W...._.           .                              _... ..                         ::
                                           ~,._... ~.. _.. _   ... ... .. ....__..

                                           5. Identtfy all new types of records to be created and maintained as a result of the proposed change. '
                                           F......«........,,.`. ,e....:............,,.,..:... ...,:..... .....,.-_ ......................'A,..........,.....».~~.--......_....._..»...,<-.......,................_.._..,............~..,..r.,_..~._.......a.._..._......_,...,.......,._...._........v.. ;_.:.-..............
                                                                                                                                                                                                                                                                                                                         "     '~..-..s
                                             ~s previously desCnbed the change twntemplated by this applicauon has not and will not in any way change
                                           ~
                                             $cottsdale s busrness tnodel lnciuding the creation of firm records.                                                                                                                                                                                                                   ~

https:/Jfirms.di.finra.org/cdip-dynoapp/form/displayPrinlPreview                                                                                                                                                                                                                                                               17/18
          Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 67 of 184


4/10/2019                                                              FINRA - Continuing Membership Application Print

                                    ~Provide supporting documents.



                                          1. A conversion timeline, testing plan, and implementation schedule for the proposed recordkeeping system changes
                                          (if applicable)


                                          2. Samples of relevant books and records lhat will be created and maintained reiating to the new business activities or
                                          as a result of the proposed change


                                          3. Any other documentation that would be pertinent to FINRA's review of this Standard

                                    Standard 12: Continuing education

                                                                Continuing tVlember Application
                                                                                 Standard 12: Continuing education
                                        NASD Rule 1014(a)(12): The Applicant has completed a training needs assessment and has a written training plan
                                         that complies with the continuing education requirements imposed by the federal securities laws, the rules and
                                                                            regulations thereunder, and FINRA Rules.



                                      Explain how thls standard is met.



                                         1. Identify any dianges to the Applicant's Continuing Education ("CE") program, including the Firm Element needs
                                         assessment and written training plan as a result of the proposed change. This should include identification of what
                                         additional courses may be required, which personnel will be required to participate, and the timeline for implementing
                                         the p{anned modification to the CE Firm Element. '

                                         i As.prpwously descnbed, the 'change` contemplated by this application has not and will not in any way change
                                           Scottsdale s business nz otiel, Includmg the firm's continuing education program, its firm element needs assessment, ~
                                         I and its written treinmg
                                                                _._...pian
                                                                        ...                  ..................._: ~.                                                                                  .
                                                                                _ _ ......                         - ..- ,~   . _. ..           _._ ~.:...      ... .._.._   . ..-... . ~.,-~..,......_.+

                                         2. Identify any changes to the person(s) responsible for the Firm Element and the Regulatory Element of the
                                         Applicant's CE program. "
                                                                   ,.......
                                                                    ~ . _            ................. ,...... - . ....... ., .. ..  _ ._.    _.. .. ..... _
                                          This;i~uestla.n Is not apphcable: As describeci:ahove; StfGittsii816 ifitl'`t)i~C:ilta~ _a~iy;i~i,~t~es:in its personnel as a                           i
                                          resulf
                                           .. . of
                                                 .. ..the..
                                                          •'change
                                                             . .
                                                                   conlemplated
                                                                          ,.
                                                                                 by this .applmation
                                                                                           ........... _ ....                   .,. ........ ......_:_. . ......,.. _.. ...,. _., .__ .,.....~._
                                                                                                                                                                                         ......  ~r

                                     Provide supporting documents.



                                         1. Revised continuing education training needs assessment and written training plan (if applicable)


                                         2. Any other documentalion that woufd be pertinent to FINRA's review of this Standard




https:/lfirms.di.finra.org/cdip-dynoapp/form/displayPrintPreview                                                                                                                                   18118
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 68 of 184



                         EXHIBIT E




                        EXHIBIT E
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 69 of 184


    .-.-,
      ~ l._I 0M    I' S O N Xil•".Nta                                          lAhV:eANI;                                   IiAI'1VN
              •~ l~-1......~_M.__.._-... _.--~..._.__. . .._.~......._...._..........._........_ ..............___. ._..._.........-,._._                 I i, n; 1 t"* :. 1).r...
            ~                                                        t:wt.s.tW;:n                               <<na:assu~




                                                                                                             April 10, 2019




Financial Industry ftegulatory Authority
Department of Member Ret;ulation
1735 K Street, NVV
Washington, D.C, 20006

            RE:              Alpi.ne Secrrities Coip. Conlijrrring Merrrbership Appli.calioir

Dear Sir/Madain:

        Alpine Securities Corp. ("Alpine"), by its counsel, liereby submits this Continuing
Mernbership Application ("CMA"). 'I'his CMA is p.rovided in response to the Notice of
Suspension dated March 19, 2019 in which FINRA stated that, absent Gling of a CMA on or
before April 10, 2019, FINRA. would suspend the membership of the firm. t FINRA based that
assertion on the fact that there were certain changes in the "ownership structure" of the firm. As
discussed below, those changes did not involve Alpine or its ownel•, SCA C.learing I:.:LC
("SCA"). It involved onl.y a reorganization of certain trust entities that hold the interest in SCA,
and consisted only of adniinistrative and organizationat shifts that di,d not .jmpact either the
ownership or controt of the lrlember ficm or the operation or management of the trusts.2 Because
those cireumstances do not impact the operations of the lne.mber firm, Alpine requests that this
CMA be approved.

1. Deser•iption Coineerning "Chinge of Ownershih"

        Since its acquisition in 2011, Alpi.ne has bee.n owned by SCA. At the time of that
acquisition, SCA was, in turn, ownecl by the Hurry Family Revocable T'rust, ln connection with
that application, a CMA was filed that identified the ownership of both Alpine and SCA and
con'Crmed the identity of the Trustees of the Trust. Inforniation and materials wer.e subinitted in



' Alpine is submitting Utis CMA because of the position taken Uy L'1NRA in its Notice of'Suipu)tiion but does not waive its
object ion to the imposition of that requircmcnt tlnd is simuttaneously filing a Rcqucst foi' Hearind pussuant to Rtiles 9552 and
9559 on the issue of whetiter reorganiuttion ol' certain hUst entities of an indirect owner of Alpine triggesEd the Cv1A
rey u i resnen l.
2F3ecause there was no change in the ownership of nlpine, no change in tlic ovnership or control of SCA,.and no '`day-to-llay
chtinges in tlte applicant's business aetivities, management, supervision, assets or liabilities" Notice to Members 13-1 I), Alpine
asks that the CMA fee associated with this filing be waived aud that thc CMA bc approved.



    Masvinda.Frilr~'I'homtnonHino.eom Fsx:212.340101 Plsone:212.908.3966                                                                                                      baf
                                                                                ............
                                                                            . .............    :..... ..   ___~_... .......~.,~............. :....                ... .............
                                                                                                    —
 Tl-IOMI'SON HINE 1.4P                                     335 Nlndison Avcnuc                                               rvtrw.'l hompsonflinc,cnnr
 Arrt)nvrvsni'i..\v                                        12th Flonr                                                        0:212.3443630
                                                           NeLv York, iNew Yorlc 10017-40 11                                  F: 2.12.3-14.61111
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 70 of 184



     .. .lIU_ti-11'S
,'" I.i      I L C)N



 Financial Industry Regulatory At.ithority
 A.pril 10, 2019
 Page 2

 conneetion with lhat application, and as fiirther t-equested by FIN.RA.' That application was
 granted.

         13ased on certain estate and tax planning issues, trust counsel Eric Johnson then
 restructured the Hurry Trust into two trusts each of which then held a partial interest in SCA.
 Two months later, and based again on estate and tax planning considerations, each of those trusts
 was broken into three trusts. As Mr. .lohnsori explains in his accompanying Affidavit, tlierc was
 no change in Trustees nor was there airy change in tlie management or operation of the trusts.

        Under Rule 1017, a CMA that "requests approval of a change in ownership or control"
 should describe "the names of tlic new owners, their percentage of ownership, and the sources of
 funding for the purchase and recapita.lizatio.n of the member." Rule 10 1 7(b)(2)(a). Notice to
 Members 00-73 further provides that the application shouid include "details on the change in..
 ownershi.p, control ofbusincss operations including a business plan, pr.o forina financial
 statements, an organizational chart, aiid written supervisory procedures that reflect the change."

          Ilere, however, there is aio change in ownership or control of the member, nor is there
 any change in the beneticial ownership or control of SCA. There is only an administrative or
 structural shift that is not even recognized by FINRA as governing the issue of ownership under
 Rulc 1017. FINR:Alia:s.hiac1e.clear that it 4vil) not be guidecl`by the ex.istence ofthe.particiilar
 triasl entities ctr the f4►pt,`that e:ach of those etitifies holds less::than 25% ol SCA. ~ To the cta.ntraly,
 FINRA has cited NASD Notice to Meinbers 00-73 for the fact that FINRA does riot consider
 those trust entities to be the operative "owners" becluse they are trust entities and are associated
 with one another. In its letter to Alpine, FINRA specifically relied on the language in Notice to
 Members 00-73 confirming that, where individuals are "acting in concert," it is the "grotip" that
 is the "'entity' for ptu•poses of NASD Rule 1017(a)(4)" and that governs the deterinination of
 whether a new nlembership application rnust be filed (emphasis added).

         "I'h.i.s particular restrueturing is less direct and substantial even than those that FINRA has
 clescribed as "less signifzcant." As retlected in FINRA Notice 13-11, FiNRA considers changes
 in mere corpor.ate form or shifts among existing owners as "less significant changes that do not
 require substantial staff review." Examples of such changes include instances wherc there ai•e no
 "day-to-day changes in the applicallt's business activities, management, supervisi,on, assets or
         _.   .
 ' i1t no time did PINRA maintain fhat disclosure of confidcntial trust documents was necessary to'-complote" the application
 " FINIZA's positioii is consistent wilh trust Itnv. tl is a widely recognized principle that'`[nl trust is nol a legal entity. A trust is
 not an entily distiucl fi-om ils trustce.s and capable of legal action on its own behalf.... :'.4ee llm. Juu•. 2d "/'rlists $ 3 (2013); Amy
 Morris Hess, George Glcason Bogert 3c George Taylor Bogert, Bogerl;s '1'rusis and 7rtrslees ;} 712 (2012) ("A trust is not a legal
 person, iior is the trust property."). Ttws, lhe trusts urc embodied Uy and can oitly act tlu•ough the trustees, Nvhich have not
 changed.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 71 of 184



TI-I~:}hrll'~fJf~l
 __. .         .




I'inancial lndustry Rcgulatoi-y Authority
April 10, 2019
Page 3

liabilities, and the appl.icant is only proposing a chance in the: applicant's legal structw-e (e.g.,
chan<; ing rrom a cotporation to an ILt.,C)."5

        1Icre, all of the characteristics of the trust reorganization demonstrate that it is not
significant to ttie operations of the member: the administrative shift is occurring not at the level
of the menaber brm, or even the rneniber firm's owncr, but rather at a third level up, it does not
affect any change in ownership or control, and it involves a structural sliift tbat hINRA does not
rccognize as governing the analysis under IZule 1017.

        Given these eircumstances, and because this restructuring in no way impacts any of the
operations of the member, the gcneral guidanee concerning the content of a CIv1A is inapplicablc.
`1'he applicant here is not identifyinb any individuals who constitute "new owners" witliin the
nieanint; of.Rule 1017(b)(2)(A). There is no new tiuiding invo.l.ved and there are no new
"owners" aside from the restructured trust errtities. Nor arc thei`e any written supervisory
procedures that "reflect the change" or are applicable to thc shift in the trust entities. Notice to
Members 00-73 at 573.

         "lhc:>aplication does incltiele Trust Gcrhilicates iilid pirrftn~nt.provisions relatrt7b.t'ti eaC)i
of the tt~lsts.' l lrc>!se Trust Ccrtitjeates are prox~ided be~sfi~tse illpusu is advised by trust. r;oluisel
that the undeilying trust documents include coiifrdential° information and prohibit disclosure of
the tz•ust itself. See Letter of.Eric Jolulson, dated September 26. 201..8. The disclosure of a Trust
Certificate in lieu of private arid confidential trust material is an established ;rneans by which to




s The P1NRA Notice and Schcdule also provide for a waivcr whore lhere is a change in "equity ownership, partnership capital or
other o',vncrship ittlerest in an applicant held by a corporatc legal stnJcttu"c that is due solely to a rcorgani•ration of ownership or
control of the applieant within the col°porale legal structure (e.g., reorganizing only to add a holding company to the corporate
legal structure's o4vnership or control chain (if thz applicant): or a cltatige in "percentage of ownership interest or ptJrtnership
capital of an applicant's existing owners or patlnet`s resultins in an ocvner or partlner owning or controlling.25 percent or more of
the ownership interest or parinership and tlrat owner or partner has no disclosure or disciplinary issues in tlte preceding five
years." It sliould bc note(i that no "owner or partnei-̀ has hud any cognizable disciplinary liistory in the preccding five years. A
decision was issued in a FINRA mattcr rclating to Scotlsdale and John Hulry, but that decision as to Mr. Elurry was stayed and
remains on appeal. 6urther, the detinition ol' "disciplinary history" conlained in Notice 00-73 does not inelude books atrd recol•ds
isstles.

6 'fhc Notice of Suspension ineluded a stalemcnl, even prior to thc receipt ofauy futther inlormation or this app]ication, that
PINRA's ivlenihership Applicalian 1'rogram (°`MAP") would lizJve to "review the trust doeuments for all trttsts ... so that ]vIAP
could ascerUliu lhe owncrship stt'ilcttrc of the F irm,'° •rhe I-lni,y trtJstti, tvith the samc trustecs and beneiiciaries, hnve owned
SCA since its acquisition in 2011 and at tlo time has PINRA previously maintained that [hc diselosure of ihc lrust documents is
reqtlired. In Alpine's view, the owncoship strtJcture ol'Alpine remains clear: it is owncd by SCA which is, in turn, owned by trust
entities of whicli Justine and ,lohu Ilurry are Trustees, Confidentinl trust ctoculnents would not provitle any iirrthcr information
coriccruing ownership nnd controt of the member lirnl.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 72 of 184



                                                                         _                                                                              .
                                                                                                                        .._ ............... ___. _ ._. .. .. _._.~..,...._...__
          I




Pinancial Industry Regulatory Authority
April 10, 2019
I'age 4

disclose tliu operative tivst provisions conccrning operatio.n and control without divulging
personal ,l:aliii-ly irifrnnlation. 7 Id.

         Whilc the NASD chose not to define the term "substantially complete" in connection
with the submission of a CMA because the deterniination wotlld vary based otl the complexity of
the f ling, the staff has advised that it turns on whetlier a submission would enable a reviewer to
"begin conducting a meaningful review." See Notice to Member 00-73 at 571.4 The currertt
CMA filing, co.tnbinec] with the exhibits and with Alpine's prioi- sttbmissions, more than meets
that thi-esliold.

2. The Applicant Will iVIeet the Standards in Rule 101.4(a)

        W hile Alpine has been the subject of certain disciplinary actions, primarily its continttous
developl-iient and improvement of' its compliance program over the last eiglit years illustrate its
cortirnitment to compliance witli securities laws. Prior to its acquisition in 2011, Alpine was the
subject of a series of FINRA actions and entered into a nttmber of Letters of Acceptance ,
Waiver and Consent. At the`time of Alpine's acquisitioli by SCA, FINRA also-identi,laed certain
issues invrolving John Hurry and Scottsdale Capital Advisors, Decision Regarding Application
of Alpine Securities Corp., dated December 6, 2010. At that time, PaNR.A granted thc CMA of
Alpine in relation to its acquisition by SCA, concluding that any of the various issues were
properly addi-essed througll the imposition of certain restrictions. 9

       Since its acquisition by SCA, Alpine has devot.ed substantial.resourees to the
enhancement of.its compliance capabilities, dramatically expanding its compliance personnel
and continuously improving its eompliance program, and actions relating to the firm since then
have been essentially limited to discrete concerns regarding. its tiling of SARs. During the perioci
20.11 and 2012, it experieticed issues relating to its tiling of Suspicious Activity Reports

     ._ _.,_..
7 Such a Ccrtification I orm is alsG a i•ccognizcd anci appropriatc means by which to obtain inforrnation.concerning the bcneficial
owner of a legal entity. See FinCI:N Cluidancc P1N-2018-G001 at S.
$ Pursunnt to Ytule 1017 (c), the llepartment may request additiunal information or documents "necessary to render a decision on
thc application."
t (stiiics. ici~ttttigiu SCi~t siiilfc.Ca{itt t1 i\iMsi~r„ana/t,r Jssl,n i:i~rrry nre not,el~vani to a,i, applicatiari. A F1t t~ti\ pt prieding
~gatpst`Scotisdatt. h'tti rc.Sttltc:tl'in fiudin{;i that Scottsclitls: 641aged in violattt tO of Section S, aitd t CY'tatn pwla(tles ,10d:sartctions
wcrc i,iippktl ,ip, tut~t t(ie linua;tmd. indii iihrals trs"sociat~d CVith it. Ainong the individuals sunject to sanction in that case wtls
John t-lui•ry, ilnainst«'hom ~iNRA:imc+sed        {~       a laar: Thatdccision was appeitl'Cd lo the NAC and an iilljjtii,Giliitn for a stay of thc
decision was iiled as to Mi•. I lurry,'ivhri had nci~cr had itiiv prior disciplin'aiy issue or a customer contpl;iint in morc thart 20 years
tn tlie iiiiluM6,: T lii,'i! t.:.`gtantcd at ~tay pt'llio                    to'V41r_ l litrty,;C011~t7tltlt ; t(tnl.fii:.colild ciintnxte to lijiiintafn the
IIld11~CC1 InICI'CSI.1tY :iL'GtltiCl alc•brt~~iating tlisit lre cdulcl" nc+t {aitttici~nte. in t~:ty~-tta-tttty qpir~ttiEjn, Of:t mi:.utbc:r firt?tr Tlius, not oniy
ts tlttt 8cott;ilalc ciceisioii tlre stibjcLt of i7otfi Et sipy;nnci .tit stpppal "liCtl alsst at:rctju. iru, t1iaC.Ntc litiiry:qot. iny(llved ip d:ty tG
dtiy opet'ations aud so renders Mr. Hurry's interest in SCA irrelevatit to any consideration of tlie operations,oPAlpinc.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 73 of 184



"(_i.lOiv1l'SON                                                                        .------. ...   -
     ~..-]1 N ~.. .- - --._.__._-----__--- _. -.----- - - ----------- - -~ -~-   _ -




 Financial Industry }.Zegulatory Authority
 Apri 1 10, 2019
 I'agc 5

 ("SARs"), which were then highlighted in the results of FINKA's 2012 Cycle Exam. It was
 largely those sanie issues concerning those 2011 and 2012 fili.ngs that led many years later to the
  tiling of an action against Alpine by the SEC in which the SEC alleged that Alpine liad failed to
 cornp.ly with the strict liability books and records provisions of the Exchange Act. SEC v-
 iilpine, Case No. 17 CV 4179 (DLC). The court in that SEC action has since issued a decision
 granting pai-tial summary judgment to the SEC, and those proceedings are continuing. It has not
 resulted in any judgment against the member.

          Most signiiicant for purposes of this application, those alleged vio.lations oecurred
 primarily in the f rst two years after the acquisition, in 2011 and 2012, and they relate to certain
 filing issues under the Bank Secrecy Act that were not well understood in the industry a.t that.
 point. Ttie 2012 FINRA Cycle Exam focused ori those issues, and Alpine responded to F'1NRA's
 fiiidings by signifieantly expanding the scope ofthe information included in the narrative
 poi-tions of SARs. 'The SEC's evidence in that action confirmed, and the Court has
 acknowledged, a pronounced drop in the number of the SEC's claims in the period after 2012.
 T'hus, the cir.cu.mstanees under.lying the SEC proceeding actually demonstrate Alpine's
 willingness and ability to address regulatoiy concems and its commitment to compliance with
 the securities laws.

          Alpine, on its own initiative and in response to regulatory examination aYid action, has
 continuously worked to enhance and improve its compliance program. Because of its issues in
 the past, and regulator's continuing concenis regarding transactions in the microcap markets,
 Alpine has been and will remain the subject of scrutiny and so it must and it will ensure its
 contpliance with federal seeurities laws. Fui-ther, Alpine has operated since 2010 in accordance
 witli the r.estrictions that were specifical.ly designed and iniposed by I'INRA in the interest of
 investor protection, and Alpine will continue to abide by those restrictions in the futture.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 74 of 184



^~I_ I C_);V`i. h SC~+\1         _._._._.         _ . ~-._.._..
     ~- _~.1NL
            -



 Financial Industry Regulato.ry Authority
 April 10, 2019
 Page G

                                            Conclusion

        For the reasons set fortli above, and based on the irrPorniation contained in the CMA,
 Alpine asks that this application be approved.

                                                       Sincerely,



                                                       Maranda E. Fritz
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 75 of 184



 T-iom 1)SON                                                                                                           !)fiYr.,N
                                                                                                                                           ;_;_..,v.sll;N,;'ic,N. f.1.t_
                                                                                                                                                  .._.__.-_..___..    _.
   _-H..f N Z —                                         C! N.l-1TJ M ti! I                          c:r..tt.tl~ii;Us               N!':YY(`!'1:




                                                                                                   April 10, 2019




Financial Industry Regulatory Authority
Department of Member Regulation
1735 K Street, NW
Waslungton, D.C. 20006

       RE:         Scottsrinle Capital AdvZsor.s Continuiizg Membership Applicatiori

Dear Sir/Madani:

         Scottsdale Capital Advisors ("Scottsdale"), by its cotinsel, hereby submits this
Contintiing Mem.bership Application ("C.MA"). This CN1A is provided .in response to lhe Notice
of Suspension dated March 1.9, 2019 in which FIN.RA stated that, absent Cling of a CMA on or
beforc April 10, 2019, F1NR11. would stispend the membership ofthe frm. FINRA based that
assertion on the fact that there were certain changes in the "ownership strueture" of the firin..As
discussed bel.ow, those changes did not irivolve Scottsdale or its owner, SCA Capital Advisors
IIoldings LLC ("SCA"). It involved only a.reoi-ganization of certain trust entities that hold the
interest in SCA, and consisted orily of administrative and organizational shifts that did not
impact either the ownership or contro.l of the member tirm or tlie operation or management of the
trusts. Because the "change" does not impact the operations of the naerriber firin, and based on
all of the circumstances discussed liereiii, Scottsdale reduests that this application be approved.

1. Description Concerning "Change of Ownership"

        Scottsdale was previously, and continaes to be, owned by SCA. SCA was, in ttu-n,
owated by the Hurry Fainily Revocable Trust. Based on certain estate and tax planning issues,
trust counsel Eric Jollnson then restructured the Hurry Trust into two trusts eaeh of which then
held a partial interest in: SCA: Subsequently, and based again on estate and tax planning
considerations, each of those trusts was broken into three trusts. As Mr. Johnson explains in his
acconipanying Affidavit, tllere was no change in Trustees nor was there any change in the
nianagement or operatioll of the trusts.

        Under Rule 1017, a CMA that "requests apliroval of a change in ownership or control"
should describe "the nalnes of the new owners, their percenfage of ownership, and the sources of
fiulding for the ptlrchase and recapitalization of the member." Rule 10 1 7(b)(2)(a). Notice to
Members 00-73 further provides that the application should include "details on the change in



 M;imnda.Pritzal'hompsonFline.cont f:uc:212.344.6101 Phonc:212.908.3966                                                                                               bal'
     ,.. ..                     .: -...   .   .                              _.......   . ..   .                   .
                                                                                                                                       . . ...                 . .»~_
                                                                                                                                                                   ..
Tllo?viPSON HiN[ l.t.P                            33511Iadison ilvenue                                            www.ThompsonIline.com
 ATiORYRYSAT L6V                                  12tt6 Ploor                                                     0: 212.344.5680
                                                  New York, New York 1 0017-4611                                  F : 212.344.61:01
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 76 of 184



-THOMPSo~
      ..                                                                                .     _




Financial liiclustry Rcgulatory Autliority
April 10, 2019
Page 2

ownership, control of btisincss operations inclucling a business plan, pro forma financial
statements, an organizational chart, and written supervisory proccdures that reflect the cliange,"

         Ilere, however, there is no change in ownership or control ofthe member, nor is there
any change in the beneficial ownership or control of SCA. There is only an administrative or
structural shift that is not even recognized by FINRA as governing the issue of ownership under
Rule 1017. FINRA has inade clear that it will not be guided by the existence o.f the particular
trust entities or the fact that each o F those entities holds less tlhan 25% of SC:A. To the contrary,
FINRA has cited NASD Notice to Members 00-73 for the fact that F1NRA does not consider
t.hose trust entities to be the oper.ative "owners" because they are trust entities and are associated
with one another. In its letter to Scottsdale, FINRA specifically reliecl on the language in Notice
to Members 00-73 conCrming that, where individuals are `'acting in concert," it is the "group"
that is the "'entity' for purposes of NASD Rule 1017(a)(4)" and that governs the determination
o f whethet• a new membership application must be filed (emphasis added).

         T'his particular restructuring is less direct and substantial. even than those that FINRA has
described as "less significant." As reflected in FINRA Noliee 13-11, FINR.A considers changes
in mere coi-porate form or shifts among existing owners as "less significant changes that do not
require substantial staff review." Fxamples of such clianges include instances where there are no
"day-to-day changes in the applicant's business activities, management, supervisioti, assets o,r
liabilities, and the applicant is only proposing a change in the: applicant's lcgal structure (e.g.,
changing li•om a corporation to an LLC)."

        Here, the administrative shift is occurring not at the level of the metnber firm, or even the
member firm's owner, but rather at a third level up, it does not affect any change in ownership or
control, and it involves a structural shift that FINRA does not r.ecognize as governing the
analysis tnrder Rule 1017.

        Given these circumstances, and becattse this restructuring in no way impacts aiiy of the
operations of t11e member, the general guidanee concerning the content of a CMA .is inapplicable.
The applicailt here is not identifying any individuals who constitute "new owners" within the
meaning of Rule 10 1 7(b)(2)(A). Thet:e is no new funding involved and tliere are no new
"owners" aside fi•om the restructured trust entities. Nor are there any written supervisory
procedures that "reflect the change" or are applicable to the shift in the trust entities. Notice to
Members 00-73 at 573.

         The application does include Trust Certilicates and pe.rtincnt provisions relating to each
of th.e trusts. Those Trust Certificates are provided because Scottsdale is advised by trust counsel
that the underlyitig trtist documents include confidential information and probibit disclosure of
the trust itself. Sce Letter of Eric Johnson, dated Septeniber 26. 2018. The disclosure of a Trust
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 77 of 184



j i- iOlvIPSON
           - - . _ ..._.                       ....        _                         _.___... _.   _.. . . _.   _...




Financial Industry Resulatory Authorily
April 10, 2019
Page 3

Certificale in lieu ol.' private and confidential trust material is an established trleans by wliich to
disclose the operative trust provisions concerning operation and controi without divulging
personal family information. Id.

         While the NASD chose not to deftne the terni "substantially complete" in connection
with the submission of a CMA because the determination would vary based on the complexity of
the filing, the staff has advised that it turns on whether a submission would enable a reviewer to
"begin conducting a meaniligful review." See Notice to Member 00-73 at 571. i'he current
CMA filing, combined with the exliibits and with Scottsdale's prior submissions, more than
ineets that threshold.

2. The Applicant Will Meet the Standards in Rule 1014(a)

        Over the course of the many years since its formation in 2002, Scottsdale has developed
and improved its compliance functions to ensurc conipliance with federal securities laws, and it
will continue to do so in the future.

        While Stoi;tsdale htts=:also been t11e Sul~ject=o~<:~~`lain ~1i;,ci~iliit~ty actic~hs; tliiisd:
proceediiigs shciuid not tii'ipact th.is applieaitioii. l I'itst, {iie l il>II~A proceetling is pres.e.i.itly on
appeal and there are substantial issues that Scottstl'iile:'lifis.}ii=eSGrited:l`i.ir.i'ev'idiv.b.}%:the-National
Adjudicatory Council. In fact, the SEC's decision to grant a stay in favor of 1VIr. Hurry pending
consideration of'that appeal may rel<ect tlie SEC's ackiiowledgement of issues regardiiig the
merits and validity of that ruling.

        Second, that FII\TRA proceeding involved an exhaustivc airing of any and all ofFZNRA's
colimrns iii.relation to Scottsdalei :ari'il the Panel irtaposed tliqscs san.ctions that it t{e~i~t6ci
apprtrl~t"ilite; i, e., a.fine for the fii~iri ttnd.sanctions agaiiist ccrtain individuals.z It did so. ~yith the
Icnowledge and consideration ofthe at•guments and evidelzce presented by FINRA.including the
asserted.Sect'ioii 5 issues and FINRA's claims relating to John Huny. All, of those issues were
taken into account by the Paiiel which concluded as to Scottsdale that the firm would, receive a
fine. Those issues should not now be repeated and relitigated here in the guise of a CMA.3

       Fur.ther, that FINRA action was focused on specitic Section 5 issues that are distinct fi-om
the overriding.considerations concerning customer harm that at•e foremost in FINRA's analysis.
         -       _
 ~ Rule 1013 prrovides lhat an applieation under Etule 1017 neecl nol include inf'ormation providcd to CR)7.
2 Suspenions of Michael Cruz and Timothy DiIIlasi nre slayed by tlie appeal of the decisiou.
~ t~ny,iSitic'.orclairll::Cflt. ~ceiiitii~'1ilf,;t:hirry'~;ii)acfcst iil..'SC;i~ xv;tt.also fully ciin~idered and addressed in lhose pruceedings and
     iih.ltingcr relevnrit it~ Scolf~JaJp's olieratioiis.bccau~u llie S3:C expressly ~nritinncd that ARr. Flurry may euntinuc lo hold lhose
 ~ilteie&Is 6itl is not j7.s t'kriiltCcC.(u piirticit>•ltlp iii:~i#`f~ day iipernlions.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 78 of 184



~.I
 ,. IOA~I l'SOI~!



Financial Industry Regulalory Autliority
April 10, 2019
Page 4

In fact, because Scottsdale has experienced regulatory issues in the past, and given regulator's
continuing concerns regarding transactions in the microcap markets, it has been and will remain
the subject of scrutiny and so it must and it will ensure its compliance with federal securities
1 aws.

                                           Conclusion

       For the reasons set fortli above, and based on the information contained in the CMA,
Scottsdale asks that this application be approved.
                                                                               ,
                                                    Sincerely,



                                                    Mar€uida Is: Fritr.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 79 of 184



                         EXHIBIT F




                         EXHIBIT F
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 80 of 184




                               PEE PEE POP TRUST
            CERTIFICATE OF TRUST EXISTENCE AND AUTHORITY

      WE, THE UNDERSIGNED, CERTIFY THAT:
     1.    The Pee Pee Pop Trust was created on July 22, 2013 (the "Trust
Agreement").
      2.     As of the date of this Certificate of Trust Existence and Authority,
JOHN JOSEPH HURRY and JUSTINE HURRY, collectively, serve as
Management Trustees, and, with their successors, collectively referred to as a
"Trustee" or the "Trustees".
       3.    The Trustees have such powers and authority provided in Section 6
of the Trust Agreement, a copy of which is attached hereto as Exhibit A.
      4.    The Management Trustees have exercised their right to limit the
powers of the Independent Trustee whereby the Management Trustees have
exclusive control over business and investment decisions relating to the assets of
the Trust.
       5.    The Trust Agreement provides that no person dealing with, making
payments to, or delivering property to a Trustee shall be obliged to inquire as to
the powers of such Trustee, nor to see to the application of any money or property
deiivered to such Trustee.
       6.    This Certification shall be construed under and regulated by the laws
of the State of Nevada as are now or hereafter in effect.
       7.     State law provides that any person refusing to accept this Certification
shall be liable for damages, including attorneys' fees, if the court determines that
the person acted in bad faith.
      8.     The Trust Agreement is in full force and effect as of the present date.
      9.     The Trust Agreement is Irrevocable.
      10.    The Trust's taxpayer identification number is
      11.    Titie to trust property shall be taken as follows:
             John Joseph Hurry and Justine Hurry, as Management Trustees of
             the Pee Pee Pop Trust dated July 22, 2013.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 81 of 184




          IN WITNESS WHEREOF, the undersigned Management Trustee has
  executed this Certificate of Trust Existence and Authority this 2.0 day of July,
  2017.                                         /-11N,
                                       MANAGEMENT TRUSTEE:




                                      JOHN,JOS.PP~ HUFr
                                                      ,


                            ss:


          On this ;K2C~day of July, 2017, personally appeared before me, the
   undersigned Notary Public, JOHN JOSEPH HURRY, known to me to be the
   person whose name is subscribed to the foregoing instrument, and
  acknowledged that he executed the same for the purposes therein contained.
          IN WITNESS WHEREOF,I have hbreunto;~"tmy hand and o O;Ekl.seal.


                                                                     Lq

                                       Notary Publiq
                                                                                WT




                                                                    . ,~~~~~~1`~~ '~r't ~ ~




                                         2
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 82 of 184




          IN WITNESS WHEREOF, the undersigned Management Trustee has
  executed this Certificate of Trust Existence and Authority this 13 day of July,
  2017.
                                              MANAGEMENT TRUSTEE:


                                               ~ ~,t ;t-
                                              ~~.
                                          C:
                                              JUSTINE HURRY

  STATE OF ARIZONA )
                                ) SS:
  County of Maricopa            )

          On this 1:~ day of July, 2017, personally appeared before me, a Notary
  Public, JUSTINE HURRY, known to me to be the person whose name is
  subscribed to the foregoing instrument, and acknowledged that he executed the
  same for the purposes therein contained.
          IN WITNESS WHEREOF, I have hereunto set. rriy hand and offic(al seaJ.
                                    _                    .
           sy C          OFF(CIAL:3EAL. ...                  . ... ',
                      Ct~IG:LYtVNJO'~-~NSUIV
                      Natasy Public - Arl7ona
                       MAR► Cof?A:cOUNTY        N`
                  ~   My Comttiisslon Ezpires :
                          'APF11t.6; 2026




                                                     3
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 83 of 184




                                         EXHIBIT A

6.     TRUSTEE POWERS

       6.1.   In General_

                With respect to each trust hereunder, during its existence and until such
time after its termination as all of its assets have been distributed, its Trustee(s), in their
discretion, shall have the power and are authorized to;

              (a)     Enter upon and take possession of the trust property and invest and
reinvest the same in real, personal and mixed assets, improved and unimproved, tangible
and intangible, of any kind and nature whatsoever, foreign as well as domestic, that yield
a high rate of income or no current income including, but without limitation, securities
issued by an institution that is or may become a Trustee hereunder, common and
preferred stocks (regardless of dividend arrearages), leverage type securities, options,
puts and calls, fixed income bearing securities (secured or unsecured and
notwithstanding default in interest), units of participation in limited partnerships, in real
estate investment trusts and/or in common trust funds, investment trust stocks, mutual
funds and other securities and investments of any kind, without regard to whether or not
any such securities or investments are' of a kind known to exist at the date of this
instrument and whether or not any such investments shall be in (i) unseasoned or
fledgling companies or securities that are (a) not listed on any stock exchange or public
market nor registered with any securities commission, or (b) subject to contractual, legal
or other restrictions (including "investment letter" restrictions), or (ii) oil, gas and other
mineral interests and natural resources, leasehold interests (including agricultural,
business, etc.), commodities, currencies, collectibles, insurance and/or annuity contracts
of any kind on the life of any person or persons, life estates, remainder interests, etc., not
being limited by any present or future investment law and whether or not the same may
be regarded by any statute, rule of law or otherwise as being proper investments for
Trustee(s), all without regard to the "prudent man rule," to the relation any such
investment may bear to the value of such trust or to the type or character of other
investments in such trust, or to the effect such investment may have upon the
diversification of the investments in such trust and even though such investment or
reinvestment shall be when made or shall thereafter become unproductive of income,
unmarketable, risky or speculative; and such investments may be purchased from or
made in common with any person or persons, notwithstanding that any such person may
control such investment and/or may be, directly or indirectly, a beneficiary or a fiduciary
hereunder; and any business partially or wholly owned by such trust may separately
                  .
compensate any.fiduciary    and/or beneficiary hereunder for any services rendered directly
to such business;

             (b)    Retain, for as long as may be deemed desirable, all property in the
form in which the same shall be acquired by such trust, without regard to any trust
investment rules of any kind nor to the proportion that anyone asset or class of assets
may bear to the whole and without liability for any loss that may be incurred thereby;


                                              4
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 84 of 184




               (c)      Open checking, savings, custody, agency and cash and margin
brokerage accounts and safe deposit boxes with any institution(s) empowered to accept
the same, including any that may be a Trustee hereunder, either (i) in their names or any
of their names (with or without disclosing fiduciary capacity), (ii) in the name of such trust
(where an account is in the name of a trust, checks on that account and authorized
signatures need not disclose the fiduciary nature of the account or refer to any trust or
Trustee), or (iii) in the name of such trust's nominee(s), depositing therein any part or all
of the funds and securities of such trust, and withdrawals therefrom and access thereto
shall be permitted on the signature of anyone or more of the Trustees and/or nominees,
with the right and power to authorize withdrawals and/or access on the sole signature of
any agent or agents designated in writing by such Trustees;

             (d)    Employ such accountants, custodians, experts, counsel (legal and/or
investment), and other agents as may be deemed advisable (notwithstanding that such
person or entity may be, or be affiliated in business with, any Trustees hereunder) and
delegate discretionary powers to and rely upon information or advice furnished by them;

               (e)   Sell (either for cash or partly for cash and partly on credit for any
period, with or without security), option, convey, exchange (whether or not of like kind or
similar use), lease (for any length of time regardless of the possible or actual prior
termination of any trust), partition, plat, rezone, subdivide, improve and/or develop (and,
where appropriate, dedicate for public use, demolish, construct, alter, reconstruct,
change, etc.), repair, manage, operate or otherwise enter upon contracts or agreements
regarding, deal with or dispose of any part or all of the trust property, whether real,
personal or mixed, at any time, for any purpose or purposes, in any manner, either public
or private, and upon any terms and with any party, including any who may be, directly or
indirectly, a beneficiary or a fiduciary hereunder or an estate or trust of or for such a
person;

             (f)      Abandon or demolish any trust property deemed to be of insufficient
value to warrant the expense of retention or abstain from the payment of taxes, liens,
rents, assessments, repairs, etc. on such property and/or permit such property to be lost
by tax sale, foreclosure or other proceedings, by conveyance for nominal or no
consideration, or to charity;

              (g)    Grant or release easements or charges of any kind (with or without
consideration), effect and carry insurance (protecting against such hazards and liabilities
as may be deemed advisabfe), renew or extend, amend, change or modify leases, grant
options to lease and options to renew leases, all on such terms and conditions as may be
deemed advisable and to pay any and all expenses in connection therewith;

              (h)    Exercise or not exercise or otherwise deal with any and all options of
any kind;

              (i)     Vote, deal or consent, in person or by proxy (with or without power
of substitution), including electing any Trustee or an employee or officer of any Trustee



                                              5
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 85 of 184




 as a director or officer of any corporation, with respect to any securities, including those
 of companies in which a Trustee may, directly or indirectly, have an interest of any kind;

                Q)     Form orcause to be formed, alone orwith others, such corporations,
 partnerships, limited partnerships and other business organizations organized under the
 laws of any state or country and to transfer and convey to such business organizations
 all or any part of the assets, real or personal, of any.trust estate in exchange for stocks,
 bonds, notes, other securities or interest of such business organizations as the Trustees,
 in their absolute discretion, deem advisable;

               (k)     Rent office space, whether or not from, or in conjunction with any
 such space being used by any beneficiary hereunder, or any relative of the Initial Primary
 Beneficiary or of any beneficiary hereunder, or any fiduciary hereunder in his, her or its
 individual capacity, and to pay the expenses thereof from the principal of the respective
 trust estate;

               (1)   Enforce, abandon, adjust, arbitrate, compromise,, sue on, prosecute
and/or defend, and otherwise deal with and settle, on such terms as such Trustee(s) in
good faith may deem advisable, even if the result would substantially diminish the trust
property and/or materially affect the trust plan (whether or not with concurrence of the
beneficiaries), any and all claims in favor of or against such trust, including those relating
to tax matters;

              (m) Exercise all tax related elections, choices, etc. that they may have
(whether or not specifically referred to in Section 8.1, including (i) the disclaimer of
benefits receivable by such trust in any manner permitted by law or by a"transfer" meeting
the requirements of Section 2518(c)(3) of the Internal Revenue Code, and (ii) the entering
into of closing agreements relating to any trust matters (which shall be binding on all
present and future trust beneficiaries), and to pay any income or similar tax properly
imposed on or to be borne by such trust and any estate, inheritance, succession,
generation-skipping or other similar tax that, under applicable tax and apportionment
laws, is properly imposed upon or with respect to any property held (or being distributed)
hereunder, such payment to be charged to such property;

              (n)    Borrow money for the payment of taxes, the exercise of options, or
for any other purpose or purposes Whatsoever, from any source, including the
commercial department of any corporate Trustee hereunder, on the general credit of any
trust property, and to pledge or mortgage any or all of said property as security for the
repayment of such loans and/or of any loan, new or old, from any third party(ies) to any
beneficiary hereunder and/or to any trust, estate or company in which any beneficiary
and/or any trust hereunder has an interest, and to guarantee any such third party loans,
and to pay interest on and to renew, extend, modify, reduce and/or payoff, from time to
time, any such indebtedness incurred by such Trustee(s) or any of their predecessors in
interest;

              (o)  Loan money to anyone, including any beneficiary of that trust or of
any trust hereunder (including any beneficiary who may at the time also be a fiduciary

                                              [:
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 86 of 184




hereunder), or to any estate, trust or company in which such person or any trust
hereunder has an interest, for any purpose Whatsoever, with or without security and at
such rate of interest as the Trustee(s) of such trust shall determine in the exercise of
reasonable fiduciary discretion, and, with respect to such loans and/or security interests,
to renew, extend, modify, grant waivers, etc.;

              (p)   Make, execute and deliver any and all such instruments in writing as
shall be necessary and proper to carry out any disposition whatever of any trust property;

               (q)   Carry securities or other properties requiring or permitting of
registration or recording in their names, in anyone of their names, in the name of their
nominee or nominees (with or without designation of fiduciary capacity), or unregistered
(or in such form as will pass by delivery);

             (r)     Exercise, in general, all such control and power over the trust
property as an individual might exercise with respect to his own property;

              (s)    Compromise, submit to arbitration, release, with or without
consideration, or otherwise adjust claims in favor of or against any trust;

               (t)    Institute, compromise and defend actions and proceedings;

               (u)    Hold, retain, purchase or sell legal life estates, interests for a term of
years, remainder interests, etc., whether or not they yield a reasonable rate of return or
no current return, whether or not they result in the preservation of principal, and whether
or not the same may be regarded by any statute, rule of law or otherwise as being proper
for Trustees. Such investments may be purchased from or made in conjunction with any
persons notwithstanding that any such person may control such investment and/or may
be, directly or indirectly; a beneficiary or a fiduciary hereunder. The purchase or sales
price for any transactions hereunder may, but need not, be determined under the
Treasury Department Regulation Section 25.2512-9, as amended, or any successor
regulation or tables;

              (v)    In addition to all other powers herein granted to the Trustees, the
Trustee of each trust created hereunder is specifically authorized to hold and maintain
any residence (whether held as real property, condominium or cooperative apartment) for
the use and benefit of the beneficiaries of any trust. If the Trustees, in their sole and
absolute discretion, determine that it would be in the best interests of the beneficiaries of
any trust to maintain a residence for their use but that the residence owned by the
Trustees should not be used for such purpose, the Trustees are authorized to sell said
residence and to apply the net proceeds of sale to the purchase of such other residence
or to make such other arrangements as the Trustees, in their sole and absolute discretion,
deem suitabfe for the purpose. Any proceeds of sale not needed for reinvestment in a
residence as provided above shall be added to the principal of this trust and thereafter
held, administered and disposed of as a part thereof. The Trustees are authorized to pay
all carrying charges of such residence, including, but not limited to, any taxes,
assessments and maintenance thereon, and all expenses of the repair and operation

                                               7
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 87 of 184




 thereof, including the employment of domestic servants and other expenses incident to
 the running of a household for the benefit of the beneficiaries of the trust. Having in mind
 the extent to which funds will be available for expenditure for the benefit of the
 beneficiaries, the Trustees are authorized to expend such amounts as they, in their sole
 and absolute discretion, shall determine to maintain the current lifestyle of the
 beneficiaries, including, but not limited to, complete authority to provide for their personal
 care and comfort in any manner whatsoever.

         The foregoing powers, as well as those now or hereafter conferred upon Trustees
 generally and those set forth in the following sections of this Section 6, may be exercised
 by such Trustees in such manner as they, in their sole judgment and discretion, deem
 appropriate under the then circumstances (insofar as they can be reasonably ascertained
 by such Trustees) to carry out the trust purposes of protecting and conserving property
 for the beneficiaries, all without obtaining authority therefor from any court. No person
 dealing with the Trustees shall be bound to see to the application or disposition of cash
 or property transferred to or upon the order of the Trustees or to inquire into the autfiority,
 validity or propriety of any action of the Trustees.

        6.2.   "Prudent Person" Rule.

                In addition to the investment powers conferred above, the Trustees are
 authorized (but are not directed) to acquire and retain investments not regarded as
 traditional for trusts, including investments that would be forbidden by the "prudent
 person" rule. The Trustees may, in their sole discretion, invest in any type of property,
 wherever located, including any type of security or option, improved or unimproved real
 property, and tangible or intangible personal property, and in any manner, including direct
 purchase, joint ventures, partnerships, limited partnerships, corpor.ations, mutual funds or
 any other form of participation or ownership whatsoever. In making investments, the
 Trustees may disregard all of the following factors;

               (a)   Whether a particular investment, or the trust investments collectively,
 will produce a reasonable rate of return or result in the preservation of principal.

               (b)    Whether the acquisition or retention of a particular investment, or the
 trust investments collectively, is consistent with any duty of impartiality as to the different
 beneficiaries. The Grantor intends that no such duty shall exist.

                (c)     Whether the trust is diversified. The Grantor intends that no duty to
 diversify shall exist.

                (d)    Whether any or all of the trust investments would traditionally be
 classified as too risky or speculative for trusts. The entire trust may be so invested. The
 Grantor intends the Trustees to have sole discretion in determining what constitutes
 acceptable risk and what constitutes proper investment strategy.

       The Grantor's purpose in granting the foregoing authority is to modify the prudent
 person rule insofar as the rule would prohibit an investment or investments because of
 one or more factors listed above, or any other factor relating to the nature of the
                                                8
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 88 of 184




 investment itself. Accordingly, the Trustees shall not be liable for any loss in value of an
 investment merely because of the nature of the investment or the degree of risk presented
 by the investment, but shall be liable if the Trustees' procedures in selecting and
 monitoring the investment are proven by affirmative evidence to have been negligent, and
 that such negligence was the proximate cause of the loss.

        6.3. Properties and Companies Owned in Common with Others.

                 The Trustee(s) of each trust hereunder are specifically authorized, with or
without the joinder of other owners of property or securities related to any that may be
held in such trust (and notwithstanding that one or more such other owners rnay be,
directly or indirectly, a beneficiary or a fiduciary hereunder), to enter upon and carry out
any plan (i) for the foreclosure, fease or sale of any trust property, (ii) for the consolidation
or merger, dissolution or liquidation, incorporation or reincorporation, recapitalization,
reorganization or readjustment of the capital or financial structure of any corporation,
company or association, the securities of which, whether closely held or publicly traded,
may form a part of such trust, or (iii) for the creation of one or more holding companies to
hold any such securities and/or properties (even if it leaves, following the termination of
such trust, a trust beneficiary as a minority shareholder in such a holding company), all
as such Trustee(s) may deem expedient or advisable for the furtherance of the interests
of such trust and the carrying out of the Grantor's original intent as to such trust and as to
those properties and/or securities. In carrying out such plan, such Trustee(s) may deposit
any such securities or properties, pay any assessments, expenses and sums of money,
give investment letters and other assurances, receive and, subject to the requirements of
Section 6.4 below, retain as Investments of such trust any new properties or securities
transferred or issued as a result thereof, whether or not the same may be regarded by
any statute, rule of law or otherwise as being proper investments for Trustee(s), and
generally do any act with reference to such holdings as might be done by any person
owning similar securities or properties in his own right, including the exercise of
conversion, subscription, purchase or other rights or options, the entrance into voting
trusts, etc., all without obtaining authority therefor from any court.

       6_4. Authority to Operate Businesses.

               If an interest in any business, whether in the form of a general or limited
partnership or sole proprietorship, at any time becomes an asset of any trust hereunder
(by purchase, gift, the entrance of the trust into such business or otherwise), its Trustee(
s) shall have the authority to engage in and to continue such trust in such business for
such period, without limit, as such Trustee(s), in their sole'judgment, may deem best for
such trust (but only as long as such activity does not constitute "carrying on business"
within the meaning of the federal tax laws defining associations taxable as a corporation)
and, for that purpose, such Trustee(s) may retain and employ the capital in said business
that shall at the time of trust acquisition be committed thereto or employed therein and
such additional capital as such Trustee(s), in their sole judgment, shall think fit to advance
from time to time out of such trust's other resources, whether for continuation or
expansion or any other purpose; and such Trustee(s), in their sole discretion, may
incorporate a part or all of said business (or any investment held in such trust) in one or

                                               E
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 89 of 184




 more corporations, with whatever capital structure may be deemed appropriate, alone or
 with others, in any jurisdiction, and/or form partnerships in which such trust may be a
 general or limited partner, and/or enter into joint ventures or associations with others on
 such terms as may be deemed appropriate, and/or enter into agreements respecting
 voting rights, management, incentive compensation, profit sharing, future sale or
 retention, etc., all without obtaining authority therefor from any court, and such Trustee(s),
 while acting in good faith, shall be free from any responsibility for losses arising in the
 prosecution of such business.

        6_5.   Mineral and Oil and Gas Operations.

               With respect to any and all mineral and oil and gas interests of any kind,
 regardless of where located, that may at any time form a part of or be acquired by any
 trust hereunder, the powers and discretions herein granted to Trustee(s) shall be broadly
 construed, regardless of technical terminology, to permit any contract, act or thing that
 may be deemed by the Trustee(s) of such trust to be advantageous to such trust, whether
 or not the same be now or hereafter recognized as common or proper practice by or
 among those engaged in the business of prospecting for, developing, producing,
 processing, transporting and/or marketing any such minerals, properties or interests.
 Without limiting the generality of the foregoing, such Trustee(s) are also specifically
 authorized and empowered, in their sole discretion as they may deem necessary or
 desirable, with respect to any and all such interests, to;

              (a)    Pay all delay rentals, lease bonuses, royalties, overriding royalties,
 bottom hole or dry hole contributions, local taxes and assessments and all other proper
 charges

              (b)    Make farm out agreements, engage in secondary recovery
 operations and enter into and execute pooling and/or unitization agreements and/or
 agreements for the installation and/or operation of absorption, repressuring and/or other
 processing plants;

              (c)      Retain, sell, assign, transfer, lease, exchange, mortgage, pledge or
otherwise hypothecate, surrender or abandon, with or without condition, either in cash or
in kind, any or all of such interests (including making reservations and exacting conditions
on the transfer of any such interests);

                (d)   Drill, test, explore, mine, develop, operate and otherwise exploit,
 directly or by contract with others, any and all such interests to any extent;

               (e)    Produce, process, sell or exchange all products recovered through
the exploitation of such interests;

               (f)    Exercise, in accordance with their bestjudgment, any right, power or
privilege (including, but not by way of limitation, the right to consent to participate or to
not participate in wells to be drilled) that the Trustee(s) or any predecessor in interest may
have under any agreement that may have been entered into in connection with any of
such interests;
                                              10
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 90 of 184




               (g)   Select, employ and enter into any appropriate business form in which
 to properly exploit such interests, including corporations, partnerships, limited
 partnerships, mining partnerships, joint ventures and co-tenancies;

              (h)   Hire all necessary personnel, rent office space, buy or lease office
equipment, contract and pay for geological surveys and studies, procure appraisals, rely
on expert advice and generally conduct and engage in any and all activities incident to
the foregoing powers set forth in Paragraphs (a) through (g), inclusive, with full power to
borrow and pledge in order to finance such activities; and

               (i)    Exercise broad and liberal discretion in making allocations under
Section 5.3 above, notwithstanding the technical nature of any receipt or disbursement,
notwithstanding any local law or custom to the contrary, and without being required to
allocate to principal any reserve for depletion.

        Such Trustee(s) are further hereby granted any other power that they deem
necessary in order to properly conserve, develop, exploit and administer the interests
described in this section, including the power to dispose of such interests in any manner
and at any price, either in cash or in property, that they, in the exercise of their best
judgment, deem reasonable at the time of such disposition. AII fiduciaries hereunder shall
be exonerated from liability for honest errors in judgment in connection with the exercise
of the powers described in this section.

       6.6. Agricultural Realty and Farming Operations.

             With respect to any real property used or useable for agricultural purposes
and/or farming operation of any kind, regardless of its nature, that may at any time
become an asset of any trust hereunder, its Trustee(s) shall have the authority to:

              (a)    Operate all property and interests in property relating to such
operation with hired labor, tenants and/or sharecroppers (including any who may be a
beneficiary, Trustees and/or the Grantor hereunder), as such Trustee(s) from time to time
deem best;

             (b)   Hire a farm manager or professional farm management service to
supervise such operation or operations;

               (c)     Lease or rent land, equipment and/or livestock for cash or on shares,
either to others or from others (including related parties and/or Trustee(s));

            (d)     Sell, purchase, exchange and/or otherwise acquire or dispose of
farm machinery, livestock, farm products, crops, timber, supplies and services used in
connection with the property or any acreage or parcel of real estate constituting farm
property;

               (e)    Remove, construct, repair and improve fences, structures and
buildings of all kinds on the property;


                                            11
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 91 of 184




               (f)    Fertilize, terrace, clear, level, ditch and/or drain farm lands;

                 (g)   Install irrigation systems, carry on reforestation and, in general,
 follow soil conservation and other practices designed to conserve, improve and maintain
 the fertility and productivity of the soil;

               (h)    Enter into agreements and/or programs with any governmental
 agency relating to soil conservation, acreage reduction, agricultural, recreational or other
 similar purposes;

               (i)   Carry on both crop and livestock programs, including the breeding,
 raising, purchasing and/or selling of livestock and any other farm products whatsoever;
 and

               (j)   Borrow money and pledge harvested or growing crops, timber or
 livestock and mortgage or pledge farm property of any kind.

        Regarding all such agricultural real property and farming operations, no Trustee
shall be liable for any losses except as such losses are caused by that Trustee's bad faith
or intentional misconduct. Furthermore, during such time as there is a Management
Trustee acting with respect to any trust that owns or leases real property used or useable
for agricultural purposes or that is thus involved in farming operations, that Management
Trustee shall completely control and manage all of such trust's agricultural real property
and/or farming operations and the Independent Trustee(s) of such trust shall not have
any responsibility whatsoever with respect to such property and/or operations (except to
approve acts of self dealing under Section 6.9, below), and to receive amounts of cash
due the income or principal accounts of such trust from such property and/or operations
and to provide such Management Trustee with all funds that such Management Trustee
calls for, either from the income or principal account of such trust, in connection with such
property and/or operations.

       6.7.   Assistance to Estates and Trusts of Interested Persons,

                The Trustee(s) of each trust hereunder are authorized, in the exercise of
their discretion, to purchase and retain, as a trust investment; securities or other
properties, for a fair consideration in money or money's worth, from the fiduciaries of the
estate (and/or revocable trust) of the Grantor, the Grantor's spouse, the Initial Primary
Beneficiary, the Initial Primary Beneficiary's spouse, and each of the Initial Primary
Beneficiary's descendants (and each of their spouses), from the fiduciaries of each other
separate trust hereunder, and from the fiduciaries of the estate (and/or revocable trust)
of each deceased beneficiary of each trust hereunder (and each of their spouses) and to
make loans to such fiduciaries, with or without security and at such rate of interest or no
interest, all as such Trustee(s) shall determine to be appropriate in carrying out what they
alone judge would be the Grantor's original intent under the circumstances. The propriety
of any such purchase and/or loan and of the terms thereof shall not be questioned merely
because any of the fiduciaries or beneficiaries of such estate or trust may also be a
Trustee hereunder.

                                              12
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 92 of 184




       6.8. Enlarged Investment Perspective.

               The investment policy of each Trustee hereunder shall be based primarily
on the long-term best interests of the person or persons who, at the time, are entitled to
trust income and only secondarily on the interests of remainder beneficiaries. If any
Trustee considers it appropriate to determine the proportion of trust properties to be
invested in (i) equities, and (ii) "fixed dollar" type assets, consideration should also be
given to the amount and nature of all assets and means of support available from all
sources to each income beneficiary to the extent known (even to the point of having all
trust investments in one or the other type of holding). The soundness of trust investments
shall be judged not on the basis of individual assets nor on the basis of the trust estate
alone, but on the broader basis of each income beneficiary's economic circumstances as
a whole, including said trust estate.

       6.9.   Permitted Self-Dealing.

               Financial transactions, both direct and indirect, between any trust and any
of the Trustee(s), beneficiaries and/or the Grantor of that trust (including, for instance, the
purchase, sale or leasing of property, employment in any capacity, lending, etc.), whether
or not specifically described in this article as permitted between such parties, except to
the extent expressly prohibited by this instrument, are hereby expressly authorized,
notwithstanding any rule of law relating to self dealing, provided only that the Trustee(s),
in thus acting either on behalf of or with or for such trust, shall act in good faith to assure
that such trust receives in such transaction adequate and full consideration in money or
money's worth.

       6.10. Certain Trustee's(s') Limited Power of Amendment.

                 (a)    In the case of each separate trust at any time in existence hereunder,
such trust's then Trustee(s), other than any (i) who has ever made a gift transfer to such
trust, or (ii) who is prohibited by the provisions of Paragraph (c)(1) below from participating
in the amendment involved, from time to time may, notwithstanding any other provision
of this instrument, amend or restate this instrument, including its dispositive,
administrative and other provisions of all kinds, in order to permit such Trustee(s):

                     (1)      To cope with tax and/or other circumstantial changes that may
affect such trust and/or its beneficiaries, and/or

                     (2)   To remove from the governing trust instrument any provisions
which have become "deadwood" (i.e., no longer operative in the ongoing administration
of such trust due to changed circumstances)

       with respect to (i) such trust, and (ii) all trusts that are subsequently to come into
existence under this instrument to hold part or all of the assets of such trust, in whatever
way or ways such Trustee(s), in the exercise of such Trustee's(s') sale discretion, may
deem appropriate in the best interests, as interpreted by such Trustee(s) alone, of the
primary beneficiary(ies) of such trust(s) and of each such beneficiary's family as a whole.
Such Trustee(s) shall be guided by what, in the sale judgment of such Trustee(s) alone,
                                              13
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 93 of 184




 would apparently be the Grantor's original intent hereunder in the light of the changed
 circumstances.

                (b)    This power of amendment shall include, by way of example and not
 limitation, the power to:

                       (1)     Grant, reduce or eliminate general (as defined in Section 2041
 of the lnternal Revenue Code) and special powers of appointment with respect to part or
 all of any trust property (such powers may be made subject to any conditions or consents
 and limited to such objects as may be described in the grant or reduction of each power);

                     (2)   Add mandatory distribution or set aside provisions for one or
 more beneficiaries or Permissible Distributees;

                     (3)   Divide a trust at any time (before or after it is funded with
assets) into two or more separate trusts (representing fractional shares of any property
being divided) or merge separate trusts together;

                       (4)    Provide for the creation of one or more separate subaccounts
(equivalent to a separate trust) in any trust hereunder with respect to which subaccount
more restrictive or other administrative or dispositive provisions are made applicable in
order to permit some or all of the properties or interests that may at any time be held in
or alfocable to that trust to be segregated and transferred to that subaccount to achieve
some tax or other benefit that would otherwise not be available to such property or interest
or to the primary beneficiary or one or more of the other current beneficiaries of that trust
[such as, by way of example and not limitation, to permit (i) such property, interest or
beneficiary to qualify for some governmental or tax benefit, generation-skipping transfer
tax exemption or Code Section 2032A election, (ii) a disclaimer to be made, or (iii) shares
of stock held in such subaccount to be a qualifying stockholder in an S corporation, and
so on]; and

                   (5)    Restrict in anyway, revocably or irrevocably, the future
exercise of any power held by any beneficiary(ies) and/or Trustee(s) hereunder.

              (c)     Notwithstanding the foregoing, however, under no circumstances (i)
shall any Trustee, who is also a beneficiary of any such trust, participate in any
amendment which may result in such Trustee beneficiary receiving any direct or indirect
financial benefit from any such trust, nor (ii) shall any such amendment:

                     (1)   Extend the period of any such trust's existence beyond the
already applicable rule againstperpetuities limitation period specified in Section 9.1;

                     (2)    Diminish in any way (that is not controlled by the beneficiary)
any enforceable right any beneficiary may already have (under the then terms of this
instrument) to receive the income of any trust, currently or at any time in the future (but,
to the extent that an amendment benefits or grants a power to a current beneficiary of
any trust, it may diminish the rights of one or more beneficiaries to receive in the future


                                             14
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 94 of 184




 the income of that trust or of any trust subsequently to come into existence to hold part
 or all of the assets of that trust);

                        (3)   Reduce in any way the restrictions and limitations on (i)
 grantor and fiduciary actions as set forth in Section 2.1 above and Section 7.10 below, (ii)
 the Trustee's(s') limited power of amendment under this Section 6.10, and (iii) who (or
 what institutions) can qualify to fill any office of Trustee hereunder as set forth in Section
 7 below, unless such reduction of restrictions and/or limitations will not have any adverse
 tax effect on such trust or any of its beneficiaries [all of which provisions, referred to in (i),
 (i) and (iii) above, however, may be amended, irrevocably and binding on successors, to
 increase such restrictions and limitations in any way such amending Trustee(s) may deem
 appropriate];

                      (4)    Give (i) any Trustee any powers or discretions that are either
 granted exclusively to a Co-Trustee or from the exercise of which such Trustee is
 excluded for any reason, or (ii) anyone acting in a non-fiduciary capacity any powers
 granted herein to fiduciaries unless, in either case, such amendment will not have any
 adverse tax effect on such trust or any of its beneficiaries;

                      (5)     Result in any direct or indirect financial benefit to anyone who
 is not, at the time of such amendment, both (i) a member of the Initial Primary
 Beneficiary's family within the meaning of Section 2036(c)(3)(B) of the Internal Revenue
 Code (as it reads on the date of this instrument), and (ii) already a present or contingent
 beneficiary of such trust(s) (unless it is to provide for after-born or after-adopted children
 of any such beneficiary), except through the exercise of a power of appointment held by
 or granted to a person described in (i) and (ii) above;

                       (6)     Discriminate in any significant financial way in favor of one or
 more siblings to the detriment of any other sibling(s) where such siblings are, under the
 terms of this instrument, to be treated in substantially equal fashion (for this purpose
 treating each sibling, his or her spouse and descendants, and their spouses as one unit);
 nor

                      (7)    Make any change that would have the effect of disqualifying
 any such trust insofar as such trust, prior to such amendment, otherwise qualified for and
 was in fact already taking advantage of, while such advantage otherwise will continue, (i)
 any exemption from a surviving spouse's elective right or from any creditor's right to levy
 on any beneficiary's interest in any such trust, or (ii) any substantial deduction, credit,
 exclusion or other tax benefit (such as any marital or charitable deduction, any annual gift
 tax exclusion, a Code Section 2032A or Section 2057 election, a generation-skipping tax
 exemption, the opportunity to be a stockholder in an S corporation, a significant
 grandfathered status under some changed law, and so on).

              (d)    Any such amendment shall be by written instrument, executed by
 such amending Trustee(s) with all the formalities of a deed, setting forth the trust or trusts
 hereunder to which the amendment applies and the effective date of such amendment.



                                                15
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 95 of 184




                              PEE PEE POP TRUST II
             CERTIFICATE OF TRUST EXISTENCE AND AUTHORITY

       WE, THE UNDERSIGNED, CERTIFY THAT:

       1.     The Pee Pee Pop Trust II Trust dated October 13, 2017, was created
 by Declaration of Trust entered into by the then Trustees of the Pee Pee Pop Trust
 dated July 22, 2013 (the "Trust Agreement").
       2.     As of the date of the Certificate of Trust Existence and Authority,
 JOHN JOSEPH HURRY and JUSTINE HURRY, collectively, serve as
 Management Trustees, and, with their successors, collectively referred to as a
 "Trustee" or the "Trustees".
        3.    The Trustees have such powers and authority provided in Section 6
 of the Trust Agreement, a copy of which is attached hereto as Exhibit A.
      4.    The Management Trustees have exercised their right to limit the
powers of the Independent Trustee whereby the Management Trustees have
exclusive control over business and investment decisions relating to the assets of
the Trust.
       5.    The Trust Agreement provides that no person dealing with, making
payments to, or delivering property to a Trustee shall be obliged to inquire as to
the powers of such Trustee, nor to see to the application of any money or property
delivered to such Trustee.
       6.    This Certification shall be construed under and regulated by the laws
of the State of Nevada as are now or hereafter in effect.
       7.     State law provides that any person refusing to accept this Certification
shall be liable for damages, including attorneys' fees, if the court determines that
the person acted in bad faith.
       8.     The Trust Agreement is in full force and effect as of the present date.
       9.     The Trust Agreement is Irrevocable.
       10.    The Trust's taxpayer identification number is -
       11.    Title to trust property shall be taken as follows:
              John Joseph Hurry and Justine Hurry, as Management Trustees of
              the Pee Pee Pop Trust II dated October 13, 2017.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 96 of 184




       IN WITNESS WHEREOF, the undersigned Management Trustee of the Pee
 Pee Pop Trust II dated October 13, 2017, does her~by execute this Certificate of
 Trust Existence and Authority as of the date pra idecl below.
                                                      k
                                                       t
                                       MANAG :MENT TRUSTEEa.




                                       J<?MN JOSit-PP

 GEORGETOWN
                          ) ss:
 GRAND CAYMAN             )

      The       undersigned     Notary    Public    hereby      certifies  that
 JOHN JOSEPH HURRY, in his capacity as Management Trustee of the Pee Pee
 Pop Trust II dated October 13, 2017, known to me to be the person described in
 and who executed the foregoing instrument, appeared before me this day in
 person and acknowledged that he executed the instrument as his free and
 voluntary act, for the uses and purposes therein'stated;;.
                                                      /~~
       Given under my hand and official seaf this ,,,~b:` day of Qctober 2017.



                                                             .. ..._. ...      .,.~.,...,..~.~:
                                                                            ~...       ..
                                      Notary Public                                     ~,           ~t



                                                                                      *   1   ~f'~   •K   ~   ♦   !.Y'




                                        2
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 97 of 184




       IN WITNESS WHEREOF, the undersigned Management Trustee of the Pee
 Pee Pop Trust II dated October 13, 2017, does hereby execute this Certificate of
 Trust Existence and Authority as of the date provided below.

                                                     MANAGEMENT TRUSTEE:


                                                                                              -,.....                     _
                                                :.       ..       .                       .   ...... . _::...                 ..... .....       ..
                                                                           .~...; 'r: ~
                                                .    :        .                                    .            ..   ..                     .

                                                     J~ iy STINE HllR
                                                          \J°
 STATE OF ARIZONA )
                    ) ss:
 County of Maricopa )
        The undersigned Notary Public hereby certifies that JUSTINE HURRY, in
 her capacity as Management Trustee of the Pee Pee Pop Trust II dated October
 13, 2017, known to me to be the person described in and who executed' the
 foregoing instrument, appeared before me this day in person and acknowledged
 that she executed the instrument as her free and voluntary act, for the uses and
 purposes therein stated.

          Given under my hand and official seal this                                                                 day of October'2017.


                      br-f'tGiA~ $lEAL
                   ERIC LYNN JOWNSON
                   Alqtary Puki:fl,c - Ai3zon
                   M~AFtlGOPA:CCOU.~+1'1Y                             ,.
      <       -   ~Y.:Coinmisslori ~~tp#r~~ :        _, ..                                :
                      APA.I L B, 2020                 :




                                                                      3
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 98 of 184




                                       Iy /al-
                                             Mi~1

6.     TRUSTEE POWERS

       6.1. Trustee Discretion and Direction.

              6.1.1. Discretion;

                    The powers set forth in this Section 6, as well as those now or
hereafter conferred upon Trustees generally may be exercised by such Trustees in such
manner as they, in their sole judgment and discretion, deem appropriate under the then
circumstances (insofar as they can be reasonably ascertained by such Trustees) to carry
out the trust purposes of protecting and conserving property for the beneficiaries, all
without obtaining authority therefor from any court. No person dealing with the Trustees
shall be bound to see to the application or disposition of cash or property transferred to
or upon the order of the Trustees or to inquire into the authority, validity or propriety of
any action of the Trustees.

              6.1.2. "Prudent Person" Rule.

                      In addition to the investment powers conferred above, the Trustees
are authorized (but are not directed) to acquire and retain investments not regarded as
traditional for trusts, including investments that would be forbidden by the "prudent
person" rule. The Trustees rnay, in their sole discretion, invest in any type of property,
wherever located, including any type of security or option, improved or unimproved real
property, and tangible or intangible personal property, and in any manner, including direct
purchase, joint ventures, partnerships, limited partnerships, corporations, mutual funds or
any other form of participation or ownership whatsoever. In making investments, the
Trustees may disregard all of the following factors:

                     (a)  Whether a particular investment, or the trust investments
collectively, will produce a reasonable rate of return or result in the preservation of
principal.

                      (b)   Whether the acquisition or retention of a particular investment,
or the trust investments collectively, is consistent with any duty of impartiality as to the
different beneficiaries. The Grantor intends that no such duty shall exist.

                      (c)      Whether the trust is diversified. The Grantor intends that no
duty to diversify shall exist.

                     (d)    Whether any or all of the trust investments would traditionally
be classified as too risky or speculative for trusts. The entire trust may be so invested.
The Grantor intends the Trustees to have sole discretion in determining what constitutes
acceptable risk and what constitutes proper investment strategy.

                    The Grantor's purpose in granting the foregoing authority is to modify
the prudent person rule insofar as the rule would prohibit an investment or investments
because of one or more factors listed above, or any other factor relating to the nature of


                                             4
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 99 of 184




 the investment itself. Accordingly, the Trustees shall not be liable for any loss in value of
 an investment merely because of the nature of the investment or the degree of risk
 presented by the investment, but shall be liable if the Trustees' procedures in selecting
 and monitoring the investment are proven by affirmative evidence to have been negligent,
 and that such negligence was the proximate cause of the loss.

               6.1.3. Enlarged Investment Perspective.

                       The investment policy of each Trustee hereunder shall be based
 primarily on the long-term best interests of the person or persons who, at the time, are
 entitled to trust income and only secondarily on the interests of remainder beneficiaries.
 If any Trustee considers it appropriate to determine the proportion of trust properties to
 be invested in (i) equities, and (ii) "fixed dollar" type assets, consideration should also be
 given to the amount and nature of all assets and means of support available from all
 sources to each income beneficiary to the extent known (even to the point of having all
 trust investments in one or the other type of holding). The soundness of trust investments
 shall be judged not on the basis of individual assets nor on the basis of the trust estate
 alone, but on the broader basis of each income beneficiary's economic circumstances as
 a whole, including said trust estate.

        6.2.   In General.

                With respect to each trust hereunder, during its existence and until such
time after its termination as all of its assets have been distributed, its Trustee(s), in their
discretion, shall have the power and are authorized to:

               6.2.1. Investment Powers.

                       (a)   Enter upon and take possession of the trust property and
invest and reinvest the same in real, personal and mixed assets, improved and
unimproved, tangible and intangible, of any kind and nature whatsoever, foreign as well
as domestic, that yield a high rate of income or no current income including, but without
limitation, securities issued by an institution that is or may become a Trustee hereunder,
common and preferred stocks (regardless of dividend arrearages), leverage type
securities, options, puts and calls, fixed income bearing securities (secured or unsecured
and notwithstanding default in interest), units of participation in limited partnerships, in
real estate investment trusts and/or in common trust funds, investment trust stocks,
mutual funds and other securities and investments of any kind, without regard to whether
or not any such securities or investments are of a kind known to exist at the date of this
instrument and whether or not any such investments shall be in (i) unseasoned or
fledgling companies or securities that are (a) not listed on any stock exchange or public
market nor registered with any securities commission, or (b) subject to contractual, legal
or other restrictions (including "investment letter" restrictions), or (ii) oil, gas and other
mineral interests and natural resources, leasehold interests (including agricultural,
business, etc.), commodities, currencies, collectibles, insurance and/or annuity contracts
of any kind on the life of any person or persons, life estates, remainder interests, etc., not
being limited by any present or future investment law and whether or not the same may
be regarded by any statute, rule of law or otherwise as being proper investments for


                                               5
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 100 of 184




 Trustee(s), all without regard to the "prudent man rule," to the relation any such
 investment may bear to the value of such trust or to the type or character of other
 investments in such trust, or to the effect such investment may have upon the
 diversification of the investments in such trust and even though such investment or
 reinvestment shall be when made or shall thereafter become unproductive of income,
 unmarketable, risky or speculative; and such investments may be purchased from or
 made in common with any person or persons, notwithstanding that any such person may
 control such investment and/or may be, directly or indirectly, a beneficiary or a fiduciary
 hereunder; and any business partially or wholly owned by such trust may separately
 compensate any fiduciary and/or beneficiary hereunder for any services rendered directly
 to such business;

                      (b)   Retain, for as long as may be deemed desirable, all property
 in the form in which the same shall be acquired by such trust, without regard to any trust
 investment rules of any kind nor to the proportion that anyone asset or class of assets
 may bear to the whole and without liability for any loss that may be incurred thereby;

                      (c)     Sell (either for cash or partfy for cash and partly on credit for
 any period, with or without security), option, convey, exchange (whether or not of like kind
 or similar use), lease (for any length of time regardless of the possible or actuai prior
 termination of any trust), partition, plat, rezone, subdivide, improve and/or develop (and,
 where appropriate, dedicate for public use, demolish, construct, alter, reconstruct,
 change, etc.), repair, manage, operate or otherwise enter upon contracts or agreements
 regarding, deal with or dispose of any part or all of the trust property, whether real,
 personal or mixed, at any time, for any purpose or purposes, in any manner, either public
 or private, and upon any terms and with any party, including any who may be, directly or
 indirectly, a beneficiary or a fiduciary hereunder or an estate or trust of or for such a
 person;

                        (d)    Abandon or demolish any trust property deemed to be of
 insufficient value to warrant the expense of retention or abstain from the payment of taxes,
 liens, rents, assessments, repairs, etc. on such properry and/or permit such property to
 be lost by tax sale, foreclosure or other proceedings, by conveyance for nominal or no
 consideration, or to charity;

                      (e)    Grant or release easements or charges of any kind (with or
 without consideration), effect and carry insurance (protecting against such hazards and
 liabilities as may be deemed advisable), renew or extend, amend, change or modify
 leases, grant options to lease and options to renew leases, all on such terms and
 conditions as may be deemed advisable and to pay any and all expenses in connection
 therewith;

                        (f)   Exercise or not exercise or otherwise deal with any and all
 options of any kind;

                      (g)     Vote, deal or consent, in person or by proxy (with or without
 power of substitution), including electing any Trustee or an employee or officer of any
 Trustee as a director or officer of any corporation, with respect to any securities, including


                                               C
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 101 of 184




 those of companies in which a Trustee may, directly or indirectly, have an interest of any
 kind;

                     (h)    Form or cause to be formed, alone or with others, such
 corporations, partnerships, limited partnerships and other business organizations
 organized under the laws of any state or country and to transfer and convey to such
 business organizations all or any part of the assets, real or personal, of any trust estate
 in exchange for stocks, bonds, notes, other securities or interest of such business
 organizations as the Trustees, in their absolute discretion, deem advisable;

                      (i)    Rent office space, whether or not from, or in conjunction with
 any such space being used by any beneficiary hereunder, or any relative of the Initial
 Primary Beneficiary or of any beneficiary hereunder, or any fiduciary hereunder in his, her
 or its individual capacity, and to pay the expenses thereof from the principal of the
 respective trust estate;

                       (j)    Enforce, abandon, adjust, arbitrate, compromise, sue on,
 prosecute and/or defend, and otherwise deal with and settle, on such terms as such
 Trustee(s) in good faith may deem advisable, even if the result would substantiaily
 diminish the trust property and/or materially affect the trust plan (whether or not with
 concurrence of the beneficiaries), any and all claims in favor of or against such trust,
 including those relating to tax matters;

                       (k)    Borrow money for the payment of taxes, the exercise of
 options, or for any other purpose or purposes Whatsoever, from any source, including the
 commercial department of any corporate Trustee hereunder, on the general credit of any
 trust property, and to pledge or mortgage any or all of said property as security for the
 repayment of such loans and/or of any loan, new or old, from any third party(ies) to any
 beneficiary hereunder and/or to any trust, estate or company in which any beneficiary
 and/or any trust hereunder has an interest, and to guarantee any such third party loans,
 and to pay interest on and to renew, extend, modify, reduce and/or payoff, from time to
 time, any such indebtedness incurred by such Trustee(s) or any of their predecessors in
 interest;

                      (1)    Loan money to anyone, including any beneficiary of that trust
 or of anytrust hereunder (including any beneficiary who may at the time also be a fiduciary
 hereunder), or to any estate, trust or company in which such person or any trust
 hereunder has an interest, for any purpose Whatsoever, with or without security and at
 such rate of interest as the Trustee(s) of such trust shall determine in the exercise of
 reasonable fiduciary discretion, and, with respect to such loans and/or security interests,
 to renew, extend, modify, grant waivers, etc.; and

                       (m)    Hold, retain, purchase or sell legal life estates, interests for a
 term of years, remainder interests, etc., whether or not they yield a reasonable rate of
 return or no current return, whether or not they result in the preservation of principal, and
 whether or not the same may be regarded by any statute, rule of law or otherwise as
 being proper for Trustees. Such investments may be purchased from or made in
 conjunction with any persons notwithstanding that any such person may control such


                                               7
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 102 of 184




 investment and/or may be, directly or indirectly, a beneficiary or a fiduciary hereunder.
 The purchase or safes price for any transactions hereunder may, but need not, be
 determined under the Treasury Department Regulation Section 25.2512-9, as amended,
 or any successor regulation or tables.

               6.2.2. Administrative Powers.

                        (a)     Open checking, savings, custody, agency and cash and
 margin brokerage accounts and safe deposit boxes with any institution(s) empowered to
 accept the same, including any that may be a Trustee hereunder, either (i) in their names
 or any of their names (with or without disclosing fiduciary capacity), (ii) in the name of
 such trust (where an account is in the name of a trust, checks on that account and
 authorized signatures need not disclose the fiduciary nature of the account or refer to any
 trust or Trustee), or (iii) in the name of such trust's nominee(s), depositing therein any
 part or all of the funds and securities of such trust, and withdrawa{s therefrom and access
 thereto shall be permitted on the signature of anyone or more of the Trustees and/or
 nominees, with the right and power to authorize withdrawals and/or access on the sole
 signature of any agent or agents designated in writing by such Trustees;

                     (b)    Employ such accountants, custodians, experts, counsel (legal
 and/or investment), and other agents as may be deemed advisable (notwithstanding that
 such person or entity may be, or be affiliated in business with, any Trustees hereunder)
 and delegate discretionary powers to and rely upon information or advice furnished by
 them;

                      (c)    Exercise all tax related elections, choices, etc. that they may
 have (whether or not specifically referred to in Section 8.1, including (i) the disclaimer of
 benefits receivable by such trust in any manner permitted by law or by a"transfer" meeting
 the requirements of Section 2518(c)(3) of the Internal Revenue Code, and (ii) the entering
 into of closing agreements relating to any trust matters (which shall be binding on all
 present and future trust beneficiaries), and to pay any income or similar tax properly
 imposed on or to be borne by such trust and any estate, inheritance, succession,
 generation-skipping or other similar tax that, under applicable tax and apportionment
 laws, is properly imposed upon or with respect to any property held (or being distributed)
 hereunder, such payment to be charged to such property;

                       (d)   Make, execute and deliver any and all stich instruments in
 writing as shall be necessary and proper to carry out any disposition whatever of any trust
 property;

                      (e)    Carry securities or other properties requiring or permitting of
 registration or recording in their names, in anyone of their names, in the name of their
 nominee or nominees (with or without designation of fiduciary capacity), or unregistered
 (or in such form as will pass by delivery);

                      (f)   Exercise, in general, all such control and power over the trust
 property as an individual might exercise with respect to his own property;



                                              8
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 103 of 184




                      (g)   Compromise, submit to arbitration, release, with or without
 consideration, or otherwise adjust claims in favor of or against any trust; and

                      (h)    Institute, compromise and defend actions and proceedings.

        6.3. Provisions Regarding Life Insurance.

               6.3.1. Powers Regarding Life lnsurance Held in Trust.

                        The Trustees of each trust hereunder, other than any individual
 Trustee whose life may be insured under the life insurance policy in question, shall have
 and, in its sole discretion, may exercise all of the incidents of ownership in each and every
 policy of life insurance which may at any time be owned or purchased by the trust. The
 term "incidents of ownership" with respect to a policy shall include, by way of illustration
 and not limitation, the right to collect, receive and retain all payments, dividends,
 surrender values, sickness, accident, disability, retirement or other benefits, including all
 death benefits, maturing on such policy during the insured's lifetime and thereafter, as
 well as the right at any time to transfer, assign, sell, pledge, hypothecate, borrow on,
 surrender, prepay, convert, divide, change the beneficiary of, and/or exercise or select
 any options, elections and waivers with respect to such policy. AII other provisions of this
 instrument to the contrary notwithstanding, any individual trustee whose life is insured
 under a trust owned policy under no circumstances shall be entitled to partake in any way
 in decisions relating to such policy (and in the absence of another then acting trustee, no
 incidents of ownership as. to such policy shall be exercised).

               6.3.2. Payment of Premiums.

                        The payment of premiums on each policy owned by a trust hereunder
 shall be charged against the principal of that trust unless the Trustee of such trust (other
 than any who might be financially affected thereby), in the exercise of reasonable
 discretion, shall determine to charge such premiums against the income of such trust on
 the basis of that being (i) in the best interests of the present and future beneficiaries of
 such trust, and (ii) not contrary to the provisions of Section 7.8 above_

               6.3.3. Limitations Regarding Life Insurance Held in Trust.

                      Furthermore and also notwithstanding all other provisions of this
 Trust Agreement, if any insurance on the life of a beneficiary of a trust hereunder is an
 asset of such trust, such insurance and all proceeds thereof shall be excluded from the
 assets which might otherwise be subject to any use, enjoyment, withdrawal or
 appointment by that beneficiary (and on such beneficiary's death, such proceeds shall be
 disposed of as though any power of appointment held by such beneficiary had not been
 exercised).

               6.3.4. Collection of Death and Disability Benefits by Trustee.

                      (a)   Upon the receipt of notice, believed to.be reliable, of the death
 or disability of anyone who (i) is insured by any policy (including accident and disability



                                              9
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 104 of 184




 policies of all kinds) which may be payable to any trust hereunder, or (ii) on account of
 whose death or disability any benefit may be payable to any trust hereunder, the Trustee
 of such trust shall use its best efforts to enforce such trust's rights (including the election
 of such annuity, installment, lump sum or other mode of settlement options as the Trustee
 may deem appropriate for the trust) with respect to each and every such policy upon such
 person's life or other benefit relating to such person's life which such Trustee believes
 may be payable in any way to such trust. For that purpose, such Trustee shall have full
 power to (i) execute and deliver any receipts and/or other instruments; (ii) compromise or
 adjust disputed claims in such manner as, in its sole discretion, it shall deem just (and its
 decision in this regard shall be final and binding upon all interested parties); and (iii) take
 such other actions, including the institution of proceedings at law or in equity, as in its
 judgment may seem necessary and proper to enforce payment of any sums which may
 be due to such trust under the terms of such policies or other death or disability
 arrangements.

                       (b)    Notwithstanding the foregoing, if the full payment on any
 death or disability benefit or policy proceeds is contested, such Trustee shall not be
 obligated, except at its option, to take any action for collection until it shall have been
 indemnified to its satisfaction against any loss, liability or expense, including attorneys'
 fees, which might be incurred thereby. Under these circumstances, however, such
 Trustee is authorized, in its sole discretion, to use any of such trust's assets to payor
 reimburse itself for the costs of thus enforcing any such benefits and proceeds.

                      (c)    No insurance company, employer, plan administrator or other
 stakeholder making any payment to any Trustee hereunder shall be required to see to
 the use or application of such payment.

               6.3.5. Insurance Incidents of Ownership in Independent Trustee.

                        The Trustee is authorized to continue to hold as part of the trust
 estate any insurance policy or policies on the life of a primary beneficiary's spouse which
 shall be distributed to the Trustee as part of the trust estate_ The Independent Trustee
 solely shall hold all powers conferred on the owner of any such policy or policies and shall
 designate the trust as beneficiary of all such policies.

        6.4. Residences.

               In addition to all other powers herein granted to the Trustees, the Trustee
 of each trust created hereunder is specifically authorized to hold and maintain any
 residence (whether held as real property, condominium or cooperative apartment) for the
 use and benefit of the beneficiaries of any trust. If the Trustees, in their sole and absolute
 discretion, determine that it would be in the best interests of the beneficiaries of any trust
 to maintain a residence for their use but that the residence owned by the Trustees should
 not be used for such purpose, the Trustees are authorized to sell said residence and to
 apply the net proceeds of sale to the purchase of such other residence or to make such
 other arrangements as the Trustees, in their sole and absolute discretion, deem suitable
 for the purpose. Any proceeds of sale not needed for reinvestment in a residence as
 provided above shall be added to the principal of this trust and thereafter held,


                                               im
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 105 of 184




 administered and disposed of as a part thereof. The Trustees are authorized to pay all
 carrying charges of such residence, including, but not limited to, any taxes, assessments
 and maintenance thereon, and all expenses of the repair and operation thereof, including
 the employment of domestic servants and other expenses incident to the running of a
 household for the benefit of the beneficiaries of the trust. Having in mind the extent to
 which funds will be available for expenditure for the benefit of the beneficiaries, the
 Trustees are authorized to expend such amounts as they, in their sole and absolute
 discretion, shall determine to maintain the current lifestyle of the beneficiaries, including,
 but not limited to, complete authority to provide for their personal care and comfort in any
 manner whatsoever.

        6.5. Properties and Companies Owned in Common with Others.

                  The Trustee(s) of each trust hereunder are specifically authorized, with or
 without the joinder of other owners of property or securities related to any that may be
 held in such trust (and notwithstanding that one or more such other owners may be,
 directly or indirectly, a beneficiary or a fiduciary hereunder), to enter upon and carry out
 any plan (i) for the foreclosure, lease or sale of any trust property, (ii) for the consolidation
 or merger, dissolution or liquidation, incorporation or reincorporation, recapitalization,
 reorganization or readjustment of the capital or financial structure of any corporation,
 company or association, the securities of which, whether closely held or publicly traded,
 may form a part of such trust, or (iii) for the creation of one or more holding companies to
 hold any such securities and/or properties (even if it leaves, following the termination of
 such trust, a trust beneficiary as a minority shareholder in such a holding company), all
 as such Trustee(s) may deem expedient or advisable for the furtherance of the interests
 of such trust and the carrying out of the Grantor's original intent as to such trust and as to
 those properties and/or securities. In carrying out such plan, such Trustee(s) may deposit
 any such securities or properties;pay any assessments, expenses and sums of money,
 give investment letters and other assurances, receive and, subject to the requirements of
 Section 6.6 below, retain as Investments of such trust any new properties or securities
 transferred or issued as a result thereof, whether or not the same may be regarded by
 any statute, rule of law or otherwise as being proper investments for Trustee(s), and
 generally do any act with reference to such holdings as might be done by any person
 owning similar securities or properties in his own right, including the exercise of
 conversion, subscription, purchase or other rights or options, the entrance into voting
 trusts, etc., all without obtaining authority therefor from any court.

        6.6. Authority to Operate Businesses.

                If an interest in any business, whether in the form of a general or limited
 partnership or sole proprietorship, at any time becomes an asset of any trust hereunder
 (by purchase, gift, the entrance of the trust into such business or otherwise), its Trustee(
 s) shall have the authority to engage in and to continue such trust in such business for
 such period, without limit, as such Trustee(s), in their sole judgment, may deem best for
 such trust (but only as long as such activity does not constitute "carrying on business"
 within the meaning of the federal tax laws defining associations taxable as a corporation)
 and, for that purpose, such Trustee(s) may retain and employ the capital in said business



                                               11
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 106 of 184




 that shall at the time of trust acquisition be committed thereto or employed therein and
 such additional capital as such Trustee(s), in their sole judgment, shall think fit to advance
 from time to time out of such trust's other resources, whether for continuation or
 expansion or any other purpose; and such Trustee(s), in their sole discretion, may
 incorporate a part or all of said business (or any investment held in such trust) in one or
 more corporations, with whatever capital structure may be deemed appropriate, alone or
 with others, in any jurisdiction, and/or form partnerships in which such trust may be a
 general or limited partner, and/or enter into joint ventures or associations with others on
 such terms as may be deemed appropriate, and/or enter into agreements respecting
 voting rights, management, incentive compensation, profit sharing, future sale or
 retention, etc., all without obtaining authority therefor from any court, and such Trustee(s),
 while acting in good faith, shall be free from any responsibility for losses arising in the
 prosecution of such business.

        6.7. Mineral and Oil and Gas Operations.

               With respect to any and all mineral and oil and gas interests of any kind,
 regardless of where located, that may at any time form a part of or be acquired by any
 trust hereunder, the powers and discretions herein granted to Trustee(s) shall be broadly
 construed, regardless of technical terminology, to permit any contract, act or thing that
 may be deemed by the Trustee(s) of such trust to be advantageous to such trust, whether
 or not the same be now or hereafter recognized as common or proper practice by or
 among those engaged in the business of prospecting for, developing, producing,
 processing, transporting and/or marketing any such minerals, properties or interests.
 Without limiting the generality of the foregoing, such Trustee(s) are also specifically
 authorized and empowered, in their sole discretion as they may deem necessary or
 desirable, with respect to any and all such interests, to:

              (a)    Pay all delay rentals, lease bonuses, royalties, overriding royalties;
 bottom hole or dry hole contributions, local taxes and assessments and all other proper
 charges;.

              (b)    Make farm out agreements, engage in secondary recovery
 operations and enter into and execute pooling and/or unitization agreements and/or
 agreements for the installation and/or operation of absorption, repressuring and/or other
 processing plants;

                (c)      Retain, sell, assign, transfer, lease, exchange, mortgage, pledge or
 otherwise hypothecate, surrender or abandon, with or without condition, either in cash or
 in kind, any or all of such interests (including making reservations and exacting conditions
 on the transfer of any such interests);

                (d)    Drill, test, explore, mine, develop, operate and otherwise exploit,
 directly or by contract with others, any and all such interests to any extent;

                (e)    Produce, process, sell or exchange all products recovered through
 the expioitation of such interests;



                                              12
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 107 of 184




                (f)    Exercise, in accordance with their bestjudgment, any right, power or
 privilege (including, but not by way of limitation, the right to consent to participate or to
 not participate in wells to be drilled) that the Trustee(s) or any predecessor in interest may
 have under any agreement that may have been entered into in connection with any of
 such interests;

               (g)   Select, employ and enter into any appropriate business form in which
 to properly exploit such interests, including corporations, partnerships, limited
 partnerships, mining partnerships, joint ventures and co-tenancies;

               (h)   Hire all necessary personnel, rent office space, buy or lease office
 equipment, contract and pay for geological surveys and studies, procure appraisals, rely
 on expert advice and generally conduct and engage in any and all activities incident to
 the foregoing powers set forth in Paragraphs (a) through (g), inclusive, with full power to
 borrow and pledge in order to finance such activities; and

                (i)    Exercise broad and liberal discretion in making allocations under
 Section 5.3 above, notwithstanding the technical nature of any receipt or disbursement,
 notwithstanding any local law or custom to the contrary, and without being required to
 allocate to principal any reserve for depletion.

               Such Trustee(s) are further hereby granted any other power that they deem
 necessary in order to properly conserve, develop, exploit and administer the interests
 described in this section, including the power to dispose of such interests in any manner
 and at any price, either in cash or in property, that they, in the exercise of their best
 judgment, deem reasonable at the time of such disposition. AII fiduciaries hereunder shall
 be exonerated from liability for honest errors in judgment in connection with the exercise
 of the powers described in this section.

        6.8. Agricultural Realty and Farming Operations.

              With respect to any real property used or useable for agricultural purposes
 and/or farming operation of any kind, regardless of its nature, that may at any time
 become. an asset of any trust hereunder, its Trustee(s) shall have the authority to:

               (a)    Operate all property and interests in property relating to such
 operation with hired labor, tenants and/or sharecroppers (including any who -may be a
 beneficiary, Trustees and/or the Grantor hereunder), as such Trustee(s) from time to time
 deem best;

              (b)   Hire a farm manager or professional farm management service to
 supervise such operation or operations;

                (c)     Lease or rent land, equipment and/or livestock for cash or on shares,
 either to others or from others (including related parties and/or Trustee(s));

             (d)     Sell, purchase, exchange and/or otherrnrise acquire or dispose of
 farm machinery, livestock, farm products, crops, timber, supplies and services used in



                                              13
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 108 of 184




 connection with the property or any acreage or parcel of real estate constituting farm
 property;

                (e)    Remove, construct, repair and improve fences, structures and
 buildings of all kinds on the property;

               (f)    Fertilize, terrace, clear, level, ditch and/or drain farm lands;

                 (g)   Install irrigation systems, carry on reforestation and, in general,
 follow soil conservation and other practices designed to conserve, improve and rnaintain
 the fertility and productivity of the soil;

               (h)    Enter into agreements and/or programs with any governmental
 agency relating to soil conservation, acreage reduction, agricultural, recreational or other
 similar purposes;

               (i)   Carry on both crop and livestock programs, including the breeding,
 raising, purchasing and/or selling of livestock and any other farm products whatsoever;
 and

               {j)   Borrow money and pledge harvested or growing crops, timber or
 livestock and mortgage or pledge farm property of any kind.

                Regarding all such agricultural real property and farming operations, no
 Trustee shall be liable for any losses except as such losses are caused by that Trustee's
 bad faith or intentional misconduct. Furthermore, during such time as there is a
 Management Trustee acting with respect to any trust that owns or leases real property
 used or useable for agricultural purposes or that is thus involved in farming operations,
 that Management Trustee shall completely control and manage all of such trust's
 agricultural real property and/or farming operations and the Independent Trustee(s) of
 such trust shall not have any responsibility whatsoever with respect to such property
 and/or operations (except to approve acts of self-dealing under Section 6.10, below), and
 to receive amounts of cash due the income or principal accounts of such trust from such
 property and/or operations and to provide such Management Trustee with all funds that
 such Management Trustee calls for, either from the income or principal account of such
 trust, in connection with such property and/or operations.

        6.9. Assistance to Estates and Trusts of Interested Persons.

                The Trustee(s) of each trust hereunder are authorized, in the exercise of
 their discretion, to purchase and retain, as a trust investment, securities or other
 properties, for a fair consideration in money or money's worth, from the fiduciaries of the
 estate (and/or revocable trust) of the Grantor, the Grantor's spouse, the Initial Primary
 Beneficiary, the Initial Primary Beneficiary's spouse, and each of the Initial Primary
 Beneficiary's descendants (and each of their spouses), from the fiduciaries of each other
 separate trust hereunder, and from the fiduciaries of the estate (and/or revocable trust)
 of each deceased beneficiary of each trust hereunder (and each of their spouses) and to
 make loans to such fiduciaries, with or without security and at such rate of interest or no



                                             14
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 109 of 184




 interest, all as such Trustee(s) shall determine to be appropriate in carrying out what they
 alone judge would be the Grantor's original intent under the circumstances. The propriety
 of any such purchase and/or loan and of the terms thereof shall not be questioned merely
 because any of the fiduciaries or beneficiaries of such estate or trust may also be a
 Trustee hereunder.

        6.10. Permitted Self-Dealing.

                Financial transactions, both direct and indirect, between any trust and any
 of the Trustee(s), beneficiaries and/or the Grantor of that trust (including, for instance, the
 purchase, sale or leasing of property, employment in any capacity, lending, etc.), whether
 or not specifically described in this article as permitted between such parties, except to
 the extent expressly prohibited by this instrument, are hereby expressly authorized,
 notwithstanding any rule of law relating to self-dealing, provided only that the Trustee(s),
 in thus acting either on behalf of or with or for such trust, shall act in good faith to assure
 that such trust receives in such transaction adequate and full consideration in money or
 money's worth.

        6.11. Limited Power of Amendment.

                  (a)    In the case of each separate trust at any time in existence hereunder,
 such trust's then Trustee(s), other than any (i) who has ever made a gift transfer to such
 trust, or (ii) who is prohibited by the provisions of Paragraph (c)(1) below from participating
 in the amendment involved, from time to time may, notwithstanding any other provision
 of this instrument, amend or restate this instrument, including its dispositive,
 administrative and other provisions of all kinds, in order to permit such Trustee(s):

                      (1)      To cope with tax and/or other circumstantial changes that may
 affect such trust and/or its beneficiaries, and/or

                      (2)   To remove from the governing trust instrument any provisions
 which have become "deadwood" (i.e., no longer operative in the ongoing administration
 of such trust due to changed circumstances)

                       with respect to (i) such trust, and (ii) all trusts that are subsequently
 to come into existence under this instrument to hold part or all of the assets of such trust,
 in whatever way or ways such Trustee(s), in the exercise of such Trustee's(s') sole
 discretion, may deem appropriate in the best interests, as interpreted by such Trustee(s)
 alone, of the primary beneficiary(ies) of such trust(s) and of each such beneficiary's family
 as a whole_ Such Trustee(s) shall be guided by what, in the sole judgment of such
 Trustee(s) alone, would apparently be the Grantor's original intent hereunder in the iight
 of the changed circumstances.

                (b)   This power of amendment shall include, by way of example and not
 limitation, the power to:

                      (1)  Grant, reduce or eliminate general (as defined in Section 20.41
 of the Internal Revenue Code) and special powers of appointment with respect to part or



                                              15
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 110 of 184




 all of any trust property (such powers may be made subject to any conditions or consents
 and limited to such objects as may be described in the grant or reduction of each power);

                     (2)   Add mandatory distribution or set aside provisions for one or
 more beneficiaries or Permissible Distributees;

                      (3)   Divide a trust at any time (before or after it is funded with
 assets) into two or more separate trusts (representing fractional shares of any property
 being divided) or merge separate trusts together;

                        (4)    Provide for the creation of one or more separate subaccounts
 (equivalent to a separate trust) in any trust hereunder with respect to which subaccount
 more restrictive or other administrative or dispositive provisions are made applicable in
 order to permit some or all of the properties or interests that may at any time be held in
 or allocable to that trust to be segregated and transferred to that subaccount to achieve
 some tax or other benefit that would otherwise not be available to such property or interest
 or to the primary beneficiary or one or more of the other current beneficiaries of that trust
 [such as, by way of example and not limitation, to permit (i) such property, interest or
 beneficiary to qualify for some governmental or tax benefit, generation-skipping transfer
 tax exemption or Code Section 2032A election, (ii) a disclaimer to be made, or (iii) shares
 of stock held in such subaccount to be a qualifying stockholder in an S corporation, and
 so on]; and

                    (5)    Restrict in anyway, revocably or irrevocably, the future
 exercise of any power held by any beneficiary(ies) and/or Trustee(s) hereunder.

               (c)     Notwithstanding the foregoing, however, under no circumstances (i)
 shall any Trustee, who is also a beneficiary of any such trust, participate in any
 amendment which may result in such Trustee beneficiary receiving any direct or indirect
 financial benefit from any such trust, nor (ii) shall any such amendment:

                      (1)    Extend the period of any such trust's existence beyond the
 period specified in Section 8.1;

                       (2)      Diminish in any way (that is not controlled by the beneficiary)
 any enforceable right any beneficiary may already have (under the then terms of this
 instrument) to receive the income of any trust, currently or at any time in the future (but,
 to the extent that an amendment benefits or grants a power to a current beneficiary of
 any trust, it may diminish the rights of one or more beneficiaries to receive in the future
 the income of that trust or of any trust subsequently to come into existence to hold part
 or all of the assets of that trust);

                      (3)     Reduce in any way the restrictions and limitations on (i)
 grantor and fiduciary actions as set forth in Section 2.1 above and Section 7.8 below, (ii)
 the Trustee's(s') limited power of amendment under this Section 6.11, and (iii) who (or
 what institutions) can qualify to fill any office of Trustee hereunder as set forth in Section
 7 below, unless such reduction of restrictions and/or limitations will not have any adverse
 tax efPect on such trust or any of its beneficiaries [all of which provisions, referred to in (i),


                                                16
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 111 of 184




 (i) and (iii) above, however, may be amended, irrevocably and binding on successors, to
 increase such restrictions and limitations in-any way such amending Trustee(s) may deem
 appropriate];

                      (4)    Give (i) any Trustee any powers or discretions that are either
 granted exclusively to a Co-Trustee or from the exercise of which such Trustee is
 excluded for any reason, or (ii) anyone acting in a non-fiduciary capacity any powers
 granted herein to fiduciaries unless, in either case, such amendment will not have any
 adverse tax effect on such trust or any of its beneficiaries;

                      (5)     Result in any direct or indirect financial benefit to anyone who
 is not, at the time of such amendment, both (i) a member of the Initial Primary
 Beneficiary's family within the meaning of Section 2036(c)(3)(B) of the Internal Revenue
 Code (as it reads on the date of this instrument), and (ii) already a present or contingent
 beneficiary of such trust(s) (unless it is to provide for after-born or after-adopted children
 of any such beneficiary), except through the exercise of a power of appointment held by
 or granted to a person described in (i) and (ii) above;

                       (6)    Discriminate in any significant financial way in favor of one or
 more siblings to the detriment of any other sibling(s) where such siblings are, under the
 terms of this instrument, to be treated in substantially equal fashion (for this purpose
 treating each sibling, his or her spouse and descendants, and their spouses as one unit);
 nor

                      (7)    Make any change that would have the efPect of disqualifying
 any such trust insofar as such trust, prior to such amendment, otherwise qualified for and
 was in fact already taking advantage of, while such advantage otherwise will continue, (i)
 any exemption from a surviving spouse's elective right or from any creditor's right to levy
 on any beneficiary's interest in any such trust, or (ii) any substantial deduction, credit,
 exclusion or other tax benefit (such as any marital or charitable deduction, any annual gift
 tax exclusion, a Code Section 2032A or Section 2057 election, a generation-skipping tax
 exemption, the opportunity to be a stockholder in an S corporation, a significant
 grandfathered status under some changed law, and so on).

              (d)    Any such amendment shall be by written instrument, executed by
 such amending Trustee(s) with all the formalities of a deed, setting forth the trust or trusts
 hereunder to which the amendment applies and the effective date of such amendment




                                              17
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 112 of 184




                              PEE PEE POP TRUST III
             CERTIFICATE OF TRUST EXISTENCE AND AUTHORITY

       WE, THE UNDERSIGNED, CERTIFY THAT:

       1.     The Pee Pee Pop Trust III Trust dated October 13, 2017, was created
 by Declaration of Trust entered into by the then Trustees of the Pee Pee Pop Trust
 dated July 22, 2013 (the "Trust Agreement").
       2.     As of the date of the Certificate of Trust Existence and Authority,
 JOHN JOSEPH HURRY and JUSTINE HURRY, collectively, serve as
 Management Trustees and, with their successors, collectively referred to as a
 "Trustee" or the "Trustees".
        3.    The Trustees have such powers and authority provided in Section 6
 of the Trust Agreement, a copy of which is attached hereto as Exhibit A.
       4.    The Management Trustees have exercised their right to limit the
 powers of the Independent Trustee whereby the Management Trustees have
 exclusive control over business and investment decisions relating to the assets of
 the Trust.
        5.    The Trust Agreement provides that no person dealing.with, making
 payments to, or delivering property to a Trustee shall be obliged to inquire as to
 the powers of such Trustee, nor to see to the application of any money or property
 delivered to such Trustee.
        6.    This Certification shall be construed under and regulated by the laws
 of the State of Nevada as are now or hereafter in effect.
        7.     State law provides that any person refusing to accept this Certification
 shall be liable for damages, including attorneys' fees, if the court determines that
 the person acted in bad faith.
       8.     The Trust Agreement is in full force and effect as of the present date.
       9.     The Trust Agreement is Irrevocable.
       10.    The Trust's taxpayer identification number is
       11.    Title to trust property shall be taken as follows:
              John Joseph Hurry and Justine Hurry, as Management Trustees of
              the Pee Pee Pop Trust III dated October 13, 2017.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 113 of 184




         IN WfTNESS WHEREOF, the undersigned Management Trustee of the Pee
  Pee Pop Trust III dated October 13, 2017, does her.ehy execute this Certificate of
  Trust Existence and Authority as of the date prov~i_`leil~below_

                                       MANAGE~VIENkTRAJSTEE:




                                           HN JOWWHU

  GEORGETOWN                                    Jf
                           ) ss`.
  GRAND CAYNIAN            )

       The      undersigned      Notary     Public     hereby     certifies  that
 JOHN JOSEPH HURRY, in his capacity as Management Trustee of the Pee Pee
 Pop Trust III dated October 13, 2017, known to me to be the person described in
 and who executed the foregoing instrument, appeared before me this day in
 person and acknowledged that he executed the instrument as his free and
 voluntary act, for the uses and purposes therein state :
                                                       ~.
       Given under my hand and official seal tf 's ~~ d`ay of October. 2017.




                                       Notary Public




                                         pl,
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 114 of 184




        IN WITNESS WHEREOF, the undersigned Management Trustee of the Pee
  Pee Pop Trust III dated October 13, 2017, does hereby execute this Certificate of
  Trust Existence and Authority as of the date provided below.

                                            MANAGEMENT TRUSTEE:

                                                  ,i
                                              _        - .cs
                                            J; _ TiNE HLARY

  STATE OF ARIZONA )
                     ) ss:
  County of Maricopa )

        The undersigned Notary Public hereby certifies that JUSTINE HURRY, in
  her capacity as Management Trustee of the Pee Pee Pop Trust III dated October
  13, 2017, known to me to be the person described in and who executed the
  foregoing instrument, appeared before me this day in person and acknowledged
  that she executed the instrument as her free and voluntary act, for the uses and
  purposes therein stated.

        Given under my hand and official seal this             (o day of October 2017.

                    ., .~.
                  , QF~lCfAL.,SEAL
               EF11C LYNN;lOFi1+JSON
               1VaCsry Putilic.- ~lrfzona
                MAAICC}PA:c.OUN'fY`
              [G1y:Corr;mis2lon Explres
                   APRlL 7i; 2020; `




                                              3
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 115 of 184




                                        EXHIBIT A

 6.     TRUSTEE POWERS

        6.1. Trustee Discretion and Direction.

               6.1.1. Discretion.

                      The powers set forth in this Section 6, as well as those now or
 hereafter conferred upon Trustees generally may be exercised by such Trustees in such
 manner as they, in their sole judgment and discretion, deem appropriate under the then
 circumstances (insofar as they can be reasonably ascertained by such Trustees) to carry
 out the trust purposes of protecting and conserving property for the beneficiaries, all
 without obtaining authority therefor from any court. No person dealing with the Trustees
 shall be bound to see to the application or disposition of cash or property transferred to
 or upon the order of the Trustees or to inquire into the authority, validity or propriety of
 any action of the Trustees.

               6.1.2. "Prudent Person" Rule.

                       In addition to the investment powers conferred above, the Trustees
 are authorized (but are not directed) to acquire and retain investments not regarded as
 traditional for trusts, including investments that would be forbidden by the "prudent
 person" rule. The Trustees may, in their sole discretion, invest in any type of property,
 wherever located, including any type of security or option, improved or unimproved real
 property, and tangible or intangible personal property, and in any manner, including direct
 purchase, joint ventures, partnerships, limited partnerships, corporations, mutual funds or
 any other form of participation or ownership whatsoever. In making investments, the
 Trustees may disregard all of the following factors:

                       (a)  Whether a particular investment, or the trust investments
 collectively, will produce a reasonable rate of return or result in the preservation of
 principal.

                       (b)    Whether the acquisition or retention of a particular investment,
 or the trust investments collectively, is consistent with any duty of impartiality as to the
 different beneficiaries. The Grantor intends that no such duty shall exist.

                       (c)      Whether the trust is diversified. The Grantor intends that no
 duty to diversify shall exist.

                      (d)    Whether any or all of the trust investments would traditionally
 be classified as too risky or speculative for trusts. The entire trust may be so invested.
 The Grantor intends the Trustees to have sole discretion in determining what constitutes
 acceptable risk and what constitutes proper investment strategy.

                     The Grantor's purpose in granting the foregoing authority is to modify
 the prudent person rule insofar as the rule would prohibit an investment or investments
 because of one or more factors listed above, or any other factor relating to the nature of


                                              0
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 116 of 184




 the investment itself. Accordingly, the Trustees shall not be liable for any loss in value of
 an investment merely because of the nature of the investment or the degree of risk
 presented by the investment, but shall be liable if the Trustees' procedures in selecting
 and monitoring the investment are proven by affirmative evidence to have been negligent,
 and that such negligence was the proximate cause of the loss.

               6.1.3. Enlarged Investment Perspective.

                       The investment policy of each Trustee hereunder shall be based
 primarily on the long-term best interests of the person or persons who, at the time, are
 entitled to trust income and only secondarily on the interests of remainder beneficiaries.
 If any Trustee considers it appropriate to determine the proportion of trust properties to
 be invested in (i) equities, and (ii) "fixed dollar" type assets, consideration should also be
 given to the amount and nature of all assets and means of support available from all
 sources to each income beneficiary to the extent known (even to the point of having all
 trust investments in one or the other type of holding). The soundness of trust investments
 shall be judged not on the basis of individual assets nor on the basis of the trust estate
 alone, but on the broader basis of each income beneficiary's economic circumstances as
 a whole, including said trust estate.

        6.2.   In General.

                 With respect to each trust hereunder, during its existence and until such
 time after its termination as all of its assets have been distributed, its Trustee(s), in their
 discretion, shall have the power and are authorized to:

               6.2.1. Investment Powers.

                        (a)   Enter upon and take possession of the trust property and
 invest and reinvest the same in real, personal and mixed assets, improved and
 unimproved, tangible and intangible, of any kind and nature whatsoever, foreign as well
 as domestic, that yield a high rate of income or no current income including, but without
 limitation, securities issued by an institution that is or may become a Trustee hereunder,
 common and preferred stocks (regardless of dividend arrearages), leverage type
 securities, options, puts and calls, fixed income bearing securities (secured or unsecured
 and notwithstanding default in interest), units of participation in limited partnerships, in
 real estate investment trusts and/or in common trust funds, investment trust stocks,
 mutual funds and other securities and investments of any kind, without regard to whether
 or not any such securities or investments are of a kind known to exist at the date of this
 instrument and whether or not any such investments shall be in (i) unseasoned or
 fledgling companies or securities that are (a) not listed on any stock exchange or public
 market nor registered with any securities commission, or (b) subject to contractual, legal
 or other restrictions (including "investment letter" restrictions), or (ii) oil, gas and other
 mineral interests and natural resources, leasehold interests (including agricultural,
 business, etc.), commodities, currencies, collectibles, insurance and/or annuity contracts
 of any kind on the life of any person or persons, life estates, remainder interests, etc., not
 being limited by any present or future investment law and whether or not the same may
 be regarded by any statute, rule of law or otherwise as being proper investments for


                                               5
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 117 of 184




 Trustee(s), all without regard to the "prudent man rule," to the relation any such
 investment may bear to the value of such trust or to the type or character of other
 investments in such trust, or to the effect such investment may have upon the
 diversification of the investments in such trust and even though such investment or
 reinvestment shall be when made or shall thereafter become unproductive of income,
 unmarketable, risky or speculative; and such investments may be purchased from or
 made in common with any person or persons, notwithstanding that any such person may
 control such investment and/or may be, directly or indirectly, a beneficiary or a fiduciary
 hereunder; and any business partially or wholly owned by such trust may separately
 compensate any fiduciary and/or beneficiary hereunder for any services rendered directly
 to such business;

                      (b)   Retain, for as long as may be deemed desirable, all property
 in the form in which the same shall be acquired by such trust, without regard to any trust
 investment rules of any kind nor to the proportion that anyone asset or class of assets
 may bear to the whole and without liability for any loss that may be incurred thereby;

                      (c)     Sell (either for cash or partly for cash and partly on credit for
 any period, with or without security), option, convey, exchange (whether or not of like kind
 or similar use), lease (for any length of time regardless of the possible or actual prior
 termination of any trust), partition, plat, rezone, subdivide, improve and/or develop (and,
 where appropriate, dedicate for public use, demolish, construct, alter, reconstruct,
 change, etc.), repair, manage, operate or otherwise enter upon contracts or agreements
 regarding, deal with or dispose of any part or all of the trust property, whether real,
 personal or mixed, at any time, for any purpose or purposes, in any manner, either public
 or private, and upon any terms and with any party, including any who may be, directly or
 indirectly, a beneficiary or a fiduciary hereunder or an estate or trust of or for such a
 person;

                        (d)   Abandon or demolish any trust property deemed to be of
 insufficient value to warrant the expense of retention or abstain from the payment of taxes,
 liens, rents, assessments, repairs, etc. on such property and/or permit such property to
 be lost by tax sale, foreclosure or other proceedings, by conveyance for nominal or no
 consideration, or to charity;

                      (e)    Grant or release easements or charges of any kind (with or
 without consideration), effect and carry insurance (protecting against such hazards and
 liabilities as may be deemed advisable), renew or extend, amend, change or modify
 leases, grant options to lease and options to renew leases, all on such terms and
 conditions as may be deemed advisable and to pay any and all expenses in connection
 therewith;

                        (f)   Exercise or not exercise or otherwise deal with any and all
 options of any kind;

                      (g)     Vote, deal or consent, in person or by proxy (with or without
 power of substitution), including electing any Trustee or an employee or officer of any
 Trustee as a director or officer of any corporation, with respect to any securities, including


                                              M
                                              .
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 118 of 184




 those of companies in which a Trustee may, directly or indirectly, have an interest of any
 kind;

                     (h)    Form or cause to be formed, alone or with others, such
 corporations, partnerships, limited partnerships and other business organizations
 organized under the laws of any state or country and to transfer and convey to such
 business organizations all or any part of the assets, real or personal, of any trust estate
 in exchange for stocks, bonds, notes, other securities or interest of such business
 organizations as the Trustees, in their absolute discretion, deem advisable;

                      (i)    Rent office space, whether or not from, or in conjunction with
 any such space being used by any beneficiary hereunder, or any relative of the Initial
 Primary Beneficiary or of any beneficiary hereunder, or any fiduciary hereunder in his, her
 or its individual capacity, and to pay the expenses thereof from the principal of the
 respective trust estate;

                       (j)    Enforce, abandon, adjust, arbitrate, compromise, sue on,
 prosecute and/or defend, and otherwise deal with and settle, on such terms as such
 Trustee(s) in good faith may deem advisable, even if the result would substantially
 diminish the trust property and/or materially affect the trust plan (whether or not with
 concurrence of the beneficiaries), any and all c(aims in favor of or against such trust,
 including those relating to tax matters;

                       (k)   Borrow money for the payment of taxes, the exercise of
 options, or for any other purpose or purposes Whatsoever, from any source, including the
 commercial department of any corporate Trustee hereunder, on the general credit of any
 trust property, and to pledge or mortgage any or all of said property as security for the
 repayment of such loans and/or of any loan, new or old, from any third party(ies) to any
 beneficiary hereunder and/or to any trust, estate or company in which any beneficiary
 and/or any trust hereunder has an interest, and to guarantee any such third party loans,
 and to pay interest on and to renew, extend, modify, reduce and/or payoff, from time to
 time, any such indebtedness incurred by such Trustee(s) or any of their predecessors in
 interest;

                      (1)     Loan money to anyone, including any beneficiary of that trust
 or of any trust hereunder (including any beneficiary who may at the time also be a fiduciary
 hereunder), or to any estate, trust or company in which such person or any trust
 hereunder has an interest, for any purpose Whatsoever, with or without security and at
 such rate of interest as the Trustee(s) of such trust shall determine in the exercise of
 reasonable fiduciary discretion, and, with respect to such loans and/or security interests,
 to renew, extend, modify, grant waivers, etc.; and

                      (m)     Hold, retain, purchase or sell legal life estates, interests for a
 term of years, remainder interests, etc., whether or not they yield a reasonable rate of
 return or no current return, whether or not they result in the preservation of principal, and
 whether or not the same may be regarded by any statute, rule of law or otherwise as
 being proper for Trustees. Such investments may be purchased from or made in
 conjunction with any persons notwithstanding that any such person may control such


                                               7
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 119 of 184




 investment and/or may be, directly or indirectly, a beneficiary or a fiduciary hereunder.
 The purchase or sales price for any transactions hereunder may, but need not, be
 determined under the Treasury Department Regulation Section 25.2512-9, as amended,
 or any successor regulation or tables.

               6.2.2. Administrative Powers.

                        (a)     Open checking, savings, custody, agency and cash and
 margin brokerage accounts and safe deposit boxes with any institution(s) empowered to
 accept the same, including any that may be a Trustee hereunder, either (i) in their names
 or any of their names (with or without disclosing fiduciary capacity), (ii) in the name of
 such trust (where an account is in the name of a trust, checks on that account and
 authorized signatures need not disclose the fiduciary nature of the account or referto any
 trust or Trustee), or (iii) in the name of such trust's nominee(s), depositing therein any
 part or all of the funds and securities of such trust, and withdrawals therefrom and access
 thereto shall be permitted on the signature of anyone or more of the Trustees and/or
 nominees, with the right and power to authorize withdrawals and/or access on the sole
 signature of any agent or agents designated in writing by such Trustees;

                     (b)    Employ such accountants, custodians, experts, counsel (legal
 and/or investment), and other agents as may be deemed advisable (notwithstanding that
 such person or entity may be, or be affiliated in business with, any Trustees hereunder)
 and delegate discretionary powers to and rely upon information or advice furnished by
 them;

                      (c)    Exercise all tax related elections, choices, etc. that they may
 have (whether or not specifically referred to in Section 8.1, including (i) the disclaimer of
 benefits receivable by such trust in any manner permitted by law or by a"transfer" meeting
 the requirements of Section 2518(c)(3) of the Internal Revenue Code, and (ii) the entering
 into of closing agreements relating to any trust matters (which shall be binding on all
 present and future trust beneficiaries), and to pay any income or similar tax properly
 imposed on or to be borne by such trust and any estate, inheritance, succession,
 generation-skipping or other similar tax that, under applicable tax and apportionment
 laws, is properly imposed upon or with respect to any property held (or being distributed)
 hereunder, such payment to be charged to such property;

                       (d)   Make, execute and deliver any and all such instruments in
 writing as shall be necessary and properto carry out any disposition whatever of any trust
 property;

                      (e)    Carry securities or other properties requiring or permitting of
 registration or recording in their names, in anyone of their names, in the name of their
 nominee or nominees (with or without designation of fiduciary capacity), or unregistered
 (or in such form as will pass by delivery);

                      (f)   Exercise, in general, all such control and power over the trust
 property as an individual might exercise with respect to his own property;



                                              0
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 120 of 184




                      (g)   Compromise, submit to arbitration, release, with or without
 consideration, or otherwise adjust claims in favor of or against any trust; and

                      (h)    Institute, compromise and defend actions and proceedings.

        6.3. Provisions Regarding Life Insurance.

               6.3.1. Powers Regarding Life Insurance Held in Trust.

                        The Trustees of each trust hereunder, other than any individual
 Trustee whose life may be insured under the life insurance policy in question, shall have
 and, in its sole discretion, may exercise all of the incidents of ownership in each and every
 policy of life insurance which may at any time be owned or purchased by the trust. The
 term "incidents of ownership" with respect to a policy shall include, by way of illustration
 and not limitation, the right to collect, receive and retain all payments, dividends,
 surrender values, sickness, accident, disability, retirement or other benefits, including all
 death benefits, maturing on such policy during the insured's lifetime and thereafter, as
 well as the right at any time to transfer, assign, sell, pledge, hypothecate, borrow on,
 surrender, prepay, convert, divide, change the beneficiary of, and/or exercise or select
 any options, elections and waivers with respect to such policy. AII other provisions of this
 instrument to the contrary notwithstanding, any individual trustee whose life is insured
 under a trust owned policy under no circumstances shall be entitled to partake in any way
 in decisions relating to such policy (and in the absence of another then acting trustee, no
 incidents of ownership as to such policy shall be exercised).

               6.3.2. Payment of Premiums.

                       The payment of premiums on each policy owned by a trust hereunder
 shall be charged against the principal of that trust unless the Trustee of such trust (other
 than any who might be financially affected thereby), in the exercise of reasonable
 discretion, shall determine to charge such premiums against the income of such trust on
 the basis of that being (i) in the best interests of the present and future beneficiaries of
 such trust, and (ii) not contrary to the provisions of Section 7.8 above.

               6.3.3. Limitations Regarding Life Insurance Held in Trust.

                      Furthermore and also notwithstanding all other provisions of this
 Trust Agreement, if any insurance on the life of a beneficiary of a trust hereunder is an
 asset of such trust, such insurance and all proceeds thereof shall be excluded from the
 assets which might otherwise be subject to any use, enjoyment, withdrawal or
 appointment by that beneficiary (and on such beneficiary's death, such proceeds shall be
 disposed of as though any power of appointment held by such beneficiary had not been
 exercised).

               6.3.4. Collection of Death and Disability Benefits by Trustee.

                       (a)  Upon the receipt of notice, believed to be reliable, of the death
 or disability of anyone who (i) is insured by any policy (including accident and disability



                                              I•
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 121 of 184




 policies of all kinds) which may be payable to any trust hereunder, or (ii) on account of
 whose death or disability any benefit may be payable to any trust hereunder, the Trustee
 of such trust shall use its best efforts to enforce such trust's rights (including the election
 of such annuity, installment, lump sum or other mode of settlement options as the Trustee
 may deem appropriate for the trust) with respect to each and every such policy upon such
 person's life or other benefit relating to such person's life which such Trustee believes
 may be payable in any way to such trust. For that purpose, such Trustee shall have full
 power to (i) execute and deliver any receipts and/or other instruments; (ii) compromise or
 adjust disputed claims in such manner as, in its sole discretion, it shall deem just (and its
 decision in this regard shall be final and binding upon all interested parties); and (iii) take
 such other actions, including the institution of proceedings at law or in equity, as in its
 judgment may seem necessary and proper to enforce payment of any sums which may
 be due to such trust under the terms of such policies or other death or disability
 arrangements.

                       (b)    Notwithstanding the foregoing, if the full payment on any
 death or disability benefit or policy proceeds is contested, such Trustee shall not be
 obligated, except at its option, to take any action for collection until it shall have been
 indemnified to its satisfaction against any loss, liability or expense, including attorneys'
 fees, which might be incurred thereby. Under these circumstances, however, such
 Trustee is authorized, in its sole discretion, to use any of such trust's assets to payor
 reimburse itself for the costs of thus enforcing any such benefits and proceeds.

                      (c)    No insurance company, employer, plan administrator or other
 stakeholder making any payment to any Trustee hereunder shall be required to see to
 the use or application of such payment.

               6.3.5. Insurance Incidents of Ownership in Independent Trustee.

                        The Trustee is authorized to continue to hold as part of the trust
 estate any insurance policy or policies on the life of a primary beneficiary's spouse which
 shall be distributed to the Trustee as part of the trust estate. The Independent Trustee
 solely shall hold all powers conferred on the owner of any such policy or policies and shall
 designate the trust as beneficiary of all such policies.

        6.4. Residences.

               In addition to all other powers herein granted to the Trustees, the Trustee
 of each trust created hereunder is specifically authorized to hold and maintain any
 residence (whether held as real property, condominium or cooperative apartment) for the
 use and benefit of the beneficiaries of any trust. If the Trustees, in their sole and absolute
 discretion, determine that it would be in the best interests of the beneficiaries of any trust
 to maintain a residence for their use but that the residence owned by the Trustees should
 not be used for such purpose, the Trustees are authorized to sell said residence and to
 apply the net proceeds of sale to the purchase of such other residence or to make such
 other arrangements as the Trustees, in their sole and absolute discretion, deem suitable
 for the purpose. Any proceeds of sale not needed for reinvestment in a residence as
 provided above shall be added to the principal of this trust and thereafter held,


                                               10
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 122 of 184




 administered and disposed of as a part thereof. The Trustees are authorized to pay all
 carrying charges of such residence, including, but not limited to, any taxes, assessments
 and maintenance thereon, and all expenses of the repair and operation thereof, including
 the employment of domestic servants and other expenses incident to the running of a
 household for the benefit of the beneficiaries of the trust. Having in mind the extent to
 which funds will be available for expenditure for the benefit of the beneficiaries, the
 Trustees are authorized to expend such amounts as they, in their sole and absolute
 discretion, shall determine to maintain the current lifestyle of the beneficiaries, including,
 but not limited to, complete authority to provide for their personal care and comfort in any
 manner whatsoever.

        6.5. Properties and Companies Owned in Common with Others.

                 The Trustee(s) of each trust hereunder are specifically authorized, with or
 without the joinder of other owners of property or securities related to any that may be
 held in such trust (and notwithstanding that one or more such other owners may be,
 directly or indirectly, a beneficiary or a fiduciary hereunder), to enter upon and carry out
 any plan (i) for the foreclosure, lease or sale of any trust property, (ii) for the consolidation
 or merger, dissolution or liquidation, incorporation or reincorporation, recapitalization,
 reorganization or readjustment of the capital or financial structure of any corporation,
 company or association, the securities of which, whether closely held or publicly traded,
 may form a part of such trust, or (iii) for the creation of one or more holding companies to
 hold any such securities and/or properties (even if it leaves, following the termination of
 such trust, a trust beneficiary as a minority shareholder in such a holding company), all
 as such Trustee(s) may deem expedient or advisable for the furtherance of the interests
 of such trust and the carrying out of the Grantor's original intent as to such trust and as to
 those properties and/or securities. In carrying out such plan, such Trustee(s) may deposit
 any such securities or properties, pay any assessments, expenses and sums of money,
 give investment letters and other assurances, receive and, subject to the requirements of
 Section 6.6 below, retain as Investments of such trust any new properties or securities
 transferred or issued as a result thereof, whether or not the same may be regarded by
 any statute, rule of law or otherwise as being proper investments for Trustee(s), and
 generally do any act with reference to such holdings as might be done by any person
 owning similar securities or properties in his own right, including the exercise of
 conversion, subscription, purchase or other rights or options, the entrance into voting
 trusts, etc., all without obtaining authority therefor from any court.

        6.6. Authority to Operate Businesses.

                If an interest in any business, whether in the form of a general or limited
 partnership or sole proprietorship, at any time becomes an asset of any trust hereunder
 (by purchase, gift, the entrance of the trust into such business or otherwise), its Trustee(
 s) shall have the authority to engage in and to continue such trust in such business for
 such period, without limit, as such Trustee(s), in their sole judgment, may deem best for
 such trust (but only as long as such activity does not constitute "carrying on business"
 within the meaning of the federal tax laws defining associations taxable as a corporation)
 and, for that purpose, such Trustee(s) may retain and employ the capital in said business



                                               11
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 123 of 184




 that shall at the time of trust acquisition be committed thereto or employed therein and
 such additional capital as such Trustee(s), in their sole judgment, shall think fit to advance
 from time to time out of such trust's other resources, whether for continuation or
 expansion or any other purpose; and such Trustee(s), in their sole discretion, may
 incorporate a part or all of said business (or any investment held in such trust) in one or
 more corporations, with whatever capital structure may be deemed appropriate, alone or
 with others, in any jurisdiction, and/or form partnerships in which such trust may be a
 general or limited partner, and/or enter into joint ventures or associations with others on
 such terms as may be deemed appropriate, and/or enter into agreements respecting
 voting rights, management, incentive compensation, profit sharing, future sale or
 retention, etc., all without obtaining authority thereforfrom any court, and such Trustee(s),
 while acting in good faith, shall be free from any responsibility for losses arising in the
 prosecution of such business.

        6.7. Mineral and Oil and Gas Operations.

               With respect to any and all mineral and oil and gas interests of any kind,
 regardless of where located, that may at any time form a part of or be acquired by any
 trust hereunder, the powers and discretions herein granted to Trustee(s) shall be broadly
 construed, regardless of technical terminology, to permit any contract, act or thing that
 may be deemed by the Trustee(s) of such trust to be advantageous to such trust, whether
 or not the same be now or hereafter recognized as common or proper practice by or
 among those engaged in the business of prospecting for, developing, producing,
 processing, transporting and/or marketing any such minerals, properties or interests.
 Without limiting the generality of the foregoing, such Trustee(s) are also specifically
 authorized and empowered, in their sole discretion as they may deem necessary or
 desirable, with respect to any and all such interests, to:

              (a)    Pay all delay rentals, lease bonuses, royalties, overriding royalties,
 bottom hole or dry hole contributions, local taxes and assessments and all other proper
 charges;

              (b)    Make farm out agreements, engage in secondary recovery
 operations and enter into and execute pooling and/or unitization agreements and/or
 agreements for the installation and/or operation of absorption, repressuring and/or other
 processing plants;

                (c)      Retain, sell, assign, transfer, lease, exchange, mortgage, pledge or
 otherwise hypothecate, surrender or abandon, with or without condition, either in cash or
 in kind, any or all of such interests (including making reservations and exacting conditions
 on the transfer of any such interests);

                (d) ` Drill, test, explore, mine, develop, operate and otherwise exploit,
 directly or by contract with others, any and all such interests to any extent;

                (e)    Produce, process, sell or exchange all products recovered through
 the exploitation of such interests;



                                              12
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 124 of 184




                (f)    Exercise, in accordance with their bestjudgment, any right, power or
 privilege (including, but not by way of limitation, the right to consent to participate or to
 not participate in wells to be drilled) that the Trustee(s) or any predecessor in interest may
 have under any agreement that may have been entered into in connection with any of
 such interests;

               (g)   Select, employ and enter into any appropriate business form in which
 to properly exploit such interests, including corporations, partnerships, limited
 partnerships, mining partnerships, joint ventures and co-tenancies;

               (h)   Hire all necessary personnel, rent office space, buy or lease office
 equipment, contract and pay for geological surveys and studies, procure appraisals, rely
 on expert advice and generally conduct and engage in any and all activities incident to
 the foregoing powers set forth in Paragraphs (a) through (g), inclusive, with full power to
 borrow and pledge in order to finance such activities; and

                (i)    Exercise broad and liberal discretion in making allocations under
 Section 5.3 above, notwithstanding the technical nature of any receipt or disbursement,
 notwithstanding any local law or custom to the contrary, and without being required to
 allocate to principal any reserve for depletion.

               Such Trustee(s) are further hereby granted any other power that they deem
 necessary in order to properly conserve, develop, exploit and administer the interests
 described in this section, including the power to dispose of such interests in any manner
 and at any price, either in cash or in property, that they, in the exercise of their best
 judgment, deem reasonable at the time of such disposition. AII fiduciaries hereunder shall
 be exonerated from liability for honest errors in judgment in connection with the exercise
 of the powers described in this section.

        6.8. Agricultural Realty and Farming Operations.

             With respect to any real property used or useable for agricultural purposes
 and/or farming operation of any kind, regardless of its nature, that may at any time
 become an asset of any trust hereunder, its Trustee(s) shall have the authority to:

               (a)    Operate all property and interests in property relating to such
 operation with hired labor, tenants and/or sharecroppers (including any who may be a
 beneficiary, Trustees and/or the Grantor hereunder), as such Trustee(s) from time to time
 deem best;

              (b)   Hire a farm manager or professional farm management service to
 supervise such operation or operations;

                (c)     Lease or rent land, equipment and/or livestock for cash or on shares,
 either to others or from others (including related parties and/or Trustee(s));

             (d)     Sell, purchase, exchange and/or otherwise acquire or dispose of
 farm machinery, livestock, farm products, crops, timber, supplies and services used in



                                              13
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 125 of 184




 connection with the property or any acreage or parcel of real estate constituting farm
 property;

                (e)    Remove, construct, repair and improve fences, structures and
 buildings of all kinds on the property;

               (f)    Fertilize, terrace, clear, level, ditch and/or drain farm lands;

                 (g)   Install irrigation systems, carry on reforestation and, in general,
 follow soil conservation and other practices designed to conserve, improve and maintain
 the fertility and productivity of the soil;

               (h)    Enter into agreements and/or programs with any governmental
 agency relating to soil conservation, acreage reduction, agricultural, recreational or other
 similar purposes;

               (i)   Carry on both crop and livestock programs, including the breeding,
 raising, purchasing and/or selling of livestock and any other farm products whatsoever;
 and

               (j)   Borrow money and pledge harvested or growing crops, timber or
 livestock and mortgage or pledge farm property of any kind.

                Regarding all such agricultural real property and farming operations, no
 Trustee shall be liable for any losses except as such losses are caused by that Trustee's
 bad faith or intentional misconduct. Furthermore, during such time as there is a
 Management Trustee acting with respect to any trust that owns or leases real property
 used or useable for agricultural purposes or that is thus involved in farming operations,
 that Management Trustee shall completely control and manage all of such trust's
 agricultural real property and/or farming operations and the Independent Trustee(s) of
 such trust shall not have any responsibility whatsoever with respect to such property
 and/or operations (except to approve acts of self-dealing under Section 6.10, below), and
 to receive amounts of cash due the income or principal accounts of such trust from such
 property and/or operations and to provide such Management Trustee with all funds that
 such Management Trustee calls for, either from the income or principal account of such
 trust, in connection with such property and/or operations.

        6.9. Assistance to Estates and Trusts of Interested Persons.

                The Trustee(s) of each trust hereunder are authorized, in the exercise of
 their discretion, to purchase and retain, as a trust investment, securities or other
 properties, for a fair consideration in money or money's worth, from the fiduciaries of the
 estate (and/or revocable trust) of the Grantor, the Grantor's spouse, the Initial Primary
 Beneficiary, the Initial Primary Beneficiary's spouse, and each of the Initial Primary
 Beneficiary's descendants (and each of their spouses), from the fiduciaries of each other
 separate trust hereunder, and from the fiduciaries of the estate (and/or revocable trust)
 of each deceased beneficiary of each trust hereunder (and each of their spouses) and to
 make loans to such fiduciaries, with or without security and at such rate of interest or no



                                              14
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 126 of 184




 interest, all as such Trustee(s) shall determine to be appropriate in carrying out what they
 alone judge would be the Grantor's original intent under the circumstances. The propriety
 of any such purchase and/or loan and of the terms thereof shall not be questioned merely
 because any of the fiduciaries or beneficiaries of such estate or trust may also be a
 Trustee hereunder.

        6.10. Permitted Self-Dealing.

                Financial transactions, both direct and indirect, between any trust and any
 of the Trustee(s), beneficiaries and/or the Grantor of that trust (including, for instance, the
 purchase, sale or leasing of property, employment in any capacity, lending, etc.), whether
 or not specifically described in this article as permitted between such parties, except to
 the extent expressly prohibited by this instrument, are hereby expressly authorized,
 notwithstanding any rule of law relating to self-dealing, provided only that the Trustee(s),
 in thus acting either on behalf of or with or for such trust, shall act in good faith to assure
 that such trust receives in such transaction adequate and full consideration in money or
 money's worth.

        6.11. Limited Power of Amendment.

                  (a)    In the case of each separate trust at any time in existence hereunder,
 such trust's then Trustee(s), other than any (i) who has ever made a gift transfer to such
 trust, or (ii) who is prohibited by the provisions of Paragraph (c)(1) below from participating
 in the amendment involved, from time to time may, notwithstanding any other provision
 of this instrument, amend or restate this instrument, including its dispositive,
 administrative and other provisions of all kinds, in order to permit such Trustee(s):

                      (1)     To cope with tax and/or other circumstantial changes that may
 affect such trust and/or its beneficiaries, and/or

                       (2)  To remove from the governing trust instrument any provisions
 which have become "deadwood" (i.e., no longer operative in the ongoing administration
 of such trust due to changed circumstances)

                       with respect to (i) such trust, and (ii) all trusts that are subsequently
 to come into existence under this instrument to hold part or all of the assets of such trust,
 in whatever way or ways such Trustee(s), in the exercise of such Trustee's(s') sole
 discretion, may deem appropriate in the best interests, as interpreted by such Trustee(s)
 alone, of the primary beneficiary(ies) of such trust(s) and of each such beneficiary's family
 as a whole. Such Trustee(s) shall be guided by what, in the sole judgment of such
 Trustee(s) alone, would apparently be the Grantor's original intent hereunder in the light
 of the changed circumstances.

                (b)   This power of amendment shall include, by way of example and not
 limitation, the power to:

                      (1)  Grant, reduce or eliminate general (as defined in Section 2041
 of the Internal Revenue Code) and special powers of appointment with respect to part or



                                               15
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 127 of 184




 all of any trust property (such powers may be made subject to any conditions or consents
 and limited to such objects as may be described in the grant or reduction of each power);

                     (2)   Add mandatory distribution or set aside provisions for one or
 more beneficiaries or Permissible Distributees;

                      (3)   Divide a trust at any time (before or after it is funded with
 assets) into two or more separate trusts (representing fractional shares of any property
 being divided) or merge separate trusts together;

                        (4)    Provide for the creation of one or more separate subaccounts
 (equivalent to a separate trust) in any trust hereunder with respect to which subaccount
 more restrictive or other administrative or dispositive provisions are made applicable in
 order to permit some or all of the properties or interests that may at any time be held in
 or allocable to that trust to be segregated and transferred to that subaccount to achieve
 some tax or other benefit thatwould otherwise not be available to such property or interest
 or to the primary beneficiary or one or more of the other current beneficiaries of that trust
 [such as, by way of example and not limitation, to permit (i) such property, interest or
 beneficiary to qualify for some governmental or tax benefit, generation-skipping transfer
 tax exemption or Code Section 2032A election, (ii) a disclaimer to be made, or (iii) shares
 of stock held in such subaccount to be a qualifying stockholder in an S corporation, and
 so on]; and

                    (5)     Restrict in anyway, revocably or irrevocably, the future
 exercise of any power held by any beneficiary(ies) and/or Trustee(s) hereunder.

               (c)     Notwithstanding the foregoing, however, under no circumstances (i)
 shall any Trustee, who is also a beneficiary of any such trust, participate in any
 amendment which may result in such Trustee beneficiary receiving any direct or indirect
 financial benefit from any such trust, nor (ii) shall any such amendment:

                      (1)    Extend the period of any such trust's existence beyond the
 period specified in Section 8.1;

                        (2)     Diminish in any way (that is not controlled by the beneficiary)
 any enforceable right any beneficiary may already have (under the then terms of this
 instrument) to receive the income of any trust, currently or at any time in the future (but,
 to the extent that an amendment benefits or grants a power to a current beneficiary of
 any trust, it may diminish the rights of one or more beneficiaries to receive in the future
 the income of that trust or of any trust subsequently to come into existence to hold part
 or all of the assets of that trust);

                       (3)    Reduce in any way the restrictions and limitations on (i)
 grantor and fiduciary actions as set forth in Section 2.1 above and Section 7.8 below, (ii)
 the Trustee's(s') limited power of amendment under this Section 6.11, and (iii) who (or
 what institutions) can qualify to fill any office of Trustee hereunder as set forth in Section
 7 below, unless such reduction of restrictions and/or limitations will not have any adverse
 tax effect on such trust or any of its beneficiaries [all of which provisions, referred to in (i),


                                                16
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 128 of 184




  (i) and (iii) above, however, may be amended, irrevocably and binding on successors, to
  increase such restrictions and limitations in any way such amending Trustee(s) may deem
  appropriate];

                      (4)    Give (i) any Trustee any powers or discretions that are either
 granted exclusively to a Co-Trustee or from the exercise of which such Trustee is
 excluded for any reason, or (ii) anyone acting in a non-fiduciary capacity any powers
 granted herein to fiduciaries unless, in either case, such amendment will not have any
 adverse tax effect on such trust or any of its beneficiaries;

                      (5)     Result in any direct or indirect financial benefit to anyone who
 is not, at the time of such amendment, both (i) a member of the Initial Primary
 Beneficiary's family within the meaning of Section 2036(c)(3)(B) of the Internal Revenue
 Code (as it reads on the date of this instrument), and (ii) already a present or contingent
 beneficiary of such trust(s) (unless it is to provide for after-born or after-adopted children
 of any such beneficiary), except through the exercise of a power of appointment held by
 or granted to a person described in (i) and (ii) above;

                       (6)     Discriminate in any significant financial way in favor of one or
 more siblings to the detriment of any other sibling(s) where such siblings are, under the
 terms of this instrument, to be treated in substantially equal fashion (for this purpose
 treating each sibling, his or her spouse and descendants, and their spouses as one unit);
 nor

                      (7)    Make any change that would have the effect of disqualifying
 any such trust insofar as such trust, prior to such amendment, otherwise qualified for and
 was in fact already taking advantage of, while such advantage otherwise will continue, (i)
 any exemption from a surviving spouse's elective right or from any creditor's right to levy
 on any beneficiary's interest in any such trust, or (ii) any substantial deduction, credit,
 exclusion or other tax benefit (such as any marital or charitable deduction, any annual gift
 tax exclusion, a Code Section 2032A or Section 2057 election, a generation-skipping tax
 exemption, the opportunity to be a stockholder in an S corporation, a significant
 grandfathered status under some changed law, and so on).

              (d)    Any such amendment shall be by written instrument, executed by
 such amending Trustee(s) with all the formalities of a deed, setting forth the trust or trusts
 hereunder to which the amendment applies and the effective date of such amendment




                                              17
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 129 of 184




                                  MAN CUB TRUST
             CERTIFICATE OF TRUST EXISTENCE AND AUTHORITY

 WE, THE UNDERSIGNED, CERTIFY THAT:
      1.    The Man Cub Trust was created on July 22, 2013 (the "Trust
 Agreement").
       2.     As of the date of this Certificate of Trust Existence and Authority,
 JOHN JOSEPH HURRY and JUSTINE HURRY, collectively, serve as
 Management Trustee, and, with their successors, collectively referred to as a
 "Trustee" or the "Trustees".
        3.    The Trustees have such powers and authority provided in Section 6
 of the Trust Agreement, a copy of which is attached hereto as Exhibit A.
       4.    The Management Trustees have exercised their right to limit the
 powers of the Iridependent Trustee whereby the Management Trustees have
 exclusive control over business and investment decisions relating to the assets of
 the Trust.
       5.     The Trust Agreement provides that no person dealing with, making
 payments to, or delivering property to a Trustee shall be obliged to inquire as to
 the powers of such Trustee, nor to see to the application of any money or property
 delivered to such Trustee.
        6.    This Certification shall be construed under and regulated by the laws
 of the State of Nevada as are now or hereafter in effect.
        7.     State law provides that any person refusing to accept this Certification
 shall be liable for damages, including attorneys' fees, if the court determines that
 the person acted in bad faith.
       8.     The Trust Agreement is in full force and effect as of the present date.
       9.     The Trust Agreement is Irrevocable.
       10.    The Trust's taxpayer identification number is
       11.    Title to trust property shall be taken as follows:
              John Joseph Hurry and Justine Hurry, as Management Trustees of
              the Man Cub Trust dated July 22, 2013.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 130 of 184




            IN WITNESS WHEREOF, the undersigned Management Trustee has
   executed this Certificate of Trust Existence and Authority this Zo day of July,
   2017.




                      ~~"~,-1   )
        _
                    v L
            Ori tliis: ~'4 day of July, 2017, personally appeared before me, the
   undersigned Notary Public, J-OHN JOSEPH HURRY, known to me to be the
   person whose name is subscribed to the foregoing instrument, and
   acknowledged that he executed the same for the purposes therein contained.
            IN WITNESS WHEREOF, I have hereuntq*~Ot my hand and b,;f;fjeial seah



                                                   blic




                                            ri
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 131 of 184




          IN WITNESS WHEREOF, the undersigned Management Trustee has
  executed this Certificate of Trust Existence and Authority this /~ day of July,
  2017.
                                                MANAGEMENT TRUSTEE:




                                                 STINE HURR:.-

  STATE OF ARIZONA )
                     ) ss:
  County of Maricopa )

          On this   /:~ day of July, 2017, personally appeared before me, a Notary
  Public, JUSTINE HURRY, known to me to be the person whose name is
  subscribed to the foregoing instrument, and acknowledged that he execufed the
  same for the purposes therein contained.
          IN WITNESS WHEREOi=, I have hereunto set_my hand and official seal.

                       OF~IGIAI ~EAL
            ..      CRtC LYN►V J0H(~SOiV          ~
           „•       No t~ry Public - A riza6a
                     ~IARIG~PRG.QUNtY            tary;.
                    My Commiss.ion. ExpiY~s
            -           APR1L~6.2020




                                                  C
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 132 of 184




                                          EXHIBIT A

 6.     TRUSTEE POWERS

        6.1.    In General.

                 With respect to each trust hereunder, during its existence and until such
 time after its termination as all of its assets have been distributed, its Trustee(s), in their
 discretion, shall have the power and are authorized to;

                (a)     Enter upon and take possession of the trust property and invest and
  reinvest the same in real, personal and mixed assets, improved and unimproved, tangible
  and intangible, of any kind and nature whatsoever, foreign as well as domestic, that yield
  a high rate of income or no current income including, but without limitation, securities
  issued by an institution that is or may become a Trustee hereunder, common and
 preferred stocks (regardless of dividend arrearages), leverage type securities, options,
 puts and calls, fixed income bearing securities (secured or unsecured and
  notwithstanding default in interest), units of participation in limited partnerships, in real
 estate investment trusts and/or in common trust funds, investment trust stocks, mutual
 funds and other securities and investments of any kind, without regard to whether or not
 any such securities or investments are of a kind known to exist at the date of this
 instrument and whether or not any such investments shall be in (i) unseasoned or
 fledgling companies or securities that are (a) not listed on any stock exchange or public
 market nor registered with any securities commission, or (b) subject to contractual, legal
 or other restrictions (including "investment letter" restrictions), or (ii) oil, gas and other
 mineral interests and natural resources, leasehold interests (including agricultural,
 business, etc.), commodities, currencies, collectibles, insurance and/or annuity contracts
 of any kind on the life of any person or persons, life estates, remainder interests, etc., not
 being limited by any present or future investment law and whether or not the same may
 be regarded by any statute, rule of law or otherwise as being proper investments for
 Trustee(s), all without regard to the "prudent man rule," to the relation any such
 investment may bear to the value of such trust or to the type or character of other
 investments in such trust, or to the effect such investment may have upon the
 diversification of the investrnents in such trust and even though such investment or
 reinvestment shall be when made or shall thereafter become unproductive of income,
 unmarketable, risky or speculative; and such investments may be purchased from or
 made in common with any person or persons, notwithstanding that any such person may
 control such investment and/or may be, directly or indirectly, a beneficiary or a fiduciary
 hereunder; and any business partially or wholly owned by such trust may separately
 compensate any fiduciary and/or beneficiary hereunder for any services rendered directly
 to such business;

              (b)    Retain, for as long as may be deemed desirable, all property in the
 form in which the same shall be acquired by such trust, without regard to any trust
 investment rules of any kind nor to the proportion that anyone asset or class of assets
 may bear to the whole and without liability for any loss that may be incurred thereby;


                                               0
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 133 of 184




                (c)      Open checking, savings, custody, agency and cash and margin
 brokerage accounts and safe deposit boxes with any institution(s) empowered to accept
 the same, including any that may be a Trustee hereunder, either (i) in their names or any
 of their names (with or without disclosing fiduciary capacity), (ii) in the name of such trust
 (where an account is in the name of a trust, checks on that account and authorized
 signatures need not disclose the fiduciary nature of the account or refer to any trust or
 Trustee), or (iii) in the name of such trust's nominee(s), depositing therein any part or all
 of the funds and securities of such trust, and withdrawals therefrom and access thereto
 shall be permitted on the signature of anyone or more of the Trustees and/or nominees,
 with the right and power to authorize withdrawals and/or access on the sole signature of
 any agent or agents designated in writing by such Trustees;

               (d)   Employ such accountants, custodians, experts, counsel (legal and/or
 investment), and other agents as may be deemed advisable (notwithstanding that such
 person or entity may be, or be affiliated in business with, any Trustees hereunder) and
 delegate discretionary powers to and rely upon information or advice furnished by them;

                (e)   Sell (either for cash or partly for cash and partly on credit for any
 period, with or without security), option, convey, exchange (whether or not of like kind or
 similar use), lease (for any length of time regardless of the possible or actual prior
 termination of any trust), partition, plat, rezone, subdivide, improve and/or develop (and,
 where appropriate, dedicate for public use, demolish, construct, alter, reconstruct,
 change, etc.), repair, manage, operate or otherwise enter upon contracts or agreements
 regarding, deal with or dispose of any part or all of the trust property, whether real,
 personal or mixed, at any time, for any purpose or purposes, in any manner, either public
 or private, and upon any terms and with any party, including any who may be, directly or
 indirectly, a beneficiary or a fiduciary hereunder or an estate or trust of or for such a
 person;

              (f)     Abandon or demolish any trust property deemed to be of insufficient
 value to warrant the expense of retention or abstain from the payment of taxes, liens,
 rents, assessments, repairs, etc. on such property and/or permit such property to be lost
 by tax sale, foreclosure or other proceedings, by conveyance for nominal or no
 consideration, or to charity;

               (g)    Grant or release easements or charges of any kind (with or without
 consideration), effect and carry insurance (protecting against such hazards and liabilities
 as may be deemed advisable), renew or extend, amend, change or modify leases, grant
 options to lease and options to renew leases, all on such terms and conditions as may be
 deemed advisable and to pay any and all expenses in connection therewith;

               (h)    Exercise or not exercise or otherwise deal with any and all options of
 any kind;

                (i)     Vote, deal or consent, in person or by proxy (with or without power
 of substitution), including electing any Trustee or an employee or officer of any Trustee



                                               5
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 134 of 184




 as a director or officer of any corporation, with respect to any securities, including those
 of companies in which a Trustee may, directly or indirectly, have an interest of any kind;

                Q)     Form or cause to be formed, alone or with others, such corporations,
 partnerships, limited partnerships and other business organizations organized under the
 laws of any state or country and to transfer and convey to such business organizations
 all or any part of the assets, real or personal, of any trust estate in exchange for stocks,
 bonds, notes, other securities or interest of such business organizations as the Trustees,
 in their absolute discretion, deem advisable;

               (k)    Rent office space, whether or not from, or in conjunction with any
 such space being used by any beneficiary hereunder, or any relative of the Initial Primary
 Beneficiary or of any beneficiary hereunder, or any fiduciary hereunder in his, her or its
 individual capacity, and to pay the expenses thereof from the principal of the respective
 trust estate;

               (1)    Enforce, abandon, adjust, arbitrate, compromise, sue on, prosecute
 and/or defend, and otherwise deal with and settle, on such terms as such Trustee(s) in
 good faith may deem advisable, even if the result would substantially diminish the trust
 property and/or materially affect the trust plan (whether or not with concurrence of the
 beneficiaries), any and all claims in favor of or against such trust, including those relating
 to tax matters;

               (m) Exercise a!I tax related elections, choices, etc. that they may have
 (whether or not specifically referred to in Section 8.1, including (i) the disclaimer of
 benefits receivable by such trust in any manner permitted by law or by a"transfer" meeting
 the requirements of Section 2518(c)(3) of the Internal Revenue Code, and (ii) the entering
 into of closing agreements relating to any trust matters (which shall be binding on alI
 present and future trust beneficiaries), and to pay any income or similar tax properly
 imposed on or to be borne by such trust and any estate, inheritance, succession,
 generation-skipping or other similar tax that, under applicable tax and apportionment
 laws, is properly imposed upon or with respect to any property held (or being distributed)
 hereunder, such payment to be charged to such property;

               (n)    Borrow money for the payment of taxes, the exercise of options, or
 for any other purpose or purposes Whatsoever, from any source, including the
 commercial department of any corporate Trustee hereunder, on the general credit of any
 trust property, and to pledge or mortgage any or all of said property as security for the
 repayment of such loans and/or of any loan, new or old, from any third party(ies) to any
 beneficiary hereunder and/or to any trust, estate or company in which any beneficiary
 and/or any trust hereunder has an interest, and to guarantee any such third party loans,
 and to pay interest on and to renew, extend, modify, reduce and/or payoff, from time to
 time, any such indebtedness incurred by such Trustee(s) or any of their predecessors in
 interest;

              (o)   Loan money to anyone, including any beneficiary of that trust or of
 any trust hereunder (including any beneficiary who may at the time also be a fiduciary

                                               R
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 135 of 184




 hereunder), or to any estate, trust or company in which such person or any trust
 hereunder has an interest, for any purpose Whatsoever, with or without security and at
 such rate of interest as the Trustee(s) of such trust shall determine in the exercise of
 reasonable fiduciary discretion, and, with respect to such loans and/or security interests,
 to renew, extend, modify, grant waivers, etc.;'

              (p)    Make, execute and deliver any and all such instruments in writing as
 shall be necessary and proper to carry out any disposition whatever of any trust property;

                (q)   Carry securities or other properties requiring or permitting of
 registration or recording in their names, in anyone of their names, in the name of their
 nominee or nominees (with or without designation of fiduciary capacity), or unregistered
 (or in such form as will pass by delivery);

              (r)     Exercise, in general, all such control and power over the trust
 property as an individual might exercise with respect to his own property;

              (s)     Compromise, submit to arbitration, release, with or without
 consideration, or otherwise adjust claims in favor of or against any trust;

               (t)     Institute, compromise and defend actions and proceedings;

                (u)     Hold, retain, purchase or sell legal life estates, interests for a term of
 years, remainder interests, etc., whether or not they yield a reasonable rate of return or
 no current return, whether or not they result in the preservation of principal, and whether
 or not the same may be regarded by any statute, rule of law or otherwise as being proper
 for Trustees. Such investments may be purchased from or made in conjunction with any
 persons notwithstanding that any such person may control such investment and/or may
 be, directly or i,ndirectly, a beneficiary or a. fiduciary hereunder. The purchase or sales
 price for any transactions hereunder may, but need not, be determined under the
 Treasury Department Regulation Section 25.2512-9, as amended, or any successor
 regulation or tables;

              (v)     In addition to all other powers herein granted to the Trustees, the
 Trustee of each trust created hereunder is specifically authorized to hold and maintain
 any residence (whether held as real property, condominium or cooperative apartment) for
 the use and benefit of the beneficiaries of any trust. If the Trustees, in their sole and
 absolute discretion, determine that it would be in the best interests of the beneficiaries of
 any trust to maintain a residence for their use but that the residence owned by the
 Trustees should not be used for such purpose, the Trustees are authorized to sell said
 residence and to apply the net proceeds of sale to the purchase of such other residence
 or to make such other arrangements as the Trustees, in their sole and absolute discretion,
 deem suitable for the purpose. Any proceeds of sale not needed for reinvestment in a
 residence as provided above shall be added to the principal of this trust and thereafter
 held, administered and disposed of as a part thereof. The Trustees are authorized to pay
 all carrying charges of such residence, including, but not limited to, any taxes,
 assessments and maintenance thereon, and all expenses of the repair and operation

                                                7
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 136 of 184




 thereof, including the employment of domestic servants and other expenses incident to
 the running of a household for the benefit of the beneficiaries of the trust. Having in mind
 the extent to which funds will be available for expenditure for the benefit of the
 beneficiaries, the Trustees are authorized to expend such amounts as they, in their sole
 and absolute discretion, shall determine to maintain the current lifestyle of the
 beneficiaries, including, but not limited to, complete authority to provide for their personal
 care and comfort in any manner whatsoever.

         The foregoing powers, as well as those now or hereafter conferred upon Trustees
 generally and those set forth in the following sections of this Section 6, may be exercised
 by such Trustees in such manner as they, in their sole judgment and discretion, deem
 appropriate under the then circumstances (insofar as they can be reasonably ascertained
 by such Trustees) to carry out the trust purposes of protecting and conserving property
 for the beneficiaries, all without obtaining authority therefor from any court. No person
 dealing with the Trustees shall be bound to see to the application or disposition of cash
 or property transferred to or upon the order of the Trustees or to inquire into the authority,
 validity or propriety of any action of the Trustees.

        6.2.   "Prudent Person" Rule.

               In addition to the investment powers conferred above, the Trustees are
 authorized (but are not directed) to acquire and retain investments not regarded as
 traditional for trusts, including investments that would be forbidden by the "prudent
 person" rule. The Trustees may, in their sole discretion, invest in any type of property,
 wherever located, including any type of security or option, improved or unimproved real
 property, and tangible or intangible personal property, and in any manner, including direct
 purchase, joint ventures, partnerships, limited partnerships, corporations, mutual funds or
 any other form of participation or ownership whatsoever. In making investments, the
 Trustees may disregard all of the following factors;

               (a)   Whether a particular investment, or the trust investments collectively,
 will produce a reasonable rate of return or result in the preservation of principal.

               (b)   Whether the acquisition or retention of a particular investment, or the
 trust investments collectively, is consistent with any duty of impartiality as to the different
 beneficiaries. The Grantor intends that no such duty shall exist.

                (c)     Whether the trust is diversified. The Grantor intends that no duty to
 diversify shall exist.

                (d)    Whether any or all of the trust investments would traditionally be
 classified as too risky or speculative for trusts. The entire trust may be so invested. The
 Grantor intends the Trustees to have sole discretion in determining what constitutes
 acceptable risk and what constitutes proper investment strategy.

       The Grantor's purpose in granting the foregoing authority is to modify the prudent
 person rule insofar as the rule would prohibit an investment or investments because of
 one or more factors listed above, or any other factor relating to the nature of the
                                               8
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 137 of 184




 investment itself. Accordingly, the Trustees shall not be liable for any loss in value of an
 investment merely because of the nature of the investment or the degree of risk presented
 by the investment, but shall be liable if the Trustees' procedures in selecting and
 monitoring the investment are proven by affirmative evidence to have been negligent, and
 that such negligence was the proximate cause of the loss.

        6.3.    Properties and Companies Owned in Common with Others.

                  The Trustee(s) of each trust hereunder are specifically authorized, with or
 without the joinder of other owners of property or securities related to any that may be
 held in such trust (and notwithstanding that one or more such other owners may be,
 directly or indirectly, a beneficiary or a fiduciary hereunder), to enter upon and carry out
 any plan (i) for the foreciosure, lease or sale of any trust property, (ii) for the consolidation
 or merger, dissolution or liquidation, incorporation or reincorporation, recapitalization,
 reorganization or readjustrrient of the capital or financial structure of any corporation,
 company or association, the securities of which, whether closely held or publicly traded,
 may form a part of such trust, or (iii) for the creation of one or more holding companies to
 hold any such securities and/or properties (even if it leaves, following the termination of
 such trust, a trust beneficiary as a minority shareholder in such a holding company), all
 as such Trustee(s) may deem expedient or advisable for the furtherance of the interests
 of such trust and the carrying out of the Grantor's originai intent as to such trust and as to
 those properties and/or securities. In carrying out such plan, such Trustee(s) may deposit
 any such securities or properties, pay any assessments, expenses and sums of money,
 give investment letters and other assurances, receive and, subject to the requirements of
 Section 6.4 below, retain as Investments of such trust any new properties or securities
 transferred or issued as a result thereof, whether or not the same may be regarded by
 any statute, rule of law or otherwise as being proper investments for Trustee(s), and
 generally do any act with reference to such holdings as might be done by any person
 owning similar securities or properties in his own right, including the exercise of
 conversion, subscription, purchase or other rights or options, the entrance into voting
 trusts, etc., all without obtaining authority therefor from any court.

        6.4.   Authority to Operate Businesses,,

                If an interest in any business, whether in the form of a general or limited
 partnership or sole proprietorship, at any time becomes an asset of any trust hereunder
 (by purchase, gift, the entrance of the trust into such business or otherwise), its Trustee(
 s) shall have the authority to engage in and to continue_such trust in such business for
 such period, without limit, as such Trustee(s), in their sole judgment, may deem best for
 such trust (but only as long as such activity does not constitute "carrying on business"
 within the meaning of the federal tax laws defining associations taxable as a corporation)
 and, for that purpose, such Trustee(s) may retain and employ the capital in said business
 that shall at the time of trust acquisition be committed thereto or employed therein and
 such additional capital as such Trustee(s), in their sole judgment, shall think fit to advance
 from time to time out of such trust's other resources, whether for continuation or
 expansion or any other purpose; and such Trustee(s), in their sole discretion, may
 incorporate a part or all of said business (or any investment held in such trust) in one or

                                                E
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 138 of 184




 more corporations, with whatever capital structure may be deemed appropriate, alone or
 with others, in any jurisdiction, and/or form partnerships in which such trust may be a
 general or limited partner, and/or enter into joint ventures or associations with others on
 such terms as may be deemed appropriate, and/or enter into agreements respecting
 voting rights, management, incentive compensation, profit sharing, future sale or
 retention, etc., all without obtaining authority thereforfrom any court, and such Trustee(s),
 while acting in good faith, shall be free from any responsibility for losses arising in the
 prosecution of such business.

        6.5.   Mineral and Oil and Gas Operations.

                With respect to any and all mineral and oil and gas interests of any kind,
 regardless of where located, that may at any time form a part of or be acquired by any
 trust hereunder, the powers and discretions herein granted to Trustee(s) shall be broadly
 construed, regardless of technical terminology, to permit any contract, act or thing that
 may be deemed by the Trustee(s) of such trust to be advantageous to such trust, whether
 or not the same be now or hereafter recognized as common or proper practice by or
 among those engaged in the business of prospecting for, developing, producing,
 processing, transporting and/or marketing any such minerals, properties or interests.
 Without limiting the generality of the foregoing, such Trustee(s) are also specifically
 authorized and empowered, in their sole discretion as they may deem necessary or
 desirable, with respect to any and all such interests, to;

              (a)    Pay all delay rentals, lease bonuses, royalties, overriding royalties,
 bottom hole or dry hole contributions, local taxes and assessments and all other proper
 charges

              (b)    Make farm out agreements, engage in secondary recovery
 operations and enter into and execute pooling and/or unitization agreements and/or
 agreements for the installation and/or operation of absorption, repressuring and/or other
 processing plants;

                (c)      Retain, sell, assign, transfer, lease, exchange, mortgage, pledge or
 otherwise hypothecate, surrender or abandon, with or without condition, either in cash or
 in kind, any or all of such interests (including making reservations and exacting conditions
 on the transfer of any such interests);

                (d)    Drill, test, explore, mine, develop, operate and otherwise exploit,
 directly or by contract with others, any and all such interests to any extent;

                (e)    Produce, process, sell or exchange all products recovered through
 the exploitation of such interests;

                (f)    Exercise, in accordance with their best judgment, any right, power or
 privilege (including, but not by way of limitation, the right to consent to participate or to
 not participate in wells to be drilled) that the Trustee(s) or any predecessor in interest may
 have under any agreement that may have been entered into in connection with any of
 such interests;
                                              1'0
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 139 of 184




               (g)   Select, employ and enter into any appropriate business form in which
 to properly exploit such interests, including corporations, partnerships, limited
 partnerships, mining partnerships, joint ventures and co-tenancies;

               (h)   Hire all necessary personnel, rent office space, buy or lease office
 equipment, contract and pay for geological surveys and studies, procure appraisals, rely
 on expert advice and generally conduct and engage in any and all activities incident to
 the foregoing powers set forth in Paragraphs (a) through (g), inclusive, with full power to
 borrow and pledge in order to finance such activities; and

                (i)    Exercise broad and liberal discretion in making allocations under
 Section 5.3 above, notwithstanding the technical nature of any receipt or disbursement,
 notwithstanding any local law or custom to the contrary, and without being required to
 allocate to principal any reserve for depletion.

         Such Trustee(s) are further hereby granted any other power that they deem
 necessary in order to properly conserve, develop, exploit and administer the interests
 described in this section, including the power to dispose of such interests in any manner
 and at any price, either in cash or in property, that they, in the exercise of their best
 judgment, deem reasonable at the time of such disposition. AII fiduciaries hereunder shall
 be exonerated from liability for honest errors in judgment in connection with the exercise
 of the powers described in this section.

        6.6. Agricultural Realty and Farming Operations.

              With respect to any real property used or useable for agricultural purposes
 and/or farming operation of any kind, regardless of its nature, that may at any time
 become an asset of any trust hereunder, its Trustee(s) shall have the authority to:

               (a)    Operate all property and interests in property relating to such
 operation with hired labor, tenants and/or sharecroppers (including any who may be a
 beneficiary, Trustees and/or the Grantor hereunder), as such Trustee(s) from tirne to time
 deem best;

              (b)   Hire a farm manager or professional farm management service to
 supervise such operation or operations;

                (c)     Lease or rent land, equipment and/or livestock for cash or on shares,
 either to others or from others (including related parties and/or Trustee(s));

             (d)     Sell, purchase, exchange and/or otherwise acquire or dispose of
 farm machinery, livestock, farm products, crops, timber, supplies and services used in
 connection with the property or any acreage or parcel of real estate constituting farm
 property;

                (e)    Remove, construct, repair and improve fences, structures and
 buildings of all kinds on the property;


                                             11
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 140 of 184




               (f)    Fertilize, terrace, clear, level, ditch and/or drain farm lands;

                 (g)   Install irrigation systems, carry on reforestation and, in general,
 follow soil conservation and other practices designed to conserve, improve and maintain
 the fertility and productivity of the soil;

               (h)    Enter into agreements and/or programs with any governmental
 agency relating to soil conservation, acreage reduction, agricultural, recreational or other
 similar purposes;

               (i)   Carry on both crop and livestock programs, including the breeding,
 raising, purchasing and/or selling of livestock and any other farm products whatsoever;
 and

               (j)   Borrow money and pledge harvested or growing crops, timber or
 livestock and mortgage or pledge farm property of any kind.

         Regarding all such agricultural real property and farming operations, no Trustee
 shall be liable for any losses except as such losses are caused by that Trustee's bad faith
 or intentional misconduct. Furthermore, during such time as there is a Management
 Trustee acting with respect to any trust that owns-or leases real property used or useable
 for agricultural purposes or that is thus involved in farming operations, that Management
 Trustee shall completely control and manage all of such trust's agricultural real property
 and/or farming operations and the Independent Trustee(s) of such trust shall not have
 any responsibility whatsoever with respect to such property and/or operations (except to
 approve acts of self dealing under Section 6.9, below), and to receive amounts of cash
 due the income or principal accounts of such trust from such property and/or operations
 and to provide such Management Trustee with all funds that such Management Trustee
 calls for, either from the income or principal account of such trust, in connection with such
 property and/or operations.

        6.7.   Assistance to Estates and Trusts of Interested Persons;

                 The Trustee(s) of each trust hereunder are authorized, in the exercise of
 their discretion, to purchase and retain, as a trust investment, securities or other
 properties, for a fair consideration in money or money's worth, from the fiduciaries of the
 estate (and/or revocable trust) of the Grantor, the Grantor's spouse, the Initial Primary
 Beneficiary, the Initial Primary Beneficiary's spouse, and each of the Initial Primary
 Beneficiary's descendants (and each of their spouses), from the fiduciaries of each other
 separate trust hereunder, and from the fiduciaries of the estate (and/or revocable trust)
 of each deceased beneficiary of each trust hereunder (and each of their spouses) and to
 make loans to such fiduciaries, with or without security and at such rate of interest or no
 interest, all as such Trustee(s) shall determine to be appropriate in carrying out what they
 alone judge would be the Grantor's original intent under the circumstances. The propriety
 of any such purchase and/or loan and of the terms thereof shall not be questioned merely
 because any of the fiduciaries or beneficiaries of such estate or trust may also be a
 Trustee hereunder.

                                              12
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 141 of 184




        6.8. Enlarged Investment Perspective.

                The investment policy of each Trustee hereunder shall be based primarily
 on the long-term best interests of the person or persons who, at the time, are entitled to
 trust income and only secondarily on the interests of remainder beneficiaries. If any
 Trustee considers it appropriate to determine the proportion of trust properties to be
 invested in (i) equities, and (ii) "fixed dollar" type assets, consideration should also be
 given to the amount and nature of all assets and means of support available from all
 sources to each income beneficiary to the extent known (even to the point of having all
 trust investments in one or the other type of holding). The soundness of trust investments
 shall be judged not on the basis of individual assets nor on the basis of the trust estate
 afone, but on the broader basis of each income beneficiary's economic circumstances as
 a whole, including said trust estate.

        6.9.   Permitted Self-Dealing.

                Financial transactions, both direct and indirect, between any trust and any
 of the Trustee(s), beneficiaries and/or the Grantor of that trust (including, for instance, the
 purchase, sale or leasing of property, employment in any capacity, lending, etc.), whether
 or not specifically described in this article as permitted between such parties, except to
 the extent expressly prohibited by this instrument, are hereby expressly authorized,
 notwithstanding any rule of law relating to self dealing, provided oniy that the Trustee(s),
 in thus acting either on behalf of or with or for such trust, shall act in good faith to assure
 that such trust receives in such transaction adequate and full consideration in money or
 money's worth.

        6.10. Certain Trustee's(s') Limited Power of Amendment.

                  (a)    In the case of each separate trust at.any time in existence hereunder,
 such trust's then Trustee(s), other than any (i) who has ever made a gift transfer to such
 trust, or (ii) who is prohibited by the provisions of Paragraph (c)(1) below from participating
 in the amendment involved, from time to time may, notwithstanding any other provision
 of this instrument, amend or restate this instrument, including its dispositive,
 administrative and other provisions of all kinds, in order to permit such Trustee(s):

                      (1)     To cope with tax and/or other circumstantial changes that may
 affect such trust and/or its beneficiaries, and/or

                      (2)   To remove from the governing trust instrument any provisions
 which have become "deadwood" (i.e., no longer operative in the ongoing administration
 of such trust due to changed circumstances)

        with respect to (i) such trust, and (ii) all trusts that are subsequently to come into
 existence under this instrument to hold part or all of the assets of such trust, in whatever
 way or ways such Trustee(s), in the exercise of such Trustee's(s') sale discretion, may
 deem appropriate in the best interests, as interpreted by such Trustee(s) alone, of the
 primary beneficiary(ies) of such trust(s) and of each such beneficiary's family as a whole.
 Such Trustee(s) shall be guided by what, in the sale judgment of such Trustee(s) alone,
                                               13
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 142 of 184




 would apparently be the Grantor's original intent hereunder in the light of the changed
 circumstances.

                 (b)   This power of amendment shall include, by way of example and not
 limitation, the power to:

                       (1)     Grant, reduce or eliminate general (as defined in Section 2041
 of the Internal Revenue Code) and special powers of appointment with respect to part or
 all of any trust property (such powers may be made subject to any conditions or consents
 and limited to such objects as may be described in the grant or reduction of each power);

                     (2)   Add mandatory distribution or set aside provisions for one or
 more beneficiaries or Permissible Distributees;

                      (3)   Divide a trust at any time (before or after it is funded with
 assets) into two or more separate trusts (representing fractional shares of any property
 being divided) or merge separate trusts together;

                        (4)    Provide for the creation of one or more separate subaccounts
 (equivalent to a separate trust) in any trust hereunder with respect to which subaccount
 more restrictive or other administrative or dispositive provisions are made applicable in
 order to permit some or all of the properties or interests that may at any time be held in
 or allocable to that trust to be segregated and transferred to that subaccount to achieve
 some tax or other benefit thatwould otherwise not be available to such property or interest
 or to the primary beneficiary or one or more of the other current beneficiaries of that trust
 [such as, by way of example and not limitation, to permit (i) such properry, interest or
 beneficiary to qualify for some governmental or tax benefit, generation-skipping transfer
 tax exemption or Code Section 2032A election, (ii) a disclaimer to be made, or (iii) shares
 of stock held in such subaccount to be a qualifying stockholder in an S corporation, and
 so on]; and

                    (5)    Restrict in anyway, revocably or irrevocably, the future
 exercise of any power heid by any beneficiary(ies) and/or Trustee(s) hereunder.

               (c)     Notwithstanding the foregoing, however, under no circumstances (i)
 shall any Trustee, who is also a beneficiary of any such trust, participate in any
 amendment which may result in such Trustee beneficiary receiving any direct or indirect
 financial benefit from any such trust, nor (ii) shall any such amendment:

                      (1)   Extend the period of any such trust's existence beyond the
 already applicable rule against perpetuities limitation period specified in Section 9.1;

                      (2)    Diminish in any way (that is not controlled by the beneficiary)
 any enforceable right any beneficiary may already have (under the then terms of this
 instrument) to receive the income of any trust, currently or at any time in the future (but,
 to the extent that an amendment benefits or grants a power to a current beneficiary of
 any trust, it may diminish the rights of one or more beneficiaries to receive in the future


                                              14
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 143 of 184




 the income of that trust or of any trust subsequently to come into existence to hold part
 or all of the assets of that trust);

                        (3)   Reduce in any way the restrictions and limitations on (i)
 grantor and fiduciary actions as set forth in Section 2.1 above and Section 7.10 below, (ii)
 the Trustee's(s') limited power of amendment under this Section 6.10, and (iii) who (or
 what institutions) can qualify to fill any office of Trustee hereunder as set forth in Section
 7 below, unless such reduction of restrictions and/or limitations will not have any adverse
 tax effect on such trust or any of its beneficiaries [all of which provisions, referred to in (i),
 (i) and (iii) above, however, may be amended, irrevocably and binding on successors, to
 increase such restrictions and limitations in any way such amending Trustee(s) may deem
 appropriate];

                      (4)    Give (i) any Trustee any powers or discretions that are either
 granted exclusively to a Co-Trustee or from the exercise of which such Trustee is
 excluded for any reason, or (ii) anyone acting in a non-fiduciary capacity any powers
 granted herein to fiduciaries unless, in either case, such amendment will not have any
 adverse tax effect on such trust or any of its beneficiaries;

                       (5)    Result in any direct or indirect financial benefit to anyone who
 is not, at the time of such amendment, both (i) a member of the Initial Primary
 Beneficiary's family within the meaning of Section 2036(c)(3)(B) of the Internal Revenue
 Code (as it reads on the date of this instrument), and (ii) already a present or contingent
 beneficiary of such trust(s) (unless it is to provide for after-born or after-adopted children
 of any such beneficiary), except through the exercise of a power of appointment held by
 or granted to a person described in (i) and (ii) above;

                       (6)     Discriminate in any significant financial way in favor of one or
 more siblings to the detriment of any other sibling(s) where such siblings are, under the
 terms of this instrument, to be treated in substantially equal fashion (for this purpose
 treating each sibling, his or her spouse and descendants, and their spouses as one unit);
 nor

                       (7)   Make any change that would have the effect of disqualifying
 any such trust insofar as such trust, prior to such amendment, otherwise qualified for and
 was in fact already taking advantage of, while such advantage otherwise will continue, (i)
 any exemption from a surviving spouse's elective right or from any creditor's right to levy
 on any beneficiary's interest in any such trust, or (ii) any substantial deduction, credit,
 exclusion or other tax benefit (such as any marital or charitable deduction, any annual gift
 tax exclusion, a Code Section 2032A or Section 2057 election, a generation-skipping tax
 exemption, the opportunity to be a stockholder in an S corporation, a significant
 grandfathered status under some changed law, and so on).

              (d)    Any such amendment shall be by written instrument, executed by
 such amending Trustee(s) with all the formalities of a deed, setting forth the trust or trusts
 hereunder to which the amendment applies and the effective date of such amendment.



                                                15
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 144 of 184




                                MAN CUB TRUST II
             CERTIFICATE OF TRUST EXISTENCE AND AUTHORITY

       WE, THE UNDERSIGNED, CERTIFY THAT:

       1.    The Man Cub Trust II Trust dated October 13, 2017, was created by
 Declaration of Trust entered into by the then Trustees of the Man Cub Trust dated
 July 22, 2013 (the "Trust Agreement").
       2.     As of the .date of the Certificate of Trust Existence and Authority,
 JOHN JOSEPH HURRY and JUSTINE HURRY, collectively, serve as
 Management Trustees, and, with their successors, collectively referred to as a
 "Trustee" or the "Trustees".
        3.    The Trustees have such powers and authority provided in Section 6
 of the Trust Agreement, a copy of which is attached hereto as Exhibit A.
       4.    The Management Trustees have exercised their right to limit the
 powers of the Independent Trustee whereby the Management Trustees have
 exclusive control over business and investment decisions relating to the assets of
 the Trust.
       5.     The Trust Agreement provides that no person dealing with, making
 payments to, or delivering property to a Trustee shall be obliged to inquire as to
 the powers of such Trustee, nor to see to the application of any money or property
 delivered to such Trustee.
        6.    This Certification shall be construed under and regulated by the laws
 of the State of Nevada as are now or hereafter in effect.
        7.     State law provides that any person refusing to accept this Certification
 shall be liable for damages, including attorneys' fees, if the court determines that
 the person acted in bad faith.
       8.     The Trust Agreement is in full force and efPect as of the present date.
       9.     The Trust Agreement is Irrevocable.
       10:    The Trust's taxpayer identification number is
       11.    Title to trust property shall be taken as follows:

              John Joseph Hurry and Justine Hurry, as Management Trustees of
              the Man Cub Trust 11 dated October 13, 2017.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 145 of 184




        IN WITNESS WHEREOF, the undersigned Management Trustee of the
  Man Cub Trust II dated October 13, 2017, does he,reby execute this Certificate of
  Trust Existence and Authority as of the date pr.qvided below.

                                        MANA4fiE'MEN'f TRUSTEE:




                                           H

  GEORGETOWN               )
                           ) ss:
  GRAND CAYMAN             )

       The     undersigned      Notary      Public   hereby       certifies   that
  JOHN JOS.EPH HURRY, in his capacity as Management Trustee of the
  Man Cub Trust,ll dated October 13, 2017, known to me to be the person described
  in and who executed the _foregoing instrument, appeared before me this day in
  person and acknowledged that he executed the instrument as his free and
  voluntary act, for the uses and purposes therein stated.
                                                         ~'
        Given under my hand and official seal ff~ ~ day of October 2017.




                                                 ublic        I




                                          2
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 146 of 184




        IN WITNESS WHEREOF, the undersigned Management Trustee of the
  Man Cub Trust II dated October 13, 2017, does hereby execute this Certificate of
  Trust Existence and Authority as of the date provided below.

                                          MANAGEMENT TRUSTEE:




                                            U TINE HURR

  STATE OF ARIZONA )
                           ~ ss:
  County of Maricopa       )

        The undersigned Notary Public hereby certifies that JUSTINE HURRY, in
  her capacity as Management Trustee of the Man Cub Trust II dated October 13,
  2017, known to me to be the person described in and who executed the foregoing
  instrument, appeared before me this day in person and acknowledged that she
  executed the instrument as her free and voluntary act, for the uses and purposes
  therein stated.

        Given under my hand and official seal this I, L,;' day of October 2017.

                       OFFICIALSEAL
                  ERIC LYNN JOHNSON                    .:.    ...

              .   N..otary:.Pdbtlo-:Arizona —                .,..,..... .... '—
                   MARICOPACt7UNTY            ~ta   Ub11C
                  My Commiaslon E.zpires
                       APR I L B„2020




                                              3
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 147 of 184




                                         EXHIBIT A

 6.     TRUSTEE POWERS

        6.1. Trustee Discretion and Direction.

               6.1.1. Discretion.

                      The powers set forth in this Section 6, as well as those now or
 hereafter conferred upon Trustees generally may be exercised by such Trustees in such
 manner as they, in their sole judgment and discretion, deem appropriate under the then
 circumstances (insofar as they can be reasonably ascertained by such Trustees) to carry
 out the trust purposes of protecting and conserving property for the beneficiaries, all
 without obtaining authority therefor from any court. No person dealing with the Trustees
 shall be bound to see to the application or disposition of cash or property transferred to
 or upon the order of the Trustees or to inquire into the authority, validity or propriety of
 any action of the Trustees.

               6.1.2. "Prudent Person" Rule.

                       In addition to the investment poirvers conferred above, the Trustees
 are authorized (but are not directed) to acquire and retain investments not regarded as
 traditional for trusts, including investments that would be forbidden by the "prudent
 person" rule. The Trustees may, in their sole discretion, invest in any type of property,
 wherever located, including any type of security or option, improved or unimproved real
 property, and tangible or intangible personal property, and in any manner, including direct
 purchase, joint ventures, partnerships, limited partnerships, corporations, mutual funds or
 any other form of participation or ownership whatsoever. In making investments, the
 Trustees may disregard all of the following factors:

                       (a)  Whether a particular investment, or the trust investments
 collectively, will produce a reasonable rate of return or result in the preservation of
 principal.

                       (b)    Whether the acquisition or retention of a particular investment,
 or the trust investments collectively, is consistent with any duty of impartiality as to the
 different beneficiaries. The Grantor intends that no such duty shall exist.

                       (c)      Whether the trust is diversified_ The Grantor intends that no
 duty to diversify shall exist.

                      (d)    Whether any or all of the trust investments would traditionally
 be classified as too risky or speculative for trusts. The entire trust may be so invested.
 The Grantor intends the Trustees to have sole discretion in determining what constitutes
 acceptable risk and what constitutes proper investment strategy.

                     The Grantor's purpose in granting the foregoing authority is to modify
 the prudent person rule insofar as the rule would prohibit an investment or investments
 because of one or more factors listed above, or any other factor relating to the nature of


                                              4
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 148 of 184




 the investment itself. Accordingly, the Trustees shall not be liable for any loss in value of
 an investment merely because of the nature of the investment or the degree of risk
 presented by the investment, but shall be liable if the Trustees' procedures in selecting
 and monitoring the investment are proven by affirmative evidence to have been negligent,
 and that such negligence was the proximate cause of the loss.

               6.1.3. Enlarged Investment Perspective.

                       The investment policy of each Trustee hereunder shall be based
 primarily on the long-term best interests of the person or persons who, at the time, are
 entitled to trust income and only secondarily on the interests of remainder beneficiaries.
 If any Trustee considers it appropriate to determine the proportion of trust properties to
 be invested in (i) equities, and (ii) "fixed dollar" type assets, consideration should also be
 given to the amount and nature of all assets and means of support available from all
 sources to each income beneficiary to the extent known (even to the point of having all
 trust investments in one or the other type of holding). The soundness of trust investments
 shall be judged not on the basis of individual assets nor on the basis of the trust estate
 alone, but on the broader basis of each income beneficiary's economic circumstances as
 a whole, including said trust estate.

        6.2. In General.

                 With respect to each trust hereunder, during its existence and until such
 time after its termination as all of its assets have been distributed, its Trustee(s), in their
 discretion, shall have the power and are authorized to:

               6.2.1. Investment Powers.

                        (a)   Enter upon and take possession of the trust property and
 invest and reinvest the same in real, personal and mixed assets, improved and
 unimproved, tangible and intangible, of any kind and nature whatsoever, foreign as well
 as domestic, that yield a high rate of income or no current income including, but without
 limitation, securities issued by an institution that is or may become a Trustee hereunder,
 common and preferred stocks (regard{ess of dividend arrearages), leverage type
 securities, options, puts and calls, fixed income bearing securities (secured or unsecured
 and notwithstanding default in interest), units of participation in limited partnerships, in
 real estate investment trusts and/or in common trust funds, investment trust stocks,
 mutual funds and other securities and investments of any kind, without regard to whether
 or not any such securities or investments are of a kind known to exist at the date of this
 instrument and whether or not any such investments shall be in (i) unseasoned or
 fledgling companies or securities that are (a) not listed on any stock exchange or public
 market nor registered with any securities commission, or (b) subject to contractual, legal
 or other restrictions (including "investment letter" restrictions), or (ii) oil, gas and other
 mineral interests and natural resources, leasehold interests (including agricultural,
 business, etc.), commodities, currencies, collectibles, insurance and/or annuity contracts
 of any kind on the life of any person or persons, life estates, remainder interests, etc., not
 being limited by any present or future investment law and whether or not the same may
 be regarded by any statute, rule of law or otherwise as being proper investments for


                                               ri
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 149 of 184




 Trustee(s), all without regard to the "prudent man rule," to the relation any such
 investment may bear to the value of such trust or to the type or character of other
 investments in such trust, or to the effect such investment may have upon the
 diversification of the investments in such trust and even though such investment or
 reinvestment shall be when made or shall thereafter become unproductive of income,
 unmarketable, risky or speculative; and such investments may be purchased from or
 made in common with any person or persons, notwithstanding that any such person may
 control such investment and/or may be, directly or indirectly, a beneficiary or a fiduciary
 hereunder; and any business partially or wholly owned by such trust may separately
 compensate any fiduciary and/or beneficiary hereunder for any services rendered directly
 to such business;

                      (b)   Retain, for as (ong as may be deemed desirable, all property
 in the form in which the same shall be acquired by such trust, without regard to any trust
 investment rules of any kind nor to the proportion that anyone asset or class of assets
 may bear to the whole and without liability for any loss that may be incurred thereby;

                      (c)     Sell (either for cash or partly for cash and partly on credit for
 any period, with or without security), option, convey, exchange (whether or not of like kind
 or similar use), lease (for any length of time regardless of the possible or actual prior
 termination of any trust), partition, plat, rezone, subdivide, improve and/o.r develop (and,
 where appropriate, dedicate for public use, demolish, construct, alter, reconstruct,
 change, etc.), repair, manage, operate or otherwise enter upon contracts or agreements
 regarding, deal with or dispose of any part or all of the trust property, whether real,
 personal or mixed, at any time, for any purpose or purposes, in any manner, either public
 or private, and upon any terms and with any party, including any who may be, directly or
 indirectly, a beneficiary or a fiduciary hereunder or an estate or trust of or for such a
 person;

                        (d)    Abandon or demolish any trust property deemed to be of
 insufficient value to warrant the expense of retention or abstain from the payment of taxes,
 liens, rents, assessments, repairs, etc. on such property and/or permit such property to
 be lost by tax sale, foreclosure or other proceedings, by conveyance for nominal or no
 consideration, or to charity;

                      (e)    Grant or release easements or charges of any kind (with or
 without consideration), effect and carry insurance (protecting against such hazards and
 liabilities as may be deemed advisable), renew or extend, amend, change or modify
 leases, grant options to lease and options to renew leases, all on such terms and
 conditions as may be deemed advisable and to pay any and all expenses in connection
 therewith;

                        (f)   Exercise or not exercise or otherwise deal with any and all
 options of any kind;

                      (g)     Vote, deal or consent, in person or by proxy (with or without
 power of substitution), including electing any Trustee or an employee or officer of any
 Trustee as a director or officer of any corporation, with respect to any securities, including


                                               0
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 150 of 184




 those of companies in which a Trustee may, directly or indirectly, have an interest of any
 kind;

                     (h)    Form or cause to be formed, alone or with others, such
 corporations, partnerships, limited partnerships and other business organizations
 organized under the laws of any state or country and to transfer and convey to such
 business organizations all or any part of the assets, real or personal, of any trust estate
 in exchange for stocks, bonds, notes, other securities or interest of such business
 organizations as the Trustees, in their absolute discretion, deem advisable;

                      (i)    Rent office space, whether or not from, or in conjunction with
 any such space being used by any beneficiary hereunder, or any relative of the Initial
 Primary Beneficiary or of any beneficiary hereunder, or any fiduciary hereunder in his, her
 or its individual capacity, and to pay the expenses thereof from the principal of the
 respective trust estate;

                       (j)    Enforce, abandon, adjust, arbitrate, compromise, sue on,
 prosecute and/or defend, and otherwise deal with and settle, on such terms as such
 Trustee(s) in good faith may deem advisable, even if the result would substantially
 diminish the trust property and/or materially affect the trust plan (whether or not with
 concurrence of the beneficiaries), any and all claims in favor of or against such trust,
 including those relating to tax matters;

                       (k)   Borrow money for the payment of taxes, the exercise of
 options, or for any other purpose or purposes Whatsoever, from any source, including the
 commercial department of any corporate Trustee hereunder, on the general credit of any
 trust property, and to pledge or mortgage any or all of said property as security for the
 repayment of such loans and/or of any loan, new or old, from any third party(ies) to any
 beneficiary hereunder and/or to any trust, estate or company in which any beneficiary
 and/or any trust hereunder has an interest, and to guarantee any such third party loans,
 and to pay interest on and to renew, extend, modify, reduce and/or payoff, from time to
 time, any such indebtedness incurred by such Trustee(s) or any of their predecessors in
 interest;

                       (1)    Loan money to anyone, including any beneficiary of that trust
 or of any trust hereunder (including any beneficiary who may at the time also be a fiduciary
 hereunder), or to any estate, trust or company in which such person or any trust
 hereunder has an interest, for any purpose Whatsoever, with or without security and at
 such rate of interest as the Trustee(s) of such trust shall determine in the exercise of
 reasonable fiduciary discretion, and, with respect to such loans and/or security interests,
 to renew, extend, modify, grant waivers, etc.; and

                       (m)    Hold, retain, purchase or sell legal life estates, interests for a
 term of years, remainder interests, etc., whether or not they yield a reasonable rate of
 return or no current return, whether or not they result in the preservation of principal, and
 whether or not the same may be regarded by any statute, rule of law or otherwise as
 being proper for Trustees. Such investments may be purchased from or made in
 conjunction with any persons notwithstanding that any such person may control such


                                               7
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 151 of 184




 investment and/or may be, directly or indirectly, a beneficiary or a fiduciary hereunder.
 The purchase or sales price for any transactions hereunder may, but need not, be
 determined under the Treasury Department Regulation Section 25.2512-9, as amended,
 or any successor regulation or tables.

               6.2.2. Administrative Powers.

                       (a)     Open checking, savings, custody, agency and cash and
 margin brokerage accounts and safe deposit boxes with any institution(s) empowered to
 accept the same, including any that may be a Trustee hereunder, either (i) in their names
 or any of their names (with or without disclosing fiduciary capacity), (ii) in the name of
 such trust (where an account is in the name of a trust, checks on that account and
 authorized signatures need not disclose the fiduciary nature of the account or refer to any
 trust or Trustee), or (iii) in the name of such trust's nominee(s), depositing therein any
 part or all of the funds and securities of such trust, and withdrawals therefrom and access
 thereto shall be permitted on the signature of anyone .or more of the Trustees and/or
 nominees, with the right and power to authorize withdrawals and/or access on the sole
 signature of any agent or agents designated in writing by such Trustees;

                     (b)    Employ such accountants, custodians, experts, counsel (legal
 and/or investment), and other agents as may be deemed advisable (notwithstanding that
 such person or entity may be, or be affiliated in business with, any Trustees hereunder)
 and delegate discretionary powers to and rely upon information or advice furnished by
 them;

                     (c)    Exercise all tax related elections, choices, etc. that they may
 have (whether or not specifically referred to in Section 8.1, including (i) the disclaimer of
 benefits receivable by such trust in any manner permitted by law or by a"transfer" meeting
 the requirements of Section 2518(c)(3) of the Internal Revenue Code, and (ii) the entering
 into of closing agreements relating to any trust matters (which shall be binding on all
 present and future trust beneficiaries), and to pay any income or similar tax properly
 imposed on or to be borne by such trust and any estate, inheritance, succession,
 generation-skipping or other similar tax that, under applicable tax and apportionment
 laws, is properly imposed upon or with respect to any property held (or being distributed)
 hereunder, such payment to be charged to such property;

                       (d)   Make, execute and deliver any and all such instruments in
 writing as shall be necessary and proper to carry out any disposition whatever of any trust
 property;

                      (e)     Carry securities or other properties requiring or permitting of
 registration or recording in their names, in anyone of their names, in the name of their
 nominee or nominees (with or without designation of fiduciary capacity), or unregistered
 (or in such form as will pass by delivery);

                      (f)   Exercise, in general, all such control and power over the trust
 property as an individual might exercise with respect to his own property;




                                              E~3
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 152 of 184




                      (g)   Compromise, submit to arbitration, release, with or without
 consideration, or otherwise adjust claims in favor of or against any trust; and

                      (h)    Institute, compromise and defend actions and proceedings.

        6.3. Provisions Regarding Life Insurance.

               6.3.1. Powers Regarding Life Insurance Held in Trust.

                        The Trustees of each trust hereunder, other than any individual
 Trustee whose life may be insured under the life insurance policy in question, shall have
 and, in its sole discretion, may exercise all of the incidents of ownership in each and every
 policy of life insurance which may at any time be owned or purchased by the trust. The
 term "incidents of ownership" with respect to a policy shall include, by way of illustration
 and not limitation, the right to collect, receive and retain all payments, dividends,
 surrender values, sickness, accident, disability, retirement or other benefits, including all
 death benefits, maturing on such policy during the insured's lifetime and thereafter, as
 well as the right at any time to transfer, assign, sell, pledge, hypothecate, borrow on,
 surrender, prepay, convert, divide, change the beneficiary of, and/or exercise or select
 any options, elections and waivers with respect to such policy. AII other provisions of this
 instrument to the contrary notwithstanding, any individual trustee whose life is insured
 under a trust owned policy under no circumstances shall be entitled to partake in any way
 in decisions relating to such policy (and in the absence of another then acting trustee, no
 incidents of ownership as to such policy shall be exercised).

               6.3.2. Payment of Premiums.

                       The payment of premiums on each policy owned by a trust hereunder
 shall be charged against the principal of that trust unless the Trustee of such trust (other
 than any who might be financially affected thereby), in the exercise of reasonable
 discretion, shall determine to charge such premiums against the income of such trust on
 the basis of that being (i) in the best interests of the present and future beneficiaries of
 such trust, and (ii) not contrary to the provisions of Section 7.8 above.

               6.3.3. Limitations Regarding Life Insurance Held in Trust.

                      Furthermore and also notwithstanding all other provisions of this
 Trust Agreement, if any insurance on the life of a beneficiary of a trust hereunder is an
 asset of such trust, such insurance and all proceeds thereof shall be excluded from the
 assets which might otherwise be subject to any use, enjoyment, withdrawal or
 appointment by that beneficiary (and on such beneficiary's death, such proceeds shall be
 disposed of as though any power of appointment held by such beneficiary had not been
 exercised).

               6.3.4. Collection of Death and Disability Benefits by Trustee.

                      (a)   Upon the receipt of notice, believed to be reliable, of the death
 or disability of anyone who (i) is insured by any policy (including accident and disability



                                              m
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 153 of 184




 policies of all kinds) which may be payable to any trust hereunder, or (ii) on account of
 whose death or disability any benefit may be payable to any trust hereunder, the Trustee
 of such trust shall use its best efforts to enforce such trust's rights (including the election
 of such annuity, installment, lump sum or other mode of settlement options as the Trustee
 may deem appropriate for the trust) with respect to each and every such policy upon such
 person's life or other benefit relating to such person's life which such Trustee believes
 may be payable in any way to such trust. For that purpose, such Trustee shall have full
 power to (i) execute and deliver any receipts and/or other instruments; (ii) compromise or
 adjust disputed claims in such manner as, in its sole discretion, it shall deem just (and its
 decision in this regard shall be final and binding upon all interested parties); and (iii) take
 such other actions, including the institution of proceedings at law or in equity, as in its
 judgment may seem necessary and proper to enforce payment of any sums which may
 be due to such trust under the terms of such policies or other death or disability
 arrangements.

                       (b)    Notwithstanding the foregoing, if the full payment on any
 death or disability benefit or policy proceeds is contested, such Trustee shalf not be
 obligated, except at its option, to take any action for collection until it shall have been
 indemnified to its satisfaction against any loss, liability or expense, including attorneys'
 fees, which might, be incurred thereby. Under these circumstances, however, such
 Trustee is authorized, in its sole discretion, to use any of such trust's assets to payor
 reimburse itself for the costs of thus enforcing any such benefits and proceeds.

                      (c)    No insurance company, employer, plan administrator or other
 stakeholder making any payment to any Trustee hereunder shall be required to see to
 the use or application of such payment.

               6.3.5. Insurance Incidents of Ownership in Independent Trustee.

                        The Trustee is authorized to continue to hold as part of the trust
 estate any insurance policy or policies on the life of a primary beneficiary's spouse which
 shall be distributed to the Trustee as part of the trust estate. The Independent Trustee
 solely shali hold all powers conferred on the owner of any such policy or policies and shall
 designate the trust as beneficiary of all such policies.

        6.4. Residences.

               In addition to all other powers herein granted to the Trustees, the Trustee
 of each trust created hereunder is specifically authorized to hold and maintain any
 residence (whether held as real property, condominium or cooperative apartment) for the
 use and benefit of the beneficiaries of any trust. If the Trustees, in their sole and absolute
 discretion, determine that it would be in the best interests of the beneficiaries of any trust
 to maintain a residence for their use but that the residence owned by the Trustees should
 not be used for such purpose, the Trustees are authorized to sell said residence and to
 apply the net proceeds of sale to the purchase of such other residence or to make such
 other arrangements as the Trustees, in their sole and absolute discretion, deem suitable
 for the purpose. Any proceeds of sale not needed for reinvestment in a residence as
 provided above shall be added to the principal of this trust and thereafter held,


                                              10
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 154 of 184




 administered and disposed of as a part thereof. The Trustees are authorized to pay all
 carrying charges of such residence, including, but not limited to, any taxes, assessments
 and maintenance thereon, and all expenses of the repair and operation thereof, including
 the employment of domestic servants and other expenses incident to the running of a
 household for the benefit of the beneficiaries of the trust. Having in mind the extent to
 which funds will be available for expenditure for the benefit of the beneficiaries, the
 Trustees are authorized to expend such amounts as they, in their sole and absolute
 discretion, shall determine to maintain the current lifestyle of the beneficiaries, including,
 but not limited to, complete authority to provide for their personal care and comfort in any
 manner whatsoever.

        6.5. Properties and Companies Owned in Common with Others.

                  The Trustee(s) of each trust hereunder are specifically authorized, with or
 without the joinder of other owners of property or securities related to any that may be
 held in such trust (and notwithstanding that one or more such other owners may be,
 directly or indirectly, a beneficiary or a fiduciary hereunder), to enter upon and carry out
 any plan (i) for the foreclosure, lease or sale of any trust property, (ii) for the consolidation
 or merger, dissolution or liquidation, incorporation or reincorporation, recapitalization,
 reorganization or readjustment of the capital or financial structure of any corporation,
 company or association, the securities of which, whether closely held or publicly traded,
 may form a part of such trust, or (iii) for the creation of one or more holding companies to
 hold any such securities and/or properties (even if it leaves, following the termination of
 such trust, a trust beneficiary as a minority shareholder in such a holding company), all
 as such Trustee(s) may deem expedient or advisable for the furtherance of the interests
 of such trust and the carrying out of the Grantor's original intent as to such trust and as to
 those properties and/or securities. In carrying out such plan, such Trustee(s) may deposit
 any such securities or properties, pay any assessments, expenses and sums of money,
 give investment letters and other assurances, receive and, subject to the requirements of
 Section 6_6 below, .retain as Investments of such trust any new properties or securities
 transferred or issued as a result thereof, whether or not the same may be regarded by
 any statute, rule of law or otherwise as being proper investments for Trustee(s), and
 generally do any act with reference to such holdings as might be done by any person
 owning similar securities or properties in his own right, including the exercise of
 conversion, subscription, purchase or other rights or options, the entrance into voting
 trusts, etc., all without obtaining authority therefor from any court.

        6.6. Authority to Operate Businesses.

                If an interest in any business, whether in the form of a general or limited
 partnership or sole proprietorship, at any time becomes an asset of any trust hereunder
 (by purchase, gift, the entrance of the trust into such business or otherwise), its Trustee(
 s) shall have the authority to engage in and to continue such trust in such business for
 such period, without limit, as such Trustee(s), in their sole judgment, may deem best for
 such trust (but only as long as such activity does not constitute "carrying on business"
 within the meaning of the federal tax laws defining associations taxable as a corporation)
 and, for that purpose, such Trustee(s) may retain and employ the capital in said business



                                                11
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 155 of 184




 that shall at the time of trust acquisition be committed thereto or employed therein and
 such additional capital as such Trustee(s), in their sole judgment, shall think fit to advance
 from time to time out of such trust's other resources, whether for continuation or
 expansion or any other purpose; and such Trustee(s), in their sole discretion, may
 incorporate a part or all of said business (or any investment held in such trust) in one or
 more corporations, with whatever capital structure may be deemed appropriate, alone or
 with others, in any jurisdiction, and/or form partnerships in which such trust may be a
 general or limited partner, and/or enter into joint ventures or associations with others on
 such terms as may be deemed appropriate, and/or enter into agreements respecting
 voting rights, management, incentive compensation, profit sharing, future sale or
 retention, etc., all without obtaining authority therefor from any court, and such Trustee(s),
 while acting in good faith, shall be free from any responsibility for losses arising in the
 prosecution of such business.

        6.7. Mineral and Oil and Gas Operations.

               With respect to any and all mineral and oil and gas interests of any kind,
 regardless of where located, that may at any time form a part of or be acquired by any
 trust hereunder, the powers and discretions herein granted to Trustee(s) shall be broadly
 construed, regardless of technical terminology, to permit any contract, act or thing that
 may be deemed by the Trustee(s) of such trust to be advantageous to such trust, whether
 or not the same be now or hereafter recognized as common or proper practice by or
 among those engaged in the business of prospecting for, developing, producing,
 processing, transporting and/or marketing any such minerals, properties or interests.
 Without limiting the generality of the foregoing, such Trustee(s) are also specifically
 authorized and empowered, in their sole discretion as they may deem necessary or
 desirable, with respect to any and all such interests, to:

              (a)    Pay all delay rentals, lease bonuses, royalties, overriding royalties,
 bottom hole or dry hole contributions, local taxes and assessments and all other proper
 charges;

              (b)    Make farm out agreements, engage in secondary recovery
 operations and enter into and execute pooling and/or unitization agreements and/or
 agreements for the installation and/or operation of absorption, repressuring and/or other
 processing plants;

                (c)      Retain, sell, assign, transfer, lease, exchange, mortgage, pledge or
 otherwise hypothecate, surrender or abandon, with or without condition, either in cash or
 in kind, any or all of such interests (including making reservations and exacting conditions
 on the transfer of any such interests);

                (d)    Drill, test, explore, mine, develop, operate and otherwise exploit,
 directly or by contract with others, any and all such interests to any extent;

                (e)    Produce, process, sell or exchange all products recovered through
 the exploitation of such interests;



                                              12
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 156 of 184




                (f)    Exercise, in accordance with their best judgment, any right, power or
 privilege (including, but not by way of limitation, the right to consent to participate or to
 not participate in wells to be drilled) that the Trustee(s) or any predecessor in interest may
 have under any agreement that may have been entered into in connection with any of
 such interests;

               (g)   Select, employ and enter into any appropriate business form in which
 to properly exploit such interests, including corporations, partnerships, limited
 partnerships, mining partnerships, joint ventures and co-tenancies;

               (h)   Hire all necessary personnei, rent office space, buy or lease office
 equipment, contract and pay for geological surveys and studies, procure appraisals, rely
 on expert advice and generally conduct and engage in any and all activities incident to
 the foregoing powers set forth in Paragraphs (a) through (g), inclusive, with full power to
 borrow and pledge in order to finance such activities; and

                (i)     Exercise broad and liberal discretion in making allocations under
 Section 5.3 above, notwithstanding the technical nature of any receipt or disbursement;
 notwithstanding any local law or custom to the contrary, and without being required to
 allocate to principal any reserve for depletion_

               Such Trustee(s) are further hereby granted any other power that they deem
 necessary in order to properly conserve, develop, exploit and administer the interests
 described in this section, including the power to dispose of such interests in any manner
 and at any price, either in cash or in property, that they, in the exercise of their best
 judgment, deem reasonable at the time of such disposition. AII fiduciaries hereunder shall
 be exonerated from liability for honest errors in judgment in connection with the exercise
 of the powers described in this section.

        6.8. Agricultural Realty and Farming Operations.

              With respect to any real property used or useable for agricultural purposes
 and/or farming operation of any kind, regardless of its nature, that may at any time
 become an asset of any trust hereunder, its Trustee(s) shall have the authority to:

               (a)    Operate all property and interests in property relating to such
 operation with hired labor, tenants and/or sharecroppers (including any who may be a
 beneficiary, Trustees and/or the Grantor hereunder), as such Trustee(s) from time to time
 deem best;

              (b)   Hire a farm manager or professional farm management service to
 supervise such operation or operations;

                (c)     Lease or rent land, equipment and/or livestock for cash or on shares,
 either to others or from others (including related parties and/or Trustee(s));

             (d)     Sell, purchase, exchange and/or otherwise acquire or dispose of
 farm machinery, livestock, farm products, crops, timber, supplies and services used in
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 157 of 184




 connection with the property or any acreage or parcel of real estate constituting farm
 property;

                (e)    Remove, construct, repair and improve fences, structures and
 buildings of all kinds on the property;

               (f)    Fertilize, terrace, clear, level, ditch and/or drain farm lands;

                 (g)    Install irrigation systems, carry on reforestation and, in general,
 follow soil conservation and other practices designed to conserve, improve and maintain
 the fertility and productivity of the soil;

               (h)    Enter into agreements and/or programs with any governmental
 agency relating to soil conservation, acreage reduction, agricultural, recreational or other
 similar purposes;

               (i)   Carry on both crop and livestock programs, including the breeding,
 raising, purchasing and/or selling of livestock and any other farm products whatsoever;
 and

               (j)   Borrow money and pledge harvested or growing crops, timber or
 livestock and mortgage or pledge farm property of any kind.

                Regarding all such agricultural real property and farming operations, no
 Trustee shall be liable for any losses except as such losses are caused by that Trustee's
 bad faith or intentional misconduct. Furthermore, during such time as there is a
 Management Trustee acting with respect to any trust that owns or leases real property
 used or useable for agricultural purposes or that is thus involved in farming operations,
 that Management Trustee shall completely control and manage all of such trust's
 agricultural real property and/or farming operations and the Independent Trustee(s) of
 such trust shall not have any responsibility whatsoever with respect to such property
 and/or operations (except to approve acts of self-dealing under Section 6.10, below), and
 to receive amounts of cash due the income or principal accounts of such trust from such
 property and/or operations and to provide such Management Trustee with all funds that
 such Management Trustee calls for, either from the income or principal account of such
 trust, in connection with such property and/or operations.

        6.9. Assistance to Estates and Trusts of Interested Persons.

                The Trustee(s) of each trust hereunder are authorized, in the exercise of
 their discretion, to purchase and retain, as a trust investment, securities or other
 properties, for a fair consideration in money or money's worth, from the fiduciaries of the
 estate (and/or revocable trust) of the Grantor, the Grantor's spouse, the Initial Primary
 Beneficiary, the Initial Primary Beneficiary's spouse, and each of the Initial Primary
 Beneficiary's descendants (and each of their spouses), from the fiduciaries of each other
 separate trust hereunder, and from the fiduciaries of the estate (and/or revocable trust)
 of each deceased beneficiary of each trust hereunder (and each of their spouses) and to
 make loans to such fiduciaries, with or without security and at such rate of interest or no



                                             14
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 158 of 184




 interest, all as such Trustee(s) shall determine to be appropriate in carrying out what they
 alone judge would be the Grantor's original intent under the circumstances. The propriety
 of any such purchase and/or loan and of the terms thereof shall not be questioned merely
 because any of the fiduciaries or beneficiaries of such estate or trust may also be a
 Trustee hereunder.

        6.10. Permitted Self-Dealing.

                Financial transactions, both direct and indirect, between any trust and any
 of the Trustee(s), beneficiaries and/or the Grantor of that trust (including, for instance, the
 purchase, sale or leasing of property, employment in any capacity, lending, etc.), whether
 or not specifically described in this article as permitted between such parties, except to
 the extent expressly prohibited by this instrument, are hereby expressly authorized,
 notwithstanding any rule of law relating to self-dealing, provided only that the Trustee(s),
 in thus acting either on behalf of or with or for such trust, shall act in good faith to assure
 that such trust receives in such transaction adequate and full consideration in money or
 money's worth.

        6.11. Limited Power of Amendment.

                  (a)    In the case of each separate trust at any time in existence hereunder,
 such trust's then Trustee(s), other than any (i) who has ever made a gift transfer to such
 trust, or (ii) who is prohibited by the provisions of Paragraph (c)(1) below from participating
 in the amendment involved, from time to time may, notwithstanding any other provision
 of this instrument, amend or restate this instrument, including its dispositive,
 administrative and other provisions of all kinds, in order to permit such Trustee(s):

                      (1)      To cope with tax and/or other circumstantial changes that may
 affect such trust and/or its beneficiaries, and/or

                      (2)   To remove from the governing trust instrument any provisions
 which have become "deadwood" (i.e., no longer operative in the ongoing administration
 of such trust due to changed circumstances)

                       with respect to (i) such trust, and (ii) all trusts that are subsequently
 to come into existence under this instrument to hold part or all of the assets of such trust,
 in whatever way or ways such Trustee(s), in the exercise of such Trustee's(s') sole
 discretion, may deem appropriate in the best interests, as interpreted by such Trustee(s)
 alone, of the primary beneficiary(ies) of such trust(s) and of each such beneficiary's family
 as a whole. Such Trustee(s) shall be guided by what, in the sole judgment of such
 Trustee(s) alone, would apparently be the Grantor's original intent hereunder in the light
 of the changed circumstances.

                (b)    This power of amendment shall include, by way of exampfe and not
 limitation, the power to:

                      (1)  Grant, reduce or eliminate general (as defined in Section 2041
 of the Internal Revenue Code) and special powers of appointment with respect to part or



                                               15
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 159 of 184




 all of any trust property (such powers may be made subject to any conditions or consents
 and limited to such objects as may be described in the grant or reduction of each power);

                     (2)   Add mandatory distribution or set aside provisions for one or
 more beneficiaries or Permissible Distributees;

                      (3)   Divide a trust at any time (before or after it is funded with
 assets) into two or more separate trusts (representing fractional shares of any property
 being divided) or merge separate trusts together;

                        (4)    Provide for the creation of one or more separate subaccounts
 (equivalent to a separate trust) in any trust hereunder with respect to which subaccount
 more restrictive or other administrative or dispositive provisions are made applicable in
 order to permit some or all of the properties or interests that may at any time be held in
 or allocabfe to that trust to be segregated and transferred to that subaccount to achieve
 some tax or other benefit that would otherwise not be available to such property or interest
 or to the primary beneficiary or one or more of the other current beneficiaries of that trust
 [such as, by way of example and not limitation, to permit (i) such property, interest or
 beneficiary to qualify for some governmentai or tax benefit, generation-skipping transfer
 tax exemption or Code Section 2032A election, (ii) a disclaimer to be made, or (iii) shares
 of stock held in such subaccount to be a qualifying stockholder in an S corporation, and
 so on]; and

                    (5)    Restrict in anyway, revocably or irrevocably, the future
 exercise of any power held by any beneficiary(ies) and/or Trustee(s) hereunder.

               (c)     Notwithstanding the foregoing, however, under no circumstances (i)
 shall any Trustee, who is also a beneficiary of any such trust, participate in any
 amendment which may result in such Trustee beneficiary receiving any direct or indirect
 financial benefit from any such trust, nor (ii) shall any such amendment:

                      (1)    Extend the period of any such trust's existence beyond the
 period specified in Section 8.1;

                        (2)     Diminish in any way (that is not controlled by the beneficiary)
 any enforceable right any beneficiary may already have (under the then terms of this
 instrument) to receive the income of any trust, currently or at any time in the future (but,
 to the extent that an amendment benefits or grants a power to a current beneficiary of
 any trust, it may diminish the rights of one or more beneficiaries to receive in the future
 the income of that trust or of any trust subsequently to come into existence to hold part
 or all of the assets of that trust);

                       (3)    Reduce in any way the restrictions and limitations on (i)
 grantor and fiduciary actions as set forth in Section 2.1 above and Section 7.8 below, (ii)
 the Trustee's(s') limited power of amendment under this Section 6.11, and (iii) who (or
 what institutions) can qualify to fill any office of Trustee hereunder as set forth in Section
 7 below, unless such reduction of restrictions and/or limitations will not have any adverse
 tax effect on such trust or any of its beneficiaries [all of which provisions, referred to in (i),


                                                16
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 160 of 184




 (i) and (iii) above, however, may be amended, irrevocably and binding on successors, to
 increase such restrictions and limitations in any way such amending Trustee(s) may deem
 appropriate];

                      (4)    Give (i) any Trustee any powers or discretions that are either
 granted exclusively to a Co-Trustee or from the exercise of which such Trustee is
 excluded for any reason, or (ii) anyone acting in a non-fiduciary capacity any powers
 granted herein to fiduciaries unless, in either case, such amendment will not have any
 adverse tax effect on such trust or any of its beneficiaries;

                      (5)     Result in any direct or indirect financial benefit to anyone who
 is not, at the time of such amendment, both (i) a member of the Initial Primary
 Beneficiary's family within the meaning of Section 2036(c)(3)(B) of the Internal Revenue
 Code (as it reads on the date of this instrument), and (ii) already a present or contingent
 beneficiary of such trust(s) (unless it is to provide for after-born or after-adopted children
 of any such beneficiary), except through the exercise of a power of appointment held by
 or granted to a person described in (i) and (ii) above;

                       (6)     Discriminate in any significant financial way in favor of one or
 more siblings to the detriment of any other sibling(s) where such siblings are, under the
 terms of this instrument, to be treated in substantially equal fashion (for this purpose
 treating each sibling, his or her spouse and descendants, and their spouses as one unit);
 nor

                      (7)    Make any change that would have the effect of disqualifying
 any such trust insofar as such trust, prior to such amendment, otherwise qualified for and
 was in fact already taking advantage of, while such advantage otherwise will continue, (i)
 any exemption from a surviving spouse's elective right or from any creditor's right to levy
 on any beneficiary's interest in any such trust, or (ii) any substantial deduction, credit,
 exclusion or other tax benefit (such as any marital or charitable deduction, any annual gift
 tax exclusion, a Code Section 2032A or Section 2057 election, a generation-skipping tax
 exemption, the opportunity to be a stockholder in an S corporation, a significant
 grandfathered status under some changed law, and so on).

              (d)    Any such amendment shall be by written instrument, executed by
 such amending Trustee(s) with all the formalities of a deed, setting forth the trust or trusts
 hereunder to which the amendment applies and the effective date of such amendment




                                              17
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 161 of 184




                                 MAN CUB TRUST III
             CERTIFICATE OF TRUST EXISTENCE AND AUTHORITY

        WE, THE UNDERSIGNED, CERTIFY THAT:

       1.    The Man Cub Trust III Trust dated October 13, 2017, was created by
 Declaration of Trust entered into by the then Trustees of the Man Cub Trust dated
 July 22, 2013 (the "Trust Agreement").
       2.     As of the date of the Certificate of Trust Existence and Authority,
 JOHN JOSEPH HURRY and JUSTINE HURRY, collectively, serve as
 Management Trustees, and, with their successors, collectively referred to as a
 "Trustee" or the "Trustees".
        3.    The Trustees have such powers and authority provided in Section 6
 of the Trust Agreement, a copy of which is attached hereto as Exhibit A.
       4.    The Management Trustees have exercised their right to limit the
 powers of the Independent Trustee whereby the Management Trustees have
 exclusive control over business and investment decisions relating to the assets of
 the Trust.
        5.    The Trust Agreement provides that no person dealing with, making
 payments to, or delivering property to a Trustee shall be obliged to inquire as to
 the powers of such Trustee, nor to see to the application of any money or property
 delivered to such Trustee.
        6.    This Certification shall be construed under and regulated by the laws
 of the State of Nevada as are now or hereafter in effect.
        7.     State law provides that any person refusing to accept this Certification
 shall be liable for damages, including attorneys' fees, if the court determines that
 the person acted in bad faith.
       8.     The Trust Agreement is in full force and effect as of the present date.
       9.     The Trust Agreement is Irrevocable.
       10.    The Trust's taxpayer identification number is
       11.    Title to trust property shall be taken as follows:
              John Joseph Hurry and Justine Hurry, -as Management Trustees of
              the Man Cub Trust III dated October 13, 2017.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 162 of 184




        IN WITNESS WHEREOF, the undersigned Management Trustee of the
  Man Cub Trust III dated October 13, 2017, does ilereby execute this Certificate of
  Trust Existence and Authority as of the date pro.idqd below:

                                       MANAO~IylE4T TRUSTEE:.



                                             N :}Q`SEPH

  GEORGETOWN               )
                          ) ss:
  GRAND CAYMAN             )

        The       undersigned      Notary    Public       hereby     certifies  that
  JOHN JOSEPH HURRY, in his capacity as Management Trustee of the
  Man Cub Trust III dated October 13, 2017, known to me to be the person described
  in and who executed the foregoing instrument, appeared before me this day in
  person and acknowiedged that he executed the instrument as his free and
  voluntary act, for the uses and purposes therein st:~te ,.
                                                      f~~~
        Given under my hand and official seal:ti;~s. /     day of October 2017.




                                                                                 t            V
                                                                             '• ~ ~ .~,•~ . ~+ 1Fft.:i_




                                         2
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 163 of 184




        IN WITNESS WHEREOF, the undersigned Management Trustee of the
  Man Cub Trust III dated October 13, 2017, does hereby execute this Certificate of
  Trust Existence and Authority as of the date provided below.
                                                           MANAGEMENT TRUSTEE:




  STATE OF ARIZONA };
                                                     +          :
                                                           USTINE f IUR :



  County of Maricopa                 }

        The undersigned Notary Public hereby certifies that JUSTINE HURRY, in
  her capacity as Management Trustee of the Man Cub Trust III dated October 13,
  2017, known to me to be the person described in and who executed the foregoing
  instrument, appeared before me this day in person and acknowledged that she
  executed the instrument as her free and voluntary act, for the uses and purposes
  therein stated.

        Given under my hand and official seal this. ,~                      of October 2017.


                          OFFIGF;4L. SEAL
                      rF3I6 LYNN.JokiNSON ;
                 k:   NotarytPutillo: -. Artzonsi..' ;;:
                      ManIcoPA eou~v-rv: ;;                 otary E
        ~ ,. "        ttAy.C.o.mmissiori"Exptros ; ::
                           ppAlt.,6; 262U ..




                                                             m
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 164 of 184




                                        1VAal-
                                             Mill1

 6.     TRUSTEE POWERS

        6.1. Trustee Discretion and Direction.

               6.1.1. Discretion.

                      The powers set forth in this Section 6, as well as those now or
 hereafter conferred upon Trustees generally may be exercised by such Trustees in such
 manner as they, in their sole judgment and discretion, deem appropriate under the then
 circumstances (insofar as they can be reasonably ascertained by such Trustees) to carry
 out the trust purposes of protecting and conserving property for the beneficiaries, all
 without obtaining authority therefor from any court. No person dealing with the Trustees
 shall be bound to see to the application or disposition of cash or property transferred to
 or upon the order of the Trustees or to inquire into the authority, validity or propriety of
 any action of the Trustees.

               6.1.2. "Prudent Person" Rule.

                      In addition to the investment powers conferred above, the Trustees
 are authorized (but are not directed) to acquire and retain investments not regarded as
 traditional for trusts, including investments that would be forbidden by the "prudent
 person" rule. The Trustees may, in their sole discretion, invest in any type of property,
 wherever located, including any type of security or option, improved or unimproved real
 property, and tangible or intangible personal property, and in any manner, including direct
 purchase, joint ventures, partnerships, limited partnerships, corporations, mutual funds or
 any other form of participation or ownership whatsoever. ln making investments, the
 Trustees may disregard all of the following factors:

                       (a)  Whether a particular investment, or the trust investments
 collectively, will produce a reasonable rate of return or result in the preservation of
 principal.

                      (b)    Whether the acquisition or retention of a particular investment,
 or the trust investments collectively, is consistent with any duty of impartiality as to the
 different beneficiaries. The Grantor intends that no such duty shall exist.

                       (c)      Whether the trust is diversified. The Grantor intends that no
 duty to diversify shall exist. -

                      (d)    Whether any or all of the trust investments would traditionally
 be classified as too risky or speculative for trusts. The entire trust may be so invested.
 The Grantor intends the Trustees to have sole discretion in determining what constitutes
 acceptable risk and what constitutes proper investment strategy.

                    The Grantor's purpose in granting the foregoing authority is to modify
 the prudent person rule insofar as the rule would prohibit an investment or investments
 because of one or more factors listed above, or any other factor relating to the nature of

                                             ~~
                                             ~
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 165 of 184




 the investment itself. Accordingly, the Trustees shall not be liable for any loss in value of
 an investment merely because of the nature of the investment or the degree of risk
 presented by the investment, but shall be liable if the Trustees' procedures in selecting
 and monitoring the investment are proven by affirmative evidence to have been negligent,
 and that such negligence was the proximate cause of the loss.

               6.1.3. Enlarged Investment Perspective.

                       The investment policy of each Trustee hereunder shall be based
 primarily on the long-term best interests of the person or persons who, at the time, are
 entitled to trust income and only secondarily on the interests of remainder beneficiaries.
 If any Trustee considers it appropriate to determine the proportion of trust properties to
 be invested in (i) equities, and (ii) "fixed doilar" type assets, consideration should also be
 given to the amount and nature of all assets and means of support available from all
 sources to each income beneficiary to the extent known (even to the point of having all
 trust investments in one or the other type of holding). The soundness of trust investments
 shall be judged not on the basis of individual assets nor on the basis of the trust estate
 alone, but on the broader basis of each income beneficiary's economic circumstances as
 a whole, including said trust estate.

        6.2. In General.

                 With respect to each trust hereunder, during its existence and until such
 time after its termination as all of its assets have been distributed, its Trustee(s), in their
 discretion, shall have the power and are authorized to_

               6.2.1. Investment Powers:

                        (a)   Enter upon and take possession of the trust property and
 invest and reinvest the same in real, personal and mixed assets, improved and
 unimproved, tangible and intangible, of any kind and nature whatsoever, foreign as well
 as domestic, that yield a high rate of income or no current income including, but without
 limitation, securities issued by an institution that is or may become a Trustee hereunder,
 common and preferred stocks (regardless of dividend arrearages), leverage type
 securities, options, puts and calls, fixed income bearing securities (secured or unsecured
 and notwithstanding default in interest), units of participation in limited partnerships, in
 real estate investment trusts andlor in common trust funds, investment trust stocks,
 mutual funds and other securities and investments of any kind, without regard to whether
 or not any such securities or investments are of a kind known to exist at the date of this
 instrument and whether or not any such investments shall be in (i) unseasoned or
 fledgling companies or securities that are (a) not listed on any stock exchange or public
 market nor registered with any securities commission, or (b) subject to contractual, legal
 or other restrictions (including "investment letter" restrictions), or (ii) oil, gas and other
 mineral interests and natural resources, leasehold interests (including agricultural,
 business, etc.), commodities, currencies, collectibles, insurance and/or annuity contracts
 of any kind on the life of any person or persons, life estates, remainder interests, etc., not
 being limited by any present or future investment law and whether or not the same may
 be regarded by any statute, rule of law or otherwise as being proper investments for


                                               !.I
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 166 of 184




 Trustee(s), all without regard to the "prudent man rule," to the relation any such
 investment may bear to the value of such trust or to the type or character of other
 investments in such trust, or to the effect such investment may have upon the
 diversification of the investments in such trust and even though such investment or
 reinvestment shall be when made or shall thereafter become unproductive of income,
 unmarketable, risky or speculative; and such investments may be purchased from or
 made in common with any person or persons, notwithstanding that any such person may
 control such investment and/or may be, directly or indirectly, a beneficiary or a fiduciary
 hereunder; and any business partially or wholly owned by such trust may separately
 compensate any fiduciary and/or beneficiary hereunder for any services rendered directly
 to such business;

                      (b)   Retain, for as long as may be deemed desirable, all property
 in the form in which the same shall be acquired by such trust, without regard to any trust
 investment rules of any kind nor to the proportion that anyone asset or class of assets
 may bear to the whole and without liability for any loss that may be incurred thereby;

                      (c)     Sell (either for cash or partly for cash and partly on credit for
 any period, with or without security), option, convey, exchange (whether or not of like kind
 or similar use), lease (for any length of time regardless of the possible or actual prior
 termination of any trust), partition, plat, rezone, subdivide, improve and/or develop (and,
 where appropriate, dedicate for public use, demolish, construct, alter, reconstruct,
 change, etc.), repair, manage, operate or otherwise enter upon contracts or agreements
 regarding, deal with or dispose of any part or all of the trust property, whether real,
 personal or mixed, at any time, for any purpose or purposes, in any manner, either public
 or private, and upon any terms and with any party, including any who may be, directly or
 indirectly, a beneficiary or a fiduciary hereunder or an estate or trust of or for such a
 person;

                        (d)    Abandon or demolish any trust property deemed to be of
 insufficient value to warrant the expense of retention or abstain from the payment of taxes,
 liens, rents, assessments, repairs, etc. on such property and/or permit such property to
 be lost by tax sale, foreclosure or other proceedings, by conveyance for nominal or no
 consideration, or to charity;

                      (e)    Grant or release easements or charges of any kind (with or
 without consideration), effect and carry insurance (protecting against such hazards and
 liabilities as may be deemed advisable), renew or extend, amend, change or modify
 leases, grant options to lease and options to renew leases, all on such terms and
 conditions as may be deemed advisable and to pay any and all expenses in connection
 therewith;

                        (f)   Exercise or not exercise or otherwise deal with any and all
 options of any kind;

                      (g)     Vote, deal or consent, in person or by proxy (with or without
 power of substitution), including electing any Trustee or an employee or officer of any
 Trustee as a director or officer of any corporation, with respect to any securities, including


                                               -n
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 167 of 184




 those of companies in which a Trustee may, directly or indirectly, have an interest of any
 kind;

                     (h)    Form or cause to be formed, alone or with others, such
 corporations, partnerships, limited partnerships and other business organizations
 organized under the laws of any state or country and to transfer and convey to such
 business organizations all or any part of the assets, real or personal, of any trust estate
 in exchange for stocks, bonds, notes, other securities or interest of such business
 organizations as the Trustees, in their absolute discretion, deem advisable;

                      (i)    Rent office space, whether or not from, or in conjunction with
 any such space being used by any beneficiary hereunder, or any relative of the Initial
 Primary Beneficiary or of any beneficiary hereunder, or any fiduciary hereunder in his, her
 or its individual capacity, and to pay the expenses thereof from the principal of the
 respective trust estate;

                       (j)    Enforce, abandon, adjust, arbitrate, compromise, sue on,
 prosecute and/or defend, and otherwise deal with and settle, on such terms as such
 Trustee(s) in good faith may deem advisable, even if the result would substantially
 diminish the trust property and/or materially affect the trust pfan (whether or not with
 concurrence of the beneficiaries), any and all claims in favor of or against such trust,
 including those relating to tax matters;

                       (k)    Borrow money for the payment of taxes, the exercise of
 options, or for any other purpose or purposes Whatsoever, from any source, including the
 commercial department of any corporate Trustee hereunder, on the general credit of any
 trust property, and to pledge or mortgage any or all of said property as security for the
 repayment of such loans and/or of any loan, new or old, from any third party(ies) to any
 beneficiary hereunder and/or to any trust, estate or company in which any beneficiary
 and/or any trust hereunder has an interest, and to guarantee any such third party loans,
 and to pay interest on and to renew, extend, modify, reduce and/or payoff, from time to
 time, any such indebtedness incurred by such Trustee(s) or any of their predecessors in
 interest;

                       (1)    Loan money to anyone, including any beneficiary of that trust
 or of any trust hereunder (including any beneficiary who may at the time also be a fiduciary
 hereunder), or to any estate, trust or company in which such person or any trust
 hereunder has an interest, for any purpose Whatsoever, with or without security and at
 such rate of interest as the Trustee(s) of such trust shall determine in the exercise of
 reasonable fiduciary discretion, and, with respect to such loans and/or security interests,
 to renew, extend, modify, grant waivers, etc.; and

                       (m)    Hold, retain, purchase or sell legal life estates, interests for a
 term of years, remainder interests, etc., whether or not they yield a reasonable rate of
 return or no current return, whether or not they result in the preservation of principal, and
 whether or not the same may be regarded by any statute, rule of law or otherwise as
 being proper for Trustees. Such investments may be purchased from or made in
 conjunction with any persons notwithstanding that any such person may control such


                                               7
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 168 of 184




 investment and/or may be, directly or indirectly, a beneficiary or a fiduciary hereunder.
 The purchase or sales price for any transactions hereunder may, but need not, be
 determined under the Treasury Department Regulation Section 25.2512-9, as amended,
 or any successor regulation or tables.

               6.2.2. Administrative Powers.

                        (a)     Open checking, savings, custody, agency and cash and
 margin brokerage accounts and safe deposit boxes with any institution(s) empowered to
 accept the same, including any that may be a Trustee hereunder, either (i) in their names
 or any of their names (with or without disclosing fiduciary capacity), (ii) in the name of
 such trust (where an account is in the name of a trust, checks on that account and
 authorized signatures need not disclose the fiduciary nature of the account or refer to any
 trust or Trustee), or (iii) in the name of such trust's nominee(s), depositing therein any
 part or all of the funds and securities of such trust, and withdrawals therefrom and access
 thereto shall be permitted on the signature of anyone or more of the Trustees and/or
 nominees, with the right and power to authorize withdrawals and/or access on the sole
 signature of any agent or agents designated in writing by such Trustees;

                     (b)    Employ such accountants, custodians, experts, counsel (legal
 and/or investment), and other agents as may be deemed advisable (notwithstanding that
 such person or entity may be, or be affiliated in business with, any Trustees hereunder)
 and delegate discretionary powers to and rely upon information or advice fur.nished by
 them;

                      (c)    Exercise all tax related elections, choices, etc. that they may
 have (whether or not specifically referred to in Section 8.1, including (i) the disclaimer of
 benefits receivable by such trust in any manner permitted by law or by a"transfer" meeting
 the requirements of Section 2518(c)(3) of the Internal Revenue Code, and (ii) the entering
 into of closing agreements relating to any trust matters (which shall be binding on all
 present and future trust beneficiaries), and to pay any income or similar tax properly
 imposed on or to be borne by such trust and any estate, inheritance, succession,
 generation-skipping or other similar tax that, under applicable tax and apportionment
 laws, is properly imposed upon or with respect to any property held (or being distributed)
 hereunder, such payment to be charged to such property;

                       (d)   Make, execute and deliver any and all such instruments in
 writing as shall be necessary and proper to carry out any disposition whatever of any trust
 property;

                      (e)    Carry securities or other properties requiring or permitting of
 registration or recording in their names, in anyone of their names, in the name of their
 nominee or nominees (with or without designation of fiduciary capacity), or unregistered
 (or in such form as will pass by delivery);

                      (f)   Exercise, in generai, all such control and power over the trust
 property as an individual might exercise with respect to his own property;



                                              :
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 169 of 184




                      (g)   Compromise, submit to arbitration, release, with or without
 consideration, or otherwise adjust claims in favor of or against any trust; and

                      (h)    Institute, compromise and defend actions and proceedings.

        6.3. Provisions Regarding Life Insurance.

               6.3.1. Powers Regarding Life Insurance Held in Trust.

                        The Trustees of each trust hereunder, other than any individual
 Trustee whose life may be insured under the life insurance policy in question, shall have
 and, in its sole discretion, may exercise all of the incidents of ownership in each and every
 policy of life insurance which may at any time be owned or purchased by the trust. The
 term "incidents of ownership" with respect to a policy shall include, by way of illustration
 and not limitation, the right to collect, receive and retain all payments, dividends,
 surrender values, sickness, accident, disability, retirement or other benefits, including all
 death benefits, maturing on such policy during the insured's lifetime and thereafter, as
 well as the right at any time to transfer, assign, sell, pledge, hypothecate, borrow on,
 surrender, prepay, convert, divide, change the beneficiary of, and/or exercise or select
 any options, elections and waivers with respect to such policy. AII other provisions of this
 instrument to the contrary notwithstanding, any individual trustee whose life is insured
 under a trust owned policy under no circumstances shall be entitled to partake in any way
 in decisions relating to such policy (and in the absence of another then acting trustee, no
 incidents of ownership as to such policy shall be exercised).

               6.3.2. Payment of Premiums.

                       The payment of premiums on each policy owned by a trust hereunder
 shall be charged against the principal of that trust unless the Trustee of such trust (other
 than any who might be financially affected thereby), in the exercise of reasonable
 discretion, shall determine to charge such premiums against the income of such trust on
 the basis of that being (i) in the best interests of the present and future beneficiaries of
 such trust, and (ii) not contrary to the provisions of Section 7.8 above.

               6.3.3. Limitations Regarding Life Insurance Held in Trust.

                      Furthermore and also notwithstanding all other provisions of this
 Trust Agreement, if any insurance on the life of a beneficiary of a trust hereunder is an
 asset of such trust, such insurance and all proceeds thereof shall be excluded from the
 assets which might otherwise be subject to any use, enjoyment, withdrawal or
 appointment by that beneficiary (and on such beneficiary's death, such proceeds shall be
 disposed of as though any power of appointment held by such beneficiary had not been
 exercised).

               6.3.4. Collection of Death and Disability Benefits by Trustee.

                       (a)  Upon the receipt of notice, believed to be reliable, of the death
 or disability of anyone who (i) is insured by any policy (including accident and disability



                                              9
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 170 of 184




  policies of all kinds) which may be payable to any trust hereunder, or (ii) on account of
 whose death or disability any benefit may be payable to any trust hereunder, the Trustee
 of such trust shall use its best efforts to enforce such trust's rights (including the election
 of such annuity, installment, lump sum or other mode of settlement options as the Trustee
 may deem appropriate for the trust) with respect to each and every such policy upon such
 person's life or other benefit relating to such person's life which such Trustee believes
 may be payable in any way to such trust. For that purpose, such Trustee shall have full
 power to (i) execute and deliver any receipts and/or other instruments; (ii) compromise or
 adjust disputed claims in such manner as, in its sole discretion, it shall deem just (and its
 decision in this regard shall be final and binding upon all interested parties); and (iii) take
 such other actions, including the institution of proceedings at law or in equity, as in its
 judgment may seem necessary and proper to enforce payment of any sums which may
 be due to such trust under the terms of such policies or other death or disability
 arrangements.

                       (b)    Notwithstanding the foregoing, if the full payment on any
 death or disability benefit or policy proceeds is contested, such Trustee shall not be
 obligated, except at its option, to take any action for collection until it shall have been
 indemnified to its satisfaction against any loss, liability or expense, including attorneys'
 fees, which might be incurred thereby. Under these circumstances, however, such
 Trustee is authorized, in its sole discretion, to use any of such trust's assets to payor
 reimburse itself for the costs of thus enforcing any such benefits and proceeds.

                      (c)    No insurance company, employer, plan administrator or other
 stakeholder making any payment to any Trustee hereunder shall be required to see to
 the use or application of such payment.

               6.3.5. Insurance lncidents of Ownership in Independent Trustee.

                        The Trustee is authorized to continue to hold as part of the trust
 estate any insurance policy or policies on the life of a primary beneficiary's spouse which
 shall be distributed to the Trustee as part of the trust estate. The Independent Trustee
 solely shall hold all powers conferred on the owner of any such policy or policies and shall
 designate the trust as beneficiary of all such policies.

        6.4. Residences.

               In addition to all other powers herein granted to the Trustees, the Trustee
 of each trust created hereunder is specifically authorized to hold and maintain any
 residence (whether held as real property, condominium or cooperative apartment) for the
 use and benefit of the beneficiaries of any trust. If the Trustees, in their sole and absolute
 discretion, determine that it would be in the best interests of the beneficiaries of any trust
 to maintain a residence for their use but that the residence owned by the Trustees should
 not be used for such purpose, the Trustees are authorized to sell said residence and to
 apply the net proceeds of sale to the purchase of such other residence or to make such
 other arrangements as the Trustees, in their sole and absolute discretion, deem suitable
 for the purpose. Any proceeds of sale not needed for reinvestment in a residence as
 provided above shall be added to the principal of this trust and thereafter held,


                                              10
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 171 of 184




 administered and disposed of as a part thereof. The Trustees are authorized to pay all
 carrying charges of such residence, including, but not limited to, any taxes, assessments
 and maintenance thereon, and all expenses of the repair and operation thereof, including
 the employment of domestic servants and other expenses incident to the running of a
 household for the benefit of the beneficiaries of the trust. Having in mind the extent to
 which funds will be available for expenditure for the benefit of the beneficiaries, the
 Trustees are authorized to expend such amounts as they, in their sole and absolute
 discretion, shall determine to maintain the current lifestyle of the beneficiaries, including,
 but not limited to, complete authority to provide for their personal care and comfort in any
 manner whatsoever.

        6.6. Properties and Companies Owned in Common with Others.

                  The Trustee(s) of each trust hereunder are specifically authorized, with or
 without the joinder of other owners of property or securities related to any that may be
 held in such trust (and notwithstanding that one or more such other owners may be,
 directly or indirectly, a beneficiary or a fiduciary hereunder), to enter upon and carry out
 any plan (i) for the foreclosure, lease or sale of any trust property, (ii) for the consolidation
 or merger, dissolution or liquidation, incorporation or reincorporation, recapitalization,
 reorganization or readjustment of the capital or financial structure of any corporation,
 company or association, the securities of which, whether closely held or publicly traded,
 may form a part of such trust, or (iii) for the creation of one or more holding companies to
 hold any such securities and/or properties (even if it leaves, following the termination of
 such trust, a trust beneficiary as a minority shareholder in such a holding company), all
 as such Trustee(s) may deem expedient or advisable for the furtherance of the interests
 of such trust and the carrying out of the Grantor's original intent as to such trust and as to
 those properties and/or securities. In carrying out such plan, such Trustee(s) may deposit
 any such securities or properties, pay any assessments, expenses and sums of money,
 give investment letters and other assurances, receive and, subject to the requirements of
 Section 6.6 below, retain as Investments of such trust any new properties or securities
 transferred or issued as a result thereof, whether or not the same may be regarded by
 any statute, rule of law or otherwise as being proper investments for Trustee(s), and
 generally do any act with reference to such holdings as might be done by any person
 owning similar securities or properties in his own right, including the exercise of
 conversion, subscription, purchase or other rights or options, the entrance into voting
 trusts, etc., all without obtaining authority therefor from any court.

        6.6. Authority to Operate Businesses.

                If an interest in any business, whether in the form of a general or limited
 partnership or sole proprietorship, at any time becomes an asset of any trust hereunder
 (by purchase, gift, the entrance of the trust into such business or otherwise), its Trustee(
 s) shall have the authority to engage in and to continue such trust in such business for
 such period, without limit, as such Trustee(s), in their sole judgment, may deem best for
 such trust (but only as long as such activity does not constitute "carrying on business"
 within the meaning of the federal tax laws defining associations taxable as a corporation)
 and, for that purpose, such Trustee(s) may retain and employ the capital in said business



                                                11
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 172 of 184




 that shall at the time of trust acquisition be committed thereto or employed therein and
 such additional capital as such Trustee(s), in their sole judgment, shall think fit to advance
 from time to time out of such trust's other resources, whether for continuation or
 expansion or any other purpose; and such Trustee(s), in their sole discretion, may
 incorporate a part or all of said business (or any investment held in such trust) in one or
 more corporations, with whatever capital structure may be deemed appropriate, alone or
 with others, in any jurisdiction, and/or form partnerships in which such trust may be a
 general or limited partner, and/or enter into joint ventures or associations with others on
 such terms as may be deemed appropriate, and/or enter into agreements respecting
 voting rights, management, incentive compensation, profit sharing, future sale or
 retention, etc., all without obtaining authority therefor from any court, and such Trustee(s),
 while acting in good faith, shall be free from any responsibility for losses arising in the
 prosecution of such business.

        6.7. Mineral and Oil and Gas Operations.

               With respect to any and ali mineral and oil and gas interests of any kind,
 regardless of where located, that may at any time form a part of or be acquired by any
 trust hereunder, the powers and discretions herein granted to Trustee(s) shall be broadly
 construed, regardless of technical terminology, to permit any contract, act or thing that
 may be deemed by the Trustee(s) of such trust to be advantageous to such trust, whether
 or not the same be now or hereafter recognized as common or proper practice by or
 among those engaged in the business of prospecting for, developing, producing,
 processing, transporting and/or marketing any such minerals, properties or interests.
 Without limiting the generality of the foregoing, such Trustee(s) are also specifically
 authorized and empowered, in their sole discretion as they may deem necessary or
 desirable, with respect to any and all such interests, to:

              (a)    Pay all defay rentals, lease bonuses, royalties, overriding royalties,
 bottom hole or dry hole contributions, local taxes and assessments and all other proper
 charges;

              (b)    Make farm out agreements, engage in secondary recovery
 operations and enter into and execute pooling and/or unitization agreements and/or
 agreements for the installation artd/or operation of absorption, repressuring and/or other
 processing plants;

                (c)      Retain, sell, assign, transfer, lease, exchange; mortgage, pledge or
 otherwise hypothecate, surrender or abandon, with or without condition, either in cash or
 in kind, any or all of such interests (including making reservations and exacting conditions
 on the transfer of any such interests);

                (d)    Drill, test, explore, mine, develop, operate and otherwise exploit,
 directly or by contract with others, any and all such interests to any extent;

                (e)    Produce, process, sell or exchange all products recovered through
 the exploitation of such interests;



                                              12
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 173 of 184




                (f)    Exercise, in accordance with their best judgment, any right, power or
 privilege (including, but not by way of limitation, the right to consent to participate or to
 not participate in wells to be drilled) that the Trustee(s) or any predecessor in interest may
 have under any agreement that may have been entered into in connection with any of
 such interests;

               (g)   Select, employ and enter into any appropriate business form in which
 to properly exploit such interests, including corporations, partnerships, limited
 partnerships, mining partnerships, joint ventures and co-tenancies;

               (h)   Hire all necessary personnel, rent office space, buy or lease office
 equipment, contract and pay for geological surveys and studies, procure appraisals, rely
 on expert advice and generally conduct and engage in any and all activities incident to
 the foregoing powers set forth in Paragraphs (a) through (g), inclusive, with full power to
 borrow and pledge in order to finance such activities; and

                (i)    Exercise broad and liberal discretion in making allocations under
 Section 5.3 above, notwithstanding the technical nature of any receipt or disbursement,
 notwithstanding any local law or custom to the contrary, and without being required to
 allocate to principal any reserve for depletion.

               Such Trustee(s) are further hereby granted any other power that they deem
 necessary in order to properly conserve, develop, exploit and administer the interests
 described in this section, including the power to dispose of such interests in any manner
 and at any price, either in cash or in property, that they, in the exercise of their best
 judgment, deem reasonable at the time of such disposition. AII fiduciaries hereunder shall
 be exonerated from liability for honest errors in judgment in connection with the exercise
 of the powers described in this section.

        6.8. Agricultural Realty and Farming Operations.

              With respect to any real property used or useable for agricultural purposes
 and/or farming operation of any kind, regardless of its nature, that may at any time
 become an asset of any trust hereunder, its Trustee(s) shall have the authority to:

               (a)    Operate all property and interests in property relating to such
 operation with hired labor, tenants and/or sharecroppers (including any who may be a
 beneficiary, Trustees and/or the Grantor hereunder), as such Trustee(s) from time to time
 deem best;

              (b)   Hire a farm manager or professional farm management service to
 supervise such operation or operations;

                (c)     Lease or rent land, equipment and/or livestock for cash or on shares,
 either to others or from others (including related parties and/or Trustee(s));

             (d)     Sell, purchase, exchange and/or otherwise acquire or dispose of
 farm machinery, livestock, farm products, crops, timber, supplies and services used in



                                              13
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 174 of 184




 connection with the property or any acreage or parcel of real estate constituting farm
 property;

                (e)    Remove, construct, repair and improve fences, structures and
 buildings of all kinds on the property;

               (f)    Fertilize, terrace, clear, level, ditch and/or drain farm lands;

                 (g)   Install irrigation systems, carry on reforestation and, in general,
 follow soil conservation and other practices designed to conserve, improve and maintain
 the fertility and productivity of the soil;

               (h)    Enter into agreements and/or programs with any governmental
 agency relating to soil conservation, acreage reduction, agricultural, recreational or other
 similar purposes;

               (i)   Carry on both crop and livestock programs, including the breeding,
 raising, purchasing and/or selling of livestock and any other farm products whatsoever;
 and

               (j)   Borrow money and pledge harvested or growing crops, timber or
 livestock and mortgage or pledge farm property of any kind.

                Regarding all such agricultural real property and farming operations, no
 Trustee shall be liable for any losses except as such losses are caused by that Trustee's
 bad faith or intentional misconduct. Furthermore, during such time as there is a
 Management Trustee acting with respect to any trust that owns or leases real property
 used or useable for agricultural purposes or that is thus involved in farming operations,
 that Management Trustee shall completely control and manage all of such trust's
 agricultural real property and/or farming operations and the Independent Trustee(s) of
 such trust shall not have any responsibility whatsoever with respect to such property
 and/or operations (except to approve acts of self-dealing under Section 6.10, below), and
 to receive amounts of cash due the income or principal accounts of such trust from such
 property and/or operations and to provide such Management Trustee with all funds that
 such Management Trustee calls for, either from the income or principal account of such
 trust, in connection with such property and/or operations.

        6.9. Assistance to Estates and Trusts of Interested Persons.

                The Trustee(s) of each trust hereunder are authorized, in the exercise of
 their discretion, to purchase and retain, as a trust investment, securities or other
 properties, for a fair consideration in money or money's worth, from the fiduciaries of the
 estate (and/or revocable trust) of the Grantor, the Grantor's spouse, the Initial Primary
 Beneficiary, the Initial Primary Beneficiary's spouse, and each of the Initial Primary
 Beneficiary's descendants (and each of their spouses), from the fiduciaries of each other
 separate trust hereunder, and from the fiduciaries of the estate (and/or revocable trust)
 of each deceased beneficiary of each trust hereunder (and each of their spouses) and to
 make loans to such fiduciaries, with or without security and at such rate of interest or no



                                              14
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 175 of 184




 interest, all as such Trustee(s) shall determine to be appropriate in carrying out what they
 alone judge would be the Grantor's original intent under the circumstances. The propriety
 of any such purchase and/or loan and of the terms thereof shall not be questioned merely
 because any of the fiduciaries or beneficiaries of such estate or trust may also be a
 Trustee hereunder.

        6.10. Permitted Self-Dealing.

               Financial transactions, both direct and indirect, between any trust and any
 of the Trustee(s), beneficiaries and/or the Grantor of that trust (including, for instance, the
 purchase, sale or ieasing of property, employment in any capacity, lending, etc.), whether
 or not specifically described in this article as permitted between such parties, except to
 the extent expressly prohibited by this instrument, are hereby expressly authorized,
 notwithstanding any rule of law relating to self-dealing, provided only that the Trustee(s),
 in thus acting either on behalf of or with or for such trust, shall act in good faith to assure
 that such trust receives in such transaction adequate and full consideration in money or
 money's worth.

        6.11. Limited Power of Amendment.

                  (a)    In the case of each separate trust at any time in existence hereunder,
 such trust's then Trustee(s), other than any (i) who has ever made a gift transfer to such
 trust, or (ii) who is prohibited by the provisions of Paragraph (c)(1) below from participating
 in the amendment involved, from time to time may, notwithstanding any other provision
 of this instrument, amend or restate this instrument, including its dispositive,
 administrative and other provisions of all kinds, in order to permit such Trustee(s):

                      (1)      To cope with tax and/or other circumstantial changes that may
 affect such trust and/or its beneficiaries, and/or

                      (2)   To remove from the governing trust instrument any provisions
 which have become "deadwood" (i.e., no longer operative in the ongoing administration
 of such trust due to changed circumstances)

                       with respect to (i) such trust, and (ii) all trusts that are subsequently
 to come into existence under this instrument to hold part or all of the assets of such trust,
 in whatever way or ways such Trustee(s), in the exercise of such Trustee's(s') sole
 discretion, may deem appropriate in the best interests, as interpreted by such Trustee(s)
 alone, of the primary beneficiary(ies) of such trust(s) and of each such beneficiary's family
 as a whole. Such Trustee(s) shall be guided by what, in the sole judgment of such
 Trustee(s) alone, would apparently be the Grantor's original intent hereunder in the light
 of the changed circumstances.

                (b)    This power of amendment shall include, by way of example and not
 limitation, the power to:

                      (1)  Grant, reduce or eliminate general (as defined in Section 2041
 of the Internal Revenue Code) and special powers of appointment with respect to part or



                                              15
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 176 of 184




 all of any trust property (such powers may be made subject to any conditions or consents
 and limited to such objects as may be described in the grant or reduction of each power);

                     (2)   Add mandatory distribution or set aside provisions for one or
 more beneficiaries or Permissible Distributees;

                      (3)   Divide a trust at any time (before or after it is funded with
 assets) into two or more separate trusts (representing fractional shares of any property
 being divided) or merge separate trusts together;

                        (4)    Provide for the creation of one or more separate subaccounts
 (equivalent to a separate trust) in any trust hereunder with respect to which subaccount
 more restrictive or other administrative or dispositive provisions are made applicable in
 order to permit some or all of the properties or interests that may at any time be held in
 or allocable to that trust to be segregated and transferred to that subaccount to achieve
 some tax or other benefit that would otherwise not be available to such property or interest
 or to the primary beneficiary or one or more of the other current beneficiaries of that trust
 [such as, by way of example and not limitation, to permit (i) such property, interest or
 beneficiary to qualify for some governmental or tax benefit, generation-skipping transfer
 tax exemption or Code Section 2032A election, (ii) a disclaimer to be made, or (iii) shares
 of stock held in such subaccount to be a qualifying stockholder in an S corporation, and
 so on]; and

                    (5)    Restrict in anyway, revocably or irrevocably, the future
 exercise of any power held by any beneficiary(ies) and/or Trustee(s) hereunder.

               (c)     Notwithstanding the foregoing, however, under no circumstances (i)
 shall any Trustee, who is also a beneficiary of any such trust, participate in any
 amendment which may result in such Trustee beneficiary receiving any direct.or indirect
 financial benefit from any such trust, nor (ii) shall any such amendment:

                      (1)    Extend the period of any such trust's existence beyond the
 period specified in Section 8.1;

                       (2)      Diminish in any way (that is not controlled by the beneficiary)
 any enforceable right any beneficiary may already have (under the then terms of this
 instrument) to receive the income of any trust, currently or at any time in the future (but,
 to the extent that an amendment benefits or grants a power to a current beneficiary of
 any trust, it may diminish the rights of one or more beneficiaries to receive in the future
 the income of that trust or of any trust subsequently to come into existence to hold part
 or all of the assets of that trust);

                       (3)    Reduce in any way the restrictions and limitations on (i)
 grantor and fiduciary actions as set forth in Section 2.1 above and Section 7.8 below, (ii)
 the Trustee's(s') limited power of amendment under this Section 6.11, and (iii) who (or
 what institutions) can qualify to fill any office of Trustee hereunder as set forth in Section
 7 below, unless such reduction of restrictions and/or limitations will not have any adverse
 tax effect on such trust or any of its beneficiaries [all of which provisions, referred to in (i),


                                                it.
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 177 of 184




 (i) and (iii) above, however, may be amended, irrevocably and binding on successors, to
 increase such restrictions and limitations in any way such amending Trustee(s) may deem
 appropriate];

                      (4)    Give (i) any Trustee any powers or discretions that are either
 granted exclusively to a Co-Trustee or from the exercise of which such Trustee is
 excluded for any reason, or (ii) anyone acting in a non-fiduciary capacity any powers
 granted herein to fiduciaries unless, in-either case, such amendment will not have any
 adverse tax effect on such trust or any of its beneficiaries;

                      (5)     Result in any direct or indirect financial benefit to anyone who
 is not, at the time of such amendment, both (i) a member of the Initial Primary
 Beneficiary's family within the meaning of Section 2036(c)(3)(B) of the Internal Revenue
 Code (as it reads on the date of this instrument), and (ii) already a present or contingent
 beneficiary of such trust(s) (unless it is to provide for after-born or after-adopted children
 of any such beneficiary), except through the exercise of a power of appointment held by
 or granted to a person described in (i) and (ii) above;

                       (6)     Discriminate in any significant financial way in favor of one or
 more siblings to the detriment of any other sibling(s) where such siblings are, under the
 terms of this instrument, to be treated in substantially equal fashion (for this purpose
 treating each sibling, his or her spouse and descendants, and their spouses as one unit);
 nor

                      (7)    Make any change that would have the effect of disqualifying
 any such trust insofar as such trust, prior to such amendment, otherwise qualified for and
 was in fact already taking advantage of, while such advantage otherwise will continue, (i)
 any exemption from a surviving spouse's elective right or from any creditor's right to levy
 on any beneficiary's interest in any such trust, or (ii) any substantial deduction, credit,
 exclusion or other tax benefit (such as any marital or charitable deduction, any annual gift
 tax exclusion, a Code Section 2032A or Section 2057 election, a generation-skipping tax
 exemption, the opportunity to be a stockholder in an S corporation, a significant
 grandfathered status under some changed law, and so on).

              (d)    Any such amendment shall be by written instrument, executed by
 such amending Trustee(s) with all the formalities of a deed, setting forth the trust or trusts
 hereunder to which the amendment applies and the effective date of such amendment




                                              17
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 178 of 184



 1    2550
      William E. Peterson, Bar No. 1528
 2    Janine C. Prupas, Bar No. 9156
      SNELL & WILMER L.L.p.
 3    50 West Liberty Street, Suite 510
      Reno, Nevada 89501
 4    Telephone: 775-785-5440
      Facsimile: 775-785-5441
 5    Email: wpeterson.re swlaw.coin
             'i i~iuutisrt7swl aw:co1ii.
 6
      Attorneys for Petitioners
 7

 8
            IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
 9
                                  IN AND FOR THE COUNTY OF WASHOE
10
11    IN THE MATTER OF THE                             I Case No. PR19-00231
12    PEE PEE POP TRUST, PEE PEE POP                      Dept. No. PR
      TRUST II, PEE PEE POP TRUST III, MAN
      CUB TRUST, MAN CUB TRUST II, MAN
      CUB TRUST III, DATED JULY 22, 2013.


                                         NOTICE OF HEARING
             NOTICE IS HEREBY GIVEN that John Hurry, Trustee of Pee Pee Pop Trust, Pee Pee
17
     Pop Trust II, Pee Pee Pop Trust 11I, Man Cub Trust, Man Cub Trust II and Man Cub Trust III
18
     dated July 22, 2013 ("Trusts"), and Alpine Securities Corporation ("Alpine") and Scottsdale
19
     Capital Advisors Corporation ("Scottsdale") filed a Petition to Assume Jurisdiction on Apri126,
20
     2019 and has set the matter for hearing on Wednesday, June 12, 2019 at 10:00 a.m., in the
21
     Probate Court, Washoe County Courthouse, Reno, NV. This matter will be approved without
22
     further hearing unless an objection is filed. You do not need to appear unless you wish to object.
23
            The Petition seeks a declaratory order from the Court that Alpine and Scottsdale shall not
24
     be required to subrnit full and complete copies of the trusts to Financial Industry Regulatory
25
     Authority, Inc. ("FINRA") as a condition of inembership in FINRA and engaged in the security
26
     clearing business in Nevada or elsewhere, and Certificates of Trust in Lieu of Trust Instruments
27
     under NRS 164.400 shall be sufficient.
28
    ,
               Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 179 of 184
n




                1                                           AFFIRMATION
                                                        Pursuant to NRS 239B.030
                2
                             The undersigned does hereby affirm that the preceding document does not contain the social
                3
                      security number of any person.
                4

                5      Dated: May 1, 2019                                   SNELL & WILMER L.L.P_
                6

                7                                                      By
                                                                              i l lhcii: E. Peterson, No. 1518
                8                                                           Janine C. Prupas, No. 9156
                                                                            50 West Liberty Street, Suite 510
                9                                                           Reno, Nevada 89501
               10                                                           Attorneys for Petitioners
               11
               12`
               13
               14

        3   z~ 15

    cn ~a 16
               17
               18
               19;

              20
               21

               22 '

              23
              24
              25
              26
              27
                                                                                                                          I
              28

                                                                   -2-
    Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 180 of 184
t



     1      3860
            William E. Peterson, Bar No. 1528
     2      Jaiiine C. Pi-upas, Bar No. 9156
            SNELL & WILMER L.L.P,
     3      50 West Liberty Street, Suite 5 1. 0
            Reno, Nevada 89501
     4      Telephone: 775-785-5440
            Facsimile: 775-785-5441
     5      Email: neterson(@swlaw.com
                    Im`twas tr;swlaw;conx
     6
            A ttorneysfor Petitioners
     7

     8
                  IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
     a
                                        IN AND FOR THE COUNTY OF WASHOE


            IN THE MATTER OF THE                            I Case No. PR19-00231
            PEE PEE POP TRUST, PEE PEE POP                      Dept. No. PR
            TRUST II, PEE PEE POP TRUST III, MAN
            CUB TRUST, MAN CUB TRUST II, MAN
            CUB TRUST III, DATED JULY 22, 2013.


                                           R.CfU'[IEST'I+OR SUBMISSION
                   John Hurry, Trustee of Pee Pee Pop Trust, Pee Pee Pop Trust II, Pee Pee Pop Trust III,
    17 I
           Man Cub Trust, Man Cub Trust II and Man Cub Trust III dated July 22, 2013 and Alpine
    18
           Securities Corporation and Scottsdale Capital Advisors Corporation request that the Motion for
    19
           Temporary Restraining Order and Preliminary Injunction filed Apri126, 2019 be submitted to the
    20 '
           Court for decision,
    21 I
                  I hereby certify that a copy of Petitioners' Petition to Assume Jurisdiction, Motion for
    22 I
           Temporary Restraining Order and Preliminary Injunction, Notice of Hearing, and this Request
    23 i
           have been mailed to:
    24 1
           Financial Industry Regulatory Authority,             Anand Ramtahal
    25     Inc.                                                 Senior Vice President
           c/o Resident Agent, CSC Services of                  Financial Industry Regulatory Authority
    26     Nevada, Inc.                                         Office of Hearing Officers
           2215-B Renaissance Drive                             1735 K Street, NW
    27     Las Vegas, NV 89119                                  Washington, DC 20006
    28
    Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 181 of 184
v




     1    Alissa-Robinson, Senior Director                    Eric Levine, Surveillance Director
          FINRA Membership Application Program                FINRA Member Supervision
    2     Financial Industry Regulatory Authority             Financial Industry Regulatory Authority
          Office of Hearing Officers                          Office of Hearing Officers
     3    1735 K Street, NW                                   1735 K Street, NW
          Washington, DC 20006                                Washington, DC 20006
     4
          Ann-Marie Mason, Vice President &                   Robert Ishak, Principal Regulatory
     5    Counsel                                             Coordinator
          FINRA Member Supervision                            FINRA Member Supervision
     6    Financial Industry Regulatory Authority             Financial Industry Regulatory Authority
          Office of Hearing Officers                          Office of Hearing Officers
     7    1735 K Street, NW                                   1735 K Street, NW
          Washington, DC 20006                                Washington, DC 20006
     8
          Rosemarie Fanelli, Senior Director                  Lisa Manzo, Associate Principal Examiner
     9    FINRA Member Supervision                            Membership Application Program
          Financial Industry Regulatory Authority             Financial Industry Regulatory Authority
    10    Office of Hearing Officers                          One World Financial Center
          1735 K Street, NW                                   200 Liberty Street, 9th Floor
    11    Washington, DC 20006                                New York, NY 10281

    12    Meredith MacVicar, Principal Counsel
          FINRA Member Supervision
          Financial Industry Regulatory Authority
          Office of Hearing Officers
          1735 K Street, NW
          Washington, DC 20006

                                                AFFIRMATION
                                            Pursuant to NRS 2398.030
    17'
                 The undersigned does hereby affirm that the preceding document does not contain the social
    18
          security number of any person.
    19

    20     Dated: May 1, 2019                                    SNELL & WILMER L.L.p.
                                                                                             .
    21
                                                                    >•
    22                                                     By:
                                                                            Peterson, No. 1528
    23                                                           Janine C. Prupas, No. 9156
                                                                 50 West Liberty Street, Suite 510
    24                                                           Reno, Nevada 89501
    25                                                           Attorneys for Petitioners
    26

    27
                                                                                                              I
    28

                                                        -2-
     Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 182 of 184
                                                                         FILED
                                                                                   Electronically
                                                                                    PR19-00231
                                                                              2019-05-06 05:18:58 PM
                                                                                 Jacqueline Bryant
1                                                                                Clerk of the Court
      CODE 1312                                                                Transaction # 7255848
2

3

4

5              IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
6                             IN AND FOR THE COUNTY OF WASHOE
7

8
      In the Matter of the:
9                                                                   Case No: PR19-00231
      PEE PEE POP TRUST, PEE PEE POP PR TRUST
10    II, PEE PEE POP TRUST III, MAN CUB TRUST,                     Dept. No: PR
11
      MAN CUB TRUST II, MAN CUB TRUST III,
      DATED JULY 22, 2013,
12

13    ______________________________________/

14
                                CASE ASSIGNMENT NOTIFICATION
15
                    I hereby certify the above-entitled matter has been randomly reassigned to
16
      alternate Probate Department 3 from Probate Department 15.
17
                    Additional information:
18
                    On May 6, 2019, an ORDER DIRECTING RANDOM ASSIGNMENT was
19
      filed.
20
                    Dated May 6, 2019.
21
                                                               JACQUELINE BRYANT          __
22                                                               Clerk of the Court
23
                                                     By         /s/N. Mason ______________
24                                                             N. Mason- Deputy Clerk
25

26

27

28
     Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 183 of 184



1                                     CERTIFICATE OF SERVICE
2     Case No. PR19-00231
3                   I certify that I am an employee of the Second Judicial District Court; that on
4     May 6, 2019, I electronically filed the Case Assignment Notification with the clerk of the
5     Court System which will send a notice of electronic filing to the following:
6

7     HONORABLE JEROME POLAHA
8     WILLIAM E. PETERSON, ESQ. for JOHN HURRY
9
      JANINE C. PRUPAS, ESQ. for JOHN HURRY
10
                    Pursuant to NRCP 5 (b), I certify that I am an employee of the Second
11
      Judicial District Court, and that on May 6, 2019, I deposited in the Washoe County mailing
12
      system for postage and mailing with the U.S. Postal Service in Reno, Nevada, a true copy
13
      of the attached document, addressed to:
14

15
                    The undersigned does hereby affirm that the preceding document does not
16
      contain the social security number of any person.
17

18
                    Dated May 6, 2019.
19
                                                              /s/N. Mason________________
20
                                                              N. Mason
21
                                                              Deputy Clerk
22

23

24

25

26

27

28
Case 3:19-cv-00240-MMD-CBC Document 1-6 Filed 05/09/19 Page 184 of 184
                                                                    FILED
                                                                  Electronically
                                                                   PR19-00231
                                                             2019-05-07 02:20:09 PM
                                                                Jacqueline Bryant
                                                                Clerk of the Court
                                                              Transaction # 7257717
